



EXHIBIT 10.49


FIRST AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT


DATED AS OF MARCH 13, 2019
BY AND AMONG
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P.,
AS THE BORROWER,
KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS PARTY TO THIS AGREEMENT
AND
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,
KEYBANK NATIONAL ASSOCIATION,
AS THE AGENT,
AND
KEYBANC CAPITAL MARKETS INC.,


BMO CAPITAL MARKETS,


CITIZENS BANK, N.A., AND


COMPASS BANK


AS JOINT LEAD ARRANGERS,


AND
KEYBANC CAPITAL MARKETS INC.,
AS SOLE BOOK RUNNER,
AND
CAPITAL ONE, NATIONAL ASSOCIATION,





--------------------------------------------------------------------------------





AS DOCUMENTATION AGENT

FIRST AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
THIS FIRST AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT (this
“Agreement”) is made as of March 13, 2019, by and among HEALTHCARE TRUST
OPERATING PARTNERSHIP, L.P. (f/k/a American Realty Capital Healthcare Trust II
Operating Partnership, L.P.), a Delaware limited partnership (the “Borrower”),
KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending institutions which
are parties to this Agreement as “Lenders”, and the other lending institutions
that may become parties hereto as “Lenders” pursuant to §18 (together with
KeyBank, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders
(the “Agent”), KEYBANC CAPITAL MARKETS INC. (“KCM”), as a Joint Lead Arranger
and Sole Book Runner, BMO CAPITAL MARKETS (“BCM”), as a Joint Lead Arranger,
CITIZENS BANK, N.A. (“Citizens”), as a Joint Lead Arranger, COMPASS BANK, as a
Joint Lead Arranger (“Compass”), and CAPITAL ONE, NATIONAL ASSOCIATION, as
Documentation Agent.
R E C I T A L S
WHEREAS, the Borrower, KeyBank, individually and as administrative agent, and
the other parties thereto have entered into that certain Senior Secured
Revolving Credit Agreement dated as of March 21, 2014, as amended by that
certain First Amendment to Senior Secured Revolving Credit Agreement dated as of
September 18, 2014, that certain Second Amendment to Senior Secured Revolving
Credit Agreement and Other Loan Documents dated as of June 26, 2015 (the “Second
Amendment”), that certain Third Amendment to Senior Secured Revolving Credit
Agreement dated as of February 17, 2016, that certain Fourth Amendment to Senior
Secured Revolving Credit Agreement dated as of October 20, 2016, that certain
Fifth Amendment to Senior Secured Revolving Credit Agreement dated as of
February 24, 2017, and that certain Sixth Amendment to Senior Secured Revolving
Credit Agreement dated as of October 20, 2017 (collectively, the “Existing
Credit Agreement”);
WHEREAS, the Borrower has requested that the Agent and the Lenders make certain
modifications to the Existing Credit Agreement; and
WHEREAS, the Borrower, the Agent and the Lenders desire to amend and restate the
Existing Credit Agreement in its entirety (and the Exiting Lenders (as
hereinafter defined) consent to such amendment and restatement).
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreement in its entirety and covenant and agree as follows:
§1.DEFINITIONS AND RULES OF INTERPRETATION.
§1.1    Definitions. The following terms shall have the meanings set forth in
this §l or elsewhere in the provisions of this Agreement referred to below:
Acknowledgments. Collectively, each of the Acknowledgments executed by a
Subsidiary Guarantor and/or an Approved JV in favor of the Agent, acknowledging
the pledge of Equity Interests in such Person to the Agent, such Acknowledgment
to be substantially in the form of Exhibit A hereto, as the same may be
modified, amended, supplemented, restated or ratified from time to time.
Additional Commitment Request Notice. See §2.11(a).
Additional Subsidiary Guarantor. Each additional Subsidiary of the Borrower
which becomes a Subsidiary Guarantor pursuant to §5.5.
Adjusted Consolidated EBITDA. With respect to any period, the Consolidated
EBITDA for such period less the amount equal to Capital Reserves for such
period.
Adjusted Net Operating Income. On any date of determination, for any Real Estate
and for a given period, the Net Operating Income from such Real Estate, less (a)
the Capital Reserves for such Real Estate, and less (b) an aggregate amount
equal to the greater of (i) the actual property management expenses of such Real
Estate during such period, and (ii) an amount equal to (A) with respect to ILFs,
ALFs, and SNFs, five percent (5%) of the gross revenues from such Real Estate
and (B) with respect to all other Real Estate, four percent (4%) of the gross
revenues from such Real Estate.
Advisor. Healthcare Trust Advisors, LLC (f/k/a American Realty Capital
Healthcare II Advisors, LLC), a Delaware limited liability company.
Advisory Agreement. That certain Second Amended and Restated Advisory Agreement
dated as of February 17, 2017, by and among REIT, the Borrower and the Advisor,
as the same may be further modified or amended.
Affected Lender. See §4.14.
Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty-five percent (25%) or
more of the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.
Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.
Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by the
Agent.
Agreement. This First Amended and Restated Senior Secured Credit Agreement,
including the Schedules and Exhibits hereto.
Agreement Regarding Fees. See §4.2.
ALF. Assisted living facility.
Applicable Capitalization Rate. The capitalization rate set forth below with
respect to the type of asset described below:
MOBs – seven and one-quarter percent (7.25%)
ASC, LTAC, Rehabs and Hospitals – nine percent (9.00%)
SNF – nine and three-quarters percent (9.75%) (provided, however, that for any
SNF owned by a Subsidiary of REIT that is leased to a TRS of REIT and operated
in a structure permitted under RIDEA, the Applicable Capitalization Rate shall
be twelve and one-half percent (12.5%))
ILFs and ALFs – seven and one-half percent (7.50%)
HRPs - a rate determined by the Agent (in consultation with the Borrower) on a
case-by-case basis for each HRP
Applicable Law. Collectively, all Federal, state and local statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
Applicable Margin. On any date, the Applicable Margin for LIBOR Rate Revolving
Credit Loans, Base Rate Revolving Credit Loans, LIBOR Rate Term Loans and Base
Rate Term Loans shall be a percentage per annum as set forth below based on the
ratio of the Consolidated Total Indebtedness to the Consolidated Total Asset
Value:
Pricing Level
Ratio
LIBOR Rate Revolving Credit
Loans
Base Rate Revolving Credit
Loans
LIBOR Rate Term
Loans
Base Rate
Term
Loans
Pricing Level 1
Less than 40%
1.60%
0.35%
1.55%
0.30%
Pricing Level 2
Greater than or equal to 40% but less than 45%
1.75%
0.50%
1.70%
0.45%
Pricing Level 3
Greater than or equal to 45% but less than 50%
1.90%
0.65%
1.85%
0.60%
Pricing Level 4
Greater than or equal to 50% but less than 55%
2.05%
0.80%
2.00%
0.75%
Pricing Level 5
Greater than or equal to 55%
2.20%
0.95%
2.15%
0.90%



The initial Applicable Margin shall be at Pricing Level 4. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first day of
the first month following the delivery by the Borrower to the Agent of the
Compliance Certificate after the end of a calendar quarter. In the event that
the Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then, without limiting
any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 5 until such failure is cured within
any applicable cure period, or waived in writing by the Majority Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first day
of the first month following receipt of such Compliance Certificate.
In the event that the Agent, REIT or the Borrower in good faith determines that
any financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (a)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (b) the Applicable Margin shall
be determined as if the Pricing Level for such higher Applicable Margin were
applicable for such Applicable Period, and (c) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with this Agreement.
Appraisal. An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” value basis, performed by an independent appraiser who is not an
employee of REIT, the Borrower, any of their respective Subsidiaries, the Agent
or a Lender, the form and substance of such appraisal and the identity of the
appraiser to be reasonably acceptable to the Agent.
Approved JV. An entity (i) in which the Borrower directly or indirectly owns at
least ninety percent (90%) of the economic, voting and beneficial interests, and
such direct and indirect interests of the Borrower in such entity (X) shall not
have applicable to it any restriction on the sale, pledge, encumbrance,
transfer, or assignment thereof, and (Y) shall, upon the inclusion of the
Eligible Real Estate directly or indirectly owned by such entity as a Borrowing
Base Asset, be pledged to the Agent, for the benefit of the Lenders, as
Collateral pursuant to a first priority security Lien, (ii) for which the
Borrower directly or indirectly controls (without the approval or consent of any
other Person) the ordinary course of business management and policies
(including, without limitation, with respect to investment, financing, leasing
and disposition decisions) of such entity, (iii) for which the Agent has
reviewed and approved the applicable joint venture agreement(s), organization
and formation documents and other documents governing said entity and its
subsidiaries, and (iv) which owns, directly or indirectly, an asset which is
Eligible Real Estate. For the avoidance of doubt, (i) each Approved JV shall be
deemed to be a Subsidiary of the Borrower for all purposes under this Agreement,
and (ii) with respect to any Approved JV that owns Eligible Real Estate included
as a Borrowing Base Asset indirectly through one or more Subsidiaries, each such
Subsidiary shall also be deemed an Approved JV for all purposes under this
Agreement.
Arrangers. KCM, BCM, Citizens and Compass, and each of their respective
successors.
Assignment and Acceptance Agreement. See §18.1.
Assignment of Interests. Collectively, each of the Collateral Assignments of
Interests executed by the Borrower or a Subsidiary of the Borrower in favor of
the Agent, each such agreement to be substantially in the form of Exhibit K
hereto, as the same may be modified, amended, supplemented, restated or ratified
from time to time.
ASC. Ambulatory surgery center.
Authorized Officer. Any of the following Persons: Edward M. Weil, Jr., Katie P.
Kurtz, and Scott Lappetito; and such other Persons as the Borrower shall
designate in a written notice to the Agent.
Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
    Financial Institution.
Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Balance Sheet Date. September 30, 2018.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate or (c)
the then applicable LIBOR for a one month interest period plus one percent
(1.0%) per annum. Any change in the rate of interest payable hereunder resulting
from a change in the Base Rate shall become effective as of 12:01 a.m. on the
Business Day on which such change in the Base Rate becomes effective, without
notice or demand of any kind. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.
Base Rate Loans. Collectively, (a) the Revolving Credit Base Rate Loans, (b) the
Term Base Rate Loans, and (c) the Swing Loans, each of which bear interest
calculated by reference to the Base Rate.
BCM. As defined in the preamble hereto.
Beneficial Ownership Certification. As to the Borrower, a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation which is otherwise in form and substance satisfactory to the Agent or
any Lender requesting the same.
Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.
Borrower. As defined in the preamble hereto.
Borrowing Base Assets. The Eligible Real Estate owned by a Subsidiary Guarantor
and/or an Approved JV with respect to which all of the direct and indirect
Equity Interests of the Borrower in such Person have been pledged to the Agent
pursuant to the Assignment of Interests. The existing Borrowing Base Assets are
described on Schedule 1.2 hereto.
Borrowing Base Capitalized Value Limit. As of the date of determination, without
duplication, the following amount determined individually for each Borrowing
Base Asset: (a) the Capitalized Value of such Borrowing Base Asset multiplied by
(X) during any time prior to the first (1st) day of the Distributions Covenant
Commencement Quarter, fifty-five percent (55%), and (Y) from and after the first
(1st) day of the Distributions Covenant Commencement Quarter, sixty percent
(60%), and (b) for any such Borrowing Base Asset that has not been owned by the
Borrower or a Subsidiary thereof for eight (8) fiscal quarters, the Property
Cost of such Borrowing Base Asset multiplied by (X) during any time prior to the
first (1st) day of the Distributions Covenant Commencement Quarter, fifty-five
percent (55%), and (Y) from and after the first (1st) day of the Distributions
Covenant Commencement Quarter, sixty percent (60%), in each case, as most
recently determined under this Agreement; provided, however, that the Borrowing
Base Capitalized Value Limit attributable to a Borrowing Base Asset owned
through an Approved JV shall be limited, on a pro rata basis, to the Borrower’s
Equity Percentage in such Approved JV. The aggregate Borrowing Base Capitalized
Value Limit for all Borrowing Base Assets shall be the sum of such calculations
for all of the Borrowing Base Assets.
Borrowing Base Availability. The lesser of (a) the Borrowing Base Capitalized
Value Limit of the Borrowing Base Assets and (b) the Debt Service Coverage
Amount.
Borrowing Base Certificate. See §7.4(c).
Breakage Costs. The actual cost incurred (or reasonably expected to be incurred)
by any Lender of re-employing funds bearing interest at LIBOR in connection with
(a) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (b) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (c) the failure of the Borrower to draw
down, on the first day of the applicable Interest Period, any amount as to which
the Borrower has elected a LIBOR Rate Loan.
Building. With respect to each Borrowing Base Asset or other parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.
Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.
Capital Reserve. For any period and with respect to any Real Estate for which
the Borrower or a Subsidiary of the Borrower is obligated by a Lease or any
other agreement to make any capital expenditures (i.e., such Real Estate is not
one hundred percent (100%) leased pursuant to an absolute triple net lease), an
amount equal to (a) the sum of (i) $300 per unit for ILFs and ALFs, plus (ii)
$500 per bed for SNFs, plus (ii) $0.50 multiplied by the Net Rentable Areas of
the MOBs, plus (iv) $0.75 multiplied by the Net Rentable Areas of the LTACs,
Rehabs, Hospitals and ASCs, plus (v) for each HRP, an amount determined by the
Agent on a case-by-case basis for such Real Estate, multiplied by (b) the number
of days in such period divided by three hundred sixty-five (365).
Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
Capitalized Value. For any Real Estate as of any date of determination, an
amount equal to (a) the Adjusted Net Operating Income for such Real Estate for
the four (4) fiscal quarters most recently ended, divided by (b) the Applicable
Capitalization Rate.
Cash Equivalents. As of any date, (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one (1) year from such date and issued by any domestic commercial bank
having (i) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (ii) capital and
surplus in excess of $100,000,000.00, (c) commercial paper rated at least A‑1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days from such date, and
(d) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.
CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)    any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or interests shall have different voting powers) of the voting
stock or voting interests of REIT equal to at least twenty-five percent (25%);
(b)    as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or the Borrower consists of individuals who
were not either (i) directors or trustees of REIT or the Borrower as of the
corresponding date of the previous year, or (ii) selected or nominated to become
directors or trustees by the Board of REIT or the Borrower of which a majority
consisted of individuals described in clause (i) above, or (iii) selected or
nominated to become directors or trustees by the Board of REIT or the Borrower,
which majority consisted of individuals described in clause (i) above and
individuals described in clause (ii) above;
(c)    REIT fails to own, directly or indirectly, at least fifty-one percent
(51%) of the economic, voting and beneficial interest of the Borrower, or fails
to own any of its interest in the Borrower free and clear of any lien,
encumbrance or other adverse claim;
(d)    REIT fails to control the Borrower;
(e)    the Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim (other than the Lien of the Agent granted
pursuant to the Loan Documents and non-consensual Liens expressly permitted
under §§8.2(i) and 8.2(ii)), (i) at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor (other
than any Approved JV which becomes a Subsidiary Guarantor pursuant to §5.5), and
(ii) at least ninety percent (90%) of each Approved JV, or the Borrower fails to
directly or indirectly control (without the approval or consent of any other
Person) the ordinary course of business management and policies (including,
without limitation, with respect to investment, financing, leasing and
disposition decisions) of such Approved JV;
(f)    before the Internalization, the Advisor, or a replacement advisor
consented to in writing by the Majority Lenders, shall fail to be the advisor of
the Borrower; or
(g)    at any time any of Leslie D. Michelson, Katie P. Kurtz, Edward M. Weil,
Jr., Elizabeth K. Tuppeny or John Rimbach shall die or become disabled or
otherwise cease to be active on a daily basis in the management of the REIT or
serve as board members of the REIT, and such event results in fewer than three
(3) of such individuals, being active on a daily basis in the management of the
REIT or serving as board members of the REIT; provided that if fewer than three
(3) of such individuals shall continue to be active on a daily basis in the
management of the REIT or serve as board members of the REIT, it shall not be a
“Change of Control” if a replacement executive or director of comparable
experience and reasonably satisfactory to the Majority Lenders shall have been
retained within six (6) months of such event such that there are not fewer than
three (3) of such individuals active in the daily management of REIT or serving
as board members of the REIT.
Citizens. As defined in the preamble hereto.
Closing Date. The date of this Agreement.
CMS. The U.S. Centers for Medicare and Medicaid Services.
Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.
Collateral. All of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests, security title, liens
and mortgages created by the Security Documents.
Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.
Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender, and (b) the Term Loan Commitment of such
Lender.
Commitment Increase. An increase in the Total Revolving Credit Commitment and/or
the Total Term Loan Commitment pursuant to §2.11.
Commitment Increase Date. See §2.11(a).
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Revolving Credit Commitments of the Lenders have
been terminated as provided in §12.3 of this Agreement, then the Revolving
Credit Commitment of each Lender shall be determined based on the Commitment
Percentage of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof;
provided, further, that with respect to any class of Term Loans, upon the
funding of the Commitments of such class of Term Loans, the Commitment
Percentage of such Term Loans with respect to each Lender shall be the
percentage that each Lender’s aggregate Outstanding Term Loans of such class
represent with respect to the aggregate Outstanding Term Loans of such class.
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.
Communications. See §7.4.
Compass. As defined in the preamble hereto.
Competitor REIT. See §18.1.
Compliance Certificate. See §7.4(c).
CON. A certificate of need or similar certificate, license or approval issued by
the State Regulator for a Borrowing Base Asset.
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of REIT and its Subsidiaries for such period determined on a Consolidated basis.
Consolidated Fixed Charges. With respect to any period, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all
regularly-scheduled principal payments paid with respect to Indebtedness of REIT
and its Subsidiaries during such period, other than any balloon, bullet or
similar principal payment which repays or defeases such Indebtedness in full and
any related defeasance premiums, plus (c) all Preferred Distributions paid
during such period; provided, that Consolidated Fixed Charges shall not include
any cash payments made under the Incentive Listing Note so long as the
obligations thereunder are subject to the Subordination and Standstill
Agreement. Such Person’s Equity Percentage in the fixed charges referred to
above of its Unconsolidated Affiliates shall be included in the determination of
Consolidated Fixed Charges.
Consolidated Interest Expense. With respect to any period, without duplication,
(a) total Interest Expense of REIT and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.
Consolidated Tangible Net Worth. As of any date of determination, for REIT and
its Subsidiaries on a Consolidated basis, the sum of the following, without
duplication: (a) the undepreciated book value of the Real Estate determined in
accordance with GAAP, plus (b) Cash and Cash Equivalents, plus (c) the GAAP book
value of any Development Properties, plus, (d) the GAAP book value of Mortgage
Note Receivables, mezzanine notes and other promissory notes secured by Real
Estate which is utilized for Medical Properties located in the continental
United States or the District of Columbia and businesses and investments
incidental thereto or Equity Interests of Persons holding such properties, plus
(e) the REIT’s Equity Percentage of the assets described in the foregoing
clauses (a) through (d) owned by Unconsolidated Affiliates, less (f)
Consolidated Total Indebtedness.
Consolidated Total Asset Value. On a Consolidated basis for the REIT and its
Subsidiaries, the sum of the following (without duplication with respect to any
Real Estate):
(a)    With respect to Real Estate owned by REIT and its Subsidiaries (other
than Development Properties) for eight (8) full fiscal quarters or more, an
amount equal to (i) the Adjusted Net Operating Income from such Real Estate for
the four (4) fiscal quarters most recently ended, divided by (ii) the Applicable
Capitalization Rate (provided, however, that solely for purposes of determining
compliance with the covenant set forth in §9.4, Consolidated Total Asset Value
shall be calculated using the undepreciated book value of such Real Estate
determined in accordance with GAAP (taking into account any impairment costs
with respect to such Real Estate)); plus
(b)    with respect to Real Estate owned by REIT and its Subsidiaries for less
than eight (8) full fiscal quarters (other than those included under clause (c)
below), the acquisition cost determined in accordance with GAAP of all such Real
Estate described in this clause (b), provided that if there shall be a material
adverse change to any such Real Estate (including, without limitation, as a
result of lease terminations, lease defaults or modifications to leases) from
the date of acquisition thereof by REIT or its Subsidiaries, as determined by
the Agent, then such Real Estate shall be valued as of any date of determination
under this clause (b) in an amount equal to (i) the Adjusted Net Operating
Income from such Real Estate for the four (4) fiscal quarters most recently
ended, divided by (ii) the Applicable Capitalization Rate; plus
(c)    the book value determined in accordance with GAAP of all Development
Properties owned by REIT and its Subsidiaries, plus
(d)    the book value determined in accordance with GAAP of all Mortgage Note
Receivables, mezzanine notes and other promissory notes secured by equity
interests in Persons which solely own Medical Properties, plus
(e)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
REIT and its Subsidiaries as of the date of determination.
Consolidated Total Asset Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the
calendar quarter most recently ended prior to a date of determination. All
income, expense and value associated with assets included in Consolidated Total
Asset Value disposed of during the calendar quarter period most recently ended
prior to a date of determination will be eliminated from calculations.
Consolidated Total Asset Value will be adjusted to include an amount equal to
REIT or any of its Subsidiaries’ pro rata share (based upon the greater of such
Person’s Equity Percentage in such Unconsolidated Affiliate or such Person’s pro
rata liability for the Indebtedness of such Unconsolidated Affiliate) of the
Consolidated Total Asset Value attributable to any of the items listed above in
this definition owned by such Unconsolidated Affiliate.
Consolidated Total Indebtedness. On any date of determination, (1) REIT’s
consolidated share of Indebtedness which includes all GAAP Indebtedness
(adjusted to eliminate increases or decreases arising from FASB ASC 805)
including recourse and non-recourse mortgage debt, letters of credit, net
obligations under uncovered interest rate contracts, contingent obligations to
the extent the obligations are binding, unsecured debt, capitalized lease
obligations (including ground leases), guarantees of indebtedness (excluding any
Non-Recourse Exclusions until a written claim is made with respect thereto, and
then such guarantees shall be included only to the extent of the anticipated
liability under such claim determined in accordance with GAAP (or prior to any
determination by REIT’s independent auditors of such amount, only to the extent
of the anticipated liability reasonably determined by the Borrower of such
amount, such amount to be reasonably acceptable to the Agent)) and subordinated
debt, (2) REIT’s pro rata share of preferred obligations that are structurally
senior to or pari passu with the Obligations and (3) REIT’s Equity Percentage of
the Consolidated Total Indebtedness of its Unconsolidated Affiliates calculated
in a manner consistent with clauses (1) and (2).
Contribution Agreement. The Contribution Agreement dated as of March 21, 2014
among the Borrower, REIT and each Subsidiary Guarantor which is now or which may
hereafter become a party thereto, as amended by the Omnibus Amendment and as the
same may be further modified, amended, supplemented, restated or ratified from
time to time.
Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.
Debt Service Coverage Amount. At any time determined by the Agent, an amount
equal to the maximum principal loan amount amortized over a thirty (30) year
period which, when bearing interest at a rate per annum equal to the greatest of
(a) the then-current annual yield on ten (10) year obligations issued by the
United States Treasury most recently prior to the date of determination plus two
hundred fifty (250) basis points (2.50%), (b) the highest interest rate being
paid at the time of such determination hereunder and (c) a seven percent (7%)
mortgage constant, would be payable by the monthly principal and interest
payment amount resulting from dividing (y) the Adjusted Net Operating Income
from the Borrowing Base Assets for the prior four (4) quarters most recently
ended divided by 1.50, by (z) twelve (12). Attached hereto as Schedule 9 is an
example of the calculation of Debt Service Coverage Amount (such example is
meant only as an illustration based upon the assumptions set forth in such
example, and shall not be interpreted so as to limit the Agent in its good faith
determination of the Debt Service Coverage Amount hereunder). The determination
of the Debt Service Coverage Amount and the components thereof by the Agent
shall, so long as the same shall be determined in good faith, be conclusive and
binding absent demonstrable error until such time as the Borrower delivers the
Compliance Certificate for the quarter ending.
Default. See §12.1.
Default Rate. See §4.11.
Defaulting Lender. Any Lender that (a) has failed to (i) fund all or any portion
of its Loans within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Agent, any Issuing Lender,
any Swing Loan Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two Business Days of the date when due, (b) (i) has
notified the Borrower, the Agent or any Lender that it does not intend to comply
with its funding obligations hereunder or (ii) has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within two (2) Business Days after request by the Agent, to confirm in a
manner reasonably satisfactory to the Agent that it will comply with its funding
obligations; provided that, notwithstanding the provisions of §2.13, such Lender
shall cease to be a Defaulting Lender upon the Agent’s receipt of confirmation
that such Defaulting Lender will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any bankruptcy, insolvency, reorganization, liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
receivership, rearrangement or similar debtor relief law of the United States or
other applicable jurisdictions from time to time in effect, including any law
for the appointment of the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority as receiver, conservator, trustee,
administrator or any similar capacity, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts of the United
States or from the enforcement of judgments or writs of attachment of its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person). Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
Designated Person. See §6.31.
Development Property. Any Real Estate owned or acquired by the Borrower or its
Subsidiaries or Unconsolidated Affiliates and on which (a) such Person is
pursuing construction of one or more buildings for use as a Medical Property and
for which construction is proceeding to completion without undue delay from
permit denial, construction delays or otherwise, all pursuant to the ordinary
course of business of the Borrower or its Subsidiaries or such Unconsolidated
Affiliate, or (b) remains less than eighty percent (80%) leased (based on Net
Rentable Area or, if a ALF or a ILF, number of units); provided that any Real
Estate will no longer be considered to be a Development Property at the earlier
of (a) the date on which all improvements related to the development of such
Development Property have been substantially completed (excluding tenants
improvements) for twelve (12) months, or (b) the date upon which notice is
received by the Agent from the Borrower that the Borrower elects to designate
such Development Property as a Stabilized Property.
Diligence Threshold. The Diligence Threshold shall be deemed to have been
achieved for so long as Consolidated Tangible Net Worth is not less than
$750,000,000.00.
Directions. See §14.13.
Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT or any of its Subsidiaries now or
hereafter outstanding, except a dividend or other distribution payable in Equity
Interests; (b) redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of REIT or any of its Subsidiaries now or hereafter
outstanding, except in the form of Equity Interests; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of REIT or any of its Subsidiaries
now or hereafter outstanding, except in the form of Equity Interests.
Distributions from any Subsidiary of the Borrower to, directly or indirectly,
the Borrower or REIT shall be excluded from this definition.
Distributions Covenant Commencement Quarter. See §8.7(a).
Dividend Reinvestment Proceeds. All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, is converted in accordance with
§4.1.
EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
EBITDA. With respect to any Person and its Subsidiaries with respect to any
period (without duplication): (a) Net Income (or Loss) on a Consolidated basis,
in accordance with GAAP, exclusive of any income or losses from minority or
non-controlling interests in the case of REIT, excluding the following (but only
to the extent included in determination of such Net Income (or Loss)): (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense and franchise tax expense; (iv) extraordinary or non-recurring gains and
losses, including, without limitation, gains and losses on the sale of Real
Estate (but not from the sale of Real Estate developed for the purpose of sale),
and (v) non-cash expenses; plus (b) such Person’s pro rata share (based on
Equity Percentage) of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to FASB ASC 805.
For purposes of this definition, non-recurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) non-cash
severance and other non-cash restructuring charges and (z) transaction costs not
permitted to be capitalized pursuant to GAAP.
EBITDAR. EBITDA of tenant(s) or operators of a Medical Property plus all base
rent and additional rent due and payable by such tenants or operators during the
applicable period calculated either on an individual Medical Property or
consolidated basis as determined by the Agent.
Electronic System. See §7.4.
Eligible Real Estate. Real Estate which at all times satisfies the following
requirements:
(a)    which is wholly-owned in fee by the Borrower or a Subsidiary Guarantor
(or is leased by the Borrower or a Subsidiary Guarantor under a Ground Lease
with a remaining term of thirty (30) years or more (inclusive of any unexercised
extension options which are exercisable solely at the discretion of the lessee)
at all times such Real Estate is a Borrowing Base Asset), the Equity Interests
of which, prior to inclusion of such Real Estate as a Borrowing Base Asset and
in the calculation of the Borrowing Base Availability, shall have been made
subject to a first priority Lien in favor of the Agent or, subject to
§7.20(a)(xiii), which is wholly-owned in fee by an Approved JV (or is leased by
such Approved JV under a Ground Lease with a remaining term of thirty (30) years
or more (inclusive of any unexercised extension options which are exercisable
solely at the discretion of the lessee) at all times such Real Estate is a
Borrowing Base Asset) and, prior to inclusion of such Real Estate as a Borrowing
Base Asset and in the calculation of the Borrowing Base Availability, the direct
or indirect Equity Interests of the Borrower in such Approved JV shall have been
made subject to a first priority Lien in favor of the Agent (provided, for the
avoidance of doubt, that any direct or indirect Equity Interests in such
Approved JV held by any Person other than the Borrower or a Subsidiary of the
Borrower (which Subsidiary is not itself an Approved JV) shall not be required
to be made subject to a first priority Lien in favor of the Agent);
(b)    which is located within the United States;
(c)    which is used as an income-producing Medical Property;
(d)    as to which all of the representations set forth in §6 of this Agreement
concerning such Real Estate are true and correct in all material respects
(provided that to the extent that all or any portion of the representations and
warranties contained in §6 is qualified by “Material Adverse Effect” or any
other materiality qualifier, then the qualifier therein contained shall apply in
lieu of the “in all material respects” contained in this clause (d);
(e)    which is not subject to any Lien other than the Lien of the Agent and
other Liens expressly permitted under §8.2;
(f)    as to which (i) such Real Estate shall be in compliance in all material
respects with all applicable Healthcare Laws and Environmental Laws, (ii) the
Borrower, such Subsidiary Guarantor or Approved JV, or the Operators have all
Primary Licenses, material Permits and other Governmental Approvals necessary to
own and operate such Real Estate, and (iii) the Operators of such Real Estate
shall be in material compliance with all requirements necessary for
participation in any Medicare or Medicaid or other Third-Party Payor Programs to
the extent they participate in such programs; and
(g)    as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents required by the Agent, or will receive and approve them
prior to inclusion of such Real Estate as a Borrowing Base Asset and in the
calculation of the Borrowing Base Availability.
Eligible Real Estate Qualification Documents. See Schedule 5.3 attached hereto.
Employee Benefit Plan. Any employee benefit plan within the meaning of Section
3(3) of ERISA maintained or contributed to by REIT or any ERISA Affiliate as to
which REIT or any ERISA Affiliate may have any liability (including contingent
liability), other than a Multiemployer Plan.
Environmental Engineer. Any firm of independent professional engineers,
consultants or other scientists generally recognized as expert in the detection,
analysis and remediation of Hazardous Substances and related environmental
matters, as applicable, and acceptable to the Agent in its reasonable
discretion.
Environmental Laws. Any judgment, decree, order, law, license, rule or
regulation, injunction or binding agreement issued, promulgated or entered into
by any Governmental Authority (whether federal, state, provincial or local)
pertaining to human health (but excluding Healthcare Laws) or the pollution or
protection of the environment or the preservation or reclamation of natural
resources or the management, release, threatened release or discharge of any
Hazardous Substances into the environment, including without limitation, those
arising under the Resource Conservation and Recovery Act, CERCLA, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Clean Water Act, the
Federal Clean Air Act, the Toxic Substances Control Act, or any state or local
statute, regulation, ordinance, order or decree relating to the environment.
Environmental Reports. See §6.19.
EPA. See §6.19(b).
Equity Interests. With respect to any Person, (a) any share of capital stock of
(or other ownership or profit interests in) such Person, (b) any warrant, option
or other right for the purchase or other acquisition from such Person of (i) any
share of capital stock of (or other ownership or profit interests in) such
Person, or (ii) any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination, and (c) any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.
Equity Offering. The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person (other than equity
securities issued to REIT or any one or more of its Subsidiaries in their
respective Subsidiaries).
Equity Percentage. The aggregate ownership percentage of any Person or its
Subsidiaries in each Unconsolidated Affiliate or each Approved JV, as
applicable, which shall be calculated as the greater of (a) such Person’s direct
or indirect nominal capital ownership interest in such Unconsolidated Affiliate
or Approved JV, as applicable, as set forth in the organizational documents of
such Unconsolidated Affiliate or Approved JV, as applicable, and (b) such
Person’s direct or indirect economic ownership interest in such Unconsolidated
Affiliate or Approved JV, as applicable, reflecting such Person’s current
allocable share of income and expenses of such Unconsolidated Affiliate or
Approved JV, as applicable.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.
ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA and any predecessor entity of any of them.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could have liability under Section 4062(e) or Section 4063 of ERISA.
EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Event of Default. See §12.1.
Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.3) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.3(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
Existing Credit Agreement. As defined in the recitals hereto.
Exiting Lenders. Each “Lender” under the Existing Credit Agreement that is not a
Lender under this Agreement.
Extension Request. See §2.12(a)(i).
FATCA. Sections 1471 through 1474 of the Code (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any applicable intergovernmental agreements with respect thereto.
Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”
Fee Owner. The applicable owner of the fee interest in a Borrowing Base Asset
that is subject to a Ground Lease.
Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or cash collateral or
other credit support acceptable to the Issuing Lender shall have been provided
in accordance with the terms hereof and (b) with respect to the Swing Loan
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swing Loan Lender shall have been provided in accordance with the terms hereof.
Funds from Operations. “Funds From Operations” as such term is defined by the
National Association of Real Estate Investment Trusts (NAREIT) as of the Closing
Date (or, if approved by the Borrower and the Agent, as such meaning may be
updated from time to time).
GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.
Governmental Authority. Any national, state or local government (whether U.S. or
non-U.S.), any political subdivision thereof or any other governmental,
quasi‑governmental, judicial, public or statutory instrumentality, authority,
body, agency, bureau, commission, board, department or other entity (including,
without limitation, the Federal Deposit Insurance Corporation, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party at law, and
including any supra-national bodies such as the European Union or the European
Central Bank.
Ground Lease. An unsubordinated ground lease as to which no default (other than
a default which remains subject to grace or cure periods) or event of default
has occurred or with the passage of time or the giving of notice would occur and
containing the following terms and conditions: (a) the right of the lessee to
mortgage and encumber its interest in the leased property without the consent of
the lessor; (b) the obligation of the lessor to give the holder of any mortgage
lien on such leased property written notice of any defaults on the part of the
lessee and agreement of such lessor that such lease will not be terminated until
such holder has had a reasonable opportunity to cure or complete foreclosure,
and fails to do so; (c) reasonable transferability of the lessee’s interest
under such lease, including the ability to sublease; and (d) such other rights
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.
Ground Lease Default. See §6.21(b).
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate for or on behalf of any present or former employee of REIT or any
ERISA Affiliate, the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
Guarantors. Collectively, REIT and the Subsidiary Guarantors (including all
Additional Subsidiary Guarantors), and individually any one of them.
Guaranty. The Unconditional Guaranty of Payment and Performance dated as of
March 21, 2014 made by REIT and each Subsidiary Guarantor in favor of the Agent
and the Lenders, as amended by the Loan Document Amendments and as the same may
be further modified, amended, supplemented, restated or ratified from time to
time, such Guaranty to be in form and substance satisfactory to the Agent.
Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substance, oil, petroleum and petroleum byproduct,
material, waste or other substance which is defined, determined or identified as
hazardous or toxic under any Environmental Law. Without limiting the generality
of the foregoing, the term shall mean and include the following:
(a)    “hazardous substances” as defined under CERCLA;
(b)    “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;
(c)    “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder; and
(d)    “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder.
Healthcare Investigations. Any inquiries, investigations, probes, audits,
reviews or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of the Borrower, any Subsidiary Guarantor, any
Approved JV, or any Operator (including, without limitation, inquiries involving
the Comprehensive Error Rate Testing and any inquiries, investigations, probes,
audits, reviews or proceedings initiated by any Fiscal Intermediary/Medicare
Administrator Contractor, any Medicaid Integrity Contractor, any Recovery Audit
Contractor, any Program Safeguard Contractor, any Zone Program Integrity
Contractor, any Medicaid Fraud Control Unit, any Attorney General, any
Department of Insurance, the Office of Inspector General, the Department of
Justice, the CMS or similar governmental agencies or contractors for such
agencies); provided, however, that Healthcare Investigations shall not include
any routine investigation, inquiry, audit or review to the extent such routine
investigation, inquiry, audit or review is not reasonably likely, directly or
indirectly, or with the passage of time (i) to have a material adverse impact on
Borrower’s, any Subsidiary Guarantor’s, any Approved JV’s or any Operator’s
ability to accept and/or retain patients or residents or operate a Borrowing
Base Asset for its current use, receive payment or reimbursement for care or
services provided at any Borrowing Base Asset for its current use or result in a
lower rate certification or a lower reimbursement rate for services rendered to
eligible patients or residents, or result in the imposition of a fine, a
sanction, a lower rate certification or a lower reimbursement rate for services
rendered to eligible patients or residents, (ii) to modify, limit or result in
the transfer, surrender, suspension, revocation, downgrade or imposition of
probationary use of any of the Primary Licenses, or result in the non-renewal or
non-issuance or any other impairment of any of the Primary Licenses, (iii) to
affect Borrower’s, any Subsidiary Guarantor’s, any Approved JV’s or any
Operator’s continued participation in the Medicaid or Medicare programs or any
other Third-Party Payor Programs, or any successor programs thereto, at then
current rate certifications, or (iv) to result in any material civil or criminal
penalty or remedy, or (v) to result in the appointment of a receiver or manager
of a Borrowing Base Asset.
Healthcare Laws. All applicable federal, state, municipal or other Governmental
Authority statutes, codes, ordinances, orders, rules, regulations, and guidance
relating to seniors housing facilities (including ILFs and ALFs), patient
healthcare and/or patient healthcare information (but in each case excluding
Environmental Laws), including, without limitation, and as applicable, HIPAA,
the Health Information Technology for Economic Clinical Health Act provisions of
the American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; quality and safety standards, accepted
professional standards (including those applicable to professionals providing
services), accreditation standards, requirements of state departments of health,
the establishment, construction, additions, physical structure, ownership,
operation, management, leasing, licensure, use or occupancy of the Borrowing
Base Assets or any part thereof as a healthcare or seniors housing facility, as
the case may be, and, as applicable, all conditions of participation pursuant to
Medicare and/or Medicaid certification; Medicaid Regulations and Medicare
Regulations; billing, fraud and abuse, including without limitation, Public Law
No. 111-148 (2010) (Patient Protection and Affordable Care Act, as amended,
(commonly referred to as the “PPACA”), Section 1128B(b) of the Social Security
Act, as amended, 42 U.S.C. Sections 1320a-7, 1320a-7a and 1320a-7(b) (Criminal
Penalties Involving Medicare or State Health Care Programs), commonly referred
to as the “Federal Anti-Kickback Statute,” and Section 1877 of the Social
Security Act, as amended, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as the “Stark Law”, Section 1128A of the Social
Security Act, as amended, 42 U.S.C. Section 1320q-7(a) (Civil Monetary
Penalties), commonly referred to as the "Civil Monetary Penalties Law," and 31
U.S.C. Section 3729-33, commonly referred to as the "False Claims Act".
Healthcare Representation Borrowing Base Asset. Each Borrowing Base Asset that
is a LTAC, Rehab, Hospital, ASC, ILF, ALF or SNF.
Hedge Obligations. All obligations of the Borrower to any Lender Hedge Provider
under any agreement with respect to an interest rate swap, collar, cap or floor
or a forward rate agreement or other agreement regarding the hedging of interest
rate risk exposure relating to the Obligations, and any confirming letter
executed pursuant to such hedging agreement, and which shall include, without
limitation, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, all as amended, restated or otherwise modified.
Under no circumstances shall any of the Hedge Obligations secured or guaranteed
by any Loan Document as to a Guarantor include any obligation that constitutes
an Excluded Hedge Obligation of such Guarantor.
HIPAA. The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder. Any reference to HIPAA shall also include applicability
of the Health Information Technology for Economic and Clinical Health (HITECH)
Act, Title XIII of Division A and Title IV of Division B of the American
Recovery and Reinvestment Act of 2009 and any and all rules or regulations
promulgated thereunder.
HIPAA Compliance Date. See §7.15(b).
HIPAA Compliance Plan. See §7.15(b).
HIPAA Compliant. See §7.15(b).
Hospital. A hospital (other than an LTAC or Rehab).
HRP. A single-tenant healthcare related property reasonably approved by the
Agent, which may include, by way of example, a research and development
facility, headquarters or office property utilized by a healthcare provider,
healthcare insurance company, a pharmaceutical company, a biotechnology company
or other company in a healthcare related industry as reasonably approved by the
Agent.
ILF. Independent living facility.
Incentive Listing Note. The convertible note in form and substance reasonably
acceptable to the Agent, to be issued by the Borrower to the Special Limited
Partner in accordance with its obligations under the Borrower’s organizational
documents to redeem the Special Limited Partner’s interest in the Borrower, in
an amount equal to fifteen percent (15%) of the amount, if any, by which (i) the
sum of (A) the market value of REIT’s outstanding common stock plus (B) the sum
of all Distributions paid by REIT prior to the listing of the stock of REIT on a
national securities exchange, exceeds (ii) the sum of (X) the total gross
proceeds of all public and private offerings, including issuance of REIT’s
common stock pursuant to a merger or business combination, consummated prior to
the date REIT’s common stock is first listed on a national securities exchange
plus (Y) the amount of cash flow necessary to generate a six percent (6%) annual
(based on a 365-day year) cumulative, non-compounded pre-tax return to such
stockholders (with no accrual of additional amounts on the outstanding
obligations), minus any Distributions received by the Special Limited Partner
pursuant to Section 5.1(b) of the Agreement of Limited Partnership of the
Borrower dated as of February 14, 2013 (or pursuant to the analogous provisions
of such successor Agreement of Limited Partnership of the Borrower reasonably
approved by the Agent) prior to the date on which the REIT’s common stock is
first listed on a national securities exchange, having no stated maturity date
and payable solely from the net proceeds received by REIT from the sale of any
of the Borrower’s direct or indirect investments in real property, loans and
other investments permitted by the Borrower’s organizational documents and the
Loan Documents occurring after REIT’s common stock is first listed on a national
securities exchange. The Incentive Listing Note shall not in any event (i)
include any accrual of additional amounts on the outstanding principal
obligations thereunder, or (ii) be secured by any collateral or guaranteed by
REIT or any Subsidiary.
Increase Notice. See §2.11(a).
Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than ninety (90) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligations of such
Person as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase or repurchase obligation (excluding (i) obligations under
agreements to purchase real estate in the ordinary course of business and
agreements to consummate permitted acquisitions, and (ii) obligations in respect
of Equity Interests that would be deemed Mandatorily Redeemable Stock hereunder
if not for the redemption or conversion right thereunder not being exercisable
prior to the date that is ninety-one (91) days after the latest Maturity Date),
takeout commitment or forward equity commitment, in each case evidenced by a
binding agreement (excluding any such obligation to the extent the obligation
can be satisfied by the issuance of Equity Interests (other than Mandatorily
Redeemable Stock)); (h) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (i) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants, and
other similar exceptions to recourse liability until a written claim is made
with respect thereto, and then shall be included as Indebtedness only to the
extent of the anticipated liability under such claim determined in accordance
with GAAP (or prior to any determination by REIT’s independent auditors of such
amount, only to the extent of the anticipated liability reasonably determined by
Borrower of such amount, such amount to be reasonably acceptable to Agent)),
including liability of a general partner in respect of liabilities of a
partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; (j) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s pro rata
share of the Indebtedness (based upon its Equity Percentage) of any
Unconsolidated Affiliate of such Person. “Indebtedness” shall be adjusted to
remove any impact of intangibles pursuant to FAS 141, as issued by the Financial
Accounting Standards Board in June of 2001. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer only to the extent of such Person’s pro rata
share of the ownership of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s pro rata portion of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). Indebtedness shall not include the obligations of Borrower under
the Incentive Listing Note so long as the obligations thereunder are subject to
the Subordination and Standstill Agreement.
Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and Guarantors, in favor of the Agent and the Lenders, as
amended by the Loan Document Amendments and as the same may be further modified,
amended, supplemented, restated or ratified from time to time, pursuant to which
each of the Borrower and the Guarantors agrees to indemnify the Agent and the
Lenders with respect to Hazardous Substances and Environmental Laws.
Insolvency Event. With respect to a specified Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in respect of such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.
Information Materials. See §7.4.
Insolvency Laws. The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, arrangement, rearrangement,
receivership, insolvency, reorganization, readjustment of debt, dissolution,
suspension of payments, or similar debtor relief laws from time to time in
effect in any jurisdiction affecting the rights of creditors generally.
Insurer. Any non-individual Person, other than a Governmental Authority, located
in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO. “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.
Interest Expense. With respect to any period, with respect to any Person and its
Subsidiaries, without duplication, total interest expense accruing or paid on
Indebtedness of such Person and its Subsidiaries, on a Consolidated basis,
during such period (including interest expense attributable to Capitalized
Leases and amounts attributable to interest incurred under Derivatives
Contracts, but excluding, to the extent non-cash, amortization of defeasance
financing costs and charges), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the
Unconsolidated Affiliates of such Person and its Subsidiaries. Interest Expense
shall not include capitalized interest funded under a construction loan by an
interest reserve.
Interest Payment Date. As to each Base Rate Loan, the first day of each calendar
month during the term of such Loan, in arrears, the date of any prepayment of
such Loan or portion thereof and on the Maturity Date. As to each LIBOR Rate
Loan, the last day of each Interest Period therefor, in arrears, the date of any
prepayment of such Loan or portion thereof and on the Maturity Date; provided,
however, if any Interest Period for a LIBOR Rate Loan exceeds one (1) month,
interest shall be payable with respect to such LIBOR Rate Loans monthly in
arrears on the last day of each such month during the term of such Loan, and on
the date of any prepayment of such Loan or portion thereof and on the Maturity
Date.
Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one (1), two
(2), three (3) or six (6) months thereafter, and (b) thereafter, each period
commencing on the day following the last day of the next preceding Interest
Period applicable to such Loan and ending on the last day of one (1) of the
periods set forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
(i)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a LIBOR Business Day, such Interest Period shall end on
the next succeeding LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceding LIBOR Business Day, as determined
conclusively by the Agent in accordance with the then current bank practice in
London;
(ii)    if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;
(iii)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and
(iv)    no Interest Period relating to any LIBOR Rate Loan shall extend beyond
the Maturity Date.
Internalization. Any transaction or series of related transactions (including,
without limitation, mergers, consolidations, stock or other ownership interest
purchases or modifications of agreements) whereby (1) the Advisor ceases or
materially reduces the level of its services accompanied by an elimination or a
commensurate reduction of the amount of the fees payable to the Advisor under
the Advisory Agreement, and (2) REIT or any of its wholly owned Subsidiaries
subsequently is to perform all or substantially all of the duties previously
performed by the Advisor.
Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person, all interests in real
property, and all other investments; provided, however, that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (ii) maintenance
or capital expenditures undertaken with respect to any Real Estate in the
ordinary course of business, (iii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms, (iv) prepaid expenses, (v) obligations
under Derivatives Contracts as permitted by this Agreement, and (vi) investments
consisting of cash collateral to secure payment of worker’s compensation,
unemployment insurance, old-age pensions or other social security obligations.
In determining the aggregate amount of Investments outstanding at any particular
time: (a) there shall not be included as an Investment any interest accrued with
respect to Indebtedness constituting an Investment; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital or
principal; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; and (d) there shall not be deducted in respect of any Investment
any decrease in the value thereof.
Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.
Joinder Agreement. Each Joinder Agreement with respect to the Guaranty, the
Contribution Agreement, and the Indemnity Agreement heretofore executed and
delivered, or hereafter executed and delivered pursuant to §5.5, by any
Subsidiary Guarantor, as any such Joinder Agreement may be modified, amended,
supplemented, restated or ratified from time to time, each such Joinder
Agreement to be substantially in the form of Exhibit B hereto.
KCM. As defined in the preamble hereto.
KeyBank. As defined in the preamble hereto.
Land Assets. Land to be developed as a Medical Property with respect to which
the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure has not yet commenced and for which no such work is reasonably
scheduled to commence within the following twelve (12) months.
Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.
Lease Summaries. Summaries or abstracts of the material terms of the Leases.
Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.
Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18). The Issuing Lender
shall be a Lender, as applicable. The Swing Loan Lender shall be a Lender.
Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.
Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under §2.10.
Letter of Credit Request. See §2.10(a).
Letter of Credit Sublimit. An amount equal to Fifty Million and No/100 Dollars
($50,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.
LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by the Agent described above no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan. For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage. Notwithstanding the foregoing, if the rate shown on Reuters Screen
LIBOR 01 Page (or any successor service designated pursuant to this definition)
shall at any time be less than zero percent (0%), then such rate shall be deemed
to be zero percent (0%) for the purposes of this Agreement and the other Loan
Documents.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate Loans. Those Loans bearing interest calculated by reference to LIBOR.
LIBOR Termination Date. See §4.16.
Lien. Any mortgage, deed of trust, security deed, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
(i) any conditional sale or other title retention agreement, (ii) any easement,
right of way or other encumbrance on title to real property that materially
affects the value of such real property, and (iii) any Capitalized Lease or
other financing lease having substantially the same economic effect as any of
the foregoing).
Liquidity. As of any date of determination, the sum of (a) the Borrower’s
Unrestricted Cash and Cash Equivalents plus (b) the amount of the unutilized
Total Revolving Credit Commitment which may be borrowed by the Borrower.
Listing Note Documents. See §7.22.
LLC Division. In the event the Borrower, any Guarantor, or any Approved JV or
any Subsidiary thereof is a limited liability company, (i) the division of any
such Person into two or more newly formed limited liability companies (whether
or not any such Person is a surviving entity following any such division)
pursuant to, in the event any such Person is organized under the laws of the
State of Delaware, Section 18-217 of the Delaware Limited Liability Company Act
or, in the event any such Person is organized under the laws of a State or
Commonwealth of the United States (other than Delaware) or of the District of
Columbia, any similar provision under any similar act governing limited
liability companies organized under the laws of such State or Commonwealth or of
the District of Columbia, or (ii) the adoption of a plan contemplating, or the
filing of any certificate with any applicable Governmental Authority that
results or may result in, any such division.
Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan, a Term Loan and a Swing Loan (or Loans)), as the case may be, in
the maximum principal amount of the Total Commitment. All Loans shall be made in
Dollars. Amounts drawn under a Letter of Credit shall also be considered
Revolving Credit Loans as provided in §2.10.
Loan Document Amendments. Collectively, the Second Amendment and the Omnibus
Amendment.
Loan Documents. This Agreement, the Notes, the Guaranty, each Letter of Credit
Request, the Security Documents, the Subordination of Management Agreement, the
Subordination of Advisory Agreement, the Agreement Regarding Fees and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower, any Guarantor and/or any Approved JV in connection
with the Loans.
Loan Request. See §2.7.
LTAC. Long term acute care hospital.
Majority Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50.0%) of the Total
Commitment; provided that in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and any
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders.
Management Agreements. Agreements to which any Person that owns a Borrowing Base
Asset is a party, whether written or oral, providing for the management of the
Borrowing Base Asset or any of them, including the Amended and Restated Property
Management and Leasing Agreement dated as of February 17, 2017, by and among
REIT, the Borrower and Healthcare Trust Properties, LLC.
Mandatorily Redeemable Stock. With respect to any Person, any Equity Interest of
such Person which by the terms of such Equity Interest (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for Equity
Interests that are not Mandatorily Redeemable Stock at the option of the issuer
of such Equity Interest), (b) is convertible into or exchangeable or exercisable
for Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the
option of the holder thereof, in whole or in part (other than an Equity Interest
which is redeemable solely in exchange for Equity Interests that are not
Mandatorily Redeemable Stock), in the case of each of clauses (a) through (c),
prior to the date that is ninety-one (91) days after the latest Maturity Date.
Material Adverse Effect. A material adverse effect on (a) the business, assets,
financial condition or operations of REIT and its Subsidiaries, taken as a
whole; (b) the ability of the Borrower, any Guarantor or any Approved JV to
perform any of its material obligations under the Loan Documents; or (c) the
validity or enforceability of any of the Loan Documents or the creation,
perfection and priority of any Liens of the Agent in the Collateral; or (d) the
material rights or remedies of the Agent or the Lenders thereunder.
Maturity Date. Either the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as the context may require.
Medicaid. The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C. Sections 1396 et seq., and any statutes succeeding
thereto.
Medicaid Regulations. Collectively, (a) all federal statutes set forth in Title
XIX of the Social Security Act affecting Medicaid, (b) all applicable provisions
of all federal rules, regulations, and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(a) above having the force of law promulgated pursuant to or in connection with
the statutes described in clause (a) above, (c) all state statutes for medical
assistance enacted in connection with the statutes and provisions described in
clauses (a) and (b) above, and (d) all applicable provisions of all rules,
regulations, and orders of all Governmental Authorities having the force of law
promulgated pursuant to or in connection with the statutes described in clause
(c) above.
Medical Property. Single or multi-tenant facilities consisting of MOBs, ILFs,
ALFs, ASCs, SNF, LTACs, Rehabs, Hospitals and HRPs.
Medicare. The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C. Sections 1395 et seq., and any statutes succeeding
thereto.
Medicare Regulations. Collectively, all federal statutes set forth in Title
XVIII of the Social Security Act affecting Medicare, together with all
applicable provisions of all rules, regulations, and orders having the force of
law of all applicable Governmental Authorities (including Health and Human
Services (“HHS”), CMS, the Office of the Inspector General for HHS, or any
Person succeeding to the functions of any of the foregoing) promulgated pursuant
to or in connection with any of the foregoing having the force of law.
Metropolitan Statistical Area or MSA. Any Metropolitan Statistical Area as
defined from time to time by the Executive Office of the President of the United
States of America, Office of Management and Budget, or if such office no longer
publishes such definition, such other definition the Agent may reasonably
determine.
MOB. Medical office building or life science facility.
Modified FFO. With respect to any Person for any period, an amount equal to the
Funds from Operations of such Person and its Subsidiaries for such period,
adjusted for the following items, as applicable, included in the determination
of Net Income (or Loss) for such period (without duplication of any adjustments
included in Funds from Operations for such period): (i) acquisition fees and
expenses; (ii) amounts relating to amortization of above and below market leases
and liabilities (which are adjusted in order to reflect such payments from a
GAAP accrual basis to a cash basis of disclosing the rent and lease payments);
(iii) accretion of discounts and amortization of premiums on debt investments;
(iv) mark-to-market adjustments included in Net Income (or Loss); (v) gains or
losses included in Net Income (or Loss) from the extinguishment or sale of debt,
hedges, foreign exchange, derivatives or securities holdings where trading of
such holdings is not a fundamental attribute of the business plan of such
Person, and (vi) unrealized gains or losses resulting from consolidation from,
or deconsolidation to, equity accounting, and after adjustments for consolidated
and unconsolidated partnerships and joint ventures calculated in a manner
consistent with the Investment Program Association’s Guideline 2010-01 (it being
understood that Modified Funds From Operations shall not include an adjustment
for amounts relating to deferred rent receivables), Supplemental Performance
Measure for Publicly Registered, Non-Listed REITs: Modified Funds from
Operations, or the Practice Guideline, issued in November 2010, plus the
following (to the extent such amounts have reduced the calculation of Funds from
Operations for such period, and without duplication): (a) one-time transaction
costs related to the listing of the stock of REIT on a national exchange, (b)
non-cash compensation paid by the issuance of Equity Interests to directors (or
equivalent) or officers of such Person, (c) one-time third-party consulting fees
and out-of-pocket expenses related to the implementation of new accounting
standards, which, in each case under this clause (c), shall be approved by the
Agent in its reasonable discretion prior to the inclusion thereof in the
calculation of Modified FFO, and (d) certain other non-recurring expenses,
impairment charges and other non-cash items, which, in each case under this
clause (d), shall be approved by the Agent in its reasonable discretion prior to
the inclusion thereof in the calculation of Modified FFO.
Moody’s. Moody’s Investor Service, Inc., and any successor thereto.
Mortgage Note Receivables. A mortgage loan on a Medical Property, and which
Mortgage Note Receivable includes, without limitation, the indebtedness secured
by a related first priority security instrument.
Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by REIT or any ERISA Affiliate or to which
the Borrower or any ERISA Affiliate may have any liability (including contingent
liability).
Net Income (or Loss). With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.
Net Offering Proceeds. The gross cash proceeds received by REIT or any of its
Subsidiaries as a result of an Equity Offering less the costs, expenses and
discounts paid by REIT or such Subsidiary in connection therewith up to an
amount equal to fifteen percent (15%) of the gross cash proceeds received by
REIT or any of its Subsidiaries as a result of such Equity Offering. Net
Offering Proceeds shall not include cash proceeds received by a Subsidiary as a
result of an investment by a joint venture partner or any Dividend Reinvestment
Proceeds.
Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the cash rents and other cash revenues for such Real
Estate for such period received in the ordinary course of business from tenants
paying rent (excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent and any
non-recurring fees, charges or amounts) minus (b) all expenses paid or accrued
and related to the ownership, operation or maintenance of such Real Estate for
such period, including, but not limited to, taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of REIT and its Subsidiaries, any property
management fees, in each case, in connection with such Real Estate), which are
the responsibility of REIT, the Borrower or the applicable Subsidiary which owns
or leases such Real Estate that are not paid directly by the tenant(s) of such
Real Estate, and minus (c) all rents, common area reimbursements and other
income for such Real Estate received from tenants in default of payment or other
material obligations under their lease, or with respect to leases as to which
the tenant or any guarantor thereunder is subject to any Insolvency Event;
provided, however, that straight line leveling adjustments required under GAAP
and amortization of intangibles pursuant to FASB ASC 805 shall be excluded from
the calculation of Net Operating Income. Such Person’s Equity Percentage in the
Real Estate referred to above of its Unconsolidated Affiliates shall be included
in the determination of Net Operating Income.
Net Rentable Area. With respect to any Real Estate, the floor area (as measured
by square footage) of any buildings, structures or other improvements available
for leasing to tenants determined in accordance with the most recent Rent Roll
received by the Agent for such Real Estate, the manner of such determination to
be reasonably consistent for all Real Estate of the same type unless otherwise
approved by the Agent.
Non-Consenting Lender. See §18.8.
Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.
Non-Investment Grade Operator. A tenant or operator of a Borrowing Base Asset
whose senior unsecured non-credit enhanced debt is not rated BBB- or higher by
S&P or Baa3 or higher by Moody’s.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the real property securing such
Non-Recourse Indebtedness, (c) relate to environmental matters, including those
that arise from the presence of Hazardous Substances, in each case, at the real
property securing such Non-Recourse Indebtedness, (d) are the result of any
unpaid real estate taxes and assessments (whether contained in a loan agreement,
promissory note, indemnity agreement or other document) or (e) result from the
borrowing Subsidiary and/or its assets becoming the subject of any proceeding
under voluntary or involuntary bankruptcy or other proceeding under any
Insolvency Law.
Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness for
borrowed money (other than construction completion guarantees with respect to
Development Property) in respect of which recourse for payment (except for
Non‑Recourse Exclusions until a written claim is made with respect thereto, and
then such Indebtedness shall not constitute Non-Recourse Indebtedness only to
the extent of the anticipated liability under such claim determined in
accordance with GAAP (or prior to any determination by REIT’s independent
auditors of such amount, only to the extent of the anticipated liability
reasonably determined by the Borrower of such amount, such amount to be
reasonably acceptable to the Agent)) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness or (b) if such
Person is a Single Asset Entity, any Indebtedness of such Person. A loan secured
by multiple properties owned by Single Asset Entities shall be considered
Non-Recourse Indebtedness of such Single Asset Entities even if such
Indebtedness is cross defaulted and cross collateralized with the loans to such
other Single Asset Entities.
Notes. Collectively, the Revolving Credit Notes, the Term Loan Notes and the
Swing Loan Note.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of the Borrower, any
Guarantor or any Approved JV to any of the Lenders or the Agent, individually or
collectively, under this Agreement or any of the other Loan Documents or in
respect of any of the Loans, the Notes or the Letters of Credit, or other
instruments at any time evidencing any of the foregoing, whether existing on the
date of this Agreement or arising or incurred hereafter, or whether arising
before or after any bankruptcy or other proceeding under any Insolvency Law
(including interest and any other of the foregoing amounts accruing after the
commencement of any bankruptcy or other proceeding under any Insolvency Law,
whether or not any such interest or other amount is allowed as an enforceable
claim in such bankruptcy or other proceeding under any Insolvency Law), direct
or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.
OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.
Off-Balance Sheet Obligations. Liabilities and obligations of REIT or any of its
Subsidiaries or any other Person in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act) which REIT would be required to disclose in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section of REIT’s report on Form 10-Q or Form 10-K (or their equivalents) which
REIT is required to file with the SEC or would be required to file if it were
subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefor).
Omnibus Amendment. That certain Omnibus Amendment to Loan Documents dated as of
even date herewith among the Borrower, the Guarantors and the Agent.
Operator(s). The Property Manager, any other manager of a Borrowing Base Asset,
the tenant under a Lease, the property sublessee and/or the operator under any
Operators’ Agreement, in each case, approved by the Agent as required by this
Agreement and any successor to such Operator approved by the Agent. If, with
respect to any Borrowing Base Asset, there exists a property manager, a tenant
under a Lease and a property sublessee, or any combination thereof, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.
Operators’ Agreements. Collectively, each property management agreement, a Lease
and/or other similar agreement regarding the management and operation of the
Borrowing Base Asset between the Borrower or any Subsidiary thereof, on the one
hand, and an Operator, on the other hand.
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.3).
Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.
Outperformance Agreement. The Multi-Year Outperformance Agreement, to be entered
into among REIT, the Borrower and Advisor, in form and substance reasonably
satisfactory to the Agent, as amended or otherwise modified from time to time.
Participant Register. See §18.4.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.
Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
Permitted Incentive Listing Note Distributions. The principal payments to be
made on the Incentive Listing Note pursuant to the terms set forth in the
Borrower’s organizational documents as in effect as of the Closing Date (or as
amended with respect to the Incentive Listing Note in a manner reasonably
satisfactory to the Agent), but only if such payments (a) shall be made solely
from the net sales proceeds from the sale of Real Estate in compliance with the
Loan Documents, (b) shall not be made when any Default or Event of Default
exists and shall not result in non-compliance by the Borrower, any Guarantor or
any of their respective Subsidiaries with the terms and conditions of the Loan
Documents (including, without limitation, any financial covenants and mandatory
prepayment provisions) after giving effect to such Distribution, and (c) are
made in compliance with the Subordination and Standstill Agreement and at a time
when no breach or default thereunder on the part of the Special Limited Partner
exists.
Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.
Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.
Potential Collateral. Any Real Estate of a Wholly-Owned Subsidiary of the
Borrower or which is owned by the Borrower through an Approved JV which is not
at the time included in the Collateral and which consists of (a) Eligible Real
Estate, or (b) Real Estate which is capable of becoming Eligible Real Estate
subject to the completion and delivery of Eligible Real Estate Qualification
Documents as required hereunder.
Preferred Distributions. With respect to any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by REIT or any of its
Subsidiaries. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
REIT or any of its Subsidiaries; (c) constituting or resulting in the redemption
of Preferred Securities, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full, or (d) paid or payable on
account of common operating partnership units to the holders thereof.
Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both. LTIP Units issued pursuant to the
Outperformance Agreement and common operating partnership units issued pursuant
to the Listing Note shall not constitute Preferred Securities.
Primary Licenses. With respect to any Borrowing Base Asset or Person operating
all or a portion of such Borrowing Base Asset, as the case may be, the CON,
permit or license to operate as a MOB, HRP, ASC, LTAC, Rehab, Hospital, ILF,
ALF, or SNF, as the case may be, and each Medicaid/Medicare/TRICARE provider
agreement, if applicable.
Property Cost. With respect to any Borrowing Base Asset, the acquisition cost of
such Borrowing Base Asset.
Property Manager. The manager of a Borrowing Base Asset. Such property manager
shall be (a) Healthcare Trust Properties, LLC (f/k/a American Realty Capital
Healthcare II Properties, LLC), a Delaware limited liability company, or (b) a
Qualified Manager (provided that if such Borrowing Base Asset is an MOB, such
Qualified Manager shall also be approved by the Agent, such approval to not be
unreasonably withheld, conditioned or delayed), or (c) another qualified
management company approved by the Agent, such approval to not be unreasonably
withheld, conditioned or delayed.
Public Lender. See §7.4.
Qualified Manager. A property manager of any of the Borrowing Base Assets which
(i) is a reputable management company having at least three (3) years’
experience in the management of properties with similar uses as the applicable
Borrowing Base Asset, (ii) has, for at least three (3) years prior to its
engagement as property manager, managed at least five (5) properties of the same
property type as the applicable Borrowing Base Asset, (iii) is managing at least
300,000 rentable square feet at the time of its engagement as property manager
(if the applicable Borrowing Base Asset is an MOB), is managing at least 100,000
rentable square feet at the time of its engagement as property manager (if the
applicable Borrowing Base Asset is an LTAC, Rehab, Hospital or ASC), has managed
at least 500 individual units in the three (3) years preceding its engagement as
Property Manager (if the applicable Borrowing Base Asset is an ILF or ALF), has
managed at least 500 individual beds in the three (3) years preceding its
engagement as Property Manager (if the applicable Borrowing Base Asset is a
SNF), or that is otherwise reasonably acceptable to the Agent (if the applicable
Borrowing Base Asset is a HRP), and (iv) is not and has not been for the
preceding five (5) years the subject of a bankruptcy or similar insolvency
proceedings or a material violation or investigation with respect to compliance
with Healthcare Laws or Third Party Payor Programs.
Real Estate. All real property, including, without limitation, the Borrowing
Base Assets, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT or any of its Subsidiaries,
or an Unconsolidated Affiliate of the Borrower and which is located in the
United States of America.
Recipient. The Agent and any Lender.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.
Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries. Recourse Indebtedness shall not include Non‑Recourse Indebtedness,
but shall include any Non-Recourse Exclusions at such time a written claim is
made with respect thereto to the extent of the anticipated liability under such
claim determined in accordance with GAAP (or prior to any determination by
REIT’s independent auditors of such amount, only to the extent of the
anticipated liability reasonably determined by the Borrower of such amount, such
amount to be reasonably acceptable to the Agent).
Register. See §18.2.
Rehab. Rehabilitation hospital.
REIT. Healthcare Trust, Inc. (f/k/a American Realty Capital Healthcare Trust II,
Inc.), a Maryland corporation.
REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.
Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.
Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the use and
storing of Hazardous Substances in reasonable quantities to the extent necessary
for the operation of property in the ordinary course of business, and in any
event in material compliance with all applicable Environmental Laws) of
Hazardous Substances.
Rent Roll. A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Borrowing Base Asset, owned or leased by the
Borrower or its Subsidiaries, its occupancy, lease expiration dates, lease rent
and other information, including, without limitation, identification of vacant
units, market rents and residents subsidized by Medicare and Medicaid, in
substantially the form presented to the Agent prior to the date hereof or in
such other form as may be reasonably acceptable to the Agent.
Representative. See §14.15.
Required Revolving Credit Lenders. As of any date, any Revolving Credit Lender
or Revolving Credit Lenders whose aggregate Revolving Credit Commitment
Percentage is greater than fifty percent (50.0%) of the Total Revolving Credit
Commitment; provided that in determining said percentage at any given time, all
the existing Revolving Credit Lenders that are Defaulting Lenders will be
disregarded and excluded and the Revolving Credit Commitment Percentages of the
Revolving Credit Lenders shall be redetermined for voting purposes only to
exclude the Revolving Credit Commitment Percentages of such Defaulting Lenders.
Required Term Loan Lenders. As of any date, any Term Loan Lender or Term Loan
Lenders whose aggregate Term Loan Commitment Percentage is greater than fifty
percent (50.0%) of the Total Term Loan Commitment; provided that in determining
said percentage at any given time, all the existing Term Loan Lenders that are
Defaulting Lenders will be disregarded and excluded and the Term Loan Commitment
Percentages of the Term Loan Lenders shall be redetermined for voting purposes
only to exclude the Term Loan Commitment Percentages of such Defaulting Lenders.
Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over the Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for the Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.
Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.
Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
to the Borrower, and to participate in Letters of Credit for the account of the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.
Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Total Revolving Credit Commitment has been terminated as
provided in this Agreement, then the Revolving Credit Commitment Percentage of
each Revolving Credit Lender shall be determined based on the Revolving Credit
Commitment Percentage of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.
Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment; the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.
Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.
Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of the Total Revolving Credit Commitment to be made by the Revolving
Credit Lenders hereunder as more particularly described in §2. Without limiting
the foregoing, Revolving Credit Loans shall also include Revolving Credit Loans
made pursuant to §2.10(f).
Revolving Credit Maturity Date. March 13, 2023, as such date may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.
Revolving Credit Notes. See §2.1(b).
RIDEA. REIT Investment Diversification and Empowerment Act of 2007, as amended.
Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the Office of the United States Treasury, the United Nations Security Council,
the European Union or Her Majesty’s Treasury.
S&P. S&P Global Inc., and any successor thereto.
SEC. The federal Securities and Exchange Commission.
Second Amendment. As defined in the recitals hereto.
Security Documents. Collectively, the Joinder Agreements, the Assignments of
Interests, the Acknowledgments, the Indemnity Agreement, the Guaranty, the UCC-1
financing statements and any further collateral assignments to the Agent for the
benefit of the Lenders.
Secured Indebtedness. Any Indebtedness of a Person that is secured by a Lien on
any Real Estate or on any ownership interests in any other Person or on any
other assets, provided that the portion of such Indebtedness included in Secured
Indebtedness shall not exceed the sum of the aggregate value of the assets
securing such Indebtedness at the time such Indebtedness was incurred, plus the
aggregate value of any improvements to such assets, plus the value of any
additional assets provided to secure such Indebtedness. Notwithstanding the
foregoing, Secured Indebtedness shall exclude Indebtedness that is secured
solely by ownership interests in another Person that owns Real Estate which is
encumbered by a mortgage securing Indebtedness.
Securities Act. The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor or an
Approved JV, which owns real property and related assets which are security for
Indebtedness of such entity, and which Indebtedness does not constitute
Indebtedness of any other Person except as provided in the definition of
Non‑Recourse Indebtedness (except for Non‑Recourse Exclusions).
SNF. Skilled nursing facility.
Special Limited Partner. Healthcare Trust Special Limited Partnership, LLC, a
Delaware limited liability company.
Stabilized Property. A completed project on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenant/licensee improvements) for twelve (12) months, or which is at least
eighty percent (80%) leased (based on Net Rentable Area, or for ALFs and ILFs,
the number of units, or for SNFs, the number of beds). Additionally, the
Borrower may elect to designate a project as a Stabilized Property as provided
for in the definition of Development Property. Once a project becomes a
Stabilized Property under this Agreement, it shall remain a Stabilized Property.
State. A state or Commonwealth of the United States of America and the District
of Columbia.
State Regulator. See §7.15(a).
Subordination and Standstill Agreement. That certain Subordination and
Standstill Agreement to be entered into among Special Limited Partner, the
Borrower and the Agent contemporaneously with the issuance of the Incentive
Listing Note, such agreement to be in form and substance satisfactory to the
Agent.
Subordination of Advisory Agreement. The Subordination of Advisory Fees dated as
of March 21, 2014 and entered into among the Agent, REIT, the Borrower and the
Advisor evidencing the subordination of the advisory fees payable by the
Borrower to the Advisor to the Obligations, as the same may be modified,
amended, supplemented, restated or ratified from time to time in accordance with
the terms hereof.
Subordination of Management Agreement. Each agreement pursuant to which a
Property Manager subordinates its rights under a Management Agreement to the
Loan Documents, as the same may be modified, amended, supplemented, restated or
ratified from time to time, each such Agreement to be substantially in the form
of Exhibit N hereto, with such changes thereto as the Agent may approve, which
approval shall not be unreasonably withheld, conditioned or delayed.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Notwithstanding any ownership interest in the
Borrower, the Borrower shall at all times be considered a Subsidiary of REIT.
Notwithstanding any ownership interest in an Approved JV, such Person shall at
all times be considered a Subsidiary of REIT and the Borrower.
Subsidiary Guarantor. Each Subsidiary of the Borrower which is a limited
liability company and becomes a Guarantor pursuant to §5.5.
Survey. An instrument survey of each parcel of Real Estate prepared by a
registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from the relevant Title Policy, shall show
no material encroachments of buildings and structures extending outside of the
lot lines of such Real Estate or encroachments by neighboring owners onto such
Real Estate (or to the extent any encroachments are shown, any such
encroachments shall be acceptable to the Agent in its reasonable discretion),
shall show rights of way, adjoining sites, establish building lines and street
lines, the distance to and names of the nearest intersecting streets and such
other details as the Agent may reasonably require; and shall show whether or not
such Real Estate is located in a flood hazard district as established by the
Federal Emergency Management Agency or any successor agency or is located in any
flood plain, flood hazard or wetland protection district established under
federal, state or local law and shall otherwise be in form and substance
reasonably satisfactory to the Agent.
Surveyor Certification. With respect to each parcel of Real Estate, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date prior to inclusion of such Real Estate in the
Borrowing Base Availability and containing such information relating to such
parcel as the Agent or, as applicable, the Title Insurance Company may
reasonably require, such certificate to be reasonably satisfactory to the Agent
in form and substance.
Swing Loan. See §2.5(a).
Swing Loan Commitment. An amount equal to Fifty Million and No/100 Dollars
($50,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.
Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.
Swing Loan Note. See §2.5(b).
Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Borrowing Base Asset, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Base Rate Loans. The Term Loans bearing interest by reference to the Base
Rate.
Term LIBOR Rate Loans. The Term Loans bearing interest by reference to LIBOR.
Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, made by the Term Loan Lenders hereunder.
Term Loan Commitment. With respect to each Term Loan Lender, the amount set
forth on Schedule 1.1 hereto as the amount of such Term Loan Lender’s Term Loan
Commitment to make Term Loans to the Borrower on the Closing Date or on any
Commitment Increase Date, as the case may be, as the same may be changed from
time to time in accordance with the terms of this Agreement.
Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loan to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that with respect to any class of Term Loans, upon the funding of the
Commitments of such class of Term Loans, the Commitment Percentage of such Term
Loans with respect to each Lender shall be the percentage that each Lender’s
aggregate Outstanding Term Loans of such class represent with respect to the
aggregate Outstanding Term Loans of such class.
Term Loan Lenders. Collectively, the Lenders which have a Term Loan Commitment;
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.
Term Loan Maturity Date. March 13, 2024, or such earlier date on which the Term
Loans shall become due and payable pursuant to the terms hereof.
Term Loan Note. A promissory note executed by the Borrower in favor of a Term
Loan Lender in the principal face amount equal to such Term Loan Lender’s Term
Loan Commitment, in substantially the form of Exhibit C-2 hereto.
Third-Party Payor Programs. Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private commercial insurance managed care and employee assistance
program, to which the Borrower, any Subsidiary Guarantor, any Approved JV, or
any Operator may be subject with respect to any Borrowing Base Asset.
Threshold Amount. As of any date of determination, the amount set forth below
based on the Capitalized Value of the Borrowing Base Assets:
Capitalized Value of the  
Borrowing Base Assets:
Threshold 
Amount
Equal to or less than $500,000,000.00
$2,000,000.00
Greater than $500,000,000.00
but less than or equal to $1,000,000,000.00
$5,000,000.00
Greater than $1,000,000,000.00
$10,000,000.00

Titled Agents. The Arrangers or any syndication or documentation agent.
Title Insurance Company. Any title insurance company or companies approved by
the Agent and the Borrower.
Title Policy. With respect to each parcel of Borrowing Base Asset, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of owner’s title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under Applicable Law) in
an amount not less than the gross purchase price for such Borrowing Base Asset
(or if such Borrowing Base Asset was developed by the Borrower or a Subsidiary,
in an amount as the Agent may reasonably require based upon the fair market
value of such Borrowing Base Asset) insuring that a Subsidiary Guarantor or
Approved JV holds marketable or indefeasible fee simple title or a valid and
subsisting leasehold interest to such parcel, subject only to the encumbrances
acceptable to the Agent in its reasonable discretion and which shall not contain
standard exceptions for mechanics liens, persons in occupancy (other than
tenants as tenants only under Leases) or matters which would be shown by a
Survey, shall not insure over any matter except to the extent that any such
affirmative insurance is acceptable to the Agent in its reasonable discretion,
and shall contain such endorsements and affirmative insurance as the Agent may
reasonably require and is available in the State in which such Borrowing Base
Asset is located.
Total Commitment. The sum of the Total Revolving Credit Commitment and the Total
Term Loan Commitment, as each is in effect from time to time. The Total
Commitment may increase in accordance with §2.11.
Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of this Agreement, the Total Revolving Credit Commitment is Four Hundred Eighty
Million and No/100 Dollars ($480,000,000.00). The Total Revolving Credit
Commitment may increase in accordance with §2.11.
Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of the date of this Agreement,
the Total Term Loan Commitment is One Hundred Fifty Million and No/100 Dollars
($150,000,000.00). The Total Term Loan Commitment may increase in accordance
with §2.11.
TRICARE. The health care program maintained by the United States of America for
its uniformed service members, retirees and their families.
TRS. Any direct or indirect Subsidiary of the Borrower that is classified as a
“taxable REIT subsidiary” under Section 856(l) of the Code.
TRS Holdco. ARHC TRS Holdco II, LLC, a Delaware limited liability company.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Equity Interest, which Equity Interest is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.
Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person. For the avoidance of
doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.
Unused Fee. See §2.3.
Unused Fee Percentage. With respect to any day during a calendar quarter, (i)
0.15% per annum, if the sum of the Revolving Credit Loans and Letter of Credit
Liabilities outstanding on such day is more than or equal to 50% of the Total
Revolving Credit Commitment, or (ii) 0.25% per annum if the sum of the Revolving
Credit Loans and Letter of Credit Liabilities outstanding on such day is less
than 50% of the Total Revolving Credit Commitment.
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
U.S. Tax Compliance Certificate. See §4.3(g)(ii)(B)(3).
Wholly-Owned Subsidiary. As to a Person, any Subsidiary of such first Person
that is directly or indirectly owned one hundred percent (100%) by such first
Person.
Withholding Agent. The REIT, the Borrower, any other Guarantor and the Agent, as
applicable.
Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
§1.2    Rules of Interpretation.
(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification of such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns, and in the event the Borrower, any Guarantor or any of their respective
Subsidiaries is a limited liability company and shall undertake an LLC Division
(any such LLC Division being a violation of this Agreement), shall be deemed to
include each limited liability company resulting from any such LLC Division.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include”, “includes” and “including” are not limiting.
(g)    The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    In the event of any change in GAAP after the date hereof or any other
change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or the Agent, the
Borrower, the Guarantors, the Agent and the Lenders shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower and the Guarantors as in effect prior to such accounting change, as
determined by the Majority Lenders in their good faith judgment. Until such time
as such amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Majority Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.
(l)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (iii)
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of Financial Accounting Standards Board ASU
No. 2016-02, Leases (Topic 842), to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2015.
(m)    To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier “in all material
respects” contained in §§ 2.11(d)(iii), 2.12(a)(v), 7.20(a)(ii), 5.3(e), 10.8
and 11.2 shall not apply with respect to any such representations and
warranties.
§2.    THE CREDIT FACILITY.
§2.1    Revolving Credit Loans.
(a)    Subject to the terms and conditions set forth in this Agreement, each of
the Revolving Credit Lenders severally agrees to lend to the Borrower, and the
Borrower may borrow (and repay and reborrow), from time to time between the
Closing Date and the Revolving Credit Maturity Date upon notice by the Borrower
to the Agent given in accordance with §2.7, such sums as are requested by the
Borrower for the purposes set forth in §2.9 up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the lesser of (i) such Lender’s Revolving Credit Commitment and
(ii) such Lender’s Revolving Credit Commitment Percentage of the sum of (A) the
Borrowing Base Availability minus (B) the sum of (1) the amount of all
outstanding Revolving Credit Loans, Term Loans and Swing Loans, and (2) the
aggregate amount of Letter of Credit Liabilities; provided, that, in all events
no Default or Event of Default shall have occurred and be continuing; and
provided, further, that the outstanding principal amount of the Revolving Credit
Loans (after giving effect to all amounts requested), Term Loans, Swing Loans
and Letter of Credit Liabilities shall not at any time (i) exceed the lesser of
(A) Borrowing Base Availability and (B) the Total Commitment or (ii) cause a
violation of the covenant set forth in §9.1. The Revolving Credit Loans shall be
made pro rata in accordance with each Revolving Credit Lender’s Revolving Credit
Commitment Percentage. Each request for a Revolving Credit Loan hereunder shall
constitute a representation and warranty by the Borrower that all of the
conditions required of the Borrower set forth in §11 (and, in the case of any
request for a Revolving Credit Loan hereunder on the Closing Date, §10) have
been satisfied on the date of such request. The Agent may assume that the
conditions in §10 and §11 have been satisfied unless it receives prior written
notice from a Revolving Credit Lender that such conditions have not been
satisfied. No Revolving Credit Lender shall have any obligation to make
Revolving Credit Loans to the Borrower or participate in Letter of Credit
Liabilities in the maximum aggregate principal outstanding balance of more than
the lesser of the amount equal to its Revolving Credit Commitment Percentage of
the Revolving Credit Commitments and the principal face amount of its Revolving
Credit Note.
(b)    The Revolving Credit Loans shall be evidenced by separate promissory
notes of the Borrower in substantially the form of Exhibit C-1 hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Revolving Credit Note shall be payable to the order of each
Revolving Credit Lender in the principal amount equal to such Revolving Credit
Lender’s Commitment or, if less, the outstanding amount of all Revolving Credit
Loans made by such Revolving Credit Lender, plus interest accrued thereon, as
set forth below. The Borrower irrevocably authorizes the Agent to make or cause
to be made, at or about the time of the Drawdown Date of any Revolving Credit
Loan or the time of receipt of any payment of principal thereof, an appropriate
notation on the Agent’s Record reflecting the making of such Revolving Credit
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of the Revolving Credit Loans set forth on the Agent’s Record shall be prima
facie evidence of the principal amount thereof owing and unpaid to each
Revolving Credit Lender, but the failure to record, or any error in so
recording, any such amount on the Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Credit
Note to make payments of principal of or interest on any Revolving Credit Note
when due. By delivery of this Agreement and any Revolving Credit Note, there
shall not be deemed to have occurred, and there has not otherwise occurred, any
payment, satisfaction or novation of the Indebtedness evidenced by the Existing
Credit Agreement or the “Revolving Credit Notes” described in the Existing
Credit Agreement, which Indebtedness is instead allocated among the Revolving
Credit Lenders as of the date hereof in accordance with their respective
Revolving Credit Commitment Percentages (it being acknowledged that the
Indebtedness evidenced by the “Revolving Credit Notes” of the Exiting Lenders is
being allocated among the Lenders), and is evidenced by this Agreement and the
Revolving Credit Notes, and the Revolving Credit Lenders shall as of the date
hereof make such adjustments to the outstanding Revolving Credit Loans of such
Revolving Credit Lenders so that such outstanding Revolving Credit Loans are
consistent with their respective Revolving Credit Commitment Percentages. Any
and all Revolving Credit Notes or Swing Loan Notes issued on the Closing Date in
connection with this Agreement to Lenders holding Revolving Credit Notes or
Swing Loan Notes issued under the Existing Credit Agreement replace and are in
lieu of such Revolving Credit Notes or Swing Loan Notes issued under the
Existing Credit Agreement and each Exiting Lender shall return its “Revolving
Credit Note” to the Agent promptly after the Closing Date for cancellation.
§2.2    Commitment to Lend Term Loan. Subject to the terms and conditions set
forth in this Agreement, each of the Term Loan Lenders severally agrees to lend
to the Borrower on the Closing Date a Term Loan in the maximum principal amount
(after giving effect to all amounts requested) equal to the lesser of (i) such
Lender’s Term Loan Commitment and (ii) such Lender’s Term Loan Commitment
Percentage of the sum of (A) the Borrowing Base Availability minus (B) the sum
of (1) the amount of all Outstanding Revolving Credit Loans, Term Loans and
Swing Loans, and (2) the aggregate amount of Letter of Credit Liabilities;
provided, that, in all events no Default or Event of Default shall have occurred
and be continuing; and provided, further, that the outstanding principal amount
(after giving effect to all amounts requested) of the Revolving Credit Loans,
Term Loans, Swing Loans and Letter of Credit Liabilities shall not at any time
(i) exceed the lesser of (A) Borrowing Base Availability and (B) the Total
Commitment or (ii) cause a violation of the covenant set forth in §9.1. The Term
Loans shall be evidenced by the Term Loan Notes, dated as of even date with this
Agreement (except as otherwise provided in §2.11(c) and §18.3). One Term Loan
Note shall be payable to each Term Loan Lender in the principal amount equal to
such Term Loan Lender’s Term Loan Commitment. Except for any additional Term
Loans made as a result of any increase in the Total Term Loan Commitment
pursuant to §2.11, the Borrower shall not have the right to draw down any Term
Loans after the Closing Date. Any additional Term Loans made as a result of any
increase in the Total Term Loan Commitment pursuant to §2.11 shall be made on
the applicable Commitment Increase Date and each Term Loan Lender which elects
to increase its, or acquire, a Term Loan Commitment pursuant to §2.11 severally
and not jointly agrees to make a Term Loan to the Borrower on such Commitment
Increase Date in an amount equal to the lesser of (a) with respect to any
existing Term Loan Lender, the amount by which such Lender’s Term Loan
Commitment increases on the applicable Commitment Increase Date, and with
respect to any new Term Loan Lender, the amount of such new Lender’s Term Loan
Commitment, and (b) such Lender’s Term Loan Commitment Percentage of the maximum
amount which, when added to the sum of (1) the amount of all Outstanding
Revolving Credit Loans, Term Loans and Swing Loans, and (2) the aggregate amount
of Letter of Credit Liabilities would not (i) exceed the lesser of (A) the
Borrowing Base Availability and (B) the Total Commitment or (ii) cause a
violation of the covenant set forth in §9.1. No Term Loan Lender shall have any
obligation to make Term Loans to the Borrower in a maximum aggregate principal
outstanding balance of more than the lesser of the amount equal to its Term Loan
Commitment Percentage of the Term Loan Commitments and the principal face amount
of its Term Loan Note.
§2.3    Facility Unused Fee. The Borrower agrees to pay to the Agent for the
account of the Revolving Credit Lenders (other than a Defaulting Lender for such
period of time as such Revolving Credit Lender is a Defaulting Lender) in
accordance with their respective Revolving Credit Commitment Percentages a
facility unused fee (the “Unused Fee”) calculated by multiplying the Unused Fee
Percentage applicable to such day, calculated as a per diem rate, times the
excess of the Total Revolving Credit Commitment over the outstanding principal
amount of the Revolving Credit Loans, Letter of Credit Liabilities and Swing
Loans. The Unused Fee shall be payable quarterly in arrears on the first (1st)
day of each calendar quarter for the immediately preceding calendar quarter or
portion thereof, and on any earlier date on which the Revolving Credit
Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Revolving Credit Maturity Date.
§2.4    Reduction and Termination of the Revolving Credit Commitments. The
Borrower shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to the Agent to (a) reduce by $5,000,000.00
or an integral multiple of $1,000,000.00 in excess thereof (provided that in no
event shall the Total Revolving Credit Commitment be reduced in such manner to
an amount less than an amount equal to fifty percent (50%) of the highest Total
Revolving Credit Commitment at any time existing under this Agreement) or (b)
terminate entirely the Revolving Credit Commitments, whereupon the Revolving
Credit Commitments of the Revolving Credit Lenders shall be reduced pro rata in
accordance with their respective Revolving Credit Commitment Percentages of the
amount specified in such notice or, as the case may be, terminated, any such
termination or reduction to be without penalty except as otherwise set forth in
§4.7; provided, however, that no such termination or reduction shall be
permitted if, after giving effect thereto, the sum of Outstanding Revolving
Credit Loans, the Outstanding Swing Loans and the Letter of Credit Liabilities
would exceed the Revolving Credit Commitments of the Revolving Credit Lenders as
so terminated or reduced. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.4, the Agent will notify the Revolving Credit
Lenders of the substance thereof. Any reduction of the Revolving Credit
Commitments shall also result in a proportionate reduction (rounded to the next
lowest integral multiple of $100,000.00) in the maximum amount of Letters of
Credit and the Swing Loan Commitment shall automatically decrease by an amount
equal to ten percent (10%) of the applicable reduction of the Total Revolving
Credit Commitment. Upon the effective date of any such reduction or termination,
the Borrower shall pay to the Agent for the respective accounts of the Revolving
Credit Lenders the full amount of any facility fee under §2.3 then accrued on
the amount of the reduction. No reduction or termination of the Revolving Credit
Commitments may be reinstated except (with respect to a reduction, but not a
termination, of the Revolving Credit Commitments) pursuant to any increase in
accordance with §2.11.
§2.5    Swing Loan Commitment.
(a)    Subject to the terms and conditions set forth in this Agreement, the
Swing Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the date which is five (5) Business Days prior to the Revolving
Credit Maturity Date upon notice by the Borrower to the Swing Loan Lender given
in accordance with this §2.5, such sums as are requested by the Borrower for the
purposes set forth in §2.9 in an aggregate principal amount at any one time
outstanding not exceeding the Swing Loan Commitment; provided that in all events
(i) no Default or Event of Default shall have occurred and be continuing; and
(ii) the outstanding principal amount of the Revolving Credit Loans and Swing
Loans (after giving effect to all amounts requested) plus Letter of Credit
Liabilities shall not at any time exceed the lesser of (A) the Total Revolving
Credit Commitment and (B) the Borrowing Base Availability, or cause a violation
of the covenant set forth in §9.1. Notwithstanding anything to the contrary
contained in this §2.5, the Swing Loan Lender shall not be obligated to make any
Swing Loan at a time when any other Revolving Credit Lender is a Defaulting
Lender, unless the Swing Loan Lender is satisfied that the participation therein
will otherwise be fully allocated to the Revolving Credit Lenders that are
Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender shall
not participate therein, except to the extent the Swing Loan Lender has entered
into arrangements with the Borrower or such Defaulting Lender that are
satisfactory to the Swing Loan Lender in its good faith determination to
eliminate the Swing Loan Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral. Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder. The funding of a
Swing Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions set forth in §11 (and, in the case of any
request for a Swing Loan hereunder on the Closing Date, §10) have been satisfied
on the date of such funding. The Swing Loan Lender may assume that the
conditions in §§10 and 11 have been satisfied unless the Swing Loan Lender has
received written notice from a Revolving Credit Lender that such conditions have
not been satisfied. Each Swing Loan shall be due and payable within five (5)
Business Days of the date such Swing Loan was provided and the Borrower hereby
agrees (to the extent not repaid as contemplated by §2.5(d)) to repay each Swing
Loan on or before the date that is five (5) Business Days from the date such
Swing Loan was provided. A Swing Loan may not be refinanced with another Swing
Loan.
(b)    The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit D hereto (the “Swing Loan Note”),
dated the date of this Agreement and completed with appropriate insertions. The
Swing Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment and shall be payable as
set forth below. The Borrower irrevocably authorizes the Swing Loan Lender to
make or cause to be made, at or about the time of the Drawdown Date of any Swing
Loan or at the time of receipt of any payment of principal thereof, an
appropriate notation on the Swing Loan Lender’s Record reflecting the making of
such Swing Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Swing Loans set forth on the Swing Loan Lender’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Swing Loan Lender, but the failure to record, or any error in so
recording, any such amount on the Swing Loan Lender’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under the Swing
Loan Note to make payments of principal of or interest on any Swing Loan Note
when due. There shall not be deemed to have occurred, and there has not
otherwise occurred, any payment, satisfaction or novation of the indebtedness,
if any, evidenced by the “Swing Loan Note,” as defined in the Existing Credit
Agreement, which indebtedness is instead evidenced by the Swing Loan Note.
(c)    The Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 11:00 a.m.
(Cleveland time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000.00) and
providing the wire instructions for the delivery of the Swing Loan proceeds. The
Loan Request shall also contain the statements and certifications required by
§2.7. Each such Loan Request shall be irrevocable and binding on the Borrower
and shall obligate the Borrower to accept such Swing Loan on the Drawdown Date.
Notwithstanding anything herein to the contrary, a Swing Loan shall be a Base
Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin.
The proceeds of the Swing Loan will be disbursed by wire by the Swing Loan
Lender to the Borrower no later than 1:00 p.m. (Cleveland time).
(d)    The Swing Loan Lender shall, within five (5) Business Days after the
Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender to make a Revolving Credit Loan pursuant to §2.1 in an amount equal to
such Lender’s Revolving Credit Commitment Percentage of the amount of the Swing
Loan outstanding on the date such notice is given. In the event that the
Borrower does not notify the Agent in writing otherwise on or before noon
(Cleveland Time) on the Business Day of the Drawdown Date with respect to such
Swing Loan, the Agent shall notify the Revolving Credit Lenders that such
Revolving Credit Loan shall be a LIBOR Rate Loan with an Interest Period of one
(1) month, provided that the making of such LIBOR Rate Loan will not be in
contravention of any other provision of this Agreement, or if the making of a
LIBOR Rate Loan would be in contravention of this Agreement, then such notice
shall indicate that such loan shall be a Base Rate Loan. The Borrower hereby
irrevocably authorizes and directs the Swing Loan Lender to so act on its
behalf, and agrees that any amount advanced to the Agent for the benefit of the
Swing Loan Lender pursuant to this §2.5(d) shall be considered a Revolving
Credit Loan pursuant to §2.1. Unless any of the events described in §12.1(g),
12.1(h) or 12.1(i) shall have occurred (in which event the procedures of §2.5(e)
shall apply), each Revolving Credit Lender shall make the proceeds of its
Revolving Credit Loan available to the Swing Loan Lender for the account of the
Swing Loan Lender at the Agent’s Head Office prior to 12:00 noon (Cleveland
time) in funds immediately available no later than one (1) Business Day after
the date such request was made by the Swing Loan Lender just as if the Revolving
Credit Lenders were funding directly to the Borrower, so that thereafter such
Obligations shall be evidenced by the Revolving Credit Notes. The proceeds of
such Revolving Credit Loan shall be immediately applied to repay the Swing
Loans.
(e)    If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date such
Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase an
undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan. Each Revolving Credit
Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.
(f)    The Agent shall notify the Borrower of any Revolving Credit Loans made
pursuant to §2.5(d) or participations in any Swing Loan acquired pursuant to
§2.5(e), and thereafter payments in respect of such Swing Loan shall be made to
the Agent and not to the Swing Loan Lender. Subject to §2.13, any amounts
received by the Swing Loan Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swing Loan after receipt by the Swing Loan Lender
of the proceeds of Revolving Credit Loans made pursuant to §2.5(d) with respect
to such Swing Loan shall be remitted to the Agent, and be promptly remitted by
the Agent to the Revolving Credit Lenders that shall have made such Revolving
Credit Loans pursuant to §2.5(d) and to the Swing Loan Lender, as their
interests may appear; provided, however, that in the event that such payment
received by the Swing Loan Lender is required to be returned, such Revolving
Credit Lender will return to the Swing Loan Lender any portion thereof
previously distributed by the Swing Loan Lender to it. Subject to §2.13, if at
any time after the Swing Loan Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s participation interest in a Swing Loan,
the Swing Loan Lender receives any payment on account thereof, the Swing Loan
Lender will distribute to such Revolving Credit Lender its participation
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Loan Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Loan Lender any
portion thereof previously distributed by the Swing Loan Lender to it.
(g)    Each Revolving Credit Lender’s obligation to fund a Revolving Credit Loan
as provided in §2.5(d) or to purchase participation interests pursuant to
§2.5(e) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Loan Lender, the Borrower or anyone else for
any reason whatsoever; (b) the occurrence or continuance of a Default or an
Event of Default; (c) any adverse change in the condition (financial or
otherwise) of REIT or any of its Subsidiaries; (d) any breach of this Agreement
or any of the other Loan Documents by the Borrower or any Guarantor or any
Lender; or (e) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. Any portions of a Swing Loan not so
purchased or converted may be treated by the Agent and the Swing Loan Lender as
against such Revolving Credit Lender as a Revolving Credit Loan which was not
funded by the non-purchasing Revolving Credit Lender, thereby making such
Revolving Credit Lender a Defaulting Lender. Each Swing Loan, once so sold or
converted, shall cease to be a Swing Loan for the purposes of this Agreement,
but shall be a Revolving Credit Loan made by each Revolving Credit Lender under
its Revolving Credit Commitment.
§2.6    Interest on Loans.
(a)    Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit Base Rate Loan is repaid or converted to a Revolving Credit
LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate plus the
Applicable Margin for Revolving Credit Base Rate Loans.
(b)    Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.
(c)    Each Term Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Term Base
Rate Loan is repaid or is converted to a Term LIBOR Rate Loan at a rate per
annum equal to the sum of the Base Rate plus the Applicable Margin for Term Base
Rate Loans.
(d)    Each Term LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin for Term LIBOR
Rate Loans.
(e)    The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.
(f)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.
§2.7    Requests for Revolving Credit Loans. Except with respect to the initial
Revolving Credit Loan on the Closing Date, if any, the Borrower shall give to
the Agent written notice executed by an Authorized Officer in the form of
Exhibit E hereto (or telephonic notice confirmed in writing in the form of
Exhibit E hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Revolving Credit Base Rate Loans and two
(2) Business Days prior to the proposed Drawdown Date with respect to Revolving
Credit LIBOR Rate Loans. Each such notice shall specify with respect to the
requested Revolving Credit Loan the proposed principal amount of such Revolving
Credit Loan, the Type of Revolving Credit Loan, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date. Each such
notice shall also contain (a) a general statement as to the purpose for which
such advance shall be used (which purpose shall be in accordance with the terms
of §2.9) and (b) a certification by the chief executive officer, president or
chief financial officer of the Borrower that the Borrower and Guarantors are and
will be in compliance with all covenants under the Loan Documents after giving
effect to the making of such Revolving Credit Loan. Promptly upon receipt of any
such notice, the Agent shall notify each of the Revolving Credit Lenders
thereof. Each such Loan Request shall be irrevocable and binding on the Borrower
and shall obligate the Borrower to accept the Revolving Credit Loan requested
from the Revolving Credit Lenders on the proposed Drawdown Date. Nothing herein
shall prevent the Borrower from seeking recourse against any Revolving Credit
Lender that fails to advance its proportionate share of a requested Revolving
Credit Loan as required by this Agreement. Each Loan Request shall be (x) for a
Revolving Credit Base Rate Loan in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $100,000.00 in excess thereof; or (y) for a Revolving
Credit LIBOR Rate Loan in a minimum aggregate amount of $1,000,000.00 or an
integral multiple of $1,000,000.00 in excess thereof; provided, however, that
there shall be no more than eight (8) LIBOR Rate Loans outstanding at any one
time.
§2.8    Funds for Loans.
(a)    Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date
of any Revolving Credit Loans or Term Loans, each of the Revolving Credit
Lenders or Term Loan Lenders, as applicable, will make available to the Agent,
at the Agent’s Head Office, in immediately available funds, the amount of such
Lender’s Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2. Upon receipt from each such Revolving Credit
Lender or Term Loan Lender, as applicable, of such amount, and upon receipt of
the documents required by §10 and §11 and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrower the aggregate amount of such Revolving Credit Loans or
Term Loans made available to the Agent by the Revolving Credit Lenders or Term
Loan Lenders, as applicable, by crediting such amount to the account of the
Borrower maintained at the Agent’s Head Office. The failure or refusal of any
Revolving Credit Lender or Term Loan Lender to make available to the Agent at
the aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Loans shall not relieve any other Revolving Credit
Lender or Term Loan Lender from its several obligation hereunder to make
available to the Agent the amount of such other Lender’s Commitment Percentage
of any requested Loans, including any additional Revolving Credit Loans that may
be requested subject to the terms and conditions hereof to provide funds to
replace those not advanced by the Lender so failing or refusing.
(b)    Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date of any Revolving Credit Loans, or on the Closing Date
or Commitment Increase Date (if applicable) with respect to any Term Loans, that
such Lender will not make available to the Agent such Lender’s Revolving Credit
Commitment Percentage of a proposed Revolving Credit Loan or such Lender’s Term
Loan Commitment Percentage of a proposed Term Loan, the Agent may in its
discretion assume that such Lender has made such Loan(s) available to the Agent
in accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).
§2.9    Use of Proceeds. The Borrower will use the proceeds of the Loans solely
for (a) payment of closing costs in connection with this Agreement, (b)
repayment of Indebtedness, (c) acquisitions of fee simple ownership of Real
Estate or Real Estate subject to a Ground Lease and other Investments permitted
under the Loan Documents, and (d) general corporate and working capital
purposes, including, without limitation, acquisitions, capital expenditures,
distributions, joint ventures, note purchases and share repurchases undertaken
in accordance with the terms and conditions of this Agreement.
§2.10    Letters of Credit.
(a)    Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Revolving Credit Maturity Date, the Issuing Lender shall
issue such Letters of Credit as the Borrower may request upon the delivery of a
written request in the form of Exhibit F hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed the Letter of Credit Sublimit,
(iii) in no event shall the sum of the outstanding principal amount of the
Revolving Credit Loans, Swing Loans and Letter of Credit Liabilities (after
giving effect to any requested Letters of Credit) exceed the lesser of the Total
Revolving Credit Commitment and the Borrowing Base Availability or cause a
violation of the covenant set forth in §9.1, (iv) the conditions set forth in
§11 (and, in connection with any request for the issuance of any Letters of
Credit on the Closing Date, §10) shall have been satisfied, and (v) in no event
shall any amount drawn under a Letter of Credit be available for reinstatement
or a subsequent drawing under such Letter of Credit. Notwithstanding anything to
the contrary contained in this §2.10, the Issuing Lender shall not be obligated
to issue, amend, extend, renew or increase any Letter of Credit at a time when
any other Revolving Credit Lender is a Defaulting Lender, unless the Issuing
Lender is satisfied that the participation therein will otherwise be fully
allocated to the Revolving Credit Lenders that are Non-Defaulting Lenders
consistent with §2.13(c) and the Defaulting Lender shall have no participation
therein, except to the extent the Issuing Lender has entered into arrangements
with the Borrower or such Defaulting Lender which are satisfactory to the
Issuing Lender in its good faith determination to eliminate the Issuing Lender’s
Fronting Exposure with respect to any such Defaulting Lender, including the
delivery of cash collateral. The Issuing Lender may assume that the conditions
in §§10 and 11 have been satisfied unless it receives written notice from a
Revolving Credit Lender that such conditions have not been satisfied. Each
Letter of Credit Request shall be executed by an Authorized Officer of the
Borrower. The Issuing Lender shall be entitled to conclusively rely on such
Person’s authority to request a Letter of Credit on behalf of the Borrower. The
Issuing Lender shall have no duty to verify the authenticity of any signature
appearing on a Letter of Credit Request. The Borrower assumes all risks with
respect to the use of the Letters of Credit. Unless the Issuing Lender and the
Required Revolving Credit Lenders otherwise consent, the term of any Letter of
Credit shall not exceed a period of time commencing on the issuance of the
Letter of Credit and ending one year after the date of issuance thereof, subject
to extension pursuant to an “evergreen” clause acceptable to the Agent and the
Issuing Lender (but in any event the term shall not extend beyond five (5)
Business Days prior to the Revolving Credit Maturity Date). The amount available
to be drawn under any Letter of Credit shall reduce on a dollar-for-dollar basis
the amount available to be drawn under the Total Revolving Credit Commitment as
a Revolving Credit Loan.
(b)    Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial officer of the Borrower that the Borrower and Guarantors are
and will be in compliance with all covenants under the Loan Documents after
giving effect to the issuance of such Letter of Credit. The Borrower shall
further deliver to the Issuing Lender such additional applications (which
application as of the date hereof is in the form of Exhibit G attached hereto)
and documents as the Issuing Lender may require, in conformity with the then
standard practices of its letter of credit department, in connection with the
issuance of such Letter of Credit; provided that in the event of any conflict
between the terms of any such additional application(s) and this Agreement, the
terms of this Agreement shall control.
(c)    The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.
(d)    Upon the issuance of a Letter of Credit, each Revolving Credit Lender
shall be deemed to have purchased a participation therein from the Issuing
Lender in an amount equal to its respective Revolving Credit Commitment
Percentage of the amount of such Letter of Credit. No Revolving Credit Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Revolving Credit Lender’s failure to perform as required herein with respect to
such Letter of Credit or any other Letter of Credit.
(e)    Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate equal to one-eighth of one percent (0.125%) of the face
amount of such Letter of Credit (which fee shall not be less than $1,500 in any
event) and an administrative charge of $250, and (ii) for the accounts of the
Revolving Credit Lenders that are Non-Defaulting Lenders (including the Issuing
Lender) in accordance with their respective percentage shares of participation
in such Letter of Credit, a Letter of Credit fee calculated at the rate per
annum equal to the Applicable Margin then applicable to LIBOR Rate Loans on the
face amount of such Letter of Credit. Such fees shall be payable in quarterly
installments in arrears with respect to each Letter of Credit on the first day
of each calendar quarter following the date of issuance and continuing on each
quarter or portion thereof thereafter, as applicable, or on any earlier date on
which the Revolving Credit Commitments shall terminate and on the expiration or
return of any Letter of Credit. In addition, the Borrower shall pay to the
Issuing Lender for its own account within five (5) days of demand of the Issuing
Lender the standard issuance, documentation and service charges for Letters of
Credit issued from time to time by the Issuing Lender.
(f)    In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (the Borrower being deemed to have requested a Revolving
Credit Base Rate Loan on such date in an amount equal to the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telecopy, email, telephone (confirmed in
writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of such Letter of Credit (to the extent
of the amount drawn). If and to the extent any Revolving Credit Lender shall not
make such amount available on the Business Day on which such draw is funded,
such Revolving Credit Lender agrees to pay such amount to the Agent forthwith on
demand, together with interest thereon, for each day from the date on which such
draw was funded until the date on which such amount is paid to the Agent, at the
Federal Funds Effective Rate until three (3) days after the date on which the
Agent gives notice of such draw and at the Federal Funds Effective Rate plus one
percent (1%) for each day thereafter. Further, such Revolving Credit Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Revolving Credit Loans, amounts due with respect to its
participations in Letters of Credit and any other amounts due to it hereunder to
the Agent to fund the amount of any drawn Letter of Credit which such Revolving
Credit Lender was required to fund pursuant to this §2.10(f) until such amount
has been funded (as a result of such assignment or otherwise). In the event of
any such failure or refusal, the Revolving Credit Lenders not so failing or
refusing shall be entitled to a priority secured position for such amounts as
provided in §12.5. The failure of any Revolving Credit Lender to make funds
available to the Agent in such amount shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make funds available to the Agent
pursuant to this §2.10(f).
(g)    If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.
(h)    Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.
(i)    The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
(j)    The Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Agent, the Issuing
Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) any consequences arising from
causes beyond the control of the Agent or any Lender. None of the foregoing will
affect, impair or prevent the vesting of any of the rights or powers granted to
the Agent, the Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by the Agent, the Issuing Lender or the other
Lenders in good faith will be binding on the Borrower and will not put the
Agent, the Issuing Lender or the other Lenders under any resulting liability to
the Borrower; provided nothing contained herein shall relieve the Issuing Lender
for liability to the Borrower arising as a result of the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction.
§2.11    Increase in Total Commitment.
(a)    Subject to the terms and conditions set forth in this §2.11, the Borrower
shall have the option at any time and from time to time before the Revolving
Credit Maturity Date (as the same may be extended pursuant to §2.12 below) or
the Term Loan Maturity Date, as applicable, to request an increase in the Total
Revolving Credit Commitment and/or the Total Term Loan Credit Commitment by
giving written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $20,000,000.00 and increments
of $5,000,000.00 in excess thereof, and the Total Commitment shall not exceed
$1,000,000,000.00. Upon receipt of any Increase Notice, the Agent shall consult
with KCM and shall notify the Borrower of the amount of the facility fees to be
paid to any Lenders who provide an additional Revolving Credit Commitment and/or
Term Loan Commitment, as applicable, in connection with such increase in the
Revolving Credit Commitment and/or Term Loan Commitment, as applicable, pursuant
to the Agreement Regarding Fees. If the Borrower agrees to pay the facility fees
so determined (and/or such other fees as may be agreed to by the Borrower and
the Agent), the Agent shall send a notice to all Revolving Credit Lenders and/or
Term Loan Lenders, as applicable (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Revolving Credit
Commitment and/or the Total Term Loan Commitment, as applicable, and of the
facility fees to be paid with respect thereto. Each Revolving Credit Lender
and/or Term Loan Lender, as applicable, who desires to provide an additional
Revolving Credit Commitment and/or Term Loan Commitment, as applicable, upon
such terms shall provide the Agent with a written commitment letter specifying
the amount of such additional Revolving Credit Commitment and/or Term Loan
Commitment, as applicable, which it is willing to provide prior to such deadline
as may be specified in the Additional Commitment Request Notice. If the
requested increase is oversubscribed then the Agent and KCM shall allocate the
Commitment Increase among the Revolving Credit Lenders and/or Term Loan Lenders,
as applicable, who provide such commitment letters on such basis as the Agent
and KCM, shall determine following consultation with the Borrower. If the
additional Revolving Credit Commitments and/or Term Loan Commitments, as
applicable, so provided are not sufficient to provide the full amount of the
Revolving Credit Commitment Increase and/or the Term Loan Commitment Increase,
as applicable, that is requested by the Borrower, then the Agent, KCM, or the
Borrower may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be reasonably acceptable
to the Agent, KCM, and the Borrower) to become a Revolving Credit Lender and/or
Term Loan Lender, as applicable, and provide an additional Revolving Credit
Commitment and/or Term Loan Commitment, as applicable. The Agent shall provide
all Revolving Credit Lenders and/or Term Loan Lenders, as applicable, with a
notice setting forth the amount, if any, of the additional Revolving Credit
Commitment and/or Term Loan Commitment, as applicable, to be provided by each
Revolving Credit Lender and/or Term Loan Lender, as applicable, and the revised
Revolving Credit Commitment Percentages and/or Term Loan Commitment Percentages,
as applicable, which shall be applicable after the effective date of the
Revolving Credit Commitment Increase and/or Term Loan Commitment Increase, as
applicable, specified therein (each, a “Commitment Increase Date”). In no event
shall any Lender be obligated to provide an additional Revolving Credit
Commitment and/or Term Loan Commitment.
(b)    On any Commitment Increase Date the outstanding principal balance of the
Revolving Credit Loans shall be reallocated among the Revolving Credit Lenders
such that after the applicable Commitment Increase Date the outstanding
principal amount of Revolving Credit Loans owed to each Revolving Credit Lender
shall be equal to such Lender’s Revolving Credit Commitment Percentage (as in
effect after the applicable Commitment Increase Date) of the outstanding
principal amount of all Revolving Credit Loans. The participation interests of
the Revolving Credit Lenders in Swing Loans and Letters of Credit shall be
similarly adjusted. On any Commitment Increase Date, those Revolving Credit
Lenders whose Revolving Credit Commitment Percentage is increasing shall advance
the funds to the Agent and the funds so advanced shall be distributed among the
Revolving Credit Lenders whose Revolving Credit Commitment Percentage is
decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans. To the extent such reallocation results in
certain Lenders receiving funds which are applied to LIBOR Rate Loans prior to
the last day of the applicable Interest Period, then the Borrower shall pay to
the Agent for the account of the affected Lenders the Breakage Costs for each
such Lender (provided that the parties agree to attempt to coordinate the
closing of any increase of the Total Revolving Credit Commitment or Total Term
Loan Commitment, as applicable, to minimize Breakage Costs that may come due);
provided, however, each Lender agrees to apply any amounts received by them
pursuant to this §2.11(b) first to the principal of any Base Rate Loans held by
such Lender and then to the principal of LIBOR Rate Loans held by such Lender.
(c)    Upon the effective date of each increase in the Total Commitment pursuant
to this §2.11, (i) the Agent may unilaterally revise Schedule 1.1 to reflect the
name and address, Commitment and Commitment Percentage of each Lender following
such increase and the Borrower shall execute and deliver to the Agent new
Revolving Credit Notes or Term Loan Notes, as applicable, for each Lender whose
Commitment has changed so that the principal amount of such Lender’s Revolving
Credit Note or Term Loan Note, as applicable, shall equal its Commitment. The
Agent shall deliver such replacement Revolving Credit Note and/or Term Loan
Note, as applicable, to the respective Lenders in exchange for the Revolving
Credit Notes and/or Term Loan Notes replaced thereby which shall be surrendered
by such Lenders. Such new Revolving Credit Notes and/or Term Loan Notes, as
applicable, shall provide that they are replacements for the surrendered
Revolving Credit Notes and/or Term Loan Notes, as applicable, and that they do
not constitute a novation, shall be dated as of the applicable Commitment
Increase Date and shall otherwise be in substantially the form of the replaced
Revolving Credit Notes or Term Loan Notes, as applicable. In connection with the
issuance of any new Revolving Credit Notes and/or Term Loan Notes, as
applicable, pursuant to this §2.11(c), the Borrower shall deliver an opinion of
counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Revolving Credit Notes and/or
Term Loan Notes, as applicable, and the enforceability thereof, in form and
substance substantially similar to the opinion delivered in connection with the
first disbursement under this Agreement. The surrendered Revolving Credit Notes
and/or Term Loan Notes, as applicable, shall be canceled and returned to the
Borrower.
(d)    Notwithstanding anything to the contrary contained herein, the obligation
of the Agent and the Revolving Credit Lenders to increase the Total Revolving
Credit Commitment, and/or the Agent and the Term Loan Lenders to increase the
Total Term Loan Commitment, as applicable, pursuant to this §2.11 shall be
conditioned upon satisfaction of the following conditions precedent which must
be satisfied prior to the effectiveness of any increase of the Total Revolving
Credit Commitment or the Total Term Loan Commitment, as applicable:
(i)    Payment of Activation Fee. The Borrower shall pay (A) to the Agent and
KCM certain arrangement and other fees with respect to the applicable Commitment
Increase pursuant to a separate agreement to be entered into among the Borrower,
the Agent and KCM prior to the applicable Commitment Increase Date, and (B) to
KCM such facility fees as the Revolving Credit Lenders or Term Loan Lenders who
are providing an additional Revolving Credit Commitment or Term Loan Commitment,
as applicable, may require to increase the aggregate Revolving Credit Commitment
or Term Loan Commitment, as applicable, which fees shall, when paid, be fully
earned and non-refundable under any circumstances. KCM shall pay to the Lenders
acquiring the applicable Commitment Increase certain fees pursuant to their
separate agreement; and
(ii)    No Default. On the date any such increase becomes effective, both
immediately before and after the Total Revolving Credit Commitment or Total Term
Loan Commitment is increased, there shall exist no Default or Event of Default;
and
(iii)    Representations True. The representations and warranties made by the
Borrower, the Guarantors and the Approved JVs in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith or after the date
thereof shall have been true and correct in all material respects when made and
shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Revolving Credit Commitment or Total
Term Loan Commitment is increased (although any representations and warranties
which expressly relate to a given date or period shall be required only to be
true and correct in all material respects as of the respective date or for the
respective period, as the case may be) (in each case, without duplication of any
materiality qualifier contained therein), both immediately before and after the
Total Revolving Credit Commitment or Total Term Loan Commitment is increased;
and
(iv)    Beneficial Ownership Certification. If requested by the Agent or any
Lender, the Borrower shall have delivered, at least five (5) Business Days prior
to the Commitment Increase Date, to the Agent (and any such Lender) a completed
and executed Beneficial Ownership Certification; and
(v)    Additional Documents and Expenses. The Borrower, the Guarantors and the
Approved JVs shall execute and deliver to the Agent and the Lenders such
additional documents (including, without limitation, amendments to the Security
Documents (if applicable)), instruments, certifications and opinions as the
Agent may reasonably require (including, without limitation, in the case of the
Borrower, a Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase) and the Borrower shall pay the cost of any updated UCC
searches, all recording and filing costs and fees, and any and all intangible
taxes or other documentary taxes, assessments or charges or any similar fees,
taxes or expenses which are incurred by the Agent, KCM or the Lenders in
connection with such increase.
§2.12    Extension of Revolving Credit Maturity Date.
(a)    The Borrower shall have the one-time right and option to extend the
Revolving Credit Maturity Date in respect of the Total Revolving Credit
Commitment or portion thereof in accordance with §2.4 (as determined by the
Borrower in its sole discretion) to March 13, 2024, upon satisfaction of the
following conditions precedent, which must be satisfied prior to the
effectiveness of any extension of the Revolving Credit Maturity Date:
(i)    Extension Request. The Borrower shall deliver written notice of such
request to extend the Revolving Credit Maturity Date (the “Extension Request”)
to the Agent not earlier than the date which is one hundred twenty (120) days
and not later than the date which is thirty (30) days prior to the Revolving
Credit Maturity Date (as determined without regard to such extension) and which
notice shall specify the aggregate amount of the Revolving Credit Commitments
the Borrower elects to so extend (provided that any reduction of the Revolving
Credit Commitments shall be in accordance with §2.4).
(ii)    Payment of Extension Fee. The Borrower shall pay to the Agent for the
pro rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
fifteen (15) basis points on the Total Revolving Credit Commitment in effect on
the date of such extension or on the portion thereof to be extended pursuant to
the Extension Request, which fee shall, when paid, be fully earned and
non-refundable under any circumstances.
(iii)    No Default. On the date of such extension, there shall exist no Default
or Event of Default.
(iv)    Beneficial Ownership Certification. If requested by the Agent or any
Lender, the Borrower shall have delivered, at least five (5) Business Days prior
to the date of such extension, to the Agent (and any such Lender) a completed
and executed Beneficial Ownership Certification.
(v)    Representations and Warranties. The representations and warranties made
by the Borrower, the Guarantors and the Approved JVs in the Loan Documents or
otherwise made by or on behalf of such Persons in connection therewith or after
the date thereof shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the date of
such extension (although any representations and warranties which expressly
relate to a given date or period shall be required only to be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be) (in each case, without duplication of any materiality
qualifier contained therein).
Such extension of the Revolving Credit Maturity Date shall become effective on
the day that all the conditions in this §2.12 with respect to such Extension
Request are satisfied (which may be prior to the Revolving Credit Maturity
Date), provided that such conditions must be satisfied within the time period
provided in each such condition, and, in any event, on or prior to the Revolving
Credit Maturity Date (as determined without regard to such extension).
§2.13     Defaulting Lenders.
(a)    If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Majority Lenders, Required Revolving
Credit Lenders, Required Term Loan Lenders or all of the Lenders, shall be
suspended during the pendency of such failure or refusal. If a Lender is a
Defaulting Lender because it has failed to make timely payment to the Agent of
any amount required to be paid to the Agent hereunder (without giving effect to
any notice or cure periods), in addition to other rights and remedies which the
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Effective Rate plus one percent (1%), (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest. Any amounts received by the Agent in respect of
a Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).
(b)    Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth Business Day, the Lenders have not elected to purchase all of
the Commitments of such Defaulting Lender, then the Borrower (so long as no
Default or Event of Default exists) or the Majority Lenders may, by giving
written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments to an
eligible assignee subject to and in accordance with the provisions of §18.1 for
the purchase price provided for below. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an eligible
assignee. Upon any such purchase or assignment, and any such demand with respect
to which the conditions specified in §18.1 have been satisfied, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement. If such Defaulting Lender does not execute
and deliver to the Agent a duly completed Assignment and Acceptance Agreement
and/or such other documentation reasonably requested by the Agent to surrender
and transfer such interest to the purchaser or assignee thereof within a period
of time deemed reasonable by the Agent after the later of (i) the date on which
such purchaser or assignee executes and delivers such Assignment and Acceptance
Agreement and/or such other documentation and (ii) the date on which the
Defaulting Lender receives all payments required to be paid to it by this
§2.13(b), then such Defaulting Lender shall, to the extent permissible by
Applicable Law, be deemed to have executed and delivered such Assignment and
Acceptance Agreement and/or such other documentation as of such date and the
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance Agreement and/or such other documentation on behalf of
such Defaulting Lender. The purchase price for the Commitments of a Defaulting
Lender shall be equal to the amount of the principal balance of the Loans
outstanding and owed by the Borrower to the Defaulting Lender plus any accrued
but unpaid interest thereon (but not on accrued and unpaid fees). Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to
§2.13(d).
(c)    During any period in which there is a Defaulting Lender, all or any part
of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the Revolving Credit Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (computed without giving effect to the Revolving Credit
Commitment of such Defaulting Lender); provided that (i) each such reallocation
shall be given effect only if, at the time of such reallocation, the conditions
set forth in §§10 and 11, as applicable, are satisfied or waived in writing
(and, unless the Borrower shall have notified the Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at the time), and (ii) the aggregate obligation of each Revolving
Credit Lender that is a Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (A) the Revolving Credit Commitment of that
Non-Defaulting Lender minus (B) the sum of (1) the aggregate outstanding
principal amount of the Revolving Credit Loans of that Lender plus (2) such
Lender’s pro rata portion in accordance with its Revolving Credit Commitment
Percentage of outstanding Letter of Credit Liabilities and Swing Loans. Subject
to §34, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(d)    Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to (x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Credit Loans, Term Loans or funded participations in
Letters of Credit or Swing Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share and (ii) such Revolving Credit Loans,
Term Loans or funded participations in Letters of Credit or Swing Loans were
made at a time when the conditions set forth in §§10 and 11, to the extent
required by this Agreement, were satisfied or waived, such payment shall be
applied solely to pay the Revolving Credit Loans or Term Loans of, and funded
participations in Letters of Credit or Swing Loans owed to, all Non-Defaulting
Lenders on a pro rata basis until such time as all Revolving Credit Loans, Term
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans are held by the Revolving Credit Lenders and Term Loan Lenders, as
applicable, pro rata in accordance with their Revolving Credit Commitment
Percentages or Term Loan Commitment Percentages, as applicable, without regard
to §2.13(c), prior to being applied to the payment of any Revolving Credit Loans
or Term Loans of, or funded participations in Letters of Credit or Swing Loans
owed to, such Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this §2.13(d)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto, and to the extent allocated to the repayment
of principal of the Loans, shall not be considered outstanding principal under
this Agreement.
(e)    If the reallocation described in clause (c) above cannot, or can only
partially, be effected, within five (5) Business Days of demand by the Issuing
Lender or the Swing Loan Lender from time to time, the Borrower shall first,
prepay Swing Loans in an amount equal to the Swing Loan Lenders’ Fronting
Exposure and, second, deliver to the Agent for the benefit of the Issuing
Lender, cash collateral in an amount sufficient to cover all Fronting Exposure
with respect to the Issuing Lender (after giving effect to §§2.5(a), 2.10(a) and
2.13(c)) on terms satisfactory to the Issuing Lender in its good faith
determination (and such cash collateral shall be in Dollars). Any such cash
collateral shall be deposited in the Collateral Account as collateral (solely
for the benefit of the Issuing Lender) for the payment and performance of each
Defaulting Lender’s pro rata portion in accordance with their respective
Revolving Credit Commitment Percentages of outstanding Letter of Credit
Liabilities. Moneys in the Collateral Account deposited pursuant to this
§2.13(e) shall be applied by the Agent to reimburse the Issuing Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Revolving Credit Commitment Percentages of any funding
obligation with respect to a Letter of Credit which has not otherwise been
reimbursed by the Borrower or such Defaulting Lender.
(f)    (1)    Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive any Unused Fee pursuant to §2.3 for any period during
which that Lender is a Defaulting Lender.
(i)    Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Lender is a Defaulting Lender.
(ii)    With respect to any Unused Fee or Letter of Credit fees not required to
be paid to any Defaulting Lender pursuant to clause (i) or (ii) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that is a Revolving Credit
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and the Swing Loan
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Lender’s or the Swing Loan Lender’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay any remaining
amount of any such fee.
(g)    If the Borrower (so long as no Default or Event of Default exists) and
the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Revolving Credit Loans or Term Loans, as
applicable, of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Loans, or Term Loans, as
applicable, to be held on a pro rata basis by the Lenders in accordance with
their Revolving Credit Commitments or Term Loan Commitments, as the case may be
(without giving effect to §2.13(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
§2.14    Evidence of Debt. The indebtedness of the Borrower resulting from the
Loans made by each Lender from time to time shall be evidenced by one or more
accounts or records maintained by such Lender and the Agent in the ordinary
course of business, including, without limitation, the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower hereby irrevocably authorizes the Agent and the Lenders to make, or
cause to be made, at or about the time of the Drawdown Date of any Loan or at
the time of receipt of any payment thereof, an appropriate notation on the
Agent’s and the Lender’s records reflecting the making of such Loan or (as the
case may be) the receipt of such payment. The Agent shall maintain accounts or
records in accordance with its usual practice in which it shall record: (i) the
date and the amount of each Loan made hereunder, the Type of such Loan, and, if
appropriate, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof. The
accounts or records maintained by the Agent and each Lender shall be prima facie
evidence of the existence and amounts of the Obligations recorded therein and
shall be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder or under the Notes, if any, to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error. The Borrower agrees that
upon the request of any Lender made through the Agent (whether for purposes of
pledge, enforcement or otherwise), the Borrower shall promptly execute and
deliver to such Lender (through the Agent) a Revolving Credit Note, a Term Loan
Note and/or a Swing Loan Note, as applicable, payable to the order of such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. All references to Notes in the Loan Documents shall mean Notes,
if any, to the extent issued hereunder.
§3.    REPAYMENT OF THE LOANS.
§3.1    Stated Maturity.
(a)    The Borrower promises to pay on the Revolving Credit Maturity Date and
there shall become absolutely due and payable on the Revolving Credit Maturity
Date all of the Revolving Credit Loans, Swing Loans and other Letter of Credit
Liabilities Outstanding on such date, together with any and all accrued and
unpaid interest thereon.
(b)    The Borrower promises to pay on the Term Loan Maturity Date and there
shall become absolutely due and payable on the Term Loan Maturity Date all of
the Term Loans Outstanding on such date, together with any and all accrued and
unpaid interest thereon. The principal amount of the Term Loans shall not
amortize prior to the Term Loan Maturity Date.
§3.2    Mandatory Prepayments. If at any time (a) the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Swing Loans and
the Letter of Credit Liabilities exceeds the lesser of (i) Total Revolving
Credit Commitment, or (ii) the Borrowing Base Availability minus the principal
amount of the Outstanding Term Loans, or (b) the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Term Loans, the
Swing Loans and the Letter of Credit Liabilities exceeds the lesser of (i) the
Total Commitment and (ii) the Borrowing Base Availability, then the Borrower
shall, within five (5) Business Days of such occurrence pay the amount of such
excess to the Agent for the respective accounts of the Revolving Credit Lenders
(in the case of clause (a)(i)) or all of the Lenders (in the case of clauses
(a)(ii) and (b)), as applicable, for application to the Revolving Credit Loans
and Term Loans as provided in §3.4, together with any additional amounts payable
pursuant to §4.7, and deposit in the Collateral Account and pledge to the Agent
cash in any additional amount necessary to secure the Outstanding Letter of
Credit Liabilities, except that the amount of any Swing Loans shall be paid
solely to the Swing Loan Lender.
§3.3    Optional Prepayments.
(a)    The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans, Term Loans and Swing Loans, as
a whole or in part, at any time without penalty or premium; provided, that if
any prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to
this §3.3 is made on a date that is not the last day of the Interest Period
relating thereto, such prepayment shall be accompanied by the payment of any
amounts due pursuant to §4.7.
(b)    The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland
time) at least three (3) days’ prior written notice of any prepayment pursuant
to this §3.3, in each case specifying the proposed date of prepayment of the
Loans and the principal amount to be prepaid (provided that any such notice may
be revoked or modified upon one (1) day’s prior notice to the Agent); provided,
however, that the Agent may reduce the required time period for such notice
requirement to any shorter period reasonably acceptable to the Agent in
connection with a prepayment of the Loans made by the Borrower for purposes of
curing any failure to comply with the terms of §§9.1, 9.2 or 9.7 pursuant to
§12.2(a)(iv). Notwithstanding the foregoing, no prior notice shall be required
for the prepayment of any Swing Loan.
§3.4    Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial payment
under §3.2 shall be applied, first, pro rata to the principal of any Outstanding
Swing Loans, second, pro rata to the principal of any Outstanding Revolving
Credit Loans (and with respect to each category of Revolving Credit Loans,
first, pro rata to the principal of Revolving Credit Base Rate Loans, and then
second, pro rata to the principal of LIBOR Rate Revolving Credit Loans), third,
solely in the case of a mandatory prepayment under §3.2(a)(ii) or §3.2(b), pro
rata to the principal of any Outstanding Term Loans (and with respect to each
category of Term Loans, first, pro rata to the principal of Base Rate Term
Loans, and then second, pro rata to the principal of LIBOR Rate Term Loans) and,
fourth, to cash collateralize any outstanding Letter of Credit Liabilities on a
pro rata basis. Each partial prepayment under §3.3 shall be applied, first, pro
rata to the principal of any Outstanding Swing Loans, then, in the absence of
instruction by the Borrower, second, pro rata to the principal of any
Outstanding Revolving Credit Loans, third, to cash collateralize any outstanding
Letter of Credit Liabilities on a pro rata basis, and, fourth, pro rata to the
principal of any Outstanding Term Loans (and with respect to each category of
Loans, first, pro rata to the principal of Base Rate Loans, and second, pro rata
to the principal of LIBOR Rate Loans).
§3.5    Effect of Prepayments. Amounts of the Revolving Credit Loans and Swing
Loans prepaid under §§3.2 and 3.3 prior to the Maturity Date may be reborrowed
as provided in §2. Any portion of the Term Loans that is prepaid may not be
reborrowed.
§4.    CERTAIN GENERAL PROVISIONS.
§4.1    Conversion Options.
(a)    The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans or Term Loans to a Revolving Credit Loan or
Term Loan, respectively, of another Type and such Revolving Credit Loans or Term
Loans shall thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan,
as applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to
a LIBOR Rate Loan, the Borrower shall give the Agent at least three (3) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$1,000,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than eight (8) LIBOR Rate Loans outstanding at any
one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Revolving Credit Loans or Term Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in a principal amount of less than $1,000,000.00 or an
integral multiple of $100,000.00 or a LIBOR Rate Loan in a principal amount of
less than $1,000,000.00 or an integral multiple of $1,000,000.00. On the date on
which such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.
(b)    Any LIBOR Rate Loan may be continued as such Type upon the expiration of
an Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.
(c)    In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan with
an Interest Period of one month, provided that no circumstance exists which
would preclude the Borrower from obtaining a LIBOR Rate Loan, or if the Borrower
would be precluded from obtaining a LIBOR Rate Loan, it shall be converted to a
Base Rate Loan at the end of the applicable Interest Period.
§4.2    Fees. The Borrower agrees to pay to KeyBank, the Agent and KCM for their
own account certain fees for services rendered or to be rendered in connection
with the Loans as provided pursuant to that certain fee letter dated December
20, 2018 among the Borrower, KeyBank, and KCM (as the same may be amended,
modified, supplemented, restated or replaced, the “Agreement Regarding Fees”).
All such fees shall be fully earned when paid and nonrefundable under any
circumstances.
§4.3    Funds for Payments.
(a)    All payments of principal, interest, facility fees, Letter of Credit
fees, closing fees and any other amounts due hereunder or under any of the other
Loan Documents shall be made to the Agent, for the respective accounts of the
Lenders and the Agent, as the case may be, at the Agent’s Head Office, not later
than 2:00 p.m. (Cleveland time) on the day when due, in each case in lawful
money of the United States in immediately available funds. The Agent is hereby
authorized to charge the accounts of the Borrower with KeyBank set forth on
Schedule 4.3, on the dates when the amount thereof shall become due and payable,
with the amounts of the principal of and interest on the Loans and all fees,
charges, expenses and other amounts owing to the Agent and/or the Lenders
(including the Swing Loan Lender) under the Loan Documents. Subject to the
foregoing, all payments made to the Agent on behalf of the Lenders, and actually
received by the Agent, shall be deemed received by the Lenders on the date
actually received by the Agent.
(b)    All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.
(e)    Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.
(f)    As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.3, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)    (i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Agent) of an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.3 (including by the payment of additional amounts pursuant
to this §4.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.3 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.
(i)    Each party’s obligations under this §4.3 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
(j)    The obligations of the Borrower to the Lenders under this Agreement with
respect to Letters of Credit (and of the Revolving Credit Lenders to make
payments to the Issuing Lender with respect to Letters of Credit and to the
Swing Loan Lender with respect to Swing Loans) shall be absolute, unconditional
and irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the other Loan
Documents; (ii) any improper use which may be made of any Letter of Credit or
any improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set-off,
defense or any right which the Borrower or any of its Subsidiaries or Affiliates
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or persons or entities for whom any such beneficiary or any such
transferee may be acting) or the Lenders (other than the defense of payment to
the Lenders in accordance with the terms of this Agreement) or any other person,
whether in connection with any Letter of Credit, this Agreement, any other Loan
Document, or any unrelated transaction; (iv) any draft, demand, certificate,
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between the Borrower, any Guarantor or any of their Subsidiaries
or Affiliates and any beneficiary or transferee of any Letter of Credit;
(vi) any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit; (vii) payment by the Issuing Lender under any Letter of
Credit against presentation of a sight draft, demand, certificate or other
document which does not comply with the terms of such Letter of Credit, provided
that such payment shall not have constituted gross negligence or willful
misconduct on the part of the Issuing Lender as determined by a final
non-appealable judgment of court of competent jurisdiction; (viii) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of such Letter of Credit; (ix) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (x) the failure of any
payment by the Issuing Lender to conform to the terms of a Letter of Credit (if,
in the Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such circumstance or happening under this clause (xiii)
shall not have occurred as a result of gross negligence or willful misconduct on
the part of the Issuing Lender as determined by a final non-appealable judgment
of a court of competent jurisdiction.
§4.4    Computations. All computations of interest on the Base Rate Loans to the
extent applicable shall be based on a three hundred sixty-five (365) or, in the
event of a leap year, three hundred sixty-six (366)-day year, and paid for the
actual number of days elapsed. All other computations of interest on the Loans
and of other fees to the extent applicable shall be based on a 360-day year and
paid for the actual number of days elapsed. Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension. The Outstanding Loans and Letter of Credit Liabilities as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount absent manifest error.
§4.5    Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.
§4.6    Illegality. Notwithstanding any other provisions herein, if any present
or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.
§4.7    Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which the Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs. The
Borrower understands, agrees and acknowledges the following: (a) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(b) LIBOR is used merely as a reference in determining such rate; and (c) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.
§4.8    Additional Costs, Etc. Notwithstanding anything herein to the contrary,
if any present or future Applicable Law, which expression, as used herein,
includes statutes, rules and regulations thereunder and interpretations thereof
by any competent court or by any governmental or other regulatory body or
official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time (or from time to
time) hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:
(a)    subject any Lender or the Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature with respect to this Agreement, the
other Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans
(except for Indemnified Taxes, Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and Connection Income Taxes), or
(b)    impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein, or
(c)    impose or increase or render applicable any special deposit, compulsory
loan, insurance charge, reserve, assessment, liquidity, capital adequacy or
other similar requirements (whether or not having the force of law and which are
not already reflected in any amounts payable by the Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or
(d)    impose on any Lender or the Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment, a Letter of Credit or any class of loans or commitments of
which any of the Loans or such Lender’s Commitment forms a part; and the result
of any of the foregoing is:
(i)    to increase the cost to any Lender of making, continuing, converting to,
funding, issuing, renewing, extending or maintaining any of the Loans, the
Letters of Credit or such Lender’s Commitment, or
(ii)    to reduce the amount of principal, interest or other amount payable to
any Lender or the Agent hereunder on account of such Lender’s Commitment or any
of the Loans or the Letters of Credit, or
(iii)    to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,
then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.
§4.9    Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any Applicable Law regarding liquidity or
capital ratio or requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any Governmental Authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding liquidity or capital ratios or adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s commitment to
make Loans or participate in Letters of Credit hereunder to a level below that
which such Lender or holding company could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify the Borrower thereof. The
Borrower agrees to pay to such Lender the amount of such reduction in the return
on capital as and when such reduction is determined, upon presentation by such
Lender of a statement of the amount setting forth the Lender’s calculation
thereof. In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender. For purposes
of §4.8 and this §4.9, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, publications, orders, guidelines and directives
thereunder or issued in connection therewith and all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to have been adopted and gone into effect after the date
hereof regardless of when adopted, enacted or issued.
§4.10    Breakage Costs. The Borrower shall pay all Breakage Costs required to
be paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
the Agent, or such earlier date as may be required by this Agreement.
§4.11    Default Interest. Following the occurrence and during the continuance
of any Event of Default, and regardless of whether or not the Agent or the
Lenders shall have accelerated the maturity of the Loans, all Loans shall bear
interest payable on demand at a rate per annum equal to two percent (2.0%) above
an amount equal to the sum of the Base Rate plus the Applicable Margin in effect
from time to time (the “Default Rate”), until such amount shall be paid in full
(after as well as before judgment), and the fee payable with respect to Letters
of Credit shall be increased to a rate equal to two percent (2%) above the
Letter of Credit fee that would otherwise be applicable to such time, or if any
of such amounts shall exceed the maximum rate permitted by law, then at the
maximum rate permitted by law.
§4.12    Certificate. A certificate setting forth any amounts payable pursuant
to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be conclusive in the absence of manifest error, and shall be
promptly provided to the Agent and the Borrower upon their written request.
§4.13    Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Approved JVs, the Lenders and the Agent, whether
now existing or hereafter arising and whether written or oral, are hereby
limited so that in no contingency, whether by reason of acceleration of the
maturity of any of the Obligations or otherwise, shall the interest contracted
for, charged or received by the Lenders exceed the maximum amount permissible
under Applicable Law. If, from any circumstance whatsoever, interest would
otherwise be payable to the Lenders in excess of the maximum lawful amount, the
interest payable to the Lenders shall be reduced to the maximum amount permitted
under Applicable Law; and if from any circumstance the Lenders shall ever
receive anything of value deemed interest by Applicable Law in excess of the
maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations, such excess shall be refunded to the Borrower. All
interest paid or agreed to be paid to the Lenders shall, to the extent permitted
by Applicable Law, be amortized, prorated, allocated and spread throughout the
full period until payment in full of the principal of the Obligations (including
the period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by Applicable
Law. This §4.13 shall control all agreements between or among the Borrower, the
Guarantors, the Approved JVs, the Lenders and the Agent.
§4.14    Certain Provisions Relating to Increased Costs and Non-Funding Lenders.
If a Lender gives notice of the existence of the circumstances set forth in §4.8
or any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §§4.3(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), 4.8, 4.9 or 15(b), then, upon request of the Borrower, such Lender,
as applicable, shall use reasonable efforts to designate another of such
Lender’s offices, branches or affiliates for funding or booking its Loans
hereunder or assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce such amounts
payable or (ii) would not subject Lender to any unreimbursed costs or expenses
and would not otherwise be disadvantageous to Lender; the Borrower agreeing to
pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender (a) has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §§4.3(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), 4.8, 4.9 or 15(b) and following the
request of the Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”), or (b) has failed to make
available to the Agent its pro rata share of any Loan or participation in a
Letter of Credit or Swing Loan and such failure has not been cured (a
“Non-Funding Lender”), then, within thirty (30) days after such notice or
request for payment or compensation or failure to fund, as applicable, the
Borrower shall have the one-time right as to such Affected Lender or Non-Funding
Lender, as applicable, to be exercised by delivery of written notice delivered
to the Agent and the Affected Lender or Non-Funding Lender, as applicable,
within thirty (30) days of receipt of such notice or failure to fund, as
applicable, to elect to cause the Affected Lender or Non-Funding Lender, as
applicable, to transfer its Commitments and assign its Loans. The Agent shall
promptly notify the remaining Lenders that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the Commitments and
Loans, pro rata based upon their relevant Commitment Percentages, of the
Affected Lender or Non-Funding Lender, as applicable (or if any of such Lenders
does not elect to purchase its pro rata share, then to such remaining Lenders in
such proportion as approved by the Agent). In the event that the Lenders do not
elect to acquire all of the Affected Lender’s or Non-Funding Lender’s
Commitments and Loans, then the Agent shall endeavor to, and the Borrower may,
obtain a new Lender to acquire such remaining Commitments. Upon any such
purchase of the Commitments of the Affected Lender or Non-Funding Lender, as
applicable, the Affected Lender’s or Non-Funding Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest, including an appropriate Assignment and
Acceptance Agreement. If such Affected Lender or Non-Funding Lender, as
applicable, does not execute and deliver to the Agent a duly completed
Assignment and Acceptance Agreement and/or such other documentation reasonably
requested by the Agent to surrender and transfer such interest to the purchaser
or assignee thereof within a period of time deemed reasonable by the Agent after
the later of (i) the date on which such purchaser or assignee executes and
delivers such Assignment and Acceptance Agreement and/or such other
documentation and (ii) the date on which such Affected Lender or Non-Funding
Lender, as applicable, receives all payments required to be paid to it by this
§4.14, then such Affected Lender or Non-Funding Lender, as applicable, shall, to
the extent permissible by Applicable Law, be deemed to have executed and
delivered such Assignment and Acceptance Agreement and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance Agreement
and/or such other documentation on behalf of such Affected Lender or Non-Funding
Lender, as applicable. The purchase price for the Affected Lender’s or
Non-Funding Lender’s Commitments and Loans shall equal any and all amounts
outstanding and owed by the Borrower to the Affected Lender or Non-Funding
Lender, as applicable, including principal, prepayment premium or fee, and all
accrued and unpaid interest or fees.
§4.15    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to the foregoing §§4.3, 4.8 and
4.9 shall not constitute a waiver of such Lender’s or the Issuing Lender’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than one hundred eighty (180) days prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the Borrower of the eligible
circumstances giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the change in law giving rise to such increased costs or
reductions is retroactive, then the one hundred eighty (180) day period referred
to above shall be extended to include the period of retroactive effect thereof).
§4.16    Successor LIBOR Rate.
(a)    If the Agent determines (which determination shall be final and
conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in §4.5 have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in §4.5 have not arisen but the applicable supervisor or
administrator (if any) of LIBOR or a Governmental Authority having jurisdiction
over the Agent has made a public statement identifying the specific date after
which LIBOR shall no longer be used for determining interest rates for loans
(either such date, a “LIBOR Termination Date”), or (b) a rate other than LIBOR
has become a widely recognized benchmark rate for newly originated floating rate
commercial real estate loans in Dollars in the U.S. market, then the Agent and
the Borrower may endeavor to establish a replacement index for LIBOR, and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
LIBOR based interest rate in effect prior to its replacement. Notwithstanding
the foregoing or anything to the contrary contained herein, if (i) the Borrower,
in the exercise of its reasonable judgment, does not agree to the replacement
index as notified by the Agent to the Borrower or (ii) the Agent and the
Borrower cannot reasonably agree on an alternate rate, then in either such case,
the Borrower shall have the option to repay the debt in full, without any
prepayment penalty.
(b)    Upon the establishment of a replacement index in accordance with clause
(a) above, the Agent, the Borrower and the Guarantors shall enter into an
amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, in the
discretion of the Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, §27), such
amendment shall become effective without any further action or consent of any
other party to this Agreement at 5:00 p.m. (Cleveland, Ohio time) on the tenth
(10th) Business Day after the date a draft of the amendment is provided to the
Lenders, unless the Agent receives, on or before such tenth (10th) Business Day,
a written notice from the Majority Lenders stating that such Lenders object to
such amendment.
(c)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated floating rate commercial
real estate loans in the United States and loans converted from a LIBOR based
rate to a replacement index-based rate, and (ii) may also reflect adjustments to
account for (x) the effects of the transition from LIBOR to the replacement
index and (y) yield or risk-based differences between LIBOR and the replacement
index.
(d)    Until an amendment reflecting a new replacement index in accordance with
this §4.16 is effective, each advance, conversion and renewal of a LIBOR Rate
Loan will continue to bear interest with reference to LIBOR; provided however,
that if the Agent determines (which determination shall be final and conclusive,
absent manifest error) that a LIBOR Termination Date has occurred, then
following the LIBOR Termination Date, all LIBOR Rate Loans shall automatically
be converted to Base Rate Loans until such time as an amendment reflecting a
replacement index and related matters as described above is implemented.
(e)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
§5.    COLLATERAL SECURITY; GUARANTORS.
§5.1    Collateral. The Obligations shall be secured by a perfected first
priority lien (subject to non-consensual Liens expressly permitted under §8.2)
and security interest to be held by the Agent for the benefit of the Lenders on
the Collateral, pursuant to the terms of the Security Documents.
§5.2    Appraisals.
(a)    Intentionally Omitted.
(b)    The Agent may obtain new Appraisals, or an update to any existing
Appraisals delivered to or obtained by Lender pursuant to this Agreement or the
Existing Credit Agreement, with respect to the Real Estate, or any of them, as
the Agent shall determine (i) at any time following a Default or Event of
Default, or (ii) if the Agent reasonably believes that there has been a material
adverse change or deterioration with respect to any Borrowing Base Asset,
including, without limitation, a material change in the market in which any
Borrowing Base Asset is located. The expense of such Appraisals and/or updates
performed pursuant to this §5.2(b) shall be borne by the Borrower and payable to
the Agent within fifteen (15) days of demand; provided the Borrower shall not be
obligated to pay for an Appraisal of a Borrowing Base Assets obtained pursuant
to this §5.2(b) more often than once in any period of twelve (12) months if no
Event of Default exists.
(c)    The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement. The Borrower further agrees that
the Lenders and the Agent do not make any representations or warranties with
respect to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.
§5.3    Addition of Borrowing Base Assets.
Provided no Default or Event of Default exists, the Borrower shall have the
right, subject to the satisfaction by the Borrower of the conditions set forth
in this §5.3, to add Potential Collateral to the Borrowing Base Availability. In
the event the Borrower desires to add additional Potential Collateral to the
Borrowing Base Availability as aforesaid, the Borrower shall provide written
notice to the Agent of such request (which the Agent shall promptly furnish to
the Lenders), together with all documentation and other information required to
permit the Agent to determine whether such Real Estate is Eligible Real Estate.
Thereafter, the Agent shall have ten (10) Business Days from the date of the
receipt of such documentation and other information to advise the Borrower
whether the Agent consents to the acceptance of such Potential Collateral as a
Borrowing Base Asset. Notwithstanding the foregoing, no Potential Collateral
shall be included in the Borrowing Base Availability unless and until the
following conditions precedent shall have been satisfied:
(a)    such Potential Collateral shall be Eligible Real Estate;
(b)    (i) each Wholly-Owned Subsidiary of the Borrower which directly or
indirectly owns and/or leases such Potential Collateral shall have executed a
Joinder Agreement and satisfied the conditions of §5.5, and (ii) each Approved
JV which directly or indirectly owns and/or leases such Potential Collateral
shall have executed a Joinder Agreement to the extent required pursuant to §5.5;
(c)    prior to or contemporaneously with such addition, the Borrower shall have
submitted to the Agent a Compliance Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Agent under §6.4 or 7.4 and a Borrowing Base Certificate, both prepared on a
pro forma basis and adjusted to give effect to such addition, and shall certify
that after giving effect to such addition, no Default or Event of Default shall
exist;
(d)    the Borrower, the Wholly-Owned Subsidiary or the Approved JV which
directly or indirectly owns or leases the Potential Collateral shall have
executed and delivered to the Agent all Eligible Real Estate Qualification
Documents, all of which instruments, documents or agreements shall be in form
and substance reasonably satisfactory to the Agent. Notwithstanding anything to
the contrary contained in this Agreement (including, without limitation, clause
(c) set forth in Schedule 5.3 attached hereto), the Borrower shall not be
required to grant to the Agent, for the benefit of the Lenders, any lien or
security interest in the Equity Interests of TRS Holdco held by the Borrower;
provided, however, that the foregoing shall not be deemed to limit any provision
contained herein (including, without limitation, in §5.3 and §5.5) which
requires (i) TRS Holdco to be a Guarantor and/or a Subsidiary Guarantor under
this Agreement, the Guaranty, the Indemnity Agreement, the other Loan Documents
and/or the Contribution Agreement, as applicable, or (ii) TRS Holdco to grant to
the Agent a lien or security interest in any and all Equity Interests held by
TRS Holdco in any Person which directly or indirectly owns or leases a Borrowing
Base Asset; and
(e)    after giving effect to the inclusion of such Potential Collateral, each
of the representations and warranties made by or on behalf of the Borrower, the
Guarantors, the Approved JVs or any of their respective Subsidiaries contained
in this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects both as of the date as of which it was made and shall also be
true as of the time of the addition of such Potential Collateral to the
Borrowing Base Availability, with the same effect as if made at and as of that
time, except to the extent of changes resulting from transactions permitted by
the Loan Documents and except as previously disclosed in writing by the Borrower
to the Agent and approved by the Agent in writing (which disclosures shall be
deemed to amend the schedules and other disclosures delivered as contemplated in
this Agreement (it being understood and agreed that any representations and
warranties which expressly relate to a given date or period shall be required
only to be true and correct in all material respects as of the respective date
or for the respective period, as the case may be (in each case, without
duplication of any materiality qualifier contained therein)), and no Default or
Event of Default shall have occurred and be continuing (including, without
limitation, any Default under §9.1), and the Agent shall have received a
certificate of the Borrower to such effect.
The Borrower shall not be responsible for the payment of any costs or expenses
of the Lenders in connection with the addition of Borrowing Base Assets;
provided that the Borrower shall be responsible for the reasonable costs and
expenses of the Agent and the Agent’s counsel.
§5.4    Release of Borrowing Base Assets. Provided no Default or Event of
Default shall have occurred hereunder and be continuing (or would exist
immediately after giving effect to the transactions contemplated by this §5.4),
the Agent shall release a Borrowing Base Asset (and, if such Borrowing Base
Asset is owned by a Subsidiary Guarantor and the only Eligible Real Estate of
such Subsidiary Guarantor is such Borrowing Base Asset, the guaranty of such
Subsidiary Guarantor) from the lien or security title of the Security Documents
encumbering the same upon the request of the Borrower subject to and upon the
following terms and conditions:
(a)    the Borrower shall deliver to the Agent written notice of its desire to
obtain such release no later than five (5) Business Days prior to the date on
which such release is to be effected;
(b)    the Borrower shall submit to the Agent with such request a Compliance
Certificate prepared using the financial statements of the Borrower most
recently provided or required to be provided to the Agent under §6.4 or 7.4
adjusted in the best good faith estimate of the Borrower to give effect to the
proposed release and demonstrating that no Default or Event of Default with
respect to the covenants referred to therein shall exist after giving effect to
such release;
(c)    all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;
(d)    the Borrower shall pay all reasonable costs and expenses of the Agent in
connection with such release, including without limitation, reasonable
attorney’s fees;
(e)    the Borrower shall pay to the Agent for the account of the Lenders a
release price, which payment shall be applied to reduce the outstanding
principal balance of the Loans as provided in §3.4, in an amount equal to the
amount necessary to reduce the outstanding principal balance of the Loans so
that no violation of the covenants set forth in §3.2, §7.20 or §9.1 shall occur;
and
(f)    without limiting or affecting any other provision hereof, any release of
a Borrowing Base Asset (or a guaranty) as provided in this §5.4 will not cause
the Borrower to be in violation of the restrictions set forth in the definition
of Borrowing Base Availability or the covenants set forth in this Agreement.
§5.5    Additional Guarantors. In the event that the Borrower shall request that
certain Real Estate which is directly or indirectly owned or leased by a
Wholly-Owned Subsidiary of the Borrower be included as a Borrowing Base Asset as
contemplated by §5.3 and such Real Estate is included as a Borrowing Base Asset
in accordance with the terms thereof, the Borrower shall, as a condition to such
Real Estate being included as a Borrowing Base Asset, in addition to the
requirements of §7.20, cause each such Wholly-Owned Subsidiary (and any
Wholly-Owned Subsidiary of the Borrower that is a direct or indirect parent of
such Wholly-Owned Subsidiary) to execute and deliver to the Agent a Joinder
Agreement, and such Subsidiary shall become a Guarantor hereunder and under the
other Loan Documents. In addition, in the event that the Borrower shall request
that certain Real Estate owned or leased directly or indirectly by an Approved
JV shall be included as a Borrowing Base Asset as contemplated by §5.3 and such
Real Estate is included as a Borrowing Base Asset in accordance with the terms
thereof, and the applicable organizational agreements of such Approved JV which
directly or indirectly owns or leases such Real Estate permit such Person to
execute and deliver to the Agent a Joinder Agreement and become a Guarantor
hereunder and under the other Loan Documents without the need for any consent or
authorization by any Person other than the Borrower or a Subsidiary thereof,
then the Borrower shall, as a condition to such Real Estate of an Approved JV
being included as a Borrowing Base Asset, in addition to the requirements of
§7.20, cause each such Approved JV to execute and deliver to the Agent a Joinder
Agreement, and such Approved JV shall become a Guarantor hereunder and under the
other Loan Documents. Each Subsidiary of the Borrower required to be a Guarantor
pursuant to this §5.5 shall be specifically authorized, in accordance with its
respective organizational agreements, to be a Guarantor hereunder and under the
other Loan Documents and to execute the Contribution Agreement and such Security
Documents as the Agent may require. The Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
the Guarantors to be true and correct with respect to each such Subsidiary. In
connection with the delivery of such Joinder Agreement, the Borrower shall
deliver to the Agent such organizational agreements, resolutions, consents,
opinions and other documents and instruments as the Agent may reasonably require
(it being understood, with respect to any Approved JV, that the Agent shall not
require the Borrower to obtain any consent or authorization by any Person other
than the Borrower or a Subsidiary thereof in order for such Person to become a
Guarantor hereunder or under the other Loan Documents and if any such consent or
authorization is required for such Approved JV to become a Guarantor hereunder
or thereunder, then such Approved JV shall not be required to become a Guarantor
hereunder or thereunder as a condition for the Real Estate of such Approved JV
to be included as a Borrowing Base Asset). For the avoidance of doubt, if any
Approved JV becomes a Wholly-Owned Subsidiary of the Borrower as a result of the
Borrower or any Subsidiary acquiring one-hundred percent (100%) of the Equity
Interests of such Approved JV, such Approved JV shall (to the extent not already
a Guarantor) be required to become a Guarantor hereunder and under the other
Loan Documents pursuant to this §5.5 so long as it directly or indirectly owns
or leases Real Estate included as a Borrowing Base Asset, and the Borrower shall
deliver to the Agent, within ten (10) Business Days after such Approved JV
becomes a Wholly-Owned Subsidiary, a Joinder Agreement and such organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Agent may reasonably require in connection therewith.
§6.    REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants to the Agent and the Lenders as follows:
§6.1    Corporate Authority, Etc.
(a)    Incorporation; Good Standing. REIT is a Maryland corporation duly
organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. REIT conducts its business in a manner which enables it to qualify
as a real estate investment trust under, and to be entitled to the benefits of,
Section 856 of the Code, and has elected to be treated as and is entitled to the
benefits of a real estate investment trust thereunder. The Borrower is a
Delaware limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Delaware Secretary of State, and is validly
existing and in good standing under the laws of Delaware. The Borrower (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) is in good standing and is duly authorized to do business in the
jurisdiction of its organization and in each other jurisdiction where a failure
to be so qualified in such other jurisdiction could have a Material Adverse
Effect.
(b)    Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and the Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof (except, solely with respect to any Subsidiary of the Borrower
other than any Subsidiary Guarantor and/or any Approved JV, to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect), (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect, and (iii) is in good standing and is duly authorized to do
business (A) in each jurisdiction where it is organized and each jurisdiction
where a Borrowing Base Asset owned or leased by it is located (to the extent
required by Applicable Law), and (B) in each other jurisdiction where a failure
to be so qualified could reasonably be expected to have a Material Adverse
Effect.
(c)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which any of the Borrower, any Guarantor or any
Approved JV is a party and the transactions contemplated hereby and thereby
(i) are within the authority of such Person, (ii) have been duly authorized by
all necessary proceedings on the part of such Person, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, operating agreement, articles of incorporation or other formation,
governing or charter documents or bylaws of, or any agreement or other
instrument binding upon, such Person or any of its properties, (v) do not and
will not result in or require the imposition of any lien or other encumbrance on
any of the properties, assets or rights of such Person other than the liens and
encumbrances in favor of the Agent contemplated by this Agreement and the other
Loan Documents, and (vi) do not require the approval or consent of any Person
other than (x) from a Governmental Authority, or (y) those already obtained and
delivered to the Agent.
(d)    Enforceability. This Agreement and the other Loan Documents to which any
of the Borrower, any Guarantor or any Approved JV is a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.
§6.2    Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower, any Guarantor or
any Approved JV is a party and the transactions contemplated hereby and thereby
do not require the approval or consent of, or filing or registration with, or
the giving of any notice to, any Governmental Authority other than (i) those
already obtained, (ii) the filing of the Security Documents in the appropriate
records office with respect thereto, (iii) filings after the date hereof of
disclosures with the SEC, and (iv) as may be required hereafter with respect to
tenant improvements, repairs or other work with respect to any Real Estate.
§6.3    Title to Properties. Except as indicated on Schedule 6.3 hereto, REIT
and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of the Borrower as of the Balance Sheet Date or
acquired or leased since that date (except property and assets sold or otherwise
disposed of since that date) subject, in the case of the fee owned properties
(and, with respect to the leased properties, its leasehold interest in such
properties), only to Permitted Liens and, as to Subsidiaries of the Borrower
that are not Subsidiary Guarantors, except for such defects as individually or
in the aggregate do not have and could not reasonably be expected to have a
Material Adverse Effect.
§6.4    Financial Statements. The Borrower has furnished to the Agent: (a) the
consolidated balance sheet of REIT and its Subsidiaries as of the Balance Sheet
Date and the related consolidated statement of income and cash flow for the
calendar year then ended certified by the chief financial officer of REIT,
(b) an unaudited statement of Net Operating Income for each of the Borrowing
Base Assets for the period ending September 30, 2018, certified by the chief
financial officer of REIT as fairly presenting the Net Operating Income for such
periods, and (c) certain other financial information relating to the Borrower,
the Guarantors, the Approved JVs and the Collateral, including, without
limitation, the Borrowing Base Assets. The balance sheet and statements referred
to in clauses (a) and (b) above have been prepared in accordance with generally
accepted accounting principles, except as otherwise expressly noted therein, and
fairly present the consolidated financial condition of REIT and its
Subsidiaries, taken as a whole, as of such dates and the consolidated results of
the operations of REIT and its Subsidiaries, taken as a whole, for such periods.
As of the date hereof or, if later, the date of the most recent financial
statements delivered pursuant to §7.4, there are no liabilities, contingent or
otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in the financial statements referred to in clauses (a) and (b) of the
first sentence of this §6.4 and the related notes thereto or in such financial
statements most recently delivered pursuant to §7.4, as applicable.
§6.5    No Material Changes. Since the Balance Sheet Date or the date of the
most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition,
operations or business of REIT and its Subsidiaries taken as a whole as shown on
or reflected in the consolidated balance sheet of REIT as of the Balance Sheet
Date, or its consolidated statement of income or cash flows for the calendar
year then ended, other than changes in the ordinary course of business that have
not and could not reasonably be expected to have a Material Adverse Effect. As
of the date hereof, except as set forth on Schedule 6.5 hereto, there has
occurred no materially adverse change in the financial condition, operations or
business activities of REIT, its Subsidiaries or any of the Borrowing Base
Assets from the condition shown on the statements of income delivered to the
Agent pursuant to §6.4 other than changes in the ordinary course of business
that have not had any materially adverse effect either individually or in the
aggregate on the business, operations or financial condition of REIT and its
Subsidiaries, considered as a whole, or of any of the Borrowing Base Assets.
§6.6    Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, servicemarks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others,
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule 6.6
hereto, none of the Borrowing Base Assets is owned or operated by the Borrower
or its Subsidiaries under or by reference to any trademark, trade name,
servicemark or logo, and none of the trademarks, tradenames, servicemarks or
logos are registered or subject to any license or provision of law limiting
their assignability or use except as specifically set forth on Schedule 6.6
(provided, for the avoidance of doubt, that the foregoing representation shall
not apply with respect to any trademark, trade name, servicemark or logo of any
third-party Operator of a Borrowing Base Asset).
§6.7    Litigation. Except as stated on Schedule 6.7, there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
the Borrower threatened in writing against the Borrower, any Guarantor or any of
their respective Subsidiaries before any court, tribunal, arbitrator, mediator
or administrative agency or board which question the validity of this Agreement
or any of the other Loan Documents, any action taken or to be taken pursuant
hereto or thereto, the Collateral or any lien, security title or security
interest created or intended to be created pursuant hereto or thereto, or which,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.7, as of the date hereof, there are no
judgments, final orders or awards outstanding against or affecting the Borrower,
any Guarantor, any of their respective Subsidiaries or any Collateral. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, none
of the Borrower, any Guarantor or any of their respective Subsidiaries or to the
Borrower or any Guarantor’s knowledge, any operator of any Medical Property on
the Real Estate, is the subject of an audit by a Governmental Authority or, to
the Borrower’s or any Guarantor’s knowledge, is the subject of any investigation
or review by a Governmental Authority concerning the violation or possible
violation of any law.
§6.8    No Material Adverse Contracts, Etc. None of the Borrower, any Guarantor
or any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction that has or could reasonably be expected to have a
Material Adverse Effect. None of the Borrower, any Guarantor or any of their
respective Subsidiaries is a party to any contract or agreement that has or
could reasonably be expected to have a Material Adverse Effect.
§6.9    Compliance with Other Instruments, Laws, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, except in such instances in which (a) such provision or decree,
order, judgment, statute, license, rule or regulation is being contested in good
faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
§6.10    Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all material federal and state income and
other tax returns, reports and declarations required by any jurisdiction to
which it is subject or has obtained an extension for filing, (b) has paid prior
to delinquency all material taxes and other governmental assessments and charges
shown or determined to be due on such returns, reports and declarations, (c) has
paid prior to delinquency all material real estate and other taxes due or
purported to be due with respect to the Borrowing Base Assets and (d) has set
aside on its books provisions reasonably adequate for the payment of all
material taxes for periods subsequent to the periods to which such returns,
reports or declarations apply or such taxes are due, except, in each case, those
which are being contested in good faith by appropriate procedures diligently
conducted as permitted by §7.8. Except as set forth on Schedule 6.10, there are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and to the knowledge of the Borrower, there is no basis for
any such claim. Except as set forth on Schedule 6.10, as of the date hereof,
there are no material audits pending or to the knowledge of the Borrower
threatened with respect to any tax returns filed by the Borrower, any Guarantor
or their respective Subsidiaries. The taxpayer identification numbers for the
Borrower and the Guarantors as of the date hereof are set forth on Schedule
6.10.
§6.11    No Event of Default. No Default or Event of Default has occurred and is
continuing.
§6.12    Investment Company Act. None of the Borrower, the Guarantors nor any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.
§6.13    Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of its Subsidiaries or
Affiliates or, to the best knowledge of the Borrower, any other Person.
§6.14    Certain Transactions. Except as disclosed on Schedule 6.14 hereto, none
of the partners, officers, trustees, managers, members, directors, or employees
of the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which (a) are on terms less favorable to the
Borrower, a Guarantor or any of their respective Subsidiaries than those that
would be obtained in a comparable arms-length transaction, and (b) are not
otherwise permitted pursuant to §8.12.
§6.15    Employee Benefit Plans. The Borrower, each Guarantor, each Approved JV
and each ERISA Affiliate has fulfilled its obligation, if any, under the minimum
funding standards of ERISA and the Code with respect to each Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor, any Approved JV, nor any
ERISA Affiliate has (a) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, (b) failed to make any contribution or payment
to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or
made any amendment to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, which has resulted or could reasonably be expected to
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
None of the assets of REIT or any of its Subsidiaries, including, without
limitation, any Borrowing Base Asset, constitutes a “plan asset” of any Employee
Plan, Multiemployer Plan or Guaranteed Pension Plan.
§6.16    Disclosure. All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
the Borrower, any Subsidiary or any Guarantor (other than projections and
estimates), as supplemented to date, is and, when delivered, will be true and
correct in all material respects and, as supplemented to date, does not, and
when delivered will not, contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained therein not
misleading. The written information, reports and other papers and data with
respect to the Borrower, any Subsidiary, any Guarantor or the Collateral,
including, without limitation, the Borrowing Base Assets (other than projections
and estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, complete and correct in all material respects, or has
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter in all material respects; provided
that such representation shall not apply to (a) the accuracy of any appraisal,
title commitment, survey, or engineering and environmental reports, or any other
reports, prepared by third parties or legal conclusions or analysis provided by
the Borrower’s or the Guarantors’ counsel (although the Borrower and the
Guarantors have no reason to believe that the Agent and the Lenders may not rely
on the accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower (except to the
extent the related assumptions were when made manifestly unreasonable).
§6.17    Trade Name; Place of Business. Neither the Borrower, nor any Guarantor,
nor any Approved JV uses any trade name and conducts business under any name
other than its actual name set forth in the Loan Documents. As of the date
hereof, the principal place of business of the Borrower is 405 Park Avenue,
Third Floor, New York, NY 10022.
§6.18    Regulations T, U and X. No portion of any Loan or Letter of Credit is
to be used, whether directly or indirectly, for any purpose which violates
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224. Neither the Borrower, nor any Guarantor, nor
any Approved JV is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.
§6.19    Environmental Compliance. The Borrower has obtained and provided to the
Agent, or in the case of Borrowing Base Assets added after the date hereof will
obtain and provide to the Agent (as requested by the Agent), certain written
environmental site assessment reports prepared by an Environmental Engineer
(collectively, the “Environmental Reports”). Except as set forth in the
Environmental Reports delivered to the Agent with respect to the Borrowing Base
Assets, the Borrower makes the following representations and warranties:
(a)    None of the Borrower, the Guarantors or their respective Subsidiaries
nor, to the best knowledge of the Borrower, any operator of the Real Estate,
nor, to the best knowledge of the Borrower, any tenant or operations thereon, is
in violation, or alleged violation, of any Environmental Law, which violation
(i) involves Real Estate (other than the Borrowing Base Assets) and has had or
could reasonably be expected to have a Material Adverse Effect or (ii) involves
a Borrowing Base Asset included in the calculation of Borrowing Base Capitalized
Value Limit and has had or could reasonably be expected, when taken together
with other matters covered by this §6.19, to result in liability, clean-up,
remediation, containment, correction or other costs to the Borrower or any
Guarantor or any of their respective Subsidiaries individually or in the
aggregate with other Borrowing Base Assets in excess of the Threshold Amount or
could reasonably be expected to materially adversely affect the operation of or
ability to use such property or the health and safety of the tenants or other
occupants of such property.
(b)    None of the Borrower, any Guarantor nor any of their respective
Subsidiaries has received written notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous
Substance(s) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, any Guarantor or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in any
case of clause (i) through (iii) above (x) involves Real Estate (other than the
Borrowing Base Assets) and has had or could reasonably be expected to have a
Material Adverse Effect or (y) involves a Borrowing Base Asset.
(c)    (i) Since the date of acquisition of title to the Real Estate by the
Borrower, the Guarantors or their respective Subsidiaries, and, to the best
knowledge of the Borrower, prior to such date of acquisition of title, no
portion of such Real Estate has been used for the handling, processing, storage
or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of such Real
Estate except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or, to the best
knowledge of the Borrower, the tenants and operators of their properties, no
Hazardous Substances have been generated or are being used on the Real Estate
except in the ordinary course of the Borrower’s, the Guarantors’ and their
respective Subsidiaries’, or the tenants’ or operators’ of the Real Estate,
respective businesses and in accordance with applicable Environmental Laws;
(iii) since the date of acquisition of title to the Real Estate by the Borrower,
the Guarantors or their respective Subsidiaries, and, to the best knowledge of
the Borrower, prior to such date of acquisition of title, there has been no
Release or threatened Release of Hazardous Substances on, upon, into or from
such Real Estate; (iv) to the best knowledge of the Borrower without any
independent investigation other than the Environmental Reports, there have been
no Releases on, upon, from or into any real property in the vicinity of any of
the Real Estate which, through soil or groundwater contamination, may have come
to be located on, and which could be reasonably anticipated to have a material
adverse effect on the value of, the Real Estate; and (v) since the date of
acquisition of title to the Real Estate by the Borrower, the Guarantors or their
respective Subsidiaries, and, to the best knowledge of the Borrower, prior to
such date of acquisition of title, any Hazardous Substances that have been
generated on any of such Real Estate have been transported off‑site in
accordance with all applicable Environmental Laws (except with respect to the
foregoing in this §6.19(c) as to (A) any Real Estate (other than the Borrowing
Base Assets included in the calculation of the Borrowing Base Capitalized Value
Limit) where the foregoing does not have or could not reasonably be expected to
have a Material Adverse Effect and (B) any Borrowing Base Asset included in the
calculation of Borrowing Base Capitalized Value Limit where the foregoing has
had or could reasonably be expected, when taken together with other matters
covered by this §6.19, to result in liability, clean up, remediation,
containment, correction or other costs to the Borrower or any Guarantor or any
of their respective Subsidiaries individually or in the aggregate with other
Borrowing Base Assets in excess of the Threshold Amount or could reasonably be
expected to materially adversely affect the operation of or ability to use such
property or the health and safety of the tenants or other occupants of such
property.
(d)    There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities (i) on the
Real Estate (other than the Borrowing Base Assets) except where such existence
has not had or could not be reasonably be expected to have a Material Adverse
Effect, or (ii) on a Borrowing Base Asset.
(e)    There has been no written claim against the Borrower, the Guarantors or
their respective Subsidiaries or to the knowledge of the Borrower, against any
other Person, by any party that any use, operation, or condition of the Real
Estate has caused any nuisance or any other liability under Environmental Law or
common law on any other property that remains outstanding or unresolved (except
with respect to the foregoing in this §6.19(e) as to (i) any Real Estate (other
than the Borrowing Base Assets included in the calculation of Borrowing Base
Capitalized Value Limit) where the foregoing does not have or could not
reasonably be expected to have a Material Adverse Effect and (ii) any Borrowing
Base Asset included in the calculation of Borrowing Base Capitalized Value Limit
where the foregoing has had or could reasonably be expected, when taken together
with other matters covered by this §6.19, to result in liability, clean up,
remediation, containment, correction or other costs to the Borrower or any
Guarantor or their respective Subsidiaries individually or in the aggregate with
other Borrowing Base Assets in excess of the Threshold Amount or could
reasonably be expected to materially adversely affect the operation of or
ability to use such property or the health and safety of the tenants or other
occupants of such property).
§6.20    Subsidiaries; Organizational Structure. Schedule 6.20(a) sets forth, as
of the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction
of organization of each of the Subsidiaries, and REIT’s direct and indirect
ownership interests therein. Schedule 6.20(b) sets forth, as of the date hereof,
all of the Unconsolidated Affiliates of the Borrower and its Subsidiaries, the
form and jurisdiction of organization of each of the Unconsolidated Affiliates,
REIT’s or its Subsidiary’s ownership interest therein and the other owners of
the applicable Unconsolidated Affiliate. As of the date hereof, no Person owns
any legal, equitable or beneficial interest in any of the Persons set forth on
Schedules 6.20(a) and 6.20(b) except as set forth on such Schedules.
§6.21    Leases.
(a)    The Borrower has delivered to the Agent true copies of the Leases and any
amendments thereto relating to each Borrowing Base Asset required to be
delivered as a part of the Eligible Real Estate Qualification Documents. An
accurate and complete Rent Roll as of the date of inclusion of each Borrowing
Base Asset in Borrowing Base Availability with respect to all Leases of any
portion of the Borrowing Base Asset has been provided to the Agent. The Leases
reflected on such Rent Roll constitute as of the date thereof the sole leases or
licenses or other agreements pertaining to the occupancy or use of space at such
Borrowing Base Asset and in the Building relating thereto. Except as reflected
on such Rent Roll or on Schedule 6.21, no tenant under any Lease (i) is entitled
to any free rent, partial rent, rebate of rent payments, credit, offset or
deduction in rent, including, without limitation, lease support payments, lease
buy-outs or abatements or credits, and (ii) has made any prepayments of rent or
other payments due under such Lease for more than one (1) month in advance of
the due date of such payment. Except as set forth in Schedule 6.21, the Leases
reflected therein are, as of the date of inclusion of the applicable Borrowing
Base Asset in Borrowing Base Availability, in full force and effect in
accordance with their respective terms, without basic rental payments or other
payments to the landlord thereunder being in default beyond any applicable cure
period or, to the best of Borrower’s knowledge, any other material default
thereunder, nor are there any defenses, counterclaims, offsets, concessions,
rebates, or, except as expressly set forth in the applicable Leases or
amendments thereto relating delivered to Agent as required by this Agreement,
tenant improvement allowances, contributions or landlord construction
obligations available to any tenant thereunder, and, except as reflected in
Schedule 6.21, neither the Borrower nor any Guarantor has given or made, any
notice of any payment or other material default, or any claim, which remains
uncured or unsatisfied, with respect to any of the Leases, and to the best of
the knowledge and belief of the Borrower, there is no basis for any such claim
or notice of default by any tenant. Except as reflected in Schedule 6.21, no
property, other than the Borrowing Base Asset which is the subject of the
applicable Lease, is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in such Lease.
(b)    The Borrower has delivered a true and correct copy of each Ground Lease
and any amendments thereto with respect to a Borrowing Base Asset to the Agent
and such Ground Leases have not been modified, amended or assigned (other than
as set forth in such amendments delivered to Agent as hereinabove contemplated).
There are no rights to terminate a Ground Lease with respect to a Borrowing Base
Asset other than the applicable ground lessor’s right to terminate by reason of
default, casualty, condemnation or other similar reasons, in each case as
expressly set forth in the applicable Ground Lease. Each Ground Lease with
respect to a Borrowing Base Asset is in full force and effect and no breach or
default or event that with the giving of notice or passage of time would
constitute a breach or default under the applicable Ground Lease with respect to
a Borrowing Base Asset (a “Ground Lease Default”) exists or has occurred on the
part of the Borrower or any Guarantor or on the part of the ground lessor under
any such Ground Lease. The Borrower and the Guarantors have not received any
written notice that a Ground Lease Default has occurred or exists, or that any
ground lessor or any third party alleges the same to have occurred or exist. The
Borrower or a Subsidiary Guarantor is the exclusive holder of the lessee’s
interest under and pursuant to each Ground Lease with respect to a Borrowing
Base Asset and has not assigned, transferred or encumbered its interest in, to,
or under such Ground Lease, except for an encumbrance resulting from Liens which
are expressly contemplated in §§8.2(i) and 8.2(iv).
§6.22    Property. Except as set forth on Schedule 6.22 and the property
condition reports for the existing Borrowing Base Assets delivered to the Agent
on or before the Closing Date (i) all of the Borrowing Base Assets, and all
major building systems located thereon, are structurally sound, in good
condition and working order and free from material defects, subject to ordinary
wear and tear, and (ii) all of the improvement components of the other Real
Estate of the Borrower, the Guarantors and their respective Subsidiaries are
structurally sound, in good condition and working order, subject to ordinary
wear and tear, except with respect to this clause (ii) where such defects do not
have and could not reasonably be expected to have a Material Adverse Effect.
Each of the Borrowing Base Assets, and the use and operation thereof, is in
material compliance with all Applicable Laws, including without limitation,
laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health, safety, handicapped access, historic
preservation and protection, wetlands and tidelands (but excluding for purposes
of this §6.22, Environmental Laws). Each of the Borrowing Base Assets has access
to (a) all utilities which are necessary for the use and operation of such
Borrowing Base Asset, and (b) to dedicated and accepted public roads, in each
case, directly through dedicated public rights of way or through perpetual
private easements or rights of way permitting such access (together with any
permits, zoning or other entitlements required for such access under Applicable
Law). There are no unpaid or outstanding real estate or other taxes or
assessments on or against any of the Borrowing Base Assets which are payable by
the Borrower or any Guarantor (except only real estate or other taxes or
assessments that are not yet delinquent or are being protested as permitted by
this Agreement), and each Borrowing Base Asset is separately assessed for
purposes of real estate tax assessment and payment. As of the date of inclusion
of each Borrowing Base Asset in the Borrowing Base Availability, there are no
pending, or to the knowledge of the Borrower, threatened in writing, eminent
domain proceedings against such Borrowing Base Asset, such Borrowing Base Asset
is not damaged as a result of any fire, explosion, accident, flood or other
casualty, and none of the Borrower, the Guarantors or any of their respective
Subsidiaries has received any outstanding notice from any insurer or its agent
requiring performance of any work with respect to such Borrowing Base Asset or
canceling or threatening to cancel any policy of insurance with respect to such
Borrowing Base Asset. Except as set forth on Schedule 6.22 (or with respect to
Borrowing Base Assets added after the date hereof, as disclosed to the Agent in
writing), no person or entity has any right or option to acquire any Borrowing
Base Asset or any Building thereon, or any portion thereof or interest therein.
Neither the Borrower, nor any Guarantor, nor any Approved JV is a party to any
Management Agreements for any of the Borrowing Base Assets except as have been
delivered to the Agent and approved in accordance with this Agreement, and there
are no material agreements not otherwise terminable upon thirty (30) days’
notice pertaining to any Borrowing Base Asset, any Building thereon or the
operation or maintenance of either thereof other than as listed in the Schedules
to this Agreement or the Title Policies.
§6.23    Brokers. None of REIT nor any of its Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.
§6.24    Other Debt. As of the date of this Agreement, (a) none of the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness, the performance of any related agreement, mortgage,
deed of trust, security agreement, financing agreement, indenture or lease to
which any of them is a party, and (b) no Indebtedness of the Borrower, any
Guarantor or any of their respective Subsidiaries has been accelerated. Neither
the Borrower nor any Guarantor is a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time or
payment of any of the Obligations to any other indebtedness or obligation of the
Borrower or any Guarantor. Schedule 6.24 hereto sets forth as of the date of
this Agreement all agreements, mortgages, deeds of trust, financing agreements
or other material agreements binding upon the Borrower and each Guarantor or
their respective properties and entered into by the Borrower and/or such
Guarantor as of the date of this Agreement with respect to any Indebtedness of
the Borrower or any Guarantor in an amount greater than $10,000,000.00, and the
Borrower has notified the Agent of such documents and, if requested by Agent,
provided the Agent with such true, correct and complete copies thereof if such
documents have not been filed with the SEC.
§6.25    Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower, nor any
Guarantor, nor any Approved JV (if any) is insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, the Borrower, each Guarantor and each Approved JV (if any) is able
to pay its debts as they become due, and the Borrower, each Guarantor and each
Approved JV (if any) has sufficient capital to carry on its business.
§6.26    No Bankruptcy Filing. Neither the Borrower, nor any Guarantor, nor any
Approved JV is contemplating either the filing of a petition by it under any
state or federal bankruptcy or Insolvency Laws (including corporate laws to the
extent used to compromise debts) or for the liquidation of its assets or
property, and neither the Borrower, nor any Guarantor, nor any Approved JV has
any knowledge of any Person contemplating the filing of any such petition
against it.
§6.27    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.
§6.28    Transaction in Best Interests of the Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries. The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement. The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in Section 548 of the
Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower,
the Guarantors and their respective Subsidiaries pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower, each Guarantor
and their respective Subsidiaries to have available financing to conduct and
expand their business.
§6.29    Contribution Agreement. The Borrower and the Guarantors have executed
and delivered the Contribution Agreement, and the Contribution Agreement
constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
§6.30    Representations and Warranties of Guarantors and Approved JVs. The
Borrower has no knowledge that any of the representations or warranties of any
Guarantor or any Approved JV contained in any Loan Document to which such
Guarantor or such Approved JV is a party are untrue or inaccurate in any
material respect.
§6.31    OFAC. None of the Borrower, nor any Guarantor, nor any of such Persons’
respective Subsidiaries, or any of such Persons’ respective directors, officers,
or, to the knowledge of the Borrower, employees, agents, advisors or Affiliates
of the Borrower or any Guarantor (a) is (or will be) a Person: (i) that is, or
is owned or controlled by Persons that are: (x) the subject or target of any
Sanctions Laws and Regulations or (y) located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
Laws and Regulations, including, without limitation Crimea, Cuba, Iran, North
Korea and Syria or (ii) with whom any Lender is restricted from doing business
under OFAC (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and (b) is not and shall not engage in any dealings
or transactions or otherwise be associated with any such Person described in the
foregoing clause (a) (any such Person, a “Designated Person”). In addition, the
Borrower hereby agrees to provide to the Lenders any additional information
reasonably necessary from time to time in order to ensure compliance with all
applicable Laws (including, without limitation, any Sanctions Laws and
Regulations) concerning money laundering and similar activities. Neither the
Borrower, nor any Guarantor, nor any of such Person’s respective Subsidiaries,
nor any of such Persons’ respective directors, officers, or, to the knowledge of
the Borrower, employees, agents, advisors or Affiliates of the Borrower or any
Guarantor, has engaged in any activity or conduct which would violate any
applicable anti-bribery, anti-corruption or anti-money laundering laws or
regulations in any applicable jurisdiction, including without limitation, any
Sanctions Laws and Regulations.
§6.32    Healthcare Representations.
(a)    Each Healthcare Representation Borrowing Base Asset (i) is in material
conformance with all insurance, reimbursement and cost reporting requirements,
(ii) for those Healthcare Representation Borrowing Base Assets where Operator is
required by Applicable Laws to maintain a provider agreement pursuant to
Medicare and/or Medicaid, said provider agreement is in full force and effect
under Medicare and Medicaid, and (iii) is in material compliance with all other
Applicable Laws (but excluding for purposes of this §6.32 Environmental Laws)
including, without limitation, (A) Healthcare Laws, (B) licensure requirements,
(C) staffing requirements, (D) health and fire safety codes, including quality
and safety standards, (E) those relating to the prevention of fraud and abuse,
(F) Third Party Payor program requirements and disclosure of ownership and
related information requirements, (G) requirements of applicable Governmental
Authorities, including those relating to the Healthcare Representation Borrowing
Base Assets’ physical structure, environmental requirements (including, without
limitation, sanitary requirements (but excluding for purposes of this §6.32
Environmental Laws))) of Governmental Authorities for healthcare facilities,
quality and adequacy of medical care and licensing, and (H) those related to
reimbursement for the type of care or services provided by Operators with
respect to the Healthcare Representation Borrowing Base Assets. There is no
existing, pending or, to the Borrower’s knowledge, threatened in writing,
revocation, suspension, termination, probation, restriction, limitation, or
nonrenewal proceeding by any third-party payor under a Third-Party Payor
Program, other than those which have been disclosed to the Agent, if any.
(b)    All Primary Licenses and material Permits necessary for using and
operating the Healthcare Representation Borrowing Base Assets are held by the
Borrower, the applicable Subsidiary Guarantor, the applicable Approved JV, or
the applicable Operator, as required under Applicable Law, and are in full force
and effect.
(c)    Except as set forth on Schedule 6.32 hereof, with respect to any of the
Healthcare Representation Borrowing Base Assets, the Borrower has received no
notice of any Healthcare Investigations in each case by or with respect to (i)
any Governmental Authority, (ii) any Third Party Payor Program, or (iii) any
other third party (including, but not limited to, whistleblower suits, or suits
brought pursuant to federal or state “false claims acts” and Medicaid, Medicare
or state fraud and/or abuse laws).
(d)    With respect to any Healthcare Representation Borrowing Base Asset,
except as set forth on Schedule 6.32, (i) there are no presently existing
circumstances that would result or likely would result in a material violation
of any Healthcare Law, (ii) no Healthcare Representation Borrowing Base Asset
has received a notice of violation at a level that under Applicable Law requires
the filing of a plan of correction, and no statement of charges or deficiencies
has been made or penalty enforcement action has been undertaken against any
Healthcare Representation Borrowing Base Asset, (iii) no Operator currently has
any violation imposed, and no statement of charges or deficiencies has been made
or penalty enforcement action has been undertaken, in each case, that remains
outstanding against any Healthcare Representation Borrowing Base Asset, any
Operator or against any officer, director, partner, member or stockholder of any
Operator, by any Governmental Authority or Third Party Payor Program, and (iv)
there have been no violations threatened in writing against any Healthcare
Representation Borrowing Base Asset’s, or any Operator’s, certification for
participation in Medicare, Medicaid or any other Third-Party Payor Program that
remain open or unanswered that are, in each case of clauses (i) through (iv),
reasonably likely to result in a Material Adverse Effect.
(e)    With respect to any Healthcare Representation Borrowing Base Asset, the
Borrower has received no notice of any current, pending or outstanding
Governmental Authority or Third-Party Payor Program reimbursement audits,
appeals, reviews, suspensions or recoupment efforts actually pending at any
Healthcare Representation Borrowing Base Asset that would result in a Material
Adverse Effect, and there are no years that are subject to an open audit in
respect of any Third-Party Payor Program that would, in each case, have a
Material Adverse Effect on the Borrower, any Guarantor, any Approved JV or
Operator, other than customary audit rights pursuant to
Medicare/Medicaid/TRICARE programs or other Third Party Payor Programs.
The representations and warranties set forth in this §6.32 are, with respect to
Operators that are not affiliated with the Borrower, to the best of the
Borrower’s knowledge.
§6.33    Borrowing Base Assets. Schedule 1.2 is a correct and complete list of
all Borrowing Base Assets as of the date of this Agreement. Each of the
Borrowing Base Assets included by the Borrower in calculation of the compliance
of the covenants set forth in §9 satisfies all of the requirements contained in
this Agreement for the same to be included therein.
§6.34    Beneficial Ownership. The Borrower is in compliance in all material
respects with any applicable requirements of the Beneficial Ownership
Regulation. The information included in the most recent Beneficial Ownership
Certification, if any, delivered by the Borrower is true and correct in all
respects.
§7.    AFFIRMATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:
§7.1    Punctual Payment. The Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.
§7.2    Maintenance of Office. The Borrower, each Guarantor and each Approved JV
will maintain their respective chief executive office at 405 Park Avenue, Third
Floor, New York, NY 10022, or at such other place in the United States of
America as the Borrower, Guarantor or any Approved JV shall designate upon five
(5) days’ prior written notice to the Agent and the Lenders, where notices,
presentations and demands to or upon the Borrower, such Guarantor or such
Approved JV in respect of the Loan Documents may be given or made.
§7.3    Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) make any
material change to the accounting policies/principles used by such Person,
except with respect to changes in GAAP as set forth in §1.2(k), in preparing the
financial statements and other information described in §6.4 or 7.4, or
(y) change its fiscal year. The Agent and the Lenders acknowledge that REIT’s
fiscal year is a calendar year.
§7.4    Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent:
(a)    within ten (10) days of the filing of REIT’s Form 10-K with the SEC, but
in any event not later than ninety (90) days after the end of each calendar
year, the audited consolidated balance sheet of REIT including its Subsidiaries
at the end of such year, and the related audited consolidated statements of
income, shareholders’ equity and cash flows for such year, setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer of the Borrower or
chief financial officer of REIT, on the Borrower’s behalf, that the information
contained in such financial statements fairly presents the financial position of
REIT including its Subsidiaries, taken as a whole, and accompanied by an
auditor’s report prepared without qualification as to the scope of the audit by
a nationally recognized accounting firm; provided, however, REIT or the Borrower
may satisfy its obligations to deliver the financial statements described in
this §7.4(a) by furnishing to the Agent a copy of REIT’s annual report on Form
10-K in respect of such fiscal year together with the financial statements
required to be attached thereto, provided REIT is required to file such annual
report on Form 10-K with the Securities and Exchange Commission and such filing
is actually made;
(b)    within ten (10) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than forty-five (45) days after the end
of each of the first three (3) calendar quarters of each year, copies of the
unaudited consolidated balance sheet of REIT including its Subsidiaries, at the
end of such quarter, and the related unaudited consolidated statements of
income, unaudited consolidated balance sheet and cash flows for the portion of
REIT’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the chief financial
officer of REIT or the chief financial officer of REIT, on the Borrower’s
behalf, that the information contained in such financial statements fairly
presents the financial position of REIT including its Subsidiaries, taken as a
whole, on the date thereof (subject to year-end adjustments and absence of
footnotes); provided, however, REIT or the Borrower may satisfy its obligations
to deliver the financial statements described in this §7.4(b) by furnishing to
the Agent a copy of REIT’s quarterly report on Form 10-Q in respect of such
fiscal quarter together with the financial statements required to be attached
thereto, provided REIT is required to file such quarterly report on Form 10-Q
with the Securities and Exchange Commission and such filing is actually made;
(c)    simultaneously with the delivery of the financial statements referred to
in §§7.4(a) and 7.4(b), (i) a statement (a “Compliance Certificate”) certified
by the chief financial officer or treasurer of the Borrower or the chief
financial officer or treasurer of REIT, on the Borrower’s behalf, in the form of
Exhibit I hereto (or in such other form as the Agent may approve from time to
time) setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9 and the
other covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date and (ii)
a statement of Funds From Operations and Modified FFO for the relevant period.
The Borrower shall submit with the Compliance Certificate a Borrowing Base
Certificate in the form of Exhibit H attached hereto (a “Borrowing Base
Certificate”) pursuant to which the Borrower shall calculate the amount of the
Borrowing Base Capitalized Value Limit and the Borrowing Base Availability as of
the end of the immediately preceding calendar quarter. All income, expense and
value associated with Real Estate or other Investments acquired or disposed of
during any quarter will be adjusted, where applicable. Such Borrowing Base
Certificate shall specify whether there are any defaults under leases at a
Borrowing Base Asset;
(d)    simultaneously with the delivery of the financial statements referred to
in §§7.4(a) and 7.4(b), (i) a Rent Roll for each of the Borrowing Base Assets
and a summary thereof in form reasonably satisfactory to the Agent as of the end
of each calendar quarter (including the fourth calendar quarter in each year),
together with a listing of each tenant that has taken occupancy of each such
Borrowing Base Asset during each calendar quarter (including the fourth calendar
quarter in each year), (ii) if such Borrowing Base Asset has been part of the
Borrowing Base Availability for twelve (12) months or more, an operating
statement for each of the Borrowing Base Assets for each such calendar quarter
and year to date and a consolidated operating statement for the Borrowing Base
Assets for each such calendar quarter and year to date (such statements and
reports to be in form reasonably satisfactory to the Agent), (iii) a copy of
each Lease or amendment to any Lease entered into with respect to a Borrowing
Base Asset during such calendar quarter (including the fourth calendar quarter
in each year), (iv) financial information from each tenant of a Borrowing Base
Asset reasonably required by the Agent to determine compliance with the
covenants contained in §7.20, and (v) other evidence reasonably required by the
Agent to determine compliance with the covenants contained in §9 and the other
covenants covered by the Compliance Certificate;
(e)    simultaneously with the delivery of the financial statements referred to
in §§7.4(a) and 7.4(b) above, a statement in form and substance reasonably
satisfactory to the Agent (i) listing the Real Estate owned or leased by REIT
and its Subsidiaries (or in which REIT or any of its Subsidiaries owns an
interest) and stating the location thereof, the date acquired, the aggregate
acquisition cost for all such Real Estate, (ii) listing the Indebtedness of REIT
and its Subsidiaries (excluding Indebtedness of the type described in §§8.1(a)
through 8.1(d) and 8.1(f)), which statement shall include, without limitation, a
statement of the original principal amount of such Indebtedness and the current
amount outstanding, the holder thereof, the maturity date and any extension
options, the interest rate, the collateral provided for such Indebtedness and
whether such Indebtedness is Recourse Indebtedness or Non-Recourse Indebtedness,
and (iii) listing the Real Estate owned or leased by the Borrower, the
Guarantors and their Subsidiaries (or in which the Borrower, any Guarantor, or
any of their Subsidiaries owns an interest) which are Land Assets or Development
Properties, and for each Development Property providing a brief summary of the
status of such development;
(f)    promptly following the Agent’s request, after they are filed with the
Internal Revenue Service or other applicable Governmental Authority, as
applicable, copies of all annual federal income tax returns and amendments
thereto of the Borrower and REIT;
(g)    notice of any material audits pending or threatened in writing with
respect to any tax returns filed by REIT or any of its Subsidiaries promptly
following notice of such audit;
(h)    upon the Agent’s or any Lender’s written request, evidence reasonably
satisfactory to the Agent of the timely payment of all real estate taxes for the
Borrowing Base Assets;
(i)    within five (5) Business Days of receipt, copies of any written claim
made with respect to any Non-Recourse Exclusion;
(j)    promptly upon the request of the Agent, copies of any registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and any annual, quarterly or monthly reports and
other statements of REIT, in each case, which are not publicly available;
(k)    without limiting the terms of §2.11 and §2.12, a completed and executed
Beneficial Ownership Certification if requested by the Agent or any Lender at
any time the Agent or such Lender determines that it is required by law to
obtain such certification; and
(l)    from time to time, such other financial data and information in the
possession of REIT or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against REIT or any
of its Subsidiaries and any settlement discussions relating thereto, Appraisals
or other valuation reports with respect to any Real Estate, property inspection
and environmental reports for the Borrowing Base Assets and information as to
zoning and other legal and regulatory changes affecting the Borrower, any
Guarantor or any Approved JV) as the Agent may reasonably request.
Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to the Agent and the Lenders, provided that such
material is in a format reasonably acceptable to the Agent, and such material
shall be deemed to have been delivered to the Agent and the Lenders upon the
Agent’s receipt thereof. Upon the request of the Agent, the Borrower shall
deliver paper copies thereof to the Agent and the Lenders. The Borrower, the
Guarantors and the Approved JVs authorize the Agent and the Arrangers to
disseminate any such materials, including without limitation the Information
Materials, to the other Lenders through the use of Intralinks, SyndTrak or any
other electronic information dissemination system (an “Electronic System”). Any
such Electronic System is provided “as is” and “as available.” The Agent and the
Arrangers do not warrant the adequacy of any Electronic System and expressly
disclaim liability for errors or omissions in any notice, demand, communication,
information or other material provided by or on behalf of the Borrower that is
distributed over or by any such Electronic System (“Communications”). No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Agent or the Arrangers in connection with the
Communications or the Electronic System. In no event shall the Agent, the
Arrangers or any of their directors, officers, employees, agents or attorneys
have any liability to the Borrower, the Guarantors or any Approved JVs, any
Lender or any other Person for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Guarantors’, any Approved JV’s, the Agent’s or any Arranger’s
transmission of Communications through the Electronic System, and the Borrower,
the Guarantors and the Approved JVs release the Agent, the Arrangers and the
Lenders from any liability in connection therewith, except as to any of the
Agent, the Arrangers or any Lender for any actual damages (but specifically
excluding any special, incidental, consequential or punitive damages) to the
extent arising from the Agent’s, any such Arranger’s or any such Lender’s own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. The Borrower
acknowledges that certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower, its Subsidiaries or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market related activities with respect to such Persons’ securities. All of
the Information Materials delivered by the Borrower hereunder shall be deemed to
be private information and shall not be shared with such Public Lenders, except
for any Information Materials that are (a) filed with a Governmental Authority
and are available to the public, or (b) clearly and conspicuously identified by
the Borrower as “PUBLIC”, which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof. By marking Information
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the Agent,
the Lenders and the Arrangers to treat such Information Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries, its Affiliates or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Information Materials constitute confidential information, they
shall be treated as provided in §18.7). The Borrower agrees that (i) all
Information Materials marked “PUBLIC” by the Borrower are permitted to be made
available through a portion of any electronic dissemination system designated
“Public Investor” or a similar designation, and (ii) the Agent and the Arrangers
shall be entitled to treat any Information Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of any electronic
dissemination system not designated “Public Investor” or a similar designation.
§7.5    Notices.
(a)    Defaults. The Borrower will promptly upon becoming aware of same notify
the Agent in writing of the occurrence of any Default or Event of Default, or of
any failure described in §12.1(c) which does not constitute a Default or an
Event of Default due to the operation of §12.2(a)(iv), which notice shall
describe such occurrence with reasonable specificity and shall state that such
notice is a “notice of default” or “notice of failure”, as applicable.
(b)    Environmental Events. The Borrower will give notice to the Agent within
twenty (20) Business Days of becoming aware of (i) any potential or known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law; (ii) any violation of any Environmental Law that
the Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any Governmental Authority of potential
environmental liability, of any federal, state or local environmental
Governmental Authority, that in any case under this §7.5(b) involves (A) a
Borrowing Base Asset and could reasonably be expected to result in liability,
clean-up, remediation, containment, correction or other costs to the Borrower or
any Guarantor or any of their respective Subsidiaries of $1,000,000.00 or more,
(B) any other Real Estate and could reasonably be expected to have a Material
Adverse Effect or (C) the Agent’s liens or security title on the Collateral
pursuant to the Security Documents.
(c)    Notice of Material Adverse Events. The Borrower will give notice to the
Agent within five (5) Business Days of becoming aware of any matter, including
(i) breach or non-performance of, or any default under, any provision of any
security issued by REIT, the Borrower or any of their respective Subsidiaries or
of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound; (ii) any dispute,
litigation, investigation, proceeding or suspension between REIT, the Borrower
or any of their respective Subsidiaries and any governmental authority; or (iii)
the commencement of, or any material development in, any litigation or
proceeding affecting REIT, the Borrower or any of their respective Subsidiaries,
in each case under this clause (c) that has resulted or could reasonably be
expected to result in a Material Adverse Effect.
(d)    Notification of Claims against Collateral. The Borrower will give notice
to the Agent in writing within ten (10) Business Days of becoming aware of any
material setoff, claims, withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject.
(e)    Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within ten (10) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower, Guarantors or any of their respective
Subsidiaries in an amount in excess of $5,000,000.00.
(f)    Ground Lease. The Borrower will promptly notify the Agent in writing of
any material default by a Fee Owner in the performance or observance of any of
the terms, covenants and conditions on the part of a Fee Owner to be performed
or observed under a Ground Lease related to a Borrowing Base Asset. The Borrower
will promptly deliver to the Agent copies of all material notices, certificates,
requests, demands and other instruments received from or given by a Fee Owner to
the Borrower, a Subsidiary Guarantor or an Approved JV under a Ground Lease
related to a Borrowing Base Asset.
(g)    ERISA. The Borrower will give notice to the Agent within ten (10)
Business Days after the Borrower, the Guarantors, any Approved JV or any ERISA
Affiliate (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Guaranteed
Pension Plan, Multiemployer Plan or Employee Benefit Plan, or knows that the
plan sponsor or plan administrator of any such plan has given or is required to
give notice of any such reportable event; (ii) gives a copy of any notice of
complete or partial withdrawal liability under Title IV of ERISA; or (iii)
receives a copy of any notice issued by the PBGC under Title IV or ERISA of an
intent to terminate or appoint a trustee to administer any such plan.
(h)    Notices of Default Under Leases. The Borrower will give notice to the
Agent in writing within ten (10) Business Days after the Borrower or any
Guarantor (i) receives written notice from a tenant under a Lease (or any
guarantor of such Lease) of a Borrowing Base Asset of a material default by the
landlord under such Lease, or (ii) delivers a written notice to any tenant under
a Lease (or any guarantor of such Lease) of a Borrowing Base Asset of a payment
or other material default by such tenant under its Lease (or any guarantor of
such Lease).
(i)    Governmental Authority Notices. The Borrower will give notice to the
Agent within ten (10) Business Days of receiving any documents, correspondence
or notice from any Governmental Authority that regulates the operation of any
Borrowing Base Asset where such document, correspondence or notice relates to
threatened or actual change or development that would be materially adverse to
any Borrowing Base Asset, its Operator or the Subsidiary Guarantor that owns or
leases such Borrowing Base Asset, or could reasonably be expected to have a
Material Adverse Effect on the Borrower or any other Guarantor.
(j)    Notification of Lenders. Within five (5) Business Days after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.
§7.6    Existence; Maintenance of Properties.
(a)    Except as permitted under §§8.4 and 8.8, the Borrower, each Guarantor and
each Approved JV (i) will preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation, (ii) will cause
each of their respective Subsidiaries that are not Guarantors to preserve and
keep in full force and effect their legal existence in the jurisdiction of its
incorporation or formation except where such failure has not had and could not
reasonably be expected to have a Material Adverse Effect, and (iii) in the event
the Borrower, any Guarantor or any Approved JV is a limited liability company,
shall not, nor shall any of its members or managers, take any action in
furtherance of, or consummate, an LLC Division. Except as permitted under §§8.4
and 8.8, the Borrower, each Guarantor and each Approved JV will preserve and
keep in full force all of their rights and franchises and those of their
respective Subsidiaries, the preservation of which is necessary to the conduct
of their business (except with respect to Subsidiaries of the Borrower that are
not Guarantors or Approved JVs, where such failure has not had and could not
reasonably be expected to have a Material Adverse Effect). REIT shall at all
times comply with all requirements and Applicable Laws and regulations necessary
to maintain REIT Status and shall continue to receive REIT Status. The REIT may
elect to list the common stock of REIT for trading on NASDAQ, the New York Stock
Exchange or another nationally recognized exchange, and the common stock of REIT
shall at all times after the date of such election be listed for trading and be
traded on such nationally recognized exchange unless otherwise consented to by
the Majority Lenders. The Borrower shall continue to own directly or indirectly
one hundred percent (100%) of the Subsidiary Guarantors.
(b)    The Borrower, each Guarantor and each Approved JV (i) will cause all of
its properties and those of its Subsidiaries used or useful in the conduct of
its business or the business of its Subsidiaries to be maintained and kept in
good condition, repair and working order in all material respects (ordinary wear
and tear excepted) and supplied with all necessary equipment, and (ii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof (except to the extent such obligations are required to be
complied with by tenants under the applicable Lease), except with respect to
Real Estate (other than the Borrowing Base Assets) to the extent that
noncompliance with such covenants could not reasonably be expected to have a
Material Adverse Effect; provided, that nothing contained in this §7.6(b) shall
be construed to limit the terms of §7.20(a)(ii).
§7.7    Insurance. The Borrower, the Guarantors and their respective
Subsidiaries (as applicable) will procure and maintain or cause to be procured
and maintained insurance covering the Borrower, the Guarantors and their
respective Subsidiaries (as applicable) and the Real Estate in such amounts and
against such risks and casualties as are customary for properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy; it being understood
and agreed that the foregoing shall not modify any obligation of a tenant under
a Lease with regard to the placement and maintenance of insurance. The Borrower
shall pay all premiums on insurance policies.
§7.8    Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all material taxes,
assessments and other governmental charges imposed upon them or upon the
Borrowing Base Assets or the other Real Estate, sales and activities, or any
part thereof, or upon the income or profits therefrom as well as all claims for
labor, materials or supplies that if unpaid might by law become a lien or charge
upon any of its property, the Collateral or other property of the Borrower, the
Guarantors or their respective Subsidiaries and all non-governmental
assessments, levies, maintenance and other charges, whether resulting from
covenants, conditions and restrictions or otherwise, water and sewer rents and
charges assessments on any water stock, utility charges and assessments and
owner association dues, fees and levies, provided that any such tax, assessment,
charge or levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings which shall
suspend the collection thereof with respect to such property and the Borrower or
applicable Guarantor or Subsidiary shall not be subject to any fine, suspension
or loss of privileges or rights by reason of such proceeding, neither such
property nor any portion thereof or interest therein would be in any danger of
sale, forfeiture, loss or suspension of operation by reason of such proceeding
and the Borrower, such Guarantor or any such Subsidiary shall have set aside on
its books adequate reserves in accordance with GAAP; and provided, further, that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, the Borrower, such Guarantor or any such
Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge or levy.
§7.9    Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense, upon reasonable prior notice, to visit and
inspect any of the properties of the Borrower, each Guarantor or any of their
respective Subsidiaries (subject to the rights of tenants under their Leases and
provided that, except after an Event of Default, such visits and inspections
shall not include any intrusive or invasive environmental sampling, testing or
investigation), to examine the books of account of the Borrower, any Guarantor
and their respective Subsidiaries (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower,
any Guarantor and their respective Subsidiaries with, and to be advised as to
the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall then have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections. In the event that the Agent or a Lender shall visit and
inspect a property of a Subsidiary of the Borrower which is not a Guarantor or
an Approved JV, such visit and inspection shall be made with a representative of
the Borrower (and the Borrower agrees to use reasonable efforts to make such
representative available). The Lenders shall use good faith efforts to
coordinate such visits and inspections so as to minimize the interference with
and disruption to the normal business operations of such Persons.
§7.10    Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, and, to the extent permitted by the terms of the applicable Leases, will use
reasonable efforts to cause the Operators of the Borrowing Base Assets to,
comply in all material respects (provided that the foregoing qualification shall
not limit other provisions of this Agreement) with (a) all Applicable Laws now
or hereafter in effect wherever its business is conducted (excluding all
Environmental Laws which are exclusively addressed in §8.6 below), (b) the
provisions of its corporate charter, partnership agreement, limited liability
company agreement or declaration of trust, as the case may be, and other
formation, governing or charter documents and bylaws, (c) all material
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (d) all applicable decrees, orders, and judgments, and
(e) all licenses and permits required by Applicable Laws (excluding all
Environmental Laws which are exclusively addressed in §8.6 below) for the
conduct of its business or the ownership, use or operation of its properties,
except where (x) in the case of any of the Borrower, any Guarantor, any Approved
JV or any Operator of any Borrowing Base Asset, failure to so comply with either
clause (a), (c), (d) or (e) would not result in the material non-compliance with
the items described in such clauses, and (y) with respect to any other Person,
failure to so comply with clause (a), (b), (c), (d) or (e), as the case may be,
would not reasonably be expected to have a Material Adverse Effect. If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower, any Guarantor or their respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower, such Guarantor or such
Subsidiary will promptly take or cause to be taken all reasonable steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof. The Borrower shall
develop and implement such programs, policies and procedures as are necessary to
comply with the Patriot Act (in all material respects) and shall promptly advise
the Agent in writing in the event that the Borrower shall determine that any
investors in the Borrower are in violation of such act.
§7.11    Further Assurances. The Borrower and each Guarantor will, and will
cause each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.
§7.12    Limiting Agreements
(a)    Neither the Borrower, the Guarantors nor any of their respective
Subsidiaries shall enter into, any agreement, instrument or transaction which
has or may have the effect of prohibiting or limiting the Borrower’s, the
Guarantors’ or any of their respective Subsidiaries’ ability to pledge to the
Agent any Borrowing Base Assets as security for the Obligations. The Borrower
will not take, and will not permit the Guarantors or any of their respective
Subsidiaries to take, any action that would impair the right and ability of the
Borrower, the Guarantors and their respective Subsidiaries to pledge such assets
as security for the Obligations without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of the Borrower, the
Guarantors or any of their respective Subsidiaries.
(b)    The Borrower shall, upon demand, provide to the Agent such evidence as
the Agent may reasonably require to evidence compliance with this §7.12, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s, any
Guarantor’s or any Subsidiary’s ability to pledge Borrowing Base Assets as
security for Indebtedness, or which provide for the occurrence of a default
(after the giving of notice or the passage of time, or otherwise) if Borrowing
Base Assets are pledged in the future as security for Indebtedness of the
Borrower or any Guarantor.
§7.13    Reserved.
§7.14    Business Operations. REIT and its Subsidiaries shall operate their
respective businesses in substantially the same manner and in substantially the
same fields and lines of business as such business is now conducted and such
other lines of business that are reasonably related or incidental or ancillary
thereto (including, for the avoidance of doubt, tenancy of properties in the
case of TRSs) and in compliance with the terms and conditions of this Agreement
and the Loan Documents. Neither REIT nor the Borrower will, or permit any of
their respective Subsidiaries to, directly or indirectly, engage in any line of
business other than the ownership, operation and development of Medical
Properties and such other lines of business that are reasonably related or
incidental or ancillary thereto (including, for the avoidance of doubt, tenancy
of properties in the case of TRSs) and in compliance with the terms and
conditions of this Agreement and the other Loan Documents.
§7.15    Healthcare Laws and Covenants.
(a)    Without limiting the generality of any other provision of this Agreement,
the Borrower, each Subsidiary Guarantor and each Approved JV, and their
employees and contractors (other than contracted agencies) in the exercise of
their duties on behalf of the Borrower, the Subsidiary Guarantors or the
Approved JVs (with respect to its operation of the Borrowing Base Assets), shall
be in compliance in all material respects with all applicable Healthcare Laws
and accreditation and registration standards and requirements of the applicable
state department of health or other applicable state regulatory agency (each, a
“State Regulator”), in each case, as are now in effect and which may be imposed
upon the Borrower, a Subsidiary Guarantor, an Approved JV or an Operator or the
maintenance, use or operation of the Borrowing Base Assets or the provision of
services to the occupants of the Borrowing Base Assets. The Borrower, each
Subsidiary Guarantor and each Approved JV have maintained and shall continue to
maintain in all material respects all records required to be maintained by any
Governmental Authority or Third Party Payor Program or otherwise under the
Healthcare Laws and there are no presently existing circumstances which would
result or likely would result in material violations of the Healthcare Laws. The
Borrower, the Subsidiary Guarantors and the Approved JVs have and will maintain
all Primary Licenses and material Permits necessary under Applicable Laws to own
and/or operate the Borrowing Base Assets, as applicable (including such Primary
Licenses and material Permits as are required under such Healthcare Laws).
(b)    The Borrower represents that none of the Borrower, any Subsidiary
Guarantor or any Approved JV is (i) a “covered entity” or a “business associate”
within the meaning of HIPAA or submits claims or reimbursement requests to
Third-Party Payor Programs “electronically” (within the meaning of HIPAA) or
(ii) is subject to the “Administrative Simplification” provisions of HIPAA. If
the Borrower, any Subsidiary Guarantor or any Approved JV at any time becomes a
“covered entity” or a “business associate” or subject to the “Administrative
Simplification” provisions of HIPAA, then such Persons (x) will promptly
undertake all necessary surveys, audits, inventories, reviews, analyses and/or
assessments (including any necessary risk assessments) of all areas of its
business and operations required by HIPAA and/or that could be adversely
affected by the failure of such Person(s) to be HIPAA Compliant (as defined
below); (y) will promptly develop a detailed plan and time line for becoming
HIPAA Compliant (a “HIPAA Compliance Plan”); and (z) will implement those
provisions of such HIPAA Compliance Plan in all material respects necessary to
ensure that such Person(s) are or become HIPAA Compliant. For purposes hereof,
“HIPAA Compliant” shall mean that the Borrower, each Subsidiary Guarantor and
each Approved JV, as applicable (A) are or will be in material compliance with
each of the applicable requirements of the so-called “Administrative
Simplification” provisions of HIPAA on and as of each date that any party
thereof, or any final rule or regulation thereunder, becomes effective in
accordance with its or their terms, as the case may be (each such date, a “HIPAA
Compliance Date”), if and to the extent the Borrower, any Subsidiary Guarantor
or any Approved JV are subjected to such provisions, rules or regulations, and
(B) are not and could not reasonably be expected to become, as of any date
following any such HIPAA Compliance Date, the subject of any civil or criminal
penalty, process, claim, action or proceeding, or any administrative or other
regulatory review, survey, process or proceeding (other than routine surveys or
reviews conducted by any government health plan or other accreditation entity)
that could result in any of the foregoing or that could reasonably be expected
to materially adversely affect the Borrower’s, any Subsidiary Guarantor’s or any
Approved JV’s business, operations, assets, properties or condition (financial
or otherwise), in connection with any actual or potential violation by the
Borrower, any Subsidiary Guarantor or any Approved JV of the then effective
provisions of HIPAA.
(c)    The Borrower shall not, nor shall the Borrower permit any Subsidiary
Guarantor or any Approved JV to, do (or suffer to be done) any of the following
with respect to any Borrowing Base Asset:
(i)    Transfer any Primary Licenses relating to such Borrowing Base Asset to
any location other than to another Borrowing Base Asset;
(ii)    Amend the Primary Licenses in such a manner that results in a material
adverse effect on the rates charged, or otherwise diminish or impair the nature,
tenor or scope of the Primary Licenses without the Agent’s consent;
(iii)    Transfer all or any part of any Borrowing Base Asset’s units or beds to
another site or location other than to another Borrowing Base Asset; or
(iv)    Voluntarily transfer or encourage the transfer of any resident of any
Borrowing Base Asset to any other facility (other than to another Borrowing Base
Asset), unless such transfer is (A) at the request of the resident, (B) for
reasons relating to the health, required level of medical care or safety of the
resident to be transferred or the residents remaining at the such Borrowing Base
Asset or (C) as a result of the disruptive behavior of the transferred resident
that is detrimental to the Borrowing Base Asset.
(d)    If and when the Borrower, a Subsidiary Guarantor or an Approved JV
participates in any Medicare or Medicaid or other Third-Party Payor Programs
with respect to the Borrowing Base Assets, the Borrowing Base Assets will remain
in compliance with all requirements necessary for participation in Medicare,
Medicaid, and such other Third-Party Payor Programs. If and when an Operator
participates in any Medicare, Medicaid or other Third-Party Payor Programs with
respect to the Borrowing Base Assets, where expressly empowered by the
applicable Lease, the Borrower, such Subsidiary Guarantor or such Approved JV,
as applicable, shall enforce the express obligation of such Operator (if any) to
cause its Borrowing Base Asset to remain in compliance with all requirements
necessary for participation in Medicare, Medicaid and such other Third-Party
Payor Programs. Where expressly empowered by the applicable Lease, the Borrower,
such Subsidiary Guarantor or such Approved JV, as applicable, shall enforce the
obligations of the Operator thereunder (if any) to cause its Borrowing Base
Asset to remain in conformance in all material respects with Healthcare Laws, as
well as all insurance, reimbursement and cost reporting requirements, and, if
applicable, to have such Operator maintain its current provider agreement(s) in
full force and effect with Medicare, Medicaid and any other Third Party Payor
Programs in which it participates.
(e)    If the Borrower, any Subsidiary Guarantor or any Approved JV receives
written notice of any Healthcare Investigation after the Closing Date, the
Borrower will promptly obtain and provide to the Agent the following information
with respect thereto, to the extent the Borrower, any Subsidiary Guarantor or
any Approved JV has such information or can obtain it pursuant to the applicable
Lease or by law: (i) number of records requested, (ii) dates of service, (iii)
dollars at risk, (iv) date records submitted, (v) determinations, findings,
results and denials (including number, percentage and dollar amount of claims
denied, (vi) additional remedies proposed or imposed, (vii) status update,
including appeals, and (viii) any other pertinent information related thereto.
§7.16    Registered Servicemark. Without prior written notice to the Agent,
except with respect to the trademarks, tradenames, servicemarks or logos listed
on Schedule 6.6 hereto, none of the Borrowing Base Assets shall be owned or
operated by the Borrower, any Subsidiary Guarantor or any Approved JV under any
trademark, tradename, servicemark or logo (provided, for the avoidance of doubt,
that the foregoing restriction shall not apply with respect to any trademark,
trade name, servicemark or logo of any third-party Operator of a Borrowing Base
Asset). In the event any of the Borrowing Base Assets shall be owned or operated
under any tradename, trademark, servicemark or logo which is owned or licensed
by the Borrower, or the Guarantor or Approved JV which owns such Borrowing Base
Asset, and which is not listed on Schedule 6.6 hereto, the Borrower or the
applicable Guarantor or Approved JV shall enter into such agreements with the
Agent in form and substance reasonably satisfactory to the Agent, as the Agent
may reasonably require to grant the Agent a perfected first priority security
interest therein and to grant to the Agent or any successful bidder at a
foreclosure sale of such Borrowing Base Asset the right and/or license to
continue operating such Borrowing Base Asset under such tradename, trademark,
servicemark or logo as determined by the Agent.
§7.17    Ownership of Real Estate. Without the prior written consent of the
Agent, all Real Estate and all interests (whether direct or indirect) of REIT or
the Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by the Borrower or a
Wholly-Owned Subsidiary of the Borrower; provided, however that the Borrower
shall be permitted to own or lease interests in Real Estate through
non‑Wholly-Owned Subsidiaries and Unconsolidated Affiliates of the Borrower as
permitted by §8.3(l).
§7.18    Distributions of Income to the Borrower. The Borrower shall cause all
of its Subsidiaries (subject to the terms of any loan documents under which such
Subsidiary is the borrower or a guarantor, including, without limitation, any
restrictions on distributions of such Subsidiary set forth in instruments
evidencing property-level Secured Indebtedness of such Subsidiary) to promptly
distribute to the Borrower (but not less frequently than once each calendar
quarter, unless otherwise approved by the Agent), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from its Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each Subsidiary of its debt service, operating
expenses, any U.S. federal, state and local taxes payable by such Subsidiary,
capital improvements and leasing commissions for such quarter, (b) the
establishment of reasonable reserves for the payment of (i) operating expenses
not paid on at least a quarterly basis, (ii) capital improvements and tenant
improvements to be made to such Subsidiary’s assets and properties approved by
each such Subsidiary in the course of its business consistent with its past
practices and (iii) any U.S. federal, state or local taxes payable by each such
Subsidiary, and (c) with respect to any Subsidiary which is a TRS, retention of
such funds as REIT may reasonably determine to the extent that such distribution
could reasonably be expected to affect the REIT’s ability to satisfy the income
tests in Section 856(c) of the Code. Neither the Borrower, the Guarantors or any
of their Subsidiaries shall enter into any agreement that limits the ability of
any Subsidiary to make a dividend or distribution payment to the Borrower or any
Guarantor or to otherwise transfer any property to the Borrower or any
Guarantor, provided, however, that this sentence shall not prohibit any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under §8.1(h) and §8.1(i) solely to the extent any such negative pledge relates
to the property financed by or the subject of such Indebtedness.
§7.19    Plan Assets. The Borrower, the Guarantors and each of their respective
Subsidiaries will do, or cause to be done, all things necessary to ensure that
none of its Real Estate will be deemed to be Plan Assets at any time.
§7.20    Borrowing Base Assets.
(a)    The Eligible Real Estate included in the calculation of the Borrowing
Base Availability shall at all times satisfy all of the following conditions
(unless otherwise permitted pursuant to §7.20(b)):
(i)    the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple, or leased under a Ground Lease as to which no Ground Lease Default has
occurred, by the Borrower, a Subsidiary Guarantor or, subject to §7.20(a)(xiii),
by a Wholly-Owned Subsidiary of an Approved JV, in each case free and clear of
all Liens other than the Liens permitted in §8.2(i), (iv), (ix) and (x), and,
except as approved by the Agent in its sole discretion, such Eligible Real
Estate shall not have applicable to it any restriction on the sale, pledge,
transfer, mortgage or assignment of such property (including any restrictions
contained in any applicable organizational documents);
(ii)    none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects that would give rise to a materially
adverse effect as to the value, use of or ability to sell or refinance such
property, and all representations and warranties with respect to such Eligible
Real Estate shall be true and correct in all material respects without giving
effect to any knowledge qualifier with respect to any such representation or
warranty;
(iii)    the only assets of the Subsidiary Guarantor or Approved JV which owns
or leases any Eligible Real Estate shall be the Eligible Real Estate included in
the calculation of the Borrowing Base Availability and inclusion as a Borrowing
Base Asset and any furniture, fixtures, equipment and cash related to, or used
in the ordinary operation of, such Eligible Real Estate;
(iv)    such Eligible Real Estate shall be self-managed by the Borrower, or the
Subsidiary Guarantor or Approved JV that owns or leases such Eligible Real
Estate, or shall be managed by a Property Manager pursuant to a Management
Agreement or, if such Eligible Real Estate is one hundred percent (100%) leased
under an absolute triple net lease, is managed by an Operator;
(v)    each tenant under a Lease at such Eligible Real Estate must not be past
due with respect to any payment obligation more than ninety (90) days and be in
material compliance with all other obligations under its lease, and not be
subject to any Insolvency Event; provided, however, that if such Eligible Real
Estate is a multi-tenant facility and a tenant thereof is past due with respect
to any payment obligation more than ninety (90) days, or is not in material
compliance with all other obligations under its lease or is subject to any
Insolvency Event, such Eligible Real Estate may be included in the calculation
of the Borrowing Base Availability if such tenant does not lease more than forty
percent (40%) of the Net Rentable Area of such Eligible Real Estate;
(vi)    no Eligible Real Estate which is subject to a lease or leases to any
single tenant or any Affiliate thereof shall in the aggregate account for more
than twenty-five percent (25%) of the Borrowing Base Capitalized Value Limit,
and any excess shall be excluded from the Borrowing Base Capitalized Value Limit
(for the purposes hereof, such tenants shall not be considered Affiliates of
each other solely by virtue of having common ownership by an equity fund
provided that their financial results are not consolidated with a common parent
entity);
(vii)    the aggregate Borrowing Base Capitalized Value Limit of the Borrowing
Base Assets constituting (A) LTACs, Rehabs, Hospitals and ASCs shall not exceed
thirty percent (30%) of the Borrowing Base Capitalized Value Limit, (B) SNFs
shall not exceed ten percent (10%) of the Borrowing Base Capitalized Value
Limit, and (C) HRPs shall not exceed twenty-five percent (25%) of the Borrowing
Base Capitalized Value Limit, and, in each case, any excess shall be excluded
from the Borrowing Base Capitalized Value Limit;
(viii)    the Primary License of such Eligible Real Estate shall not have been
revoked and shall not be the subject of any revocation proceeding and, with
respect to an SNF, the Operator thereof shall be entitled to reimbursement under
Medicare or Medicaid;
(ix)    no more than thirty percent (30%) of the Borrowing Base Availability
shall be attributable to any single MSA (and any excess shall be excluded from
the Borrowing Base Capitalized Value Limit);
(x)    (A) at the time of inclusion of any Eligible Real Estate as a Borrowing
Base Asset, such Eligible Real Estate shall have had a minimum average occupancy
of at least eighty percent (80%) for the three (3) month period immediately
prior to the time of inclusion of such Eligible Real Estate as a Borrowing Base
Asset, and (B) all Eligible Real Estate included in the calculation of Borrowing
Base Availability shall at all times collectively have a minimum average
occupancy (tested on a trailing three-month basis) of at least eighty-five
percent (85%);
(xi)    with respect to any Borrowing Base Asset that is leased to or operated
by a single Non-Investment Grade Operator, such Borrowing Base Asset shall have
a ratio of (a) EBITDAR for such tenant or operator to (b) all base rent and
additional rent due and payable by a tenant under any Lease, in each case,
during the previous twelve (12) calendar months, of not less than (w) 1.40 to
1.00 for any such Borrowing Base Asset that is a Rehab, LTAC, Hospital or ASC,
(x) 1.25 to 1.00 for any such Borrowing Base Asset that is a SNF, (y) 1.10 to
1.00 for any such Borrowing Base Asset that is an ILF or ALF, and (z) for any
such Borrowing Base Asset that is a HRP, a ratio to be determined by the Agent
(in consultation with the Borrower) on a case-by-case basis for each such HRP
(provided that, for the purposes of this §7.20(a)(xi), a Non-Investment Grade
Operator shall not include a TRS of REIT that leases such Borrowing Base Asset
from the Borrower or a Subsidiary Guarantor), it being understood that
compliance with the foregoing covenant shall be determined on the basis of
financial information provided by such Non-Investment Grade Operator regarding
which the Borrower nor any Guarantor makes any representation or warranty; and
provided further that if a single Non Investment Grade Operator leases or
operates more than one Borrowing Base Asset described in clause (w), (x), (y) or
(z) pursuant to a master lease, and all of the properties subject to the master
lease are Borrowing Base Assets, then for the purposes of calculating the ratios
in clauses (w), (x), (y) or (z) above, all of such Borrowing Base Assets subject
to such master lease shall be included in calculating such ratio (for the
avoidance of doubt, only Borrowing Base Assets of the type included in clauses
(w), (x), (y) or (z), respectively, shall be included when aggregating multiple
Borrowing Base Assets subject to a master lease for each such category and shall
not be aggregated across the different types of properties described in each of
clauses (w), (x), (y) and (z)); and provided that the Borrower may exclude from
compliance with the foregoing covenant Borrowing Base Assets subject to this
§7.20(a)(xi) whose Borrowing Base Capitalized Value Limit does not in the
aggregate exceed ten percent (10%) of total Borrowing Base Capitalized Value
Limit to the extent that the applicable Operators’ Agreement existing at the
time of acquisition of such Borrowing Base Asset by the Borrower or its
Subsidiaries does not require the delivery of financial information sufficient
to permit calculation of the foregoing covenant, or with respect to any
Operators’ Agreement under which the Operator fails to deliver financial
information to permit calculation of the foregoing covenant;
(xii)    all Eligible Real Estate included in the calculation of Borrowing Base
Availability shall at all times have on a collective basis a weighted average
remaining lease term (calculated by weighting the remaining lease term of such
Eligible Real Estate (without regard to any extension options at the tenant’s
discretion) by the Borrowing Base Capitalized Value Limit attributable to such
Eligible Real Estate) of not less than five (5) years;
(xiii)    the aggregate Borrowing Base Capitalized Value Limit of the Borrowing
Base Assets which are owned or leased by an Approved JV shall not exceed five
percent (5%) of the Borrowing Base Capitalized Value Limit, and any excess shall
be excluded from the Borrowing Base Capitalized Value Limit;
(xiv)    there shall be at all times at least twenty (20) Borrowing Base Assets
included in the calculation of Borrowing Base Capitalized Value Limit and the
aggregate Capitalized Value shall be at least Three Hundred Million Dollars
($300,000,000);
(xv)    such Eligible Real Estate shall not have been excluded from the
calculation of the Borrowing Base Availability pursuant to §7.20(c) or §7.20(d).
Notwithstanding anything to the contrary contained herein, in the event any
Eligible Real Estate does not qualify to be included in the calculation of
Borrowing Base Availability solely due to non-compliance with §7.20(a)(x)(A)
and/or §7.20(a)(xi), the Borrower shall be permitted to add such Eligible Real
Estate as a Borrowing Base Asset (subject to compliance by the Borrower with all
other requirements hereunder for such Eligible Real Estate to be added as a
Borrowing Base Asset), provided that such Borrowing Base Asset shall be excluded
from the calculation of Borrowing Base Availability unless and until such
Borrowing Base Asset achieves compliance with §7.20(a)(x)(A) and §7.20(a)(xi),
as applicable, and continues to comply with all other requirements hereunder for
such Eligible Real Estate to be included as Borrowing Base Asset and in the
calculation of Borrowing Base Availability.
(b)    Notwithstanding the foregoing, in the event any Real Estate does not
qualify as Eligible Real Estate or satisfy the requirements of §7.20(a), such
Real Estate shall be included as a Borrowing Base Asset and in the calculation
of the Borrowing Base Availability so long as the Agent shall have received the
prior written consent of each of the Majority Lenders to the inclusion of such
Real Estate as a Borrowing Base Asset and in the calculation of the Borrowing
Base Availability, and no Default or Event of Default shall arise hereunder
solely as a result of such Real Estate failing to satisfy the specific
requirements of Eligible Real Estate or §7.20(a) which initially disqualified
such Real Estate from being included in the calculation of Borrowing Base
Availability pursuant to §7.20(a).
(c)    In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Borrowing Base Availability shall be damaged
in any material respect or taken by condemnation, then such property shall no
longer be included in the calculation of the Borrowing Base Availability unless
and until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational and the Agent shall receive evidence
satisfactory to the Agent of the value of such real estate following such repair
or restoration (both at such time and prospectively) or (ii) the Agent shall
receive evidence reasonably satisfactory to the Agent that the value of such
real estate (both at such time and prospectively) shall not be materially
adversely affected by such damage or condemnation. In the event that such damage
or condemnation only partially affects such Eligible Real Estate included in the
calculation of the Borrowing Base Availability, then the Agent may in good faith
reduce the Borrowing Base Availability attributable thereto based on such damage
until such time as the Agent receives evidence satisfactory to the Agent that
the value of such real estate (both at such time and prospectively) shall no
longer be materially adversely affected by such damage or condemnation.
(d)    Upon any asset ceasing to qualify to be included in the calculation of
the Borrowing Base Availability, such asset shall no longer be included in the
calculation of the Borrowing Base Availability unless and until such asset would
so qualify, unless otherwise approved in writing by the Majority Lenders. Within
five (5) Business Days after becoming aware of any such disqualification, the
Borrower shall deliver to the Agent a certificate reflecting such
disqualification, together with the identity of the disqualified asset, a
statement as to whether any Default or Event of Default arises as a result of
such disqualification, and a calculation of the Borrowing Base Availability
attributable to such asset. Simultaneously with the delivery of the items
required pursuant above, the Borrower shall deliver to the Agent an updated
Borrowing Base Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the conditions and covenants contained in
§§7.20 and 9.1.
§7.21    Management. The Borrower shall not and shall not permit any Subsidiary
Guarantor or any Approved JV to enter into any Management Agreement with a
manager after the date hereof for any Borrowing Base Asset without the prior
written consent of the Agent (which shall not be unreasonably withheld,
conditioned or delayed) and after such approval, no such Management Agreement
shall be modified to increase any fee payable to the manager thereunder or in a
manner materially adverse to the interests of the Lenders or terminated (unless
substantially concurrently with the termination thereof such Management
Agreement is replaced with another Management Agreement with a Property Manager
on terms that are not materially more onerous on the relevant Subsidiary
Guarantor or Approved JV (taken as a whole) relative to the Management Agreement
being terminated and a Subordination of Management Agreement with respect
thereto is executed and delivered to the Agent); without the Agent’s prior
written approval, such approval not to be unreasonably withheld, conditioned or
delayed. The Agent may, however, condition any approval of a new manager engaged
by the Borrower, a Subsidiary Guarantor or an Approved JV with respect to a
Borrowing Base Asset upon the execution and delivery to the Agent of a
Subordination of Management Agreement. Notwithstanding the foregoing, no such
approval shall be required if the Borrower or a Subsidiary of the Borrower is to
be the manager; provided, however that such manager shall nonetheless be
required to execute and deliver to the Agent a Subordination of Management
Agreement. The Borrower shall not and shall not permit any Subsidiary Guarantor,
Approved JV or any other Subsidiary to increase any management fee payable under
a Management Agreement after the date the applicable Real Estate becomes a
Borrowing Base Asset without the prior written consent of the Agent.
§7.22    Incentive Listing Note; Outperformance Agreement.
(a)    The Borrower shall provide to the Agent, as soon as available, drafts of
the Incentive Listing Note for the Agent’s approval, which approval shall not be
unreasonably withheld. Simultaneously with entering into the Incentive Listing
Note, the Borrower and the Special Limited Partner shall (i) execute and deliver
to the Agent the Subordination and Standstill Agreement (together with evidence
of Special Limited Partner’s authority to enter into the same satisfactory to
the Agent), and (ii) provide to the Agent executed copies of the Incentive
Listing Note and any other agreements, instruments or documents relating thereto
(the “Listing Note Documents”). The Subordination and Standstill Agreement shall
constitute a Loan Document upon the execution and delivery thereof. The Borrower
acknowledges that the existence of the Subordination and Standstill Agreement
and the performance by the Agent and the Lenders of their obligations under the
Subordination and Standstill Agreement shall not affect, impair or release the
obligations of the Borrower under the Loan Documents. The Subordination and
Standstill Agreement is solely for the benefit of the Agent and the Lenders and
not for the benefit of the Borrower, and the Borrower shall have no rights
thereunder or any right to insist on the performance thereof.
(b)    During the term of the Incentive Listing Note, the Borrower shall not,
directly or through REIT or any of their respective Subsidiaries, (i) make cash
payments under the Listing Note Documents other than the Permitted Incentive
Listing Note Distributions, which Permitted Incentive Listing Note Distributions
shall not exceed $100,000,000.00 in the aggregate, or (ii) pay any of the
obligations accrued under the Listing Note Documents other than at such times
and to the extent that no Default or Event of Default exists or would arise as a
result thereof. Without the prior written consent of the Agent, which may be
withheld in the Agent’s sole and absolute discretion, the Listing Note Documents
shall not be (a) modified, amended or waived in any respect (provided that with
respect to this clause (a), the Agent’s consent shall not be unreasonably
withheld); or (b) prepaid, amortized, purchased, defeased, retired, redeemed or
otherwise acquired unless there is no Default or Event of Default and the
payment is made from Distributions permitted pursuant to §8.7), provided that no
such consent shall be required for the contribution of the Incentive Listing
Note to the Borrower in exchange for common equity interests of the Borrower in
accordance with the terms of the Loan Documents. The Borrower shall promptly
notify the Agent in writing of the principal balance of the Incentive Listing
Note once such amount has been determined.
(c)    The Borrower shall provide to the Agent, as soon as available, drafts of
any Outperformance Agreement for the Agent’s approval, which approval shall not
be unreasonably withheld (provided, without limiting the foregoing, that Agent
may withhold such approval if the Outperformance Agreement contemplates any
compensation payable to Advisor in any form other than LTIP Units).
Simultaneously with entering into any Outperformance Agreement, the Borrower
shall provide to the Agent executed copies of the Outperformance Agreement and
any other agreements, instruments or documents relating thereto.
§7.23    Sanctions Laws and Regulations; Anti-Bribery and Anti-Money Laundering.
(a)    The Borrower shall not, directly or indirectly, use the proceeds of the
Loans or Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Unconsolidated Affiliate or other Person (i) to fund
any activities or business of or with any Designated Person, or in any country
or territory, that at the time of such funding is itself the subject of
territorial sanctions under applicable Sanctions Laws and Regulations, or (ii)
in any manner that would result in a violation of applicable Sanctions Laws and
Regulations or applicable anti-bribery, anti-corruption or anti-money laundering
laws or regulations in any applicable jurisdiction by any party to this
Agreement.
(b)    None of the funds or assets of the Borrower or any Guarantor that are
used to pay any amount due pursuant to this Agreement shall constitute funds
obtained from transactions with or relating to Designated Persons or countries
which are themselves the subject of territorial sanctions under applicable
Sanctions Laws and Regulations.
§7.24    Beneficial Ownership. Promptly following any change in beneficial
ownership of the Borrower that would render any statement in an existing
Beneficial Ownership Certification untrue or inaccurate, the Borrower shall
furnish to the Agent (for further delivery by the Agent to the Lenders in
accordance with its customary practice) an updated Beneficial Ownership
Certification for the Borrower.
§8.    NEGATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:
§8.1    Restrictions on Indebtedness. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:
(a)    Indebtedness to the Lenders arising under any of the Loan Documents;
(b)    Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;
(c)    current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;
(d)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;
(e)    Indebtedness in respect of judgments only to the extent, for the period
and for an amount not resulting in an Event of Default;
(f)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(g)    subject to the provisions of §9, Indebtedness of REIT, the Borrower or
any of their respective Subsidiaries (other than a Subsidiary of the Borrower
which is a Subsidiary Guarantor or an Approved JV) in respect of Derivatives
Contracts that are entered into in the ordinary course of business and not for
speculative purposes; and
(h)    subject to the provisions of §9, Non-Recourse Indebtedness that is
secured by Real Estate (other than the Borrowing Base Assets or interest
therein) and related assets; and
(i)    subject to the provisions of §9, Recourse Indebtedness (provided that no
such Recourse Indebtedness shall be secured by any Borrowing Base Asset or
interest therein).
Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(h) and §8.1(i) above shall have any of the
Borrowing Base Assets or any interest therein or any direct or indirect
ownership interest in the Borrower, any Subsidiary Guarantor or any Approved JV
as collateral, a borrowing base, asset pool or any similar form of credit
support for such Indebtedness, (ii) none of the Subsidiary Guarantors or
Approved JVs which directly or indirectly own or lease a Borrowing Base Asset
shall create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness (including, without limitation,
pursuant to any conditional or limited guaranty or indemnity agreement creating
liability with respect to usual and customary exclusions from the non recourse
limitations governing the Non-Recourse Indebtedness of any Person, or otherwise)
other than Indebtedness described in §§8.1(a), 8.1(b), 8.1(c), 8.1(d), 8.1(e)
and 8.1(f), (iii) in no event shall the aggregate amount of variable rate
Indebtedness (excluding the Obligations) of REIT and its Subsidiaries that is
not subject to a Derivatives Contract for the purpose of hedging the exposure of
REIT and its Subsidiaries to fluctuations in interest rates exceed an amount
equal to twenty percent (20%) of the Consolidated Total Indebtedness and (iv) in
no event shall REIT and its Subsidiaries incur any Indebtedness consisting of
completion or other guarantees (other than guarantees of the Obligations),
whether incurred directly, indirectly, or otherwise in an amount which exceeds,
in the aggregate, ten percent (10%) of the Consolidated Total Asset Value (not
including guarantees of the Obligations).
§8.2    Restrictions on Liens, Etc. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to create or incur or suffer to
be created or incurred or to exist any Lien upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; provided that notwithstanding anything to
the contrary contained herein, the Borrower, any Guarantor or any such
Subsidiary may create or incur or suffer to be created or incurred or to exist:
(i)    Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or which are being contested as permitted under this Agreement;
(ii)    Liens on assets other than (A) the Collateral, (B) the Borrowing Base
Assets, or (C) any direct or indirect interest of the Borrower, any Guarantor or
any Subsidiary of the Borrower in any Guarantor in respect of judgments
permitted by §8.1(e); provided that the foregoing shall not prohibit, in the
case of any asset referenced in subclauses (A), (B) or (C) above of this
§8.2(ii), a Lien resulting from a judgment otherwise permitted by §8.1(e) so
long as such Lien is removed or bonded over in a manner reasonably acceptable to
the Agent within thirty (30) days of the imposition thereof;
(iii)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;
(iv)    Liens and encumbrances reflected in the owner’s Title Policies issued to
the Borrower, the Subsidiary Guarantors or Approved JVs upon acquisition of the
Borrowing Base Assets and other encumbrances on properties consisting of
easements, rights of way, zoning restrictions, leases and other occupancy
agreements, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower, a Subsidiary Guarantor, an Approved JV or a Subsidiary of
such Person is a party, and other minor non-monetary liens or encumbrances none
of which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower, the Subsidiary Guarantors, the
Approved JVs or their Subsidiaries, which defects do not individually or in the
aggregate have a materially adverse effect on the business of the Borrower, any
Subsidiary Guarantor or any Approved JV individually, or on the Borrowing Base
Assets;
(v)    Liens on assets or interests therein (but excluding (A) the Collateral or
any interest therein, (B) the Borrowing Base Assets, or (C) any direct or
indirect interest of the Borrower, Guarantors or any of their respective
Subsidiaries in any Subsidiary Guarantor, Approved JV or any other Subsidiary of
the Borrower which directly or indirectly owns or leases a Borrowing Base Asset)
to secure Non-Recourse Indebtedness of Subsidiaries of the Borrower that are not
Subsidiary Guarantors or Approved JVs permitted by §8.1(h);
(vi)    rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
(vii)    Liens of Capitalized Leases;
(viii)    Liens securing obligations in the nature of the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;
(ix)    such other title and survey exceptions as the Agent has approved in
writing in the Agent’s reasonable discretion; and
(x)    Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations.
Notwithstanding anything in this Agreement to the contrary, (A) no Guarantor
shall create or incur or suffer to be created or incurred or to exist any Lien
other than Liens contemplated in (i) with respect to any Subsidiary Guarantor,
§§8.2(i), (iv), (vi), (ix) and (x), and (ii) with respect to REIT, §§8.2(i),
(ii), (iii), (vi), (ix) and (x); (B) no Approved JV shall create or incur or
suffer to be created or incurred or to exist any Lien other than Liens
contemplated in §§8.2(i), (iv), (vi), (ix) and (x), and (C) the Borrower shall
not create or incur or suffer to be created or incurred or to exist any Lien on
any direct or indirect legal, equitable or beneficial interest of the Borrower
in any of the Subsidiary Guarantors or the Approved JVs, including, without
limitation, any Distributions or rights to Distributions on account thereof,
except those in favor of the Agent pursuant to the Loan Documents, Liens
permitted under §8.2(ii) and Liens to secure taxes, assessments or other
governmental charges expressly permitted under §8.2(i).
§8.3    Restrictions on Investments. Neither the Borrower will, nor will it
permit any Guarantor or any of its Subsidiaries to, make or permit to exist or
to remain outstanding any Investment except Investments:
(a)    in marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;
(b)    in marketable direct obligations of any of the following: Federal Home
Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
(c)    in demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of
$100,000,000.00;
(d)    in commercial paper assigned the highest rating by two (2) or more
national credit rating agencies and maturing not more than ninety (90) days from
the date of creation thereof;
(e)    in bonds or other obligations having a short term unsecured debt rating
of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt
rating of not less than A by S&P and A1 by Moody’s issued by or by authority of
any state of the United States, any territory or possession of the United
States, including the Commonwealth of Puerto Rico and agencies thereof, or any
political subdivision of any of the foregoing;
(f)    in repurchase agreements having a term not greater than ninety (90) days
and fully secured by securities described in the foregoing §8.3(a), 8.3(b) or
8.3(c) with banks described in the foregoing §8.3(c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000.00;
(g)    in shares of so-called “money market funds” registered with the SEC under
the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing §§8.3(a) through
8.3(f) and have total assets in excess of $50,000,000.00;
(h)    consisting of the acquisition of fee or leasehold interests by the
Borrower or its Subsidiaries in (i) Real Estate which is utilized for Medical
Properties located in the continental United States or the District of Columbia
and businesses and investments incidental thereto, and (ii) subject to the
restrictions set forth in this §8.3, the acquisition of Land Assets to be
developed for the foregoing purpose;
(i)    by the Borrower and its Wholly-Owned Subsidiaries in Subsidiaries that
are directly or indirectly one hundred percent (100%) owned by such Person or
jointly with the Borrower or its Wholly-Owned Subsidiaries;
(j)    in Land Assets, provided that the aggregate Investment therein shall not
exceed five percent (5%) of Consolidated Total Asset Value;
(k)    in (i) Mortgage Note Receivables secured by properties of the type
described in §8.3(h)(i) and (ii) mezzanine notes and other promissory notes
secured by properties of the type described in §8.3(h)(i) or Equity Interests of
Persons holding such properties, provided that the aggregate Investment under
this clause (k) shall not exceed fifteen percent (15%) of Consolidated Total
Asset Value;
(l)    in non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates to
purchase properties of the type described in §8.3(h)(i), provided that the
aggregate Investment therein shall not exceed fifteen percent (15%), in each
case, of Consolidated Total Asset Value; provided, further, that the foregoing
proviso shall not apply in the event the Borrower owns ninety percent (90%) or
more of the Equity Interests of such Person and is the controlling member
thereof; and
(m)    in Development Properties for properties of the type described in
§8.3(h)(i), provided that the aggregate construction and development budget for
Development Properties (including land) shall not exceed ten percent (10%) of
Consolidated Total Asset Value;
(n)    consisting of advances to officers, directors and employees of the
Borrower and Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes;
(o)    in connection with a merger, consolidation or stock acquisition pursuant
to §8.4, (i) made in the ordinary course of business and subject to the other
investment limits contained in this §8.3, constituting all of the Equity
Interests of any Person the assets of which (other than immaterial assets)
constitute real property assets and which Investments do not constitute or
include the assumption of Indebtedness of such Person or a guarantee of
Indebtedness of such Person (in each case other than Non-Recourse Indebtedness)
or (ii) all of the Equity Interests in any other Person so long as (A) unless
the assets of such Person (other than immaterial assets) constitute real
property assets, the Borrower shall have given the Agent and the Lenders at
least 30 days’ prior written notice of such Investment; (B) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default has occurred or would result therefrom and (C) prior to
consummating such Investment, the Borrower shall have delivered to the Agent for
distribution to each of the Lenders a Compliance Certificate, calculated on a
pro forma basis based on information then available to the Borrower, evidencing
the continued compliance by the Borrower, Guarantors and Approved JVs with the
terms and conditions of this Agreement and the other Loan Documents, including,
without limitation, the financial covenants contained in §9, after giving effect
to such Investment;
(p)    in readily marketable common shares, preferred shares or senior notes
issued by publicly traded companies (which Investments may be made through
mutual funds), provided that the aggregate Investment therein shall not exceed
two and one-half percent (2.5%) of Consolidated Total Asset Value;
(q)    in other Cash Equivalents;
(r)    in other short term liquid Investments approved in writing by the Agent;
and
(s)    in guaranties of Indebtedness of the Borrower, Guarantors or any of their
respective Subsidiaries permitted under §8.1.
Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their respective Subsidiaries in the
Investments described in §8.3(j), (k), (l) (unless, for the avoidance of doubt,
excluded pursuant to the proviso therein) and (m) exceed twenty percent (20%) of
Consolidated Total Asset Value at any time.
For the purposes of this §8.3, the Investment of REIT or any of its Subsidiaries
in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of Development
Property of their non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates,
plus (ii) such Person’s pro rata share of their non-Wholly-Owned Subsidiaries
and Unconsolidated Affiliates’ Investment in Land Assets; plus (iii) such
Person’s pro rata share of any other Investments valued at the lower of GAAP
book value or market value.
§8.4    Merger, Consolidation. Other than with respect to or in connection with
any disposition permitted under §8.8, the Borrower will not nor will it permit
the Guarantors or any of their respective Subsidiaries to dissolve, liquidate,
dispose of (including, without limitation, by way of an LLC Division) all or
substantially all of its assets or business, merge, reorganize, consolidate or
enter into any other business combination to effect any asset acquisition, stock
acquisition or other acquisition individually or in a series of transactions
which may have a similar effect as any of the foregoing, in each case without
the prior written consent of the Agent and the Majority Lenders. Notwithstanding
the foregoing, so long as no Default or Event of Default has occurred and is
continuing immediately before and after giving effect thereto, the following
shall be permitted without the consent of the Agent or any Lender: (i) the
merger or consolidation of one or more of the Subsidiaries of the Borrower
(other than any Subsidiary that is a Guarantor or an Approved JV) with and into
the Borrower (it being understood and agreed that in any such event the
Borrower, as applicable, will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of the Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Guarantor or an
Approved JV unless such Guarantor or such Approved JV will be the surviving
Person, (iii) the liquidation or dissolution of any Subsidiary of the Borrower
that does not own any assets so long as such Subsidiary is not a Guarantor or an
Approved JV (or if such Subsidiary is a Guarantor or an Approved JV, so long as
the Borrower and such Subsidiary comply with the provisions of §5.5), (iv) the
merger or consolidation of a Subsidiary Guarantor or an Approved JV into (A)
REIT or the Borrower, provided that REIT or the Borrower, as applicable, shall
be the continuing or surviving Person, (B) another Subsidiary Guarantor or
(subject to compliance with the terms of this Agreement) another Approved JV, or
(C) any other Person, directly or indirectly or as contemplated in §8.3(o),
subject to compliance with the terms of this Agreement and provided that, if it
owns a Borrowing Base Asset and is not the surviving entity, then the Borrower
has complied with §5.4 to remove such Borrowing Base Asset from being included
in the calculation of the Borrowing Base Availability; and (v) the merger or
consolidation, directly or indirectly or as contemplated in §8.3(o), of REIT or
the Borrower with any other Person so long as (X) REIT or the Borrower, as
applicable, shall be the continuing and surviving Person; (Y) the Borrower shall
have given the Agent and the Lenders at least 30 days’ prior written notice of
such consolidation or merger; and (Z) the Borrower shall have delivered to the
Agent for distribution to each of the Lenders a Compliance Certificate,
calculated on a pro forma basis based on information then available to the
Borrower, evidencing the continued compliance by the Borrower, Guarantors and
Approved JVs with the terms and conditions of this Agreement and the other Loan
Documents, including, without limitation, the financial covenants contained in
§9, after giving effect to such consolidation or merger, together with any
documentation and information reasonably requested by the Lenders in connection
with “know your customer” laws or policies. Nothing in this §8.4 shall prohibit
the dissolution of a Subsidiary which has disposed of its assets in accordance
with this Agreement. A Subsidiary of the Borrower may sell all of its assets
(and may effectuate such sale by merger or consolidation with another Person,
with such other Person being the surviving entity) subject to compliance with
the terms of this Agreement (including, without limitation, §§5.4 and 8.8), and
after any such permitted sale, may dissolve.
§8.5    Sale and Leaseback. The Borrower and the Guarantors will not, and will
not permit their respective Subsidiaries, to enter into any arrangement,
directly or indirectly, whereby the Borrower, any Guarantor or any such
Subsidiary shall sell or transfer any Real Estate owned by it in order that then
or thereafter the Borrower or any such Subsidiary shall lease back such Real
Estate without the prior written consent of the Agent, such consent not to be
unreasonably withheld.
§8.6    Compliance with Environmental Laws. The Borrower and the Guarantors
will, and will cause each of their respective Subsidiaries to, and, to the
extent permitted by the terms of the applicable Leases, will use reasonable
efforts to cause the Operators of the Borrowing Base Assets to, comply in all
material respects (provided that the foregoing qualification shall not limit
other provisions of this Agreement) with (a) all Environmental Laws, and (b) all
licenses and permits required by applicable Environmental Laws for the conduct
of its business or the ownership, use or operation of its properties, except, in
each case under this §8.6, (i) with respect to any Real Estate that is not a
Borrowing Base Asset, where such non-compliance does not have and could not
reasonably be expected to have a Material Adverse Effect, and (ii) with respect
to any Borrowing Base Asset included in the calculation of Borrowing Base
Availability where such non-compliance does not have and could not reasonably be
expected, when taken with other matters covered by §6.19 or this §8.6, to result
in liability, clean-up, remediation, containment, correction or other costs to
the Borrower or any Guarantor or any of their respective Subsidiaries
individually or in the aggregate with other Borrowing Base Assets in excess of
the Threshold Amount or materially adversely affect the operation of or ability
to use such property or the health and safety of the tenants or other occupants
of such property; provided, that the Borrower shall diligently use commercially
reasonable efforts to pursue corrective, remedial and other actions required to
bring such Borrowing Base Asset into compliance with applicable Environmental
Laws. None of the Borrower nor any Guarantor will, nor will any of them permit
any of their respective Subsidiaries or any other Person to, do any of the
following: (a) use any of the Real Estate or any portion thereof as a facility
for the generation, handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of operating Medical Properties as permitted under this Agreement and in
material compliance with all applicable Environmental Laws, (b) cause or permit
to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances except in compliance
with applicable Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in compliance with applicable Environmental Laws, (d)
conduct any activity at any Real Estate or use any Real Estate in any manner
that could reasonably be expected to cause a Release of Hazardous Substances on,
upon or into the Real Estate or any surrounding properties or any threatened
Release of Hazardous Substances which could reasonably be expected to give rise
to liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all applicable Environmental Laws), except, in each
case under this §8.6, (i) with respect to any Real Estate that is not a
Borrowing Base Asset, where any such use, generation, conduct or other activity
does not have and could not reasonably be expected to have a Material Adverse
Effect, and (ii) with respect to any Borrowing Base Asset included in the
calculation of Borrowing Base Availability where such use, generation, conduct
or other activity does not have and could not reasonably be expected, when taken
with other matters covered by §6.19 or this §8.6, to result in liability,
clean-up, remediation, containment, correction or other costs to the Borrower or
any Guarantor or any of their respective Subsidiaries individually or in the
aggregate with other Borrowing Base Assets in excess of the Threshold Amount or
materially adversely affect the operation of or ability to use such property or
the health and safety of the tenants or other occupants of such property;
provided, that the Borrower shall diligently use commercially reasonable efforts
to pursue corrective, remedial and other actions required to bring such
Borrowing Base Assets into compliance with applicable Environmental Laws.
The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:
(i)    in the event of any change in applicable Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to confirm that no Hazardous Substances which are the
subject of such change in applicable Environmental Laws were Released or
disposed of on the Borrowing Base Assets in violation of applicable
Environmental Laws, except with respect to any issues which have been previously
remediated in compliance with applicable Environmental Laws; and
(ii)    if any Release or disposal of Hazardous Substances which any Person may
be legally obligated to contain, correct or otherwise remediate or which may be
reasonably likely otherwise to expose it to liability shall occur or shall have
occurred on the Borrowing Base Assets (including, without limitation, any such
Release or disposal occurring prior to the acquisition or leasing of such
Borrowing Base Asset by the Borrower, any Guarantor or any Approved JV), the
Borrower shall, after obtaining knowledge thereof, cause the prompt containment
and removal of such Hazardous Substances and remediation of the Borrowing Base
Assets as required and in full compliance with all applicable Environmental
Laws; provided, that each of the Borrower, a Guarantor and an Approved JV shall
be deemed to be in compliance with Environmental Laws for the purpose of this
clause (ii) so long as it or a responsible third party with sufficient financial
resources is taking reasonable action to remediate or manage any event of
noncompliance to the extent required under applicable Environmental Laws to the
reasonable satisfaction of the Agent and no action shall have been commenced or
filed by any enforcement agency. The Agent may engage its own Environmental
Engineer to review the environmental assessments and the compliance with the
covenants contained herein.
(iii)    At any time after an Event of Default shall have occurred hereunder,
the Agent may at its election (and will at the request of the Majority Lenders)
obtain such environmental assessments of any or all of the Borrowing Base Assets
prepared by an Environmental Engineer as may be necessary or advisable for the
purpose of evaluating or confirming (A) whether any Hazardous Substances are
present in the soil or water at or migrating to or from any such Borrowing Base
Asset in violation of applicable Environmental Laws and (B) whether the use and
operation of any such Borrowing Base Asset complies with all applicable
Environmental Laws to the extent required by the Loan Documents. Additionally,
at any time that the Agent or the Majority Lenders shall have reasonable grounds
to believe that a Release or threatened Release of Hazardous Substances which
any Person may be legally obligated to contain, correct or otherwise remediate
or which otherwise may be reasonably likely to expose such Person to liability
may have occurred, relating to any Borrowing Base Asset, or that any of the
Borrowing Base Assets is not in compliance with applicable Environmental Laws to
the extent required by the Loan Documents, the Borrower shall promptly upon the
request of the Agent obtain and deliver to the Agent such environmental
assessments of such Borrowing Base Asset prepared by an Environmental Engineer
as may be necessary or advisable for the purpose of evaluating or confirming (A)
whether any Hazardous Substances are present in the soil or water at or
migrating to or from such Borrowing Base Asset in violation of applicable
Environmental Laws and (B) whether the use and operation of such Borrowing Base
Asset comply with all applicable Environmental Laws to the extent required by
the Loan Documents. Environmental assessments may include detailed visual
inspections of such Borrowing Base Asset including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of soil samples, as well as such other investigations or analyses as are
reasonably necessary or appropriate for a determination of the compliance of
such Borrowing Base Asset and the use and operation thereof with all applicable
Environmental Laws. All environmental assessments contemplated by this §8.6
shall be at the sole cost and expense of the Borrower.
§8.7    Distributions.
(a)    The Borrower shall not pay any Distribution (other than any Distribution
expressly permitted pursuant to the immediately following sentence) to the
partners, members or other owners of the Borrower, and REIT shall not pay any
Distribution (other than any Distribution expressly permitted pursuant to the
immediately following sentence) to its owners, to the extent that the aggregate
amount of such Distributions paid in any fiscal quarter, when added to the
aggregate amount of all other Distributions paid in the same fiscal quarter and
the preceding three (3) fiscal quarters, exceeds ninety-five percent (95%) of
such Person’s Modified FFO for such period (calculated as of the last day of the
most recently ended fiscal quarter for the four quarter period ending on such
date of determination); provided however, that the period of measurement under
this §8.7(a) shall commence with the Distributions Covenant Commencement Quarter
and, until such time as four (4) full fiscal quarters have elapsed after the
commencement of the Distributions Covenant Commencement Quarter, the aggregate
amount of such permitted Distributions and such Person’s Modified FFO shall be
determined by using only the fiscal quarters that have elapsed from and after
the Distributions Covenant Commencement Quarter and annualizing such amounts in
a manner reasonably acceptable to the Agent), and provided, further, that the
limitations contained in this §8.7(a) shall not preclude the Borrower or REIT
from making Distributions in an amount (i) equal to the minimum distributions
required under the Code to maintain the REIT Status of REIT and (ii) to avoid
the payment of federal or state income or excise tax, in each case, as evidenced
by a certification of the principal financial officer or accounting officer of
REIT containing calculations in detail reasonably satisfactory in form and
substance to the Agent; “Distributions Covenant Commencement Quarter” shall mean
the fiscal quarter which is the first to occur of (a) a fiscal quarter occurring
in calendar year 2019 designated by the Borrower in a written notice to the
Agent as the fiscal quarter in which the period of measurement for the
aforementioned covenant shall commence (which notice shall be given to the Agent
prior to the commencement of such fiscal quarter), and (b) the fiscal quarter
commencing on January 1, 2020 and ending on March 31, 2020. Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing or
would result therefrom, including an Event of Default related to any financial
covenant set forth in this Agreement, (i) the Borrower and REIT may request the
Majority Lenders’ consent to a Distribution that is not a Distribution permitted
by the immediately preceding sentence, which consent shall be granted or
withheld in the sole, but good faith, business judgment of the Majority Lenders,
(ii) the Borrower and REIT may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue (occurring in under thirty (30) days) of new Equity Interests,
(iii) the Borrower, REIT and each Subsidiary may make payments in lieu of the
issuance of fractional shares representing insignificant interests in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of REIT, the Borrower or any Subsidiary, (iv)
the Borrower, REIT and each Subsidiary may make non-cash Distributions in
connection with the implementation of or pursuant to any retirement, health,
stock option and other benefit plans, bonus plans, performance-based incentive
plans, and other similar forms of compensation for the benefit of the directors,
officers and employees of REIT, the Borrower and the Subsidiaries, (v) REIT may,
and the Borrower may make Distributions to allow REIT to, make payments for
share repurchase programs in connection with the listing of REIT on an exchange,
provided that such payments shall be made within ninety (90) days of such
listing and shall not exceed $300,000,000.00 in the aggregate (which limit shall
not include payments, if any, made pursuant to §8.7(a)(vii) below), (vi) the
Borrower or any Guarantor may make any Distribution of non-core assets (or the
Equity Interest of any Subsidiary of which the sole assets are non-core assets)
acquired as permitted under §§8.3(o) or 8.4 provided that (A) such Distribution
shall be made within one year of such acquisition, (B) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default has occurred or would result therefrom and (C) the Borrower,
REIT and their respective Subsidiaries, as applicable, will remain in pro forma
compliance with the covenants set forth in §9 after giving effect to such
Distribution, (vii) the REIT may, and the Borrower may make Distributions to
allow REIT to, at any time, make payments for share repurchases not to exceed
$50,000,000.00 in the aggregate (which limit shall not include payments, if any,
made pursuant to §8.7(a)(v) above), so long as, after giving effect to any such
payment(s) made pursuant to this §8.7(a)(vii), in each case after such
payment(s) are made, (A) the Borrower shall have Unrestricted Cash and Cash
Equivalents of at least Thirty Million and No/100 Dollars ($30,000,000.00), and
(B) the ratio of Consolidated Total Indebtedness to Consolidated Total Asset
Value (expressed as a percentage), determined as of the date such payment is
made after giving effect thereto, shall not exceed fifty-five percent (55%),
provided, that within five (5) Business Days after the making of any payment(s)
pursuant to this §8.7(a)(vii), the Borrower shall deliver to the Agent a
Compliance Certificate, which Compliance Certificate shall include (in addition
to the items included in the form of Compliance Certificate attached as Exhibit
I hereto) in reasonable detail computations evidencing compliance with the
covenants set forth in clauses (A) and (B) of this §8.7(a)(vii), (viii) in
connection with the initial listing of REIT’s common stock on an exchange and
continuing thereafter so long as REIT’s common stock is listed on such exchange,
the Borrower shall be permitted to issue LTIP Units to Advisor pursuant to an
Outperformance Agreement; provided that any further distributions with respect
thereto shall be subject to the limits on Distributions set forth in this §8.7,
and (ix) the Borrower and REIT shall be permitted to make Distributions to the
Special Limited Partner in respect of the Incentive Listing Note consisting of
(i) the issuance of operating partnership units of the Borrower or common stock
of REIT to the Special Limited Partner upon the conversion of the Incentive
Listing Note (other than any Permitted Incentive Listing Note Distribution), and
(ii) Permitted Incentive Listing Note Distributions which in the aggregate shall
not exceed $100,000,000. Notwithstanding anything to the contrary set forth
herein, so long as no Default or Event of Default shall have occurred and be
continuing, Borrower and REIT shall be permitted to make Distributions to their
respective owners prior to the commencement of the Distributions Covenant
Commencement Quarter, provided, that (X) any and all such Distributions shall be
made in accordance with the distributions policies of the Borrower and REIT
existing on the Closing Date (with such changes thereto as are expressly
permitted pursuant to §8.16), and (Y) the limitations set forth in clauses (v),
(vii), (viii) and (ix) of the foregoing sentence with respect to the types of
Distributions described therein shall apply from and after the Closing Date
regardless of whether the Distributions Covenant Commencement Quarter has
commenced, and the Borrower and REIT, as applicable, shall only be permitted to
make such Distributions in accordance therewith. For purposes of this §8.7(a),
Distributions shall not include any Dividend Reinvestment Proceeds.
(b)    If a Default or Event of Default shall have occurred and be continuing,
the Borrower shall make no Distributions to its partners, members or other
owners, other than Distributions in an amount equal to the minimum distributions
required under the Code to maintain the REIT Status of the Borrower, as
evidenced by a certification of the principal financial or accounting officer of
the Borrower containing calculations in detail reasonably satisfactory in form
and substance to the Agent.
(c)    Notwithstanding the foregoing, at any time when an Event of Default under
§§12.1(a) or 12.1(b) shall have occurred, an Event of Default as to the Borrower
or REIT under §§12.1(g), 12.1(h) or 12.1(i) shall have occurred, or the maturity
of the Obligations has been accelerated, neither the Borrower nor REIT shall
make any Distributions whatsoever, directly or indirectly.
§8.8    Asset Sales. The Borrower will not, and will not permit the Guarantors
or their respective Subsidiaries to, sell, transfer or otherwise dispose of any
material asset other than (a) pursuant to a bona fide arm’s length transaction,
(b) sales, transfers or other dispositions of obsolete or worn out property,
whether now owned or hereafter acquired, (c) as permitted by §8.4, (d) sales,
transfers or other dispositions otherwise permitted by the Loan Documents, (e)
sales to the Borrower, any Guarantor or (subject to compliance with the terms of
this Agreement) any Approved JV, and (f) sales between Subsidiaries of the
Borrower that are not Subsidiary Guarantors and do not own, directly or
indirectly, any Borrowing Base Assets. In addition, neither the Borrower, the
Guarantors nor any respective Subsidiary thereof shall sell, transfer, or
otherwise dispose of any assets in a single or a series of related transactions
with an aggregate value greater than twenty percent (20%) of the Consolidated
Total Asset Value without the prior written approval of the Majority Lenders,
provided that the Borrower, Guarantors or any of their Subsidiaries may sell,
transfer or otherwise dispose of such assets in an arm’s length transaction, so
long as (i) if such asset is a Borrowing Base Asset, then the Borrower shall
have complied with §5.4, and (ii) the Borrower and REIT will remain in pro forma
compliance with the covenants set forth in §7.20(a), §8 and §9 after giving
effect to such transaction.
§8.9    Restriction on Prepayment of Indebtedness. The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) during the existence of any Default arising from the Borrower’s failure to
pay any amounts due under the Loan Documents or any Event of Default, optionally
prepay, redeem, defease, purchase or otherwise retire the principal amount, in
whole or in part, of any Indebtedness other than the Obligations; provided, that
the foregoing shall not prohibit (x) the prepayment of Indebtedness which is
financed solely from the incurrence of Indebtedness which would otherwise be
permitted by the terms of §8.1; and (y) the prepayment, redemption, defeasance
or other retirement of the principal of Indebtedness secured by Real Estate
which is satisfied solely from the proceeds of a sale of the Real Estate
securing such Indebtedness; or (b) modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date or
required payments of principal of such Indebtedness during the existence of an
Event of Default.
§8.10    Zoning and Contract Changes and Compliance. Neither the Borrower, nor
any Guarantor, nor any Approved JV shall (a) initiate or consent to any zoning
reclassification of any of its Borrowing Base Asset or seek any variance under
any existing zoning ordinance or use or permit the use of any Borrowing Base
Asset in any manner that could result in such use becoming a non-conforming use
under any zoning ordinance or any other applicable land use law, rule or
regulation or (b) initiate any change in any laws, requirements of governmental
authorities or obligations created by private contracts and Leases which now or
hereafter may materially adversely affect the ownership, occupancy, use or
operation of any Borrowing Base Asset.
§8.11    Derivatives Contracts. Neither the Borrower, the Guarantors nor any of
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Hedge Obligations and Derivatives
Contracts permitted pursuant to §8.1.
§8.12    Transactions with Affiliates. The Borrower shall not, and shall not
permit any Guarantor or Subsidiary of any of them to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
the Borrower or any Guarantor), except (i) transactions in connection with
Management Agreements or other property management agreements relating to Real
Estate other than the Borrowing Base Assets, (ii) transactions set forth on
Schedule 6.14 attached hereto, (iii) transactions in the ordinary course of
business pursuant to the reasonable requirements of the business of such Person
(including, for the avoidance of doubt, operating leases entered into between or
among the Borrower, any Guarantor and any Wholly-Owned Subsidiary of the
Borrower or such Guarantor) and upon fair and reasonable terms which are no less
favorable to such Person than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate, (iv) reasonable and
customary fees paid to, and indemnification arrangements with, members of the
board of directors (or similar governing body) of any of REIT, the Borrower and
their respective Subsidiaries or the issuance of directors’ or nominees’
qualifying shares, (v) compensation and indemnification arrangements for
directors (or equivalent), officers and employees of REIT, the Borrower and
their respective Subsidiaries, including retirement, health, option and other
benefit plans, bonuses, performance-based incentive plans, and other similar
forms of compensation, the granting of Equity Interests to the Advisor,
directors (or equivalent), officers and employees of REIT, the Borrower, the
Advisor and their respective Subsidiaries in connection with the implementation
of any such arrangement, and the funding of any such arrangement, (vi)
transactions among the Borrower and a Wholly-Owned Subsidiary of the Borrower
permitted under §§8.3 and 8.4, and transactions permitted under §8.7, and (vii)
the issuance of the Listing Note and the incurrence and payment of the
obligations evidenced thereby, in each case, subject to the terms and conditions
of §7.22 and §8.7 hereof and the Subordination and Standstill Agreement, and
(vii) the implementation and funding of the Outperformance Agreement, including,
without limitation, the issuance of the LTIP Units pursuant thereto.
§8.13    [Reserved].
§8.14    Management and Advisory Fees. The Borrower shall not pay, and shall not
permit any Guarantor or any Approved JV to pay, any management fees or other
payments under any Management Agreement for any Borrowing Base Asset to the
Borrower or to any other manager that is an Affiliate of the Borrower, or any
advisory fees or other payments to the Advisor, in the event that a Default or
an Event of Default shall have occurred and be continuing; provided, that for
the avoidance of doubt, in each case, any such fees or other payments shall
continue to accrue.
§8.15    Changes to Organizational Documents. The Borrower shall not amend or
modify, or permit the amendment or modification of, the articles, bylaws,
limited liability company agreements or other formation or organizational
documents of the Borrower, any Guarantor or any Approved JV in a manner that
would have a material adverse effect on the rights under the Loan Documents of
the Agent, the Lenders, the Issuing Lender and/or the Swing Loan Lender, without
the prior written consent of the Agent, not to be unreasonably withheld,
conditioned or delayed.
§8.16    Changes to Distribution Policy. From and after the Closing Date and
until the first day of the Distributions Covenant Commencement Quarter, the
Borrower shall not, and shall not permit the REIT to, amend or modify the
distributions or dividend policy or agreement of the Borrower or REIT in any
manner (including, without limitation, to change the timing, amount or frequency
of dividend or distribution payments), except to reduce the stated amount of
such distribution.
§9.    FINANCIAL COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:
§9.1    Borrowing Base Availability. The Borrower shall not at any time permit
the outstanding principal balance of the Revolving Credit Loans, Swing Loans and
the Letter of Credit Liabilities to be greater than the Borrowing Base
Availability; provided, however, that upon a violation of this §9.1 by the
Borrower, no Event of Default shall exist hereunder in the event the Borrower
cures such Default within five (5) Business Days of the occurrence of such
event.
§9.2    Consolidated Total Indebtedness to Consolidated Total Asset Value. The
Borrower will not at any time permit the ratio of Consolidated Total
Indebtedness to Consolidated Total Asset Value (expressed as a percentage) to
exceed sixty percent (60%).
§9.3    Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not at any time permit the ratio of Adjusted Consolidated EBITDA to
Consolidated Fixed Charges for the most recently ended four (4) fiscal quarters
to be less than 1.60 to 1.00.
§9.4    Minimum Consolidated Tangible Net Worth. The Borrower will not at any
time permit Consolidated Tangible Net Worth to be less than the sum of (i)
$1,188,928.00, plus (ii) seventy-five percent (75%) of the sum of any additional
Net Offering Proceeds after the Closing Date.
§9.5    [Intentionally Omitted.]
§9.6    Recourse Indebtedness. The Borrower shall not, and shall not permit any
Guarantor or their respective Subsidiaries to, create, incur, assume, guarantee
or be or remain liable, contingently or otherwise, with respect to any Recourse
Indebtedness (excluding the Obligations); provided, however, commencing on the
first (1st) day of the Distributions Covenant Commencement Quarter and
continuing thereafter, subject to the terms of §8.1, the Borrower may, and may
permit REIT or their respective Subsidiaries (other than Subsidiary Guarantors
or Approved JVs which directly or indirectly own or lease a Borrowing Base
Asset) to, create, incur, assume or be or remain liable, contingently or
otherwise, with respect to any Recourse Indebtedness so long as the aggregate
amount of such Recourse Indebtedness (excluding the Obligations) does not exceed
twenty percent (20%) of Consolidated Total Asset Value.
§9.7    Minimum Liquidity. Commencing on the Closing Date and continuing until
the first (1st) day of the Distributions Covenant Commencement Quarter, the
Borrower shall at all times maintain Liquidity of not less than Fifty Million
and No/100 Dollars ($50,000,000.00).
§10.    CLOSING CONDITIONS.
The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:
§10.1    Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document, except that each Revolving Credit Lender shall have received
the fully-executed original of its Revolving Credit Note and each Term Loan
Lender shall have received the fully-executed original of its Term Loan Note.
§10.2    Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower, each Guarantor and each Approved JV (if any) a copy,
certified as of a recent date by the appropriate officer of each State in which
such Person is organized and (with respect to any Guarantor or any Approved JV
that owns a Borrowing Base Asset) in which such Borrowing Base Asset is located
and a duly authorized officer, partner or member of such Person, as applicable,
to be true and complete, of the partnership agreement, corporate charter or
operating agreement and/or other organizational agreements of the Borrower and
each such Guarantor and Approved JV (if any), as applicable, and its
qualification to do business, as applicable, as in effect on such date of
certification.
§10.3    Resolutions. All action on the part of the Borrower, each Guarantor and
each Approved JV (if any), as applicable, necessary for the valid execution,
delivery and performance by such Person of this Agreement and the other Loan
Documents to which such Person is or is to become a party shall have been duly
and effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.
§10.4    Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Borrower, each Guarantor and each Approved JV (if any) an
incumbency certificate, dated as of the Closing Date, signed by a duly
authorized officer of such Person and giving the name and bearing a specimen
signature of each individual who shall be authorized to sign, in the name and on
behalf of such Person, each of the Loan Documents to which such Person is or is
to become a party. The Agent shall have also received from the Borrower a
certificate, dated as of the Closing Date, signed by a duly authorized
representative of the Borrower and giving the name and specimen signature of
each Authorized Officer who shall be authorized to make Loan Requests, Letter of
Credit Requests and Conversion/Continuation Requests and to give notices and to
take other action on behalf of the Borrower under the Loan Documents.
§10.5    Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
the Borrower, each Guarantor and each Approved JV (if any), in form and
substance reasonably satisfactory to the Agent.
§10.6    Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.
§10.7    Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.
§10.8    Representations and Warranties. The representations and warranties made
by the Borrower, each Guarantor and any Approved JV in the Loan Documents or
otherwise made by or on behalf of the Borrower, the Guarantors, the Approved JVs
and their respective Subsidiaries in connection therewith shall be true and
correct in all material respects on the Closing Date (although any
representations and warranties which expressly relate to a given date or period
shall be required only to be true and correct in all material respects as of the
respective date or for the respective period, as the case may be) (in each case,
without duplication of any materiality qualifier contained therein).
§10.9    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.
§10.10    Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each Eligible Real Estate that is a Borrowing Base
Asset as of the Closing Date shall have been delivered to the Agent at the
Borrower’s expense and shall be in form and substance reasonably satisfactory to
the Agent (which for the purposes hereof may include Borrowing Base
Qualification Documents delivered pursuant to the Existing Credit Agreement).
§10.11    Borrower Certifications. The Agent shall have received a Compliance
Certificate and a Borrowing Base Certificate, each dated as of the date of the
Closing Date demonstrating compliance with each of the covenants calculated
therein as of the most recent calendar quarter for which the Borrower has
provided financial statements under §6.4.
§10.12    Organizational Chart. The Agent shall have received a certified
organizational chart, in form reasonably acceptable to the Agent, for (i) REIT
and its Subsidiaries (provided that such organizational chart will not need to
detail investors in REIT unless such investors own, directly or indirectly, more
than twenty-five percent (25%) of REIT), and (ii) Advisor and its Subsidiaries.
§10.13    Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.
§10.14    Omnibus Amendment. The Agent shall have received an executed
counterpart of the Omnibus Amendment.
§10.15    KYC. The Borrower, each Guarantor and each Approved JV (if any) shall
have provided to the Agent and the Lenders the documentation and other
information requested by the Agent or any Lender to comply with its “know your
customer” requirements and to confirm compliance with all applicable Sanctions
Laws and Regulations, the United States Foreign Corrupt Practices Act and other
Applicable Law, and if the Borrower qualifies as a “legal entity customer”
within the meaning of the Beneficial Ownership Regulation, the Borrower shall
have provided to the Agent (for further delivery by the Agent to the Lenders in
accordance with its customary practice) a Beneficial Ownership Certification for
the Borrower; in each case delivered at least five (5) Business Days prior to
the Closing Date.
§10.16    Exiting Lenders. (A) Each Person that is a “Lender” under the Existing
Credit Agreement immediately prior to the effectiveness of this Agreement shall
have executed this Agreement on the Closing Date as a Lender or an Exiting
Lender, and (B) the aggregate unpaid principal amount of “Revolving Credit
Loans” (under, and as defined in, the Existing Credit Agreement) made by the
Exiting Lenders, together with all interest, fees and other amounts, if any,
payable to the Exiting Lenders thereunder as of the Closing Date, shall be
repaid in full (which repayment may be from the proceeds of Loans made by the
Lenders hereunder).
§10.17    Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.
§11.    CONDITIONS TO ALL BORROWINGS.
The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:
§11.1    Reserved.
§11.2    Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date), and no Default or Event of Default shall have occurred and be
continuing.
§11.3    Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information as required
by §2.7, or a fully completed Letter of Credit Request required by §2.10, as
applicable.
§12.    EVENTS OF DEFAULT; ACCELERATION; ETC.
§12.1    Events of Default and Acceleration. If any of the following events
(subject to §12.2, “Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:
(a)    the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether by mandatory prepayment, at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;
(b)    the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether by mandatory prepayment, at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;
(c)    the Borrower shall fail to perform any term, covenant or agreement
contained in §9;
(d)    any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subsections or clauses of
this §12 or in the other Loan Documents);
(e)    any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;
(f)    the Borrower, any Guarantor or any of their Subsidiaries shall fail to
pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any obligation for borrowed money or credit received
or other Indebtedness (including under any Derivatives Contract), or shall fail
to observe or perform any term, covenant or agreement contained in any agreement
by which it is bound, evidencing or securing any obligation for borrowed money
or credit received or other Indebtedness (including under any Derivatives
Contract) for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or require the
prepayment, redemption, purchase, termination or other settlement thereof;
provided, however, that the events described in this §12.1(f) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in this §12.l(f), involves (i) any
Recourse Indebtedness singly or in the aggregate totaling in excess of
$25,000,000 (provided, that solely for the purposes of this §12(f), Recourse
Indebtedness shall include the Borrower’s obligations under the Incentive
Listing Note), or (ii) obligations for Non-Recourse Indebtedness singly or in
the aggregate totaling in excess of $100,000,000.00;
(g)    any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator, monitor, receiver, receiver-manager,
or similar official for it or any substantial part of its assets, (ii) shall
commence any case or other proceeding relating to it under any Insolvency Law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing; provided that the events
described in this §12.1(g) as to any Subsidiary of the Borrower that is not a
Guarantor or an Approved JV shall not constitute an Event of Default unless the
value of the assets of any such Subsidiary or Subsidiaries that is not a
Guarantor or an Approved JV (calculated, to the extent applicable, consistent
with the calculation of Consolidated Total Asset Value) subject to an event or
events described in §12.1(g), 12.1(h) or 12.1(i) individually exceeds
$5,000,000.00 (or, if the Consolidated Tangible Net Worth equals or exceeds
$750,000,000.00, $15,000,000.00) or in the aggregate exceeds $10,000,000.00 (or,
if the Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$30,000,000.00);
(h)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator, monitor, receiver, receiver-manager, or similar
official of any of the Borrower, the Guarantors, or any of their respective
Subsidiaries or any substantial part of the assets of any thereof, or a case or
other proceeding shall be commenced against any such Person under any Insolvency
Law of any jurisdiction, now or hereafter in effect, and any such Person shall
indicate its approval thereof, consent thereto or acquiescence therein or such
petition, application, case or proceeding shall not have been dismissed within
sixty (60) days following the filing or commencement thereof; provided that the
events described in this §12.1(h) as to any Subsidiary of the Borrower that is
not a Guarantor or an Approved JV shall not constitute an Event of Default
unless the value of the assets of any such Subsidiary or Subsidiaries that is
not a Guarantor or an Approved JV (calculated, to the extent applicable,
consistent with the calculation of Consolidated Total Asset Value) subject to an
event or events described in §12.1(g), 12.1(h) or 12.1(i) individually exceeds
$5,000,000.00 (or if the Consolidated Tangible Net Worth equals or exceeds
$750,000,000.00, $15,000,000.00) or in the aggregate exceeds $10,000,000.00 (or,
if the Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$30,000,000.00);
(i)    a decree or order is entered appointing a trustee, custodian, liquidator,
receiver, monitor, receiver-manager, or similar official for any of the
Borrower, the Guarantors, or any of their respective Subsidiaries or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under any Insolvency Law;
provided that the events described in this §12.1(i) as to any Subsidiary of the
Borrower that is not a Guarantor or an Approved JV shall not constitute an Event
of Default unless the value of the assets of any such Subsidiary or Subsidiaries
that is not a Guarantor or an Approved JV (calculated, to the extent applicable,
consistent with the calculation of Consolidated Total Asset Value) subject to an
event or events described in §12.1(g), 12.1(h) or 12.1(i) individually exceeds
$5,000,000.00 (or, if the Consolidated Tangible Net Worth equals or exceeds
$750,000,000.00, $15,000,000.00) or in the aggregate exceeds $10,000,000.00 (or,
if the Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$30,000,000.00);
(j)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, one (1) or more
uninsured or unbonded final judgments against the Borrower, any Guarantor or any
of their respective Subsidiaries that, either individually or in the aggregate,
exceed $35,000,000.00 per occurrence or during any twelve (12) month period;
(k)    any of the Loan Documents or the Contribution Agreement shall be
disavowed, canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit in equity or
other legal proceeding to disavow, cancel, revoke or rescind any of the Loan
Documents or the Contribution Agreement, or to contest or challenge the validity
or enforceability of any of the Loan Documents or the Contribution Agreement
shall be commenced by or on behalf of the Borrower, any of the Guarantors or any
of the Approved JVs, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination, or
issue a judgment, order, decree or ruling, to the effect that any one or more of
the Loan Documents or the Contribution Agreement is illegal, invalid or
unenforceable in accordance with the terms thereof;
(l)    any default, material misrepresentation or breach of warranty in the
Subordination and Standstill Agreement by the Borrower or the Special Limited
Partner;
(m)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Majority Lenders shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of the Borrower, the Guarantors or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $35,000,000.00 and (x) such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (y) a
trustee shall have been appointed by the United States District Court to
administer such Plan; or (z) the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;
(n)    [reserved];
(o)    any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document;
(p)    [reserved];
(q)    [reserved];
(r)    REIT shall fail to comply at any time with all requirements and
Applicable Laws necessary to maintain REIT Status and shall continue to receive
REIT Status;
(s)    REIT shall fail to comply, in any material respect, with any SEC
reporting requirements;
(t)    any Change of Control shall occur; or
(u)    an Event of Default under any of the other Loan Documents shall occur;
then, and in any such event, the Agent may, and, upon the request of the
Majority Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event any Event of Default specified in §§12.1(g), 12.1(h) or
12.1(i) shall occur with respect to the Borrower, REIT, any Subsidiary Guarantor
or any Approved JV, all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent, the Borrower
hereby expressly waiving any right to notice of intent to accelerate and notice
of acceleration. Upon demand by the Agent or the Required Revolving Credit
Lenders in their absolute and sole discretion after the occurrence and during
the continuance of an Event of Default, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Revolving Credit Lenders will cause a Revolving Credit Loan to be made in the
undrawn amount of all Letters of Credit. The proceeds of any such Revolving
Credit Loan will be pledged to and held by the Agent as security for any amounts
that become payable under the Letters of Credit and all other Obligations and
Hedge Obligations. In the alternative, if demanded by the Agent in its absolute
and sole discretion after the occurrence and during the continuance of an Event
of Default, the Borrower will deposit into the Collateral Account and pledge to
the Agent cash in an amount equal to the amount of all undrawn Letters of
Credit. Such amounts will be pledged to and held by the Agent for the benefit of
the Revolving Credit Lenders as security for any amounts that become payable
under the Letters of Credit and all other Obligations and Hedge Obligations.
Upon any draws under Letters of Credit, at the Agent’s sole discretion, the
Agent may apply any such amounts to the repayment of amounts drawn thereunder
and upon the expiration of the Letters of Credit any remaining amounts will be
applied to the payment of all other Obligations and Hedge Obligations or if
there are no outstanding Obligations and Hedge Obligations and the Revolving
Credit Lenders have no further obligation to make Revolving Credit Loans or
issue Letters of Credit or if such excess no longer exists, such proceeds
deposited by the Borrower will be released to the Borrower.
§12.2    Certain Cure Periods; Limitation of Cure Periods.
(a)    Notwithstanding anything contained in §12.1 to the contrary, (i) no Event
of Default shall exist hereunder upon the occurrence of any failure described in
§12.1(b) in the event that the Borrower cures such Default within five (5)
Business Days after the date such payment is due (or, with respect to any
payments other than interest on the Loans, any reimbursement obligations with
respect to the Letters of Credit or any fees due under the Loan Documents,
within five (5) Business Days after written notice thereof shall have been given
to the Borrower by the Agent), provided, however, that the Borrower shall not be
entitled to receive more than two (2) grace or cure periods in the aggregate
pursuant to this clause (i) in any period of 365 days ending on the date of any
such occurrence of Default, and provided further, that no such cure period shall
apply to any payments due upon the maturity of the Notes, (ii) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(d) in the event that the Borrower cures (or causes to be cured) such
Default within thirty (30) days following receipt of written notice of such
default, provided that the provisions of this clause (ii) shall not pertain to
defaults consisting of a failure to comply with §§7.4(c), 7.12, 7.15, 7.18,
7.19, 7.20, 8.1, 8.2, 8.4, 8.7, or 8.8 or to any Default excluded from any
provision of cure of defaults contained in any other of the Loan Documents,
(iii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(s) in the event that the Borrower cures (or causes to
be cured) such failure within thirty (30) days of becoming aware of such
failure; and (iv) no Default or Event of Default shall exist hereunder upon the
occurrence of any failure described in §12.1(c) in the event that the Borrower
cures (or causes to be cured) such failure within five (5) Business Days
following receipt of written notice of such failure, provided that (A) the
provisions of this clause (iv) shall not pertain to defaults consisting of a
failure to comply with §§9.3, 9.4 or 9.6, and (B) upon the Agent becoming aware
of any such failure which the Borrower is permitted to cure pursuant to this
clause (iv), and during the existence thereof, notwithstanding anything to the
contrary contained in this Agreement, the Agent and the Lenders shall have no
obligation hereunder to make any Loans or issue any Letters of Credit, or to
permit or consent to (1) any Commitment Increase pursuant to §2.11, (2) any
extension of the Revolving Credit Maturity Date pursuant to §2.12, or (3) any
release of a Borrowing Base Asset or a Guarantor pursuant to §5.4. In the event
that any Borrowing Base Asset shall fail to satisfy the requirements set forth
in §§7.20(a)(i)-(v), (viii), (xi) and (xii), and such Real Estate asset has not
otherwise been included in the calculation of the Borrowing Base Availability
pursuant to §7.20(b) notwithstanding such particular non-compliance, such
failure shall not constitute a Default or Event of Default if such Borrowing
Base Asset is removed from the calculation of the Borrowing Base Availability
pursuant to §7.20(d).
(b)    In the event that there shall occur any Default that affects only certain
Borrowing Base Assets or the owner(s) thereof, then the Borrower may elect to
cure such Default (so long as no other Default or Event of Default would arise
as a result) by electing to have the Agent remove such Borrowing Base Assets
from the calculation of the Borrowing Base Availability and, to the extent
required hereunder in connection with such removal, by reducing the outstanding
Loans and Letters of Credit so that no Default exists under this Agreement, in
which event such removal and reduction shall be completed within ten (10)
Business Days after receipt of notice of such Default from the Agent or the
Majority Lenders; provided, however, that in the event such Default occurs as a
result of a representation or warranty under §6.32 being false (without regard
to any knowledge qualifier) in any material respect with respect to an Operator
not affiliated with the Borrower, such removal and, if applicable, reduction
shall be completed within thirty (30) days after receipt of notice of such
Default from the Agent or the Majority Lenders.
§12.3    Termination of Commitments. If any one or more Events of Default
specified in §12.1(g), 12.1(h), or 12.1(i) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower. If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Required Revolving Credit Lenders, shall, by notice to the Borrower
terminate the obligation to make Revolving Credit Loans to and issue Letters of
Credit for the Borrower. No termination under this §12.3 shall relieve the
Borrower, the Guarantors or the Approved JVs of their obligations to the Lenders
arising under this Agreement or the other Loan Documents.
§12.4    Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, and upon the direction of the Majority Lenders, shall proceed to protect
and enforce their rights and remedies under this Agreement, the Notes and/or any
of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by Applicable Law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower, any Guarantor or any Approved JV
fails to perform any agreement or covenant contained in this Agreement or any of
the other Loan Documents beyond any applicable period for notice and cure, the
Agent may itself perform, or cause to be performed, any agreement or covenant of
such Person contained in this Agreement or any of the other Loan Documents which
such Person shall fail to perform, and the out-of-pocket costs of such
performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by the Agent in connection therewith, shall be payable by the Borrower
upon demand and shall constitute a part of the Obligations and shall if not paid
within thirty (30) days after demand bear interest at the Default Rate. In the
event that all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower shall pay all costs of collection including, but
not limited to, reasonable attorney’s fees.
§12.5    Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of the Borrower or the Guarantors, such monies shall be distributed for
application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;
(b)    Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy or other proceeding under any Insolvency Law) in such order or
preference as the Majority Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2, (iii) in the event that any Lender is a Defaulting Lender,
payments to such Lender shall be governed by §2.13, and (iv) except as otherwise
provided in clause (iii), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses and Hedge
Obligations (but excluding the Swing Loans) shall be made among the Lenders and
Lender Hedge Providers, pro rata, and as between the Revolving Credit Loans and
Term Loans pro rata; and provided, further that the Majority Lenders may in
their discretion make proper allowance to take into account any Obligations not
then due and payable; and
(c)    Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.
§12.6    Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, Swing Loans and the other Obligations and Hedge
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below). The balances from
time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities or Swing Loans until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this §12.6.
(b)    Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. If a Swing Loan is not refinanced as a Revolving Credit Loan
as provided in §2.5, then the Agent is authorized to use monies deposited in the
Collateral Account to make payment to the Swing Loan Lender with respect to any
participation not funded by a Defaulting Lender.
(d)    If an Event of Default exists, the Required Revolving Credit Lenders may,
in their discretion, at any time and from time to time, instruct the Agent to
liquidate any such investments and reinvestments and apply proceeds thereof to
the Obligations and Hedge Obligations in accordance with §12.5.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in the Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities then due and owing and the pro rata share of any
Letter of Credit Liabilities and Swing Loans of any Defaulting Lender after
giving effect to §2.13(c), the Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 10 Business Days after the Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such of the balances in the
Collateral Account as exceed the aggregate amount of the Letter of Credit
Liabilities and Swing Loans at such time.
(f)    The Borrower shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes the Agent to file such financing
statements as the Agent may reasonably require in order to perfect the Agent’s
security interest in the Collateral Account, and the Borrower shall promptly
upon demand execute and deliver to the Agent such other documents as the Agent
may reasonably request to evidence its security interest in the Collateral
Account.
§13.    SETOFF.
Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default under §12.1(a) or §12.1(b), including in connection with any
acceleration of the Obligations, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
to the Borrower or the Guarantors and any securities or other property of the
Borrower or the Guarantors in the possession of such Lender may, without notice
to the Borrower or any Guarantor (any such notice being expressly waived by the
Borrower and each Guarantor) but with the prior written approval of the Agent,
be applied to or set off against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrower or the Guarantors to
such Lender. Each of the Lenders agrees with each other Lender that if such
Lender shall receive from the Borrower or a Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.
§14.    THE AGENT.
§14.1    Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. The Agent shall act as the contractual representative of the
Lenders hereunder, and notwithstanding the use of the term “Agent”, it is
understood and agreed that the Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.
§14.2    Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable and documented fees and out-of-pocket expenses of any such Persons
shall be paid by the Borrower.
§14.3    No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as determined by a final non-appealable judgment of a court of
competent jurisdiction or (b) any action taken or not taken by the Agent with
the consent or at the request of the Majority Lenders, the Required Revolving
Credit Lenders or the Required Term Loan Lenders, as applicable. The Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, unless the Agent has received notice from a Lender or the
Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.
§14.4    No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors, the
Approved JVs or any holder of any of the Notes shall have been duly authorized
or is true, accurate and complete. The Agent has not made nor does it now make
any representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors, the Approved JVs or any of their
respective Subsidiaries, or the value of the Collateral or any other assets of
the Borrower, any Guarantor, any Approved JV or any of their respective
Subsidiaries. Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender,
based upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the other Loan Documents. The Agent’s Special
Counsel has only represented the Agent and KeyBank in connection with the Loan
Documents and the only attorney client relationship or duty of care is between
the Agent’s Special Counsel and the Agent or KeyBank. Each Lender has been
independently represented by separate counsel on all matters regarding the Loan
Documents and the granting and perfecting of liens in the Collateral.
§14.5    Payments.
(a)    A payment by the Borrower or any Guarantor to the Agent hereunder or
under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one (1) Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.13(d).
(b)    If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.
§14.6    Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.
§14.7    Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower and the
Guarantors as required by §15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence as determined by a final non-appealable judgment of a court of
competent jurisdiction. The agreements in this §14.7 shall survive the payment
of all amounts payable under the Loan Documents.
§14.8    The Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.
§14.9    Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. Any
such resignation may at the Agent’s option also constitute the Agent’s
resignation as the Issuing Lender and the Swing Loan Lender. Upon any such
resignation, the Majority Lenders, subject to the terms of §18.1, shall have the
right to appoint as a successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender, any Lender or any bank whose senior debt obligations are
rated not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
be reasonably acceptable to the Borrower. If no successor Agent shall have been
appointed and shall have accepted such appointment within ten (10) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any bank whose senior debt obligations are rated not less than “A2” or
its equivalent by Moody’s or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Upon the acceptance of
any appointment as the Agent and, if applicable, the Issuing Lender and the
Swing Loan Lender, hereunder by a successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, such successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and, if
applicable, Issuing Lender and Swing Loan Lender, and the retiring Agent and, if
applicable, Issuing Lender and Swing Loan Lender, shall be discharged from its
duties and obligations hereunder as the Agent and, if applicable, the Issuing
Lender and the Swing Loan Lender. After any retiring Agent’s resignation, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent, the Issuing Lender and the Swing Loan
Lender. If the resigning Agent shall also resign as the Issuing Lender, such
successor Agent shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Issuing Lender, in either case, to
assume effectively the obligations of the current Agent with respect to such
Letters of Credit. Upon any change in the Agent under this Agreement, the
resigning Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning Agent.
§14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Majority Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
the Agent reasonably determines payment is in the best interest of all the
Lenders, the Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and the Agent shall promptly thereafter
notify the Lenders of such action. Each Lender shall, within thirty (30) days of
request therefor, pay to the Agent its Commitment Percentage of the reasonable
costs incurred by the Agent in taking any such actions hereunder to the extent
that such costs shall not be promptly reimbursed to the Agent by the Borrower or
the Guarantors or out of the Collateral within such period. The Majority Lenders
may direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, provided that the Agent need not comply with any such direction to
the extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.
§14.11    Bankruptcy. In the event a bankruptcy or other proceeding under any
Insolvency Law is commenced by or against the Borrower or any Guarantor with
respect to the Obligations, the Agent shall have the sole and exclusive right to
file and pursue a joint proof claim on behalf of all Lenders. Any votes with
respect to such claims or otherwise with respect to such proceedings shall be
subject to the vote of the Majority Lenders or all of the Lenders as required by
this Agreement. Each Lender irrevocably waives its right to file or pursue a
separate proof of claim in any such proceedings unless the Agent fails to file
such claim within thirty (30) days after receipt of written notice from the
Lenders requesting that the Agent file such proof of claim.
§14.12    Reliance by the Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan or issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent (or Issuing Lender, as applicable) may
presume that such condition is satisfactory to such Lender unless the Agent (or
Issuing Lender, as applicable) shall have received notice to the contrary from
such Lender prior to the making of such Loan or issuance of such Letter of
Credit. The Agent may consult with legal counsel (who may be counsel for the
Borrower, and/or the Guarantors and/or the Approved JVs), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
§14.13    Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Majority Lenders, the Required Revolving Credit Lenders or the Required Term
Loan Lenders is required or permitted under this Agreement, each Lender agrees
to give the Agent, within ten (10) Business Days of receipt of the request for
action from the Agent together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively,
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of the Agent, such Lender shall in such notice to the Agent
describe the actions that would be acceptable to such Lender. If consent is
required for the requested action, any Lender’s failure to respond to a request
for Directions within the required time period shall be deemed to constitute a
Direction to take such requested action. In the event that any recommendation is
not approved by the requisite number of Lenders and a subsequent approval on the
same subject matter is requested by the Agent, then for the purposes of this
paragraph each Lender shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request. The Agent and each
Lender shall be entitled to assume that any officer of the other Lenders
delivering any notice, consent, certificate or other writing is authorized to
give such notice, consent, certificate or other writing unless the Agent and
such other Lenders have otherwise been notified in writing.
§14.14    The Borrower Not Beneficiary. Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower, any Guarantor or any Approved JV, and except for the provisions of
§14.9, may be modified or waived without the approval or consent of the
Borrower.
§14.15    Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §§12.1, 12.5, 12.6 or any other provision of the Loan
Documents, the Agent shall be entitled to rely upon the trustee, paying agent or
other similar representative (each, a “Representative”) or, in the absence of
such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.
§14.16    Subordination and Standstill Agreement. Each Lender hereby irrevocably
appoints, designates and authorizes the Agent to enter into the Subordination
and Standstill Agreement and any other subordination or intercreditor agreement
on its behalf and to take such action on its behalf under the provisions of any
such agreement. Each Lender further agrees to be bound by the terms and
conditions of the Subordination and Standstill Agreement and any other
subordination or intercreditor agreement. Each Lender hereby authorizes and
directs the Agent to issue blockage notices at the direction of the Agent or the
Majority Lenders.
§15.    EXPENSES.
The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any Indemnified Taxes, (c) the reasonable
fees, expenses and disbursements of a single counsel to the Agent and Arrangers
and a single local counsel per jurisdiction to the Agent incurred in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (d) the reasonable and
documented out-of-pocket fees, costs, expenses and disbursements of the Agent
and the Arrangers incurred in connection with the syndication and/or
participation (by KeyBank) of the Loans, (e) all other reasonable and documented
out of pocket fees, expenses and disbursements of the Agent incurred by the
Agent in connection with the preparation, administration or interpretation of
the Loan Documents and other instruments mentioned herein, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, the addition
or substitution of additional Collateral, the review of Leases and related
documents, the release of any Guarantors or Collateral, the making of each
advance hereunder, the issuance of Letters of Credit, and the syndication of the
Commitments pursuant to §18 (without duplication of those items addressed in
clause (d) above), (f) all out‑of‑pocket expenses (including reasonable
attorneys’ fees and costs, and fees and costs of appraisers, engineers,
investment bankers or other experts retained by the Agent) incurred by any
Lender or the Agent in connection with (i) a failure of the Borrower or any
“Company” (as defined in the Assignment of Interests) to perform or observe any
of the provisions of the Assignment of Interest, (ii) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower, the
Guarantors or the Approved JVs or the administration thereof after the
occurrence of a Default or Event of Default and (iii) any litigation, proceeding
or dispute arising under the Loan Documents, provided, that, in connection with
the attorney’s fees and costs payable by the Borrower under this clause (f), the
Borrower shall only be obligated to pay for the reasonable attorney’s fees and
costs of a counsel to the Agent (which at the Agent’s discretion may include any
local counsel or any other counsel to the Agent which the Agent may retain) and
a single law firm for the Lenders taken as a whole (provided that in the event
of a conflict of interest with respect to counsel for the Lenders, the Borrower
shall also pay the reasonable fees and costs of an additional single law firm
for such Lenders), (g) all reasonable fees, expenses and disbursements of the
Agent incurred in connection with UCC searches, UCC filings, title rundowns or
title searches, (h) all reasonable out-of-pocket fees, expenses and
disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by KeyBank in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (i) all expenses relating to the use of Intralinks, SyndTrak
or any other similar system for the dissemination and sharing of documents and
information in connection with the Loans. The covenants of this §15 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder.
§16.    INDEMNIFICATION.
The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
each Arranger and each director, officer, employee, agent, attorney and
Affiliate thereof and Person who controls the Agent, or any Lender or any
Arranger against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of, resulting from or
relating to this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation, (a)
any and all claims for brokerage, leasing, finders or similar fees which may be
made relating to the Borrowing Base Assets, any other Real Estate or the Loans,
(b) any condition of the Borrowing Base Assets or other Real Estate, (c) any
actual or proposed use by the Borrower of the proceeds of any of the Loans or
Letters of Credit, (d) any actual or alleged infringement of any patent,
copyright, trademark, servicemark or similar right of the Borrower, any
Guarantor or any of their respective Subsidiaries, (e) the Borrower, Guarantors
and Approved JVs entering into or performing this Agreement or any of the other
Loan Documents, as applicable, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Borrowing Base Assets or any other Real Estate, (g) with respect
to the Borrower, the Guarantors and their respective Subsidiaries and their
respective properties and assets, the violation of any applicable Environmental
Law, the Release or threatened Release of any Hazardous Substances or any
action, suit, proceeding or investigation brought or threatened with respect to
any Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury, nuisance or damage to property), (h) any use of
Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, but
subject to the succeeding sentence, the reasonable and documented out-of-pocket
fees and disbursements of counsel incurred in connection with any such
investigation, litigation or other proceeding, and (i) any enforcement of the
Assignment of Interests or acts taken or omitted to be taken by the Agent or the
Lenders thereunder or in connection therewith; provided, however, that the
Borrower shall not be obligated under this §16 to indemnify any Person for
liabilities arising from such Person’s own gross negligence or willful
misconduct as determined in a final non-appealable judgment by a court of
competent jurisdiction. In litigation, or the preparation therefor, the Lenders
and the Agent shall be entitled to select a single law firm as their own counsel
(and, to the extent reasonably necessary in the case of an actual or perceived
conflict of interest, one additional counsel) and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable and documented
out-of-pocket fees and expenses of such counsel. No person indemnified hereunder
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. If, and to the extent that the obligations of the Borrower under this
§16 are unenforceable for any reason, the Borrower hereby agree to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under Applicable Law. The provisions of this §16 shall survive the
repayment of the Loans, the return of the Letters of Credit and the termination
of the obligations of the Lenders hereunder.
This §16 shall not apply with respect to Taxes other than any Taxes that
represent claims, losses, damages, etc. arising from any non-Tax claim.
§17.    SURVIVAL OF COVENANTS, ETC.
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and issuance of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents (other
than any indemnification obligations which survive the termination of this
Agreement and/or the full repayment of the Loans and any other amounts due under
this Agreement or the other Loan Documents) remains outstanding or any Letters
of Credit remain outstanding or any Lender has any obligation to make any Loans
or issue any Letters of Credit. The indemnification obligations of the Borrower
provided herein and in the other Loan Documents and the Borrower’s obligations
under §§4.8, 4.9 and 4.10 shall survive the full repayment of amounts due and
the termination of the obligations of the Lenders hereunder and thereunder to
the extent provided herein and therein. All statements contained in any
certificate delivered to any Lender or the Agent at any time by or on behalf of
the Borrower, any Guarantor or any of their respective Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.
§18.    ASSIGNMENT AND PARTICIPATION.
§18.1    Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (but not to any natural
person) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, the Issuing Lender and, so long
as no Default or Event of Default exists hereunder, the Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within ten (10) Business Days, the Borrower shall be
deemed to have consented (provided that such consent shall not be required for
any assignment to another Lender, to a Related Fund, to a lender or an Affiliate
of a Lender which controls, is controlled by or is under common control with the
assigning Lender or to a wholly-owned Subsidiary of such Lender), (b) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolving Credit Commitment in the event an interest in the Revolving Credit
Loans is assigned, or of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Term Loans and the Term Loan Commitment, if any, in the event an interest in
the Term Loans is assigned, (c) the parties to such assignment shall execute and
deliver to the Agent, for recording in the Register (as hereinafter defined) an
assignment and acceptance agreement in the form of Exhibit J attached hereto (an
“Assignment and Acceptance Agreement”), together with any Notes subject to such
assignment, (d) in no event shall any assignment be to any natural person or any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by the Borrower or any Guarantor or be
to a Defaulting Lender or an Affiliate of a Defaulting Lender, (e) such assignee
of a portion of the Revolving Credit Loans shall have a net worth or unfunded
commitment as of the date of such assignment of not less than $100,000,000.00
(unless otherwise approved by the Agent and, so long as no Default or Event of
Default exists hereunder, the Borrower), (f) such assignee shall acquire an
interest in the Loans of not less than $5,000,000.00 and integral multiples of
$1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, the Borrower and (g) if such assignment is less than
the assigning Lender’s entire Commitment, the assigning Lender shall retain an
interest in the Loans of not less than $5,000,000.00 (unless otherwise approved
by the Agent and, so long as no Default or Event of Default exists hereunder,
the Borrower). Upon execution, delivery, acceptance and recording of such
Assignment and Acceptance Agreement, (i) the assignee thereunder shall be a
party hereto and all other Loan Documents executed by the Lenders and, to the
extent provided in such Assignment and Acceptance Agreement, have the rights and
obligations of a Lender hereunder (including the obligations in Section 4.3(g)),
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and (iii)
the Agent may unilaterally amend Schedule 1.1 to reflect such assignment. In
connection with each assignment, the assignee shall represent and warrant to the
Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, the Borrower and/or any Guarantor and whether such
assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender, no such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Notwithstanding the foregoing, if a Default exists hereunder,
no assignment pursuant to this §18.1 shall be to another real estate investment
trust which owns and/or operates healthcare facilities and could reasonably be
considered a competitor of the Borrower or any Affiliate thereof (a “Competitor
REIT”); provided, however, that the foregoing restriction shall not apply if an
Event of Default has occurred and is continuing.
§18.2    Register. The Agent, acting for this purpose as a non-fiduciary agent
for the Borrower, shall maintain on behalf of the Borrower a copy of each
assignment delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender (including, but not limited to, an assignment by a Lender to another
Lender) agrees to pay to the Agent a registration fee in the sum of $3,500.00.
§18.3    New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from the Agent, the Borrower, at the applicable assignee’s own
expense, shall execute and deliver to the Agent, in exchange for each
surrendered original Note (or an indemnity agreement, as provided in §31), a new
Note to the order of such assignee in an amount equal to the amount assigned to
such assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered original Notes shall be canceled and returned to the Borrower (or
the Borrower shall receive an indemnity agreement, as provided in §31).
§18.4    Participations. Each Lender may, without the consent of the Agent or
the Borrower, sell participations to one or more Lenders or other entities (but
not to any natural person) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§§4.3, 4.8, 4.9, 4.10 and 13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all Applicable Laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower and/or any Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender and, provided that no Event of Default has
occurred or is continuing, shall not be a Competitor REIT; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Revolving Credit Maturity Date pursuant to
§2.12), (iii) reduce the amount of any such payment of principal, (iv) reduce
the rate at which interest is payable thereon or (v) release any Guarantor or
any material Collateral (except as otherwise permitted under this Agreement).
Any Lender which sells a participation shall promptly notify the Agent of such
sale and the identity of the purchaser of such interest. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
§18.5    Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. §341, any other central bank having
jurisdiction over such Lender, or to such other Person as the Agent may approve
to secure obligations of such Lender. No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.
§18.6    No Assignment by the Borrower. The Borrower shall not assign or
transfer any of its rights or obligations under this Agreement or the Loan
Documents without the prior written consent of each of the Lenders.
§18.7    Disclosure. The Borrower and the Guarantors each agree to promptly
cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Commitment. The Borrower and the
Guarantors each agree that any Lender may disclose information obtained by such
Lender pursuant to this Agreement to assignees or participants and potential
assignees or participants hereunder in accordance with standard banking
practices (provided such Persons are advised of the provisions of this §18.7).
The Agent and each Lender agrees for itself that it shall use reasonable efforts
in accordance with its customary procedures to hold confidential all non-public
information obtained from the Borrower or any Guarantor that has been identified
in writing as confidential by any of them, and shall use reasonable efforts in
accordance with its customary procedures to not disclose such information to any
other Person, it being understood and agreed that, notwithstanding the
foregoing, the Agent and/or a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of the
Agent or such Lender (provided that such Persons who are not employees of the
Agent or such Lender are advised of the provision of this §18.7), (c)
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, the Agent or the applicable Lender, as the case may be, shall
notify the Borrower of any request by any Governmental Authority or
representative thereof prior to disclosure by the Agent or such Lender (other
than any such request in connection with any examination or oversight of such
Lender by such Governmental Authority or other requests by regulators that are
not part of an examination) for disclosure of any such non-public information
prior to disclosure of such information. In addition, each Lender may make
disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). Notwithstanding the foregoing, neither the Agent nor
any Lender shall disclose such non-public information to a Competitor REIT in
connection with any such proposed assignment or participation unless an Event of
Default has occurred and is continuing or the Borrower has consented to such
disclosure (or is deemed to have consented pursuant to §18.1). In addition, the
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender or the Agent, or prior to
the delivery to the Agent or such Lender, as the case may be, is within the
possession of the Agent or such Lender if such information is not known by the
Agent or such Lender to be subject to another confidentiality agreement with or
other obligations of secrecy to the Borrower or the Guarantors, is or becomes
available to the Agent, any Lender or any of their Affiliates on a
non-confidential basis, or is disclosed with the prior approval of the Borrower
or the Guarantors. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.
§18.8    Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of all of the Lenders or
all of the Lenders directly affected thereby or another group of requisite
Lenders and is approved by the Majority Lenders, but is either (x) expressly
disapproved by one or more of the Lenders, or (y) any such Lender fails to
respond to such request within thirty (30) days after the Agent provides notice
to such Lender (which notice shall be delivered by the Agent promptly upon
request by the Borrower thereof) that such Lender shall be subject to the
Non-Consenting Lender provisions of this §18.8 if it fails to respond to such
request within such thirty (30) day period (any such non-consenting Lender shall
hereafter be referred to as the “Non-Consenting Lender”), then, within thirty
(30) Business Days after the Borrower’s receipt of notice of such disapproval,
or such failure to respond within the thirty (30) day period prescribed in
clause (y) above, by such Non-Consenting Lender, the Borrower shall have the
right as to such Non-Consenting Lender, to be exercised by delivery of written
notice delivered to the Agent and the Non-Consenting Lender within thirty (30)
Business Days of receipt of such notice, to elect to cause the Non-Consenting
Lender to transfer its Loans and Commitment. The Agent shall promptly notify the
remaining Lenders that each of such Lenders shall have the right, but not the
obligation, to acquire a portion of the Loans and Commitment, pro rata based
upon their relevant Commitment Percentages, of the Non-Consenting Lender (or if
any of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Loans and Commitment, then the Agent shall endeavor to find a new Lender or
Lenders to acquire such remaining Loans and Commitment. Upon any such purchase
of the Loans and Commitment of the Non-Consenting Lender, the Non-Consenting
Lender’s interests in the Obligations and its rights hereunder and under the
Loan Documents shall terminate at the date of purchase, and the Non-Consenting
Lender shall promptly execute and deliver any and all documents reasonably
requested by the Agent to surrender and transfer such interest, including,
without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender’s original Note. If such Non-Consenting Lender does not
execute and deliver to the Agent a duly completed Assignment and Acceptance
Agreement and/or such other documentation reasonably requested by the Agent to
surrender and transfer such interest to the purchaser or assignee thereof within
a period of time deemed reasonable by the Agent after the later of (i) the date
on which such purchaser or assignee executes and delivers such Assignment and
Acceptance Agreement and/or such other documentation and (ii) the date on which
the Non-Consenting Lender receives all payments required to be paid to it by
this §18.8, then such Non-Consenting Lender shall, to the extent permissible by
Applicable Law, be deemed to have executed and delivered such Assignment and
Acceptance Agreement and/or such other documentation as of such date and the
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance Agreement and/or such other documentation on behalf of
such Non-Consenting Lender. Notwithstanding anything in this §18.8 to the
contrary, any Lender or other Lender assignee acquiring some or all of the
assigned Loans and Commitment of the Non-Consenting Lender must consent to the
proposed amendment, modification or waiver. The purchase price for the
Non-Consenting Lender’s Loans and Commitment shall equal any and all amounts
outstanding and owed by the Borrower to the Non-Consenting Lender, including
principal and all accrued and unpaid interest or fees, plus any applicable
amounts payable pursuant to §4.7 which would be owed to such Non-Consenting
Lender if the Loans were to be repaid in full on the date of such purchase of
the Non-Consenting Lender’s Loans and Commitment (provided that the Borrower may
pay to such Non-Consenting Lender any interest, fees or other amounts (other
than principal) owing to such Non-Consenting Lender).
§18.9    Amendments to Loan Documents. Upon any such assignment, the Borrower
and the Guarantors shall, upon the request of the Agent, enter into such
documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.
§18.10    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.
§19.    NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.
(a)    Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telecopy, and addressed as
follows:
If to the Agent or KeyBank:

KeyBank National Association
4910 Tiedeman Road
Brooklyn, Ohio 44144
Attn: Amy L. MacLearie
Telecopy No.: (216) 813-6935
With a copy to:
KeyBank National Association
1200 Abernathy Road N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Mark J. Amantea
Telecopy No.: (770) 510-2195
and

Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
If to the Borrower:

Healthcare Trust Operating Partnership, L.P.
405 Park Avenue
Third Floor
New York, NY 10022
Attn: Michael R. Anderson
Telecopy No.: (212) 421-5799
 
With a copy to:

Healthcare Trust Operating Partnership, L.P.
405 Park Avenue
Third Floor
New York, NY 10022
Attn: Chief Financial Officer
Telecopy No.: (212) 421-5799


to any other Lender which is a party hereto, at the address for such Lender set
forth on Schedule 1.1 attached hereto, and to any Lender which may hereafter
become a party to this Agreement, at such address as may be designated by such
Lender. Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by telecopy (if permitted hereunder), upon
being sent and confirmation of receipt. The time period in which a response to
such Notice must be given or any action taken with respect thereto (if any),
however, shall commence to run from the date of receipt if personally delivered
or sent by overnight courier, or if so deposited in the United States Mail, the
earlier of three (3) Business Days following such deposit or the date of receipt
as disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, the Borrower, a Lender or the Agent shall have
the right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.
(b)    Loan Documents and notices under the Loan Documents may, with the Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Approved JVs, the Agent and Lenders. The Agent may also require
that any such documents and signature delivered by facsimile or “PDF” format by
electronic mail be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver any such manually-signed
original shall not affect the effectiveness of any facsimile or “PDF” document
or signature.
(c)    Notices and other communications to the Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent (it being understood and agreed that the Agent
has approved communications of the information described in §§7.4(a) and (b)
being provided at http://globalnetlease.com/), provided that the foregoing shall
not apply to notices to any Lender or Issuing Lender pursuant to §2 if such
Lender or Issuing Lender, as applicable, has notified the Agent that it is
incapable of receiving notices under such Section by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.
§20.    RELATIONSHIP.
Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.
§21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK
(INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER FURTHER ACCEPTS,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND
ANY RELATED APPELLATE COURT AND IRREVOCABLY (a) AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS AND (b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS
AN INCONVENIENT FORUM. THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN
ANY SUCH SUIT MAY BE MADE UPON THE BORROWER IN THE MANNER PROVIDED FOR NOTICES
IN §19. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER, ANY GUARANTOR, ANY APPROVED JV OR ANY OF THEIR PROPERTIES IN THE
COURTS OF ANY JURISDICTION. THE BORROWER CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWER IN THE MANNER PROVIDED FOR NOTICES IN §19.
§22.    HEADINGS.
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
§23.    COUNTERPARTS.
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
§24.    ENTIRE AGREEMENT, ETC.
This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §4.16, §18.9 and §27.
§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.
§26.    DEALINGS WITH THE BORROWER AND THE GUARANTORS.
The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lenders
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. The Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which the Borrower and its Affiliates
may have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
described in §18.7 obtained from the Borrower by virtue of the transactions
contemplated hereby or its other relationships with the Borrower and its
Affiliates in connection with the performance by the Agent or such Lender or
their respective Affiliates of services for other companies, and neither the
Agent nor any Lender nor their Affiliates will furnish any such information to
other companies. The Borrower, on behalf of itself and its Affiliates, also
acknowledges that neither the Agent nor any Lender has any obligation to use in
connection with the transactions contemplated hereby, or to furnish to the
Borrower, confidential information obtained from other companies. The Borrower,
on behalf of itself and its Affiliates, further acknowledges that one or more of
the Agent and Lenders and their respective Affiliates may be a full service
securities firm and may from time to time effect transactions, for its own or
its Affiliates’ account or the account of customers, and hold positions in
loans, securities or options on loans or securities of the Borrower and its
Affiliates.
§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower, the Guarantors
and/or the Approved JVs of any terms of this Agreement or such other instrument
or the continuance of any Default or Event of Default may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Majority Lenders; provided,
however, that the Agreement Regarding Fees may be amended or otherwise modified,
or rights or privileges thereunder waived, in a writing executed by the parties
thereto only. Notwithstanding the foregoing, none of the following may occur
without the written consent of each Lender directly affected thereby: (a) a
reduction in the rate of interest on the Notes; provided, however, that (A) only
the consent of the Majority Lenders shall be necessary to amend the definition
of “Default Rate”, to waive any obligation of the Borrower to pay interest at
the Default Rate or to retract the imposition of interest at the Default Rate,
(B) only the consent of the Majority Lenders shall be necessary to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
Letter of Credit or to reduce any fee payable based on such financial covenant;
and (C) in circumstances other than as described in the preceding clauses (A)
and (B), (1) only the consent of the Term Loan Lenders shall be necessary to
reduce the rate of interest, including the Applicable Margin, on the Term Loans
and the Term Loan Notes and (2) only the consent of the Revolving Credit Lenders
shall be necessary to reduce the rate of interest, including the Applicable
Margin, on the Revolving Credit Loans and the Revolving Credit Notes; (b) an
increase in the amount of the Commitments of the Lenders (except as provided in
§2.11 and §18.1); (c) a forgiveness, reduction or waiver of the principal of any
unpaid Loan or any interest thereon (other than a reduction or waiver of default
interest) or fee payable under the Loan Documents; provided that only the
consent of the Term Loan Lenders or the Revolving Credit Lenders, as the case
may be, shall be necessary for any such amendment or waiver that on its face
only applies to the Term Loans or the Revolving Credit Loans and Revolving
Credit Commitments, respectively; (d) a change in the amount of any fee payable
to a Lender hereunder; provided that only the consent of the Revolving Credit
Lenders shall be necessary for any such amendment or waiver of the fees
described in §2.3; (e) the postponement of any date fixed for any payment of
principal of or interest on the Loan; provided that only the consent of the Term
Loan Lenders or the Revolving Credit Lenders, as the case may be, shall be
necessary for any such postponement that on its face only applies to the Term
Loans or the Revolving Credit Loans and Revolving Credit Commitments,
respectively; (f) an extension of the Term Loan Maturity Date or Revolving
Credit Maturity Date (except as provided in §2.12); (g) a change in the manner
of distribution of any payments to the Lenders or the Agent; (h) the release of
the Borrower, any Guarantor or any material Collateral except as otherwise
provided in this Agreement; (i) an amendment of the definition of Majority
Lenders, Required Revolving Credit Lenders, Required Term Loan Lenders or of any
requirement for consent by all of the Lenders; (j) any modification to require a
Revolving Credit Lender to fund a pro rata share of a request for an advance of
the Revolving Credit Loan made by the Borrower other than based on its Revolving
Credit Commitment Percentage; (k) an amendment to this §27; or (l) an amendment
of any provision of this Agreement or the Loan Documents which requires the
approval of all of the Lenders, the Majority Lenders, the Required Revolving
Credit Lenders or the Required Term Loan Lenders to require a lesser number of
Lenders to approve such action. The provisions of §14 may not be amended without
the written consent of the Agent. Any provision of this Agreement or the Loan
Documents which requires the approval of all of the Revolving Credit Lenders or
the Required Revolving Credit Lenders may not be amended or waived to require a
lesser number of Revolving Credit Lenders to approve such action without the
written consent of all of the Revolving Credit Lenders. Any provision of this
Agreement or the Loan Documents which requires the approval of all of the Term
Loan Lenders or the Required Term Loan Lenders may not be amended or waived to
require a lesser number of Term Loan Lenders to approve such action without the
written consent of all of the Term Loan Lenders. There shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Swing Loans without the consent of the Swing Loan Lender, nor any amendment,
modification or waiver of any provision in the Loan Documents with respect to
Letters of Credit without the consent of the Issuing Lender. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased without the consent of such Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender. There shall be no amendment, modification or waiver of any
provision in the Loan Documents which results in a modification of the
conditions to funding with respect to the Revolving Credit Commitment or the
Term Loan Commitment without the written consent of the Required Revolving
Credit Lenders or the Required Term Loan Lenders, respectively, nor any
amendment, modification or waiver that disproportionately affects the Revolving
Credit Lenders or the Term Loan Lenders without the approval of the Required
Revolving Credit Lenders or the Required Term Loan Lenders, respectively. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon. No course of dealing or delay or omission on the
part of the Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
any of the Borrower, the Guarantors or any Approved JV shall entitle the
Borrower, any Guarantor or any Approved JV to other or further notice or demand
in similar or other circumstances.
§28.    SEVERABILITY.
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
§29.    TIME OF THE ESSENCE.
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower, the Guarantors and the Approved JVs under this
Agreement and the other Loan Documents.
§30.    NO UNWRITTEN AGREEMENTS.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.
§31.    REPLACEMENT NOTES.
Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower and the Borrower’s counsel or, in the case of any
such mutilation, upon surrender and cancellation of the applicable Note, the
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note. All reasonable costs and expenses incurred by the Borrower in connection
with the foregoing, including reasonable attorneys’ fees, shall be paid by the
Lender that requested the replacement Note.
§32.    NO THIRD PARTIES BENEFITED.
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arrangers and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. All conditions to the performance of the
obligations of the Agent and the Lenders under this Agreement, including the
obligation to make Loans and issue Letters of Credit, are imposed solely and
exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of any the construction
by the Borrower, the Guarantors or any of their respective Subsidiaries of any
development or the absence therefrom of defects.
§33.    PATRIOT ACT.
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Guarantors that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
Patriot Act.
§34.    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


§35.    WAIVER OF CLAIMS.
Borrower for itself and the Guarantors acknowledges, represents and agrees that
Borrower and Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the “Loan Documents” (as defined in the Existing Credit Agreement and this
Agreement), the administration or funding of the “Loans” or the “Letters of
Credit” (as such terms are defined in the Existing Credit Agreement and this
Agreement), or with respect to any acts or omissions of Agent or any Lender, or
any past or present officers, agents or employees of Agent or any Lender
(whether under the Existing Credit Agreement, this Agreement or any of such
“Loan Documents”), and each of Borrower and Guarantors does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action arising on or before the date hereof, if any.
§36.    CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND
RESTATEMENT.
Pursuant to §27 of the Existing Credit Agreement, KeyBank as the Agent under the
Existing Credit Agreement and each Lender hereby consents to the amendment and
restatement of the Existing Credit Agreement pursuant to the terms of this
Agreement and the amendment or amendment and restatement of the other “Loan
Documents” (as defined in the Existing Credit Agreement), and by execution
hereof the Lenders authorize the Agent to enter into such agreements. On the
Closing Date, the Existing Credit Agreement shall be amended and restated in its
entirety by this Agreement, and the Existing Credit Agreement, except as
specifically set forth herein, shall thereafter be of no further force and
effect and shall be deemed replaced and superseded in all respects by this
Agreement. The parties hereto acknowledge and agree that this Agreement does not
constitute a novation or termination of the “Obligations” under the Existing
Credit Agreement, which remain outstanding as of the Closing Date. All interest
and fees accrued and unpaid under the Existing Credit Agreement as of the date
of this Agreement shall be due and payable in the amount determined pursuant to
the Existing Credit Agreement for periods prior to the Closing Date on the next
payment date for such interest or fee set forth in this Agreement.
[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
BORROWER:
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
HEALTHCARE TRUST, INC., a Maryland corporation, its general partner

By: /s/ Katie P. Kurtz
Name: Katie P. Kurtz
Title: Chief Financial Officer, Secretary and Treasurer






[Signatures continued on next page.]







AGENT AND LENDERS:
KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as the Agent
By: /s/ Kevin Murray    

Name: Kevin Murray    

Title: Senior Vice President    
BMO HARRIS BANK N.A., as a Lender
By: /s/ Lloyd Baron    

Name: Lloyd Baron    

Title: Director    
CITIZENS BANK, N.A., as a Lender
By: /s/ Michelle Dawson    

Name: Michelle Dawson    

Title: Vice President    
COMPASS BANK, as a Lender
By: /s/ Scott Childs    

Name: Scott Childs    

Title: Senior Vice President    
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
By: /s/ Alicia Cook
Name: Alicia Cook
Title: Senior Vice President


[Signatures Continued on Next Page.]




COMERICA BANK, as a Lender
By: /s/Charles Weddell
Name: Charles Weddell
Title: Vice President


SYNOVUS BANK, as a Lender
By: /s/ David Bowman
Name: David Bowman
Title: Director, Corporate Banking


FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Matt Phillips
Name: Matt Phillips
Title: Senior Vice President
























EXITING LENDER


The lender executing below (the “Exiting Lender”) is a “Lender” under the
Existing Credit Agreement that is not continuing as a lender under the First
Amended and Restated Senior Secured Credit Agreement to which this signature
page is attached (the “Amended Credit Agreement”). Simultaneously with the
Closing Date of the Amended Credit Agreement, the Exiting Lender shall cease to
be a “Lender” under the Existing Credit Agreement, and shall have no further
liabilities or obligations thereunder; provided that, notwithstanding anything
else provided herein or otherwise, any rights of the Exiting Lender under the
Loan Documents (as defined in the Existing Credit Agreement) that are intended
by their express terms to survive termination of the Commitments (as defined in
the Existing Credit Agreement) and/or the repayment, satisfaction or discharge
of obligations under any such Loan Document shall survive for the Exiting
Lender. Furthermore, the Exiting Lender shall not be a “Lender” under the
Amended Credit Agreement and shall not have any liabilities or obligations under
the Amended Credit Agreement. To the extent required under the Existing Credit
Agreement, the Exiting Lender consents to the amendment of the Existing Credit
Agreement and the “Loan Documents” (as defined in the Existing Credit
Agreement). Upon the Closing Date, the Borrower shall pay all outstanding
amounts due or accrued and unpaid to the Exiting Lender under the Existing
Credit Agreement and the other “Loan Documents” (as defined in the Existing
Credit Agreement), including all principal, accrued and unpaid interest and
fees.
The undersigned Exiting Lender has duly executed this Agreement for the limited
purpose of acknowledging and agreeing to the terms set forth above under
“Exiting Lender”:
 
 
 
EXITING LENDER:
 
 
 
REGIONS BANK
By: /s/ Katie Gifford
Name: Katie Gifford
Title: Vice President






EXHIBIT A
FORM OF ACKNOWLEDGMENT
(NAME OF PLEDGED COMPANY)
FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00), and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned [NAME OF PLEDGED COMPANY] (“Pledged
Company”), being a “Company” as defined in that certain Collateral Assignment of
Interests dated as __________, 2019 (the “Assignment”) from [NAME OF ASSIGNOR]
(“Assignor”) to KEYBANK NATIONAL ASSOCIATION, as the Agent (the “Agent”), does
hereby:
1.consent to the execution and delivery of the Assignment by Assignor, a copy of
which has been delivered to Pledged Company;
2.acknowledge and represent to the Agent and the Lenders that all conditions and
requirements, if any, set forth in the “Organizational Agreements” governing
Pledged Company and all other agreements, if any, with respect to the assignment
by Assignor to the Agent of the “Membership Interests” and the “Distributions”
(in each case as defined in the Assignment) and a subsequent transfer to the
Agent, the Lenders, or any nominee thereof or any purchaser (a “Purchaser”) of
the Membership Interests and the Distributions, in the event that the Agent
exercises its remedies under the Assignment, by foreclosure, a conveyance in
lieu thereof or otherwise, have been satisfied, and acknowledge and agree that
it has reflected such assignment to the Agent pursuant to the Assignment in its
books and records and shall take such actions, without regard to any notice or
demand by Assignor to Pledged Company, as the Agent, the Lenders or any nominee
thereof or any other Purchaser of the Membership Interests and the Distributions
may reasonably deem necessary to reflect (i) the assignment of the Membership
Interests and the Distributions to the Agent or (ii) the transfer of the
Membership Interests and Distributions to the Agent, the Lenders, any nominee
thereof or any Purchaser, in their respective books and records. Pledged Company
acknowledges that any Purchaser that acquires the Membership Interests by
foreclosure, conveyance in lieu thereof or otherwise shall automatically and
without further action be recognized as a substitute Member of Pledged Company
in the place of Assignor, without the necessity of any other consent or approval
of any member, manager or partner of Pledged Company or other Person or the
payment of any fees or expenses;
3.agree to cooperate with the Agent, the Lenders, any nominee thereof, or any
other Purchaser in executing and filing any amendments to the certificate or
agreement of Pledged Company and any other registrations or qualifications to do
business as the Agent, the Lenders, any nominee thereof or such Purchaser may
deem necessary upon a transfer of the Membership Interests and the Distributions
by foreclosure, conveyance in lieu thereof or otherwise;
4.acknowledge and represent that no default or event which, with the giving of
notice or the passage of time, could become a default has occurred as to
Assignor under the Organizational Agreements of Pledged Company and all capital
contributions required of Assignor pursuant to the Organizational Agreements of
Pledged Company as of the date hereof have been made, and that Assignor has no
further obligation to contribute capital to Pledged Company;
5.acknowledge that it has received proper notice from Assignor to pay directly
to the Agent, to the extent required by the Assignment, all Distributions now or
hereafter distributable or payable by Pledged Company to Assignor pursuant to
the Organizational Agreements of Pledged Company, and agree it will pay such
Distributions to the Agent at 4910 Tiedeman Road, 3rd Floor, Brooklyn, Ohio
44144, Attention: Amy L. MacLearie, or to such other address as the Agent may
designate in writing, without any additional notification or authorization from
Assignor;
6.represent to the Agent that (i) the books and records of Pledged Company
indicate that Assignor is the owner of the Membership Interests and the
Distributions, and (ii) it has not received any notice of, and is not otherwise
aware of, any assignment of, security interest in, or lien or encumbrance on, or
with respect to, such Membership Interests or Distributions other than the Lien
of the Agent;
7.agree to send copies to the Agent at the address referenced in paragraph (5)
above of any and all notices that are sent to Assignor pursuant to the
Organizational Agreements of Pledged Company;
8.agree that if any amounts are due from Pledged Company to Assignor and the
obligation to repay such amount is to be evidenced by a separate document, then
as evidence of such indebtedness, Pledged Company shall issue to Assignor a
promissory note which contains the following legend: “THIS NOTE HAS BEEN PLEDGED
BY [NAME OF ASSIGNOR] (“ASSIGNOR”) TO KEYBANK NATIONAL ASSOCIATION, AS THE AGENT
(THE “AGENT”) PURSUANT TO AN ASSIGNMENT OF INTERESTS DATED AS OF
________________, 2019 (THE “ASSIGNMENT”). ALL AMOUNTS PAYABLE TO ASSIGNOR
PURSUANT TO THIS NOTE SHALL BE PAID DIRECTLY TO THE AGENT AS REQUIRED BY THE
ASSIGNMENT,” and Pledged Company shall cause Assignor to deliver such promissory
note to the Agent as required by the terms of the Assignment. No other evidence
of such obligation shall be executed by Pledged Company to Assignor. As of the
date hereof, there are no amounts owed to Assignor by Pledged Company other than
Distributions to be made in accordance with the Organizational Agreements of
Pledged Company, and there are no notes, documents, instruments or other
agreements (other than the Organizational Agreements) evidencing, constituting,
guaranteeing or securing any Distributions;
9.to distribute any Distributions in accordance with the provisions of the
Assignment and the Credit Agreement;
10.covenant and agree to give the Agent written notice at the address provided
in paragraph (5) above properly specifying wherein Assignor under the
Organizational Agreements of Pledged Company has failed to perform any of the
covenants or obligations of Assignor thereunder, and agree that the Agent shall
have the right, but not the obligation, within thirty (30) days after receipt by
the Agent of such notice (or within such additional time as is reasonably
required to correct any such default) to correct or remedy, or cause to be
corrected or remedied, each such default before Pledged Company may take any
action under the Organizational Agreements of Pledged Company by reason of such
default;
11.acknowledge and agree that the representations, warranties, covenants and
agreements contained in this Acknowledgment constitute a material inducement to
the Agent and the Lenders to enter into the Loan Documents and the transactions
contemplated hereby and thereby and that without the execution and delivery of
this Acknowledgment the Agent and the Lenders would not have entered into the
Loan Documents and the transactions contemplated hereby and thereby;
12.acknowledge and agree that neither the Agent nor any Lender shall have any
obligation or liability under the Organizational Agreements of Pledged Company
or any other agreement between Assignor and Pledged Company by virtue of the
Assignment or any of the other Loan Documents, nor shall the Agent or any Lender
be obligated to perform any of the obligations or duties of Assignor thereunder;
13.agree that upon the occurrence and during the continuance of any Event of
Default, after notice by the Agent to Assignor and the Pledged Company, all
rights of Assignor to exercise the Voting Rights in Pledged Company shall, upon
notice by the Agent to Assignor and Pledged Company, automatically terminate and
cease to exist and all such rights shall thereupon be automatically vested in
the Agent who shall thereupon have the sole and exclusive right to exercise such
Voting Rights;
14.covenant and agree that it shall not take any action of any kind or nature
whatsoever, either directly or indirectly, to oppose, impede, obstruct, hinder,
frustrate, enjoin or otherwise interfere with the legal and rightful exercise by
the Agent of any of the Agent’s rights and remedies against or with respect to
the Loan, the Collateral, this Acknowledgment or any of the other Loan
Documents, and shall not, either directly or indirectly, cause any other Person
to take any of the foregoing actions; and
15.covenant and agree to cooperate fully and completely with the legal and
rightful exercise by the Agent of any of the Agent’s rights and remedies against
or with respect to the Collateral, this Acknowledgment or any of the Loan
Documents.
Except as otherwise provided herein, capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Assignment.
This Acknowledgment shall be binding upon the parties hereto and their
successors, successors-in-title and assigns. This Acknowledgment shall pursuant
to Section 5-1401 of the New York General Obligations Law be governed and
construed under the laws of the State of New York.
This Acknowledgment may be executed in several counterparts, each of which when
so executed and delivered shall be an original, and all of which together shall
constitute one instrument.
[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the undersigned has hereunto set its hand this _____ day of
__________________, 20[___].
PLEDGED COMPANY:
By:    
Name:    
Title:    











EXHIBIT B
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of that certain First Amended and
Restated Senior Secured Credit Agreement dated as of March 13, 2019, as from
time to time in effect (the “Credit Agreement”), by and among Healthcare Trust
Operating Partnership, L.P. (the “Borrower”), KeyBank National Association, for
itself and as the Agent, and the Lenders from time to time party thereto. Terms
used but not defined in this Joinder Agreement shall have the meanings defined
for those terms in the Credit Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Guarantor under the Guaranty, the Indemnity Agreement and
the Contribution Agreement.
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to the Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” and a “Guarantor” under the Credit Agreement, the Guaranty, the
Indemnity Agreement, and the other Loan Documents with respect to all the
Obligations of the Borrower now or hereafter incurred under the Credit Agreement
and the other Loan Documents, and a “Guarantor” under the Contribution
Agreement. Joining Party agrees that Joining Party is and shall be bound by, and
hereby assumes, all representations, warranties, covenants, terms, conditions,
duties and waivers applicable to a “Subsidiary Guarantor” and a “Guarantor”
under the Credit Agreement, the Guaranty, the Indemnity Agreement, the other
Loan Documents and the Contribution Agreement.
2.Representations and Warranties of Joining Party. Joining Party represents and
warrants to the Agent that, as of the Effective Date (as defined below), except
as disclosed in writing by Joining Party to the Agent on or prior to the date
hereof and approved by the Agent in writing (which disclosures shall be deemed
to amend the Schedules and other disclosures delivered as contemplated in the
Credit Agreement), the representations and warranties contained in the Credit
Agreement and the other Loan Documents applicable to a “Subsidiary Guarantor” or
“Guarantor” are true and correct in all material respects as applied to Joining
Party as a Subsidiary Guarantor and a Guarantor on and as of the Effective Date
as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Guarantors apply to Joining Party and no Default or Event of Default shall exist
or might exist upon the Effective Date in the event that Joining Party becomes a
Guarantor.
3.Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Guaranty, the Contribution Agreement and the Indemnity Agreement heretofore
delivered to the Agent and the Lenders shall be a joint and several obligation
of Joining Party to the same extent as if executed and delivered by Joining
Party, and upon request by the Agent, will promptly become a party to the
Guaranty, the Contribution Agreement and the Indemnity Agreement to confirm such
obligation.
4.Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
6.Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
7.The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 201__.






















IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement as of the
day and year first above written.
“JOINING PARTY”
_________________________________________, a ________________________________
By:    

Name:    

Title:    


ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as the Agent
By:                    

Name:                    

Its:                    

EXHIBIT C-1
FORM OF REVOLVING CREDIT NOTE
$______________    _____________, 20__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain First Amended and Restated
Senior Secured Credit Agreement, dated as of March 13, 2019, as from time to
time in effect, by and among Maker, KeyBank National Association, for itself and
as the Agent, and such other Lenders as may be from time to time named therein
(as the same may be varied, extended, supplemented, consolidated, amended,
replaced, increased, renewed or modified or restated from time to time, the
“Credit Agreement”), to the extent not sooner paid, on or before the Revolving
Credit Maturity Date, the principal sum of _________________ ($__________), or
such amount as may be advanced by Payee under the Credit Agreement as a
Revolving Credit Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
Payments hereunder shall be made to the Agent for Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.
This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
[This Note is issued in replacement of that certain Revolving Credit Note dated
____________, 20__, made by the undersigned maker to the order of Payee and
issued pursuant to the Existing Credit Agreement (the “Prior Note”), and shall
supersede and replace the Prior Note in all respects. The execution and delivery
by the undersigned of this Note shall not, in any manner or circumstance, be
deemed to be a novation of or to have terminated, extinguished or discharged any
of the undersigned’s indebtedness evidenced by the Prior Note, all of which
indebtedness shall continue under, and shall hereinafter be evidenced and
governed by, this Note.]
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
HEALTHCARE TRUST, INC., a Maryland corporation, its general partner

By:         
Name:         
Title:         









EXHIBIT C-2
FORM OF TERM LOAN NOTE
$______________    _____________, 20__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain First Amended and Restated
Senior Secured Credit Agreement, dated as of March 13, 2019, as from time to
time in effect, by and among Maker, KeyBank National Association, for itself and
as the Agent, and such other Lenders as may be from time to time named therein
(as the same may be varied, extended, supplemented, consolidated, amended,
replaced, increased, renewed or modified or restated from time to time, the
“Credit Agreement”), to the extent not sooner paid, on or before the Term Loan
Maturity Date, the principal sum of _________________ ($__________), with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as the Agent may designate
from time to time.
This Note is one of one or more Term Loan Notes evidencing borrowings under, and
is entitled to the benefits and subject to the provisions of, the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
HEALTHCARE TRUST, INC., a Maryland corporation, its general partner

By:         
Name:         
Title:         













EXHIBIT D
FORM OF SWING LOAN NOTE
$__,000,000.00    _____________, 20__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain First Amended and Restated
Senior Secured Credit Agreement, dated as of March 13, 2019, as from time to
time in effect, by and among Maker, KeyBank National Association, for itself and
as the Agent, and such other Lenders as may be from time to time named therein
(as the same may be varied, extended, supplemented, consolidated, amended,
replaced, increased, renewed or modified or restated from time to time, the
“Credit Agreement”), to the extent not sooner paid, on or before the Revolving
Credit Maturity Date, the principal sum of _______ Million and No/100 Dollars
($__,000,000.00), or such amount as may be advanced by Payee under the Credit
Agreement as a Swing Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
Payments hereunder shall be made to the Agent for Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as the Agent may designate
from time to time.
This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lender and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lender exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lender in excess of the maximum lawful amount, the interest payable to the
Lender shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lender shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lender shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations of the undersigned Maker (including the period of
any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law. This
paragraph shall control all agreements between the undersigned Maker and the
Lender and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
[This Note is issued in replacement of that certain Swing Loan Note dated
____________, 20__, made by the undersigned maker to the order of Payee and
issued pursuant to the Existing Credit Agreement (the “Prior Note”), and shall
supersede and replace the Prior Note in all respects. The execution and delivery
by the undersigned of this Note shall not, in any manner or circumstance, be
deemed to be a novation of or to have terminated, extinguished or discharged any
of the undersigned’s indebtedness evidenced by the Prior Note, all of which
indebtedness shall continue under, and shall hereinafter be evidenced and
governed by, this Note.]
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
HEALTHCARE TRUST, INC., a Maryland corporation, its general partner

By:         
Name:         
Title:         








EXHIBIT E
FORM OF REQUEST FOR REVOLVING CREDIT LOAN


KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services
Ladies and Gentlemen:
Pursuant to the provisions of §2.7 of that certain First Amended and Restated
Senior Secured Credit Agreement dated as of March 13, 2019 (as the same may
hereafter be amended, the “Credit Agreement”), by and among Healthcare Trust
Operating Partnership, L.P. (the “Borrower”), KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto, the
Borrower hereby requests and certifies as follows:
1.
Revolving Credit Loan. The Borrower hereby requests a [Revolving Credit Loan
under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

i.
Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.
ii.
[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]

2.
Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of the
Credit Agreement.

3.
No Default. The undersigned chief executive officer, president or chief
financial officer of the Borrower certifies, not individually but solely in his
or her capacity as an officer of the Borrower, that the Borrower, Guarantors and
Approved JVs are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. Attached hereto is a
Borrowing Base Certificate setting forth a calculation of the Borrowing Base
Availability after giving effect to the Loan requested hereby. No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Borrowing Base Asset.

4.
Representations True. The undersigned chief executive officer, president or
chief financial officer of the Borrower certifies, represents and agrees, not
individually but solely in his or her capacity as an officer of the Borrower,
that each of the representations and warranties made by or on behalf of the
Borrower, the Guarantors or their respective Subsidiaries, contained in the
Credit Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

5.
Other Conditions. The undersigned chief executive officer, president or chief
financial officer of the Borrower certifies, represents and agrees, not
individually but solely in his or her capacity as an officer of the Borrower,
that that all other conditions to the making of the Loan requested hereby set
forth in the Credit Agreement have been satisfied or waived in writing.

6.
Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
HEALTHCARE TRUST, INC., a Maryland corporation, its general partner

By:         
Name:         
Title:         











EXHIBIT F
FORM OF LETTER OF CREDIT REQUEST
[DATE]
KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services


Re:
Letter of Credit Request under Credit Agreement

Ladies and Gentlemen:
Pursuant to §2.10 of that certain First Amended and Restated Senior Secured
Credit Agreement dated as of March 13, 2019, by and among you, certain other
Lenders and Healthcare Trust Operating Partnership, L.P. (the “Borrower”), as
amended from time to time (the “Credit Agreement”), we hereby request that you
issue a Letter of Credit as follows:
(i)    Name and address of beneficiary:
(ii)    Face amount: $
(iii)    Proposed Issuance Date:
(iv)    Proposed Expiration Date:
(v)    Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.
(vi)    Purpose of Letter of Credit:
This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.
The undersigned chief executive officer, president or chief financial officer of
the Borrower certifies, not individually but solely in his or her capacity as an
officer of the Borrower, that the Borrower is and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing. Attached hereto is a Borrowing Base Certificate
setting forth a calculation of the Borrowing Base Availability after giving
effect to the Letter of Credit requested hereby. No condemnation proceedings are
pending or, to the undersigned’s knowledge, threatened against any Borrowing
Base Asset.
We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.
The undersigned chief executive officer, president or chief financial officer of
the Borrower certifies, represents and agrees, not individually but solely in
his or her capacity as an officer of the Borrower, that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement is true as of the date hereof and
shall also be true at and as of the proposed issuance date of the Letter of
Credit requested hereby, with the same effect as if made at and as of the
proposed issuance date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).
Very truly yours,
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
HEALTHCARE TRUST, INC., a Maryland corporation, its general partner

By:         
Name:         
Title:         











EXHIBIT G
FORM OF LETTER OF CREDIT APPLICATION
ex1049firstamendedand_image1.gif [ex1049firstamendedand_image1.gif]


ex1049firstamendedand_image2.gif [ex1049firstamendedand_image2.gif]
ex1049firstamendedand_image3.gif [ex1049firstamendedand_image3.gif]
ex1049firstamendedand_image4.gif [ex1049firstamendedand_image4.gif]
ex1049firstamendedand_image5.gif [ex1049firstamendedand_image5.gif]
ex1049firstamendedand_image6.gif [ex1049firstamendedand_image6.gif]
ex1049firstamendedand_image7.gif [ex1049firstamendedand_image7.gif]
ex1049firstamendedand_image8.gif [ex1049firstamendedand_image8.gif]



EXHIBIT H
FORM OF BORROWING BASE CERTIFICATE
KeyBank National Association, as Agent
4910 Tiedeman Road 3rd Floor
Brooklyn, Ohio 44144
Attention: Real Estate Capital Services


Ladies and Gentlemen:
Reference is made to that certain First Amended and Restated Senior Secured
Credit Agreement dated as of March 13, 2019 (as the same may hereafter be
amended, the “Credit Agreement”), by and among Healthcare Trust Operating
Partnership, L.P. (the “Borrower”), KeyBank National Association for itself and
as Agent, and the other Lenders from time to time party thereto. Terms defined
in the Credit Agreement and not otherwise defined herein are used herein as
defined in the Credit Agreement.
Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith the
Borrowing Base Certificate. This certificate is submitted in compliance with
requirements of the Credit Agreement.
The undersigned, not individually but solely in his or her capacity as an
officer of the Borrower, is providing the attached information to demonstrate
compliance as of the date hereof with the covenants of the Credit Agreement
relating hereto.
IN WITNESS WHEREOF, the undersigned have duly executed this Borrowing Base
Certificate this _____ day of ___________, 20___.
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
HEALTHCARE TRUST, INC., a Maryland corporation, its general partner

By:         
Name:         
Title:         









EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE


KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attention: Real Estate Capital Services


Ladies and Gentlemen:
Reference is made to that certain First Amended and Restated Senior Secured
Credit Agreement dated as of March 13, 2019 (as the same may hereafter be
amended, the “Credit Agreement”) by and among Healthcare Trust Operating
Partnership, L.P. (the “Borrower”), KeyBank National Association for itself and
as Agent, and the other Lenders from time to time party thereto. Terms defined
in the Credit Agreement and not otherwise defined herein are used herein as
defined in the Credit Agreement.
Pursuant to the Credit Agreement, the Borrower (or REIT, on the Borrower’s
behalf) is furnishing to you herewith (or has most recently furnished to you)
the consolidated financial statements of REIT for the fiscal period ended
_______________ (the “Balance Sheet Date”). Such financial statements have been
prepared in accordance with GAAP and present fairly the consolidated financial
position of REIT and its Subsidiaries, taken as a whole, at the date thereof and
the results of its operations for the periods covered thereby (subject, in the
case of any financial statements delivered pursuant to §7.4(b) of the Credit
Agreement, to year-end adjustments and absence of footnotes).
This certificate is submitted in compliance with requirements of §2.11(d),
5.3(c), 5.4(b), 7.4(c), 8.3(o), 8.4(v), 8.7(a), or 10.11 of the Credit
Agreement, as applicable. If this certificate is provided under a provision
other than §7.4(c), the calculations provided below are made using the
consolidated financial statements of REIT as of the Balance Sheet Date, or, if
later, the date of the financial statements most recently delivered to the Agent
pursuant to §7.4 of the Credit Agreement, adjusted in the best good faith
estimate of REIT to give effect to the making of a Loan, issuance of a Letter of
Credit, acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of REIT of its effects are set forth in reasonable detail in an attachment
hereto. The undersigned officer is the chief financial officer of the Borrower
(or REIT, if this certificate is delivered by REIT on the Borrower’s behalf).
The undersigned representative, not individually but solely in his or her
capacity as chief financial officer of the Borrower (or REIT, if this
certificate is delivered by REIT on the Borrower’s behalf), has caused the
provisions of the Loan Documents to be reviewed and has no knowledge of any
Default or Event of Default. (Note: If the signer does have knowledge of any
Default or Event of Default, the form of certificate should be revised to
specify the Default or Event of Default, the nature thereof and the actions
taken, being taken or proposed to be taken by the Borrower with respect
thereto.)
The undersigned, not individually but solely in his or her capacity as chief
financial officer of the Borrower (or REIT, if this certificate is delivered by
REIT on the Borrower’s behalf), is providing the attached information to
demonstrate compliance as of the date hereof with the covenants described in the
attachment hereto.
IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate this _____ day of ___________, 201__.
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
HEALTHCARE TRUST, INC., a Maryland corporation, its general partner

By:         
Name:         
Title:         




APPENDIX TO COMPLIANCE CERTIFICATE




WORKSHEET
TOTAL ASSET VALUE*



EXHIBIT J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is a party to that certain First Amended and Restated Senior
Secured Credit Agreement, dated March 13, 2019, as, by and among HEALTHCARE
TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the
“Borrower”), the other lenders that are or may become a party thereto, and
KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as amended from time to
time, the “Credit Agreement”); and
WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.
Definitions. Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.

2.
Assignment.

(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its [Revolving Credit][Term Loan]
Note in the amount of $_______________ representing a $_______________
[Revolving Credit][Term Loan] Commitment, and a _________________ percent
(_____%) [Revolving Credit][Term Loan] Commitment Percentage, and a
corresponding interest in and to all of the other rights and obligations under
the Credit Agreement and the other Loan Documents relating thereto (the assigned
interests being hereinafter referred to as the “Assigned Interests”), including
Assignor’s share of all outstanding [Revolving Credit][Term] Loans with respect
to the Assigned Interests and the right to receive interest and principal on and
all other fees and amounts with respect to the Assigned Interests, all from and
after the Assignment Date, all as if Assignee were an original Lender under and
signatory to the Credit Agreement having a [Revolving Credit][Term Loan]
Commitment Percentage equal to the amount of the respective Assigned Interests.
(b)    Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which obligations shall include, but shall not be
limited to, the obligation to make Revolving Credit Loans or Term Loans, as
applicable, to the Borrower with respect to the Assigned Interests and to
indemnify the Agent as provided therein (such obligations, together with all
other obligations set forth in the Credit Agreement and the other Loan Documents
are hereinafter collectively referred to as the “Assigned Obligations”).
Assignor shall have no further duties or obligations with respect to, and shall
have no further interest in, the Assigned Obligations or the Assigned Interests.
3.
Representations and Requests of Assignor.

(a)    Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit][Term Loan] Note is $____________
and the aggregate outstanding principal balance of the [Revolving Credit][Term]
Loans made by it equals $____________, and (iii) that it has forwarded to the
Agent the [Revolving Credit][Term Loan] Note held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrower or
the continued existence, sufficiency or value of the Collateral or any assets of
the Borrower which may be realized upon for the repayment of the Loans, or the
performance or observance by the Borrower of any of its obligations under the
Loan Documents to which it is a party or any other instrument or document
delivered or executed pursuant thereto or in connection with the Loan; other
than that it is the legal and beneficial owner of, or has the right to assign,
the interests being assigned by it hereunder and that such interests are free
and clear of any adverse claim.
(b)    Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Credit Agreement.
4.    Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrower or any
Guarantor and is not a Defaulting Lender or Affiliate of a Defaulting Lender,
(g) represents and warrants that if Assignee is not incorporated under the laws
of the United States of America or any State, it has on or prior to the date
hereof delivered to the Borrower and the Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes, (h) if Assignee is an assignee of any portion of the Revolving
Credit Notes, Assignee has a net worth or unfunded commitments as of the date
hereof of not less than $100,000,000.00 unless waived in writing by the Borrower
and the Agent as required by the Credit Agreement, and (i) represents and
warrants that Assignee [is][is not] a Competitor REIT. Assignee agrees that the
Borrower may rely on the representation contained in Section 4(h).
5.    Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the [Revolving Credit][Term] Loans owing to
Assignor under the Credit Agreement and the other Loan Documents with respect to
the Assigned Interests.
6.    Payments by Assignor. Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §18.2 of the Credit Agreement.
7.
Effectiveness.

(a)    The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.
(b)    Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Credit Agreement and, to the extent
of the Assigned Interests, have the rights and obligations of a Lender
thereunder, and (ii) Assignor shall, with respect to the Assigned Interests,
relinquish its rights and be released from its obligations under the Credit
Agreement.
(c)    Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
(d)    All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.
8.    Notices. Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:
(a)
Notice Address:    


                    
                    
                    
Attn:                    
Facsimile:
(b)
Domestic Lending Office:    Same as above

(c)
LIBOR Lending Office:    Same as above

9.    Payment Instructions. All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to the Agent.
10.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
11.    Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
12.    Amendments. This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by the Agent.
13.    Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Credit Agreement.
[signatures on following page]
IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.
ASSIGNEE:


By:        

Title:


ASSIGNOR:


By:        

Title:
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:

Title:

CONSENTED TO BY:
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:    HEALTHCARE TRUST, INC., a     Maryland corporation, its general partner
By:         
Name:     
Title:     


 
  

EXHIBIT K

FORM OF COLLATERAL ASSIGNMENT OF INTERESTS
THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), dated as of
________________, 20__, by [______________________________________], a Delaware
limited partnership (“Assignor”), to KEYBANK NATIONAL ASSOCIATION (“KeyBank”),
as the Agent for itself and other Lenders from time to time party to the Credit
Agreement (as hereinafter defined) (KeyBank, in its capacity as the Agent, is
hereinafter referred to as the “Agent”).
W I T N E S S E T H:
WHEREAS, Assignor is a member of each of the limited liability companies
described on Exhibit “A” attached hereto and made a part hereof (such limited
liability companies (other than any such limited liability company whose Equity
Interests have been released from the lien and security interest of this
Assignment in accordance with Section 5.4 of the Credit Agreement) are
hereinafter referred to collectively as the “Companies” and individually as a
“Company”); and
WHEREAS, the Companies are governed by the agreements and other organizational
documents, if any, described on Exhibit “A” attached hereto opposite the
respective Company (collectively, the “Organizational Agreements”); and
WHEREAS, [Assignor][Healthcare Trust Operating Partnership, L.P., a Delaware
limited liability company (“Borrower”)], KeyBank, the other Lenders which are
now or hereafter a party thereto and the Agent have entered into that certain
First Amended and Restated Senior Secured Credit Agreement [dated as of even
date herewith] (as the same may be varied, extended, supplemented, consolidated,
amended, replaced, increased, renewed or modified or restated from time to time,
the “Credit Agreement”), pursuant to which the Lenders have agreed to provide to
[Assignor][Borrower] a revolving credit loan facility in the amount of up to
$480,000,000.00 and a term loan facility in the amount of up to $150,000,000.00,
which facilities may be increased to up to $1,000,000,000.00 in the aggregate
pursuant to Section 2.11 of the Credit Agreement (the “Loan”), and which Loan is
evidenced by, among other things, those certain Revolving Credit Notes made by
[Assignor][Borrower] to the order of the Lenders in the aggregate principal face
amount of $480,000,000.00, those certain Term Loan Notes made by
[Assignor][Borrower] to the order of the Lenders in the aggregate principal face
amount of $150,000,000.00, and that certain Swing Loan Note made by
[Assignor][Borrower] to the order of KeyBank in the principal face amount of
$50,000,000.00 (together with all amendments, modifications, replacements,
consolidations, increases, supplements and extensions thereof, collectively, the
“Note”); and
WHEREAS, the Agent and the Lenders have required, as a condition to the making
of the Loan to [Assignor][Borrower], that Assignor execute this Assignment in
order to secure the prompt and complete payment, as and when due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), of all indebtedness, liabilities, duties, responsibilities and
obligations, whether such indebtedness, liabilities, duties, responsibilities
and obligations are now existing or are hereafter created or arising, under the
Credit Agreement, the Note and/or the other Loan Documents, including, without
limitation, the payment, observance and performance of, among other things, (a)
the obligations of [Borrower and] Assignor[, as applicable,] arising from this
Assignment and the other Loan Documents to which [it][each] is a party, (b) all
other Obligations (including, in the case of each of clauses (a) and (b), any
interest, fees and other charges in respect of the Credit Agreement and the
other Loan Documents that would accrue but for the filing of a petition
initiating any bankruptcy, insolvency, receivership or other similar case or
proceeding under federal or state law, whether or not such interest, fees and
other charges accrue or are recoverable against Assignor [and/or Borrower] after
the filing of such petition for purposes of the Bankruptcy Code or are an
allowed claim in such proceeding), and (c) the Hedge Obligations (as defined in
the Credit Agreement) other than the Excluded Hedge Obligations, plus reasonable
attorneys’ fees and expenses if the obligations represented under this
Assignment, the Credit Agreement and the other Loan Documents are collected by
law, through an attorney-at-law, or under advice therefrom (all such
indebtedness, liabilities, duties, responsibilities and obligations being
hereinafter referred to as the “Secured Obligations”).
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:
1.Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.


2.    Grant of Security Interest. As security for the payment and performance by
[Borrower and] Assignor[, as applicable] of each and all of the Secured
Obligations, Assignor does hereby transfer, assign, pledge, convey, and grant to
the Agent, and does hereby grant a security interest to the Agent in, all of
Assignor’s right, title and interest in and to the following:


(a)    All right, title, interest and claims or rights of Assignor, whether now
held or hereafter acquired, in the membership interests of the Companies and all
other interest, rights and claims which Assignor now has or hereafter shall have
as a member of the Companies, specifically including, but without limitation,
Assignor’s economic rights, control rights and interest and status as a member
in the Companies, the Assignor’s right to participate in the management of the
business and affairs of the Companies, the interest of Assignor in, to and under
the Organizational Agreements of each of the Companies, the capital of the
Companies, and the property and assets of the Companies and any rights
pertaining thereto, as such membership interests are described on Exhibit “A”,
which membership interests are evidenced, as applicable, by the certificates
(the “Certificates”) as described on Exhibit “A” representing the membership
interests of Assignor as described on Exhibit “A” in such Companies, together
with any and all other securities, cash, certificates or other property, option
or right in respect of, in addition to or substitution or exchange for the
Certificates or any of the foregoing, or other property at any time and from
time to time receivable or otherwise distributed in respect of or in exchange
for all or any thereof; and


(b)    Any and all profits, proceeds, accounts, income, dividends,
distributions, payments upon dissolution or liquidation of any of the Companies,
or the sale, financing or refinancing of any of the property or assets of any of
the Companies, proceeds of a casualty or condemnation, proceeds upon a
redemption or conversion, return of capital, repayment of loans, and payments of
any kind or nature whatsoever, now or hereafter distributable or payable by any
of the Companies, or any member of any of the Companies (in such member’s
capacity as a member) to Assignor, by reason of Assignor’s interest in any of
the Companies, or otherwise, or now or hereafter distributable or payable to
Assignor from any other source by reason of Assignor being a member in any of
the Companies, or on account of any interest in or claims or rights against any
of the Companies held by Assignor, or by reason of services performed by
Assignor as a member for or on behalf of any of the Companies, or with respect
to the assets of any of the Companies, and any and all proceeds from any
transfer, assignment or pledge of any interest of Assignor in, or claim or right
against, any of the Companies (regardless of whether such transfer, assignment
or pledge is permitted under the terms hereof or the other Loan Documents), and
all claims, choses in action or things in action or rights as a creditor now or
hereafter arising against any of the Companies; and


(c)    All accounts, contract rights, chattel paper (whether tangible or
electronic), deposit accounts, security entitlements, securities accounts,
investment property, letters of credit, letter of credit rights, money,
supporting obligations, commercial tort claims and general intangibles
(including, without limitation, payment intangibles and software) now or
hereafter evidencing, arising from or relating to, any of the foregoing; and


(d)    All notes or other documents or instruments now or hereafter evidencing
or securing any of the foregoing; and


(e)    All right of Assignor to collect and enforce payments distributable or
payable by any of the Companies or any member or partner of any of the Companies
to Assignor pursuant to the terms of any of the Organizational Agreements of any
Company in which Assignor is a member or partner or otherwise; and


(f)    All documents, writings, leases, books, files, records, computer tapes,
programs, ledger books and ledger pages arising from or used in connection with
any of the foregoing; and


(g)    All renewals, extensions, additions, substitutions or replacements of any
of the foregoing; and


(h)    All powers, options, rights, privileges and immunities pertaining to any
of the foregoing; and


(i)    All products and proceeds of any of the foregoing and all cash, security
or other property distributed on account of, or in exchange or substitution of,
any of the foregoing (including, without limitation, new certificates and
securities); and


(j)    All economic rights and interests, all voting and control rights, and any
and all rights to status as a member.


All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral”. The items described in clause (a) above are
sometimes hereinafter referred to as the “Membership Interests”, and the items
described in clauses (b) through (i) above are sometimes hereinafter referred to
collectively as the “Distributions”.


3.    Obligations Secured. The security interest created by this Assignment
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Assignment secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by [Borrower or] Assignor[, as
applicable,] to the Agent, the Lenders, or any of them, but for the fact that
they are unenforceable or not allowable due to the existence of an Insolvency
Event involving [Borrower,] Assignor or any Guarantor.


Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Secured Obligations” as defined herein include
any obligation that constitutes an Excluded Hedge Obligation of Assignor.


4.    Collection of Distributions.


(a)    It is acknowledged and agreed by the parties hereto that the Agent shall
have sole and exclusive possession of the Distributions and that this Assignment
constitutes a present, absolute and current assignment of all the Distributions
and is effective upon the execution and delivery hereof. Payments under or with
respect to the Distributions shall be made as follows:
i.    Assignor shall not have any right to receive payments made under or with
respect to the Distributions (including, without limitation, any Distributions
from or relating to any sale, transfer, assignment, conveyance, option or other
disposition of, or any pledge, mortgage, encumbrance, financing or refinancing
of, or casualty to or condemnation of, any of the Collateral or any real or
personal property of any Company or any Person in which a Company may directly
or indirectly own any interest (collectively the “Property”), or upon any
redemption or conversion of the Collateral, regardless of whether such event is
permitted under the terms of the Loan Documents), and all such payments shall be
delivered directly by the Companies, as applicable, to the Agent for application
by the Agent in satisfaction of the Secured Obligations in accordance with the
Credit Agreement.


ii.    If Assignor shall receive any payments made under or with respect to the
Distributions (including, without limitation, any Distributions from or relating
to any sale, transfer, assignment, conveyance, option or other disposition of,
or any pledge, mortgage, encumbrance, financing or refinancing of, or payment
of, or casualty to or condemnation of, any of the Collateral or the Property, or
upon any redemption or conversion of the Collateral, regardless of whether such
event is permitted under the terms of the Loan Documents), Assignor shall hold
all such payments in trust for the Agent, will not commingle such payments with
other funds of Assignor, and will immediately pay and deliver in kind, all such
payments directly to the Agent (with such endorsements and assignments as may be
necessary to transfer title to the Agent) for application by the Agent in
satisfaction of the Secured Obligations in accordance with the Credit Agreement.


iii.    Assignor hereby agrees for the benefit of each of the Companies and any
member or partner thereof, that all payments actually received by the Agent
hereunder or pursuant hereto shall be deemed payments to Assignor by the
respective Company, as the case may be, the Agent shall apply any and all such
payments actually received by the Agent in satisfaction of the Secured
Obligations in accordance with the Credit Agreement.


iv.    In furtherance of the foregoing, Assignor does hereby notify and direct
each of the Companies and their members and partners that all payments under or
with respect to the Distributions shall be made directly to the Agent at the
address of the Agent set forth herein.


(b)    Assignor shall cause each of the Companies to promptly distribute all net
proceeds of the sale, transfer, assignment, conveyance, option or other
disposition of, or any mortgage, hypothecation, encumbrance, financing or
refinancing of, or payment of, or casualty to, or condemnation of, any of their
respective assets or properties, and the assets or properties of their
respective subsidiaries, and any and all other Distributions distributable or
payable by the Companies or any member or partner thereof, under the terms of
the Organizational Agreements of the Companies.


(c)    To the extent permitted by law, Assignor hereby irrevocably designates
and appoints the Agent its true and lawful attorney in fact, which appointment
is coupled with an interest and is irrevocable, either in the name of the Agent,
or in the name of Assignor, at Assignor’s sole cost and expense, and regardless
of whether or not the Agent becomes a member or partner in any of the Companies,
to take any or all of the following actions, provided, however, that no such
action shall be permitted or undertaken by the Agent unless an Event of Default
shall have occurred and be continuing:


i.    to ask, demand, sue for, attach, levy, settle, compromise, collect,
compound, recover, receive and give receipt and acquittances for any and all
Collateral and to take any and all actions as the Agent may deem necessary or
desirable in order to realize upon the Collateral, or any portion thereof,
including, without limitation, making any statements and doing and taking any
actions on behalf of Assignor which are otherwise required of Assignor under the
terms of any agreement as conditions precedent to the payment of the
Distributions, and the right and power to receive, endorse, assign and deliver
in the name of Assignor, any checks, notes, drafts, instruments and other
evidences of payment received in payment of or on account of all or any portion
of the Collateral and Assignor hereby waives presentment, demand, protest, and
notice of demand, protest and non-payment of any instrument so endorsed; and


ii.    to institute one or more actions against any of the Companies or any
member or partner thereof in connection with the collection of the Collateral,
to prosecute to judgment, settle or dismiss any such actions, and to make any
compromise or settlement deemed desirable, in the Agent’s sole and absolute
discretion, with respect to such Distributions, to extend the time of payment,
arrange for payment in installments or otherwise modify the terms of any of the
Organizational Agreements of any Company with respect to the Distributions or
release of any of the Companies or any member or partner thereof, respectively,
from their respective obligations to pay any Distribution, without incurring
responsibility to, or affecting any liability of, Assignor under any of such
Organizational Agreements;


it being specifically understood and agreed, however, that the Agent shall not
be obligated in any manner whatsoever to give any notices of default (except as
specifically required herein or in the other Loan Documents) or to exercise any
such power or authority or be in any way responsible for the preservation,
maintenance, collection of or realizing upon the Collateral, or any portion
thereof or any of Assignor’s rights therein. The foregoing appointment is
irrevocable and continuing and any such rights, powers and privileges shall be
exclusive in the Agent, its successors and assigns until this Assignment
terminates as provided in Section 14 hereof.


(d)    Notwithstanding anything in this Section 4 to the contrary, Assignor
shall have a right (revocable upon the occurrence and during the continuation of
an Event of Default) to receive any Distributions as permitted under the Credit
Agreement so long as no Event of Default has occurred and is continuing or would
occur as a result of the making of such Distributions or Assignor’s receipt
thereof. Notwithstanding anything contained herein to the contrary, no such
income to be distributed shall be attributable to rents, accounts, accounts
receivable, fees or other amounts paid more than one (1) month in advance, and
provided further that such amounts to be distributed shall not include any
proceeds of any sale, transfer, assignment, conveyance, option or other
disposition of, or any mortgage, hypothecation, encumbrance, financing or
refinancing of, or casualty or condemnation of, any of the Properties, or any
other Person in which it directly or indirectly holds an interest, any principal
payments of any notes receivable, any amounts otherwise required by the terms of
the Loan Documents to be paid to the Agent or any other items of income which
are extraordinary or of a non-recurring nature.


5.    Warranties and Covenants. Assignor does hereby warrant and represent to,
and covenant and agree with the Agent, as follows:


(a)    Assignor has, and shall maintain throughout the term of this Assignment,
all necessary power, authority and legal right to own and grant a security
interest in the Collateral, and to assign to the Agent the security interest
granted hereby.


(b)    Each of the Companies is a limited liability company duly formed and
validly existing under the laws of the State identified on Exhibit “A” attached
hereto.


(c)    All duties, obligations and responsibilities required to be performed by
Assignor or any other Company as of the date hereof under any of the
Organizational Agreements of any Company have been performed, and no default or
condition which with the passage of time or the giving of notice, or both, would
constitute a default exists under any of such Organizational Agreements.


(d)    None of the Membership Interests are evidenced by any certificate,
instrument, document or other writing other than the Certificates and
Organizational Agreements of the Companies, as the case may be. The Certificates
have been duly authorized and validly issued, and are fully paid and non
assessable.


(e)    This Assignment has been duly executed and delivered by Assignor and
constitutes the valid, legal and binding obligation of Assignor, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and general principles of equity. No Person has or shall have any right
to exercise any voting or management rights with respect to any Company except
for any officer of a Company, as to which a “Resignation Letter” (as defined
below) has been delivered to the Agent.


(f)    A certified copy of each of the Organizational Agreements of each
Company, together with all amendments thereto, has been delivered to the Agent
and such Organizational Agreements have been duly authorized, executed and
delivered by Assignor and have not been modified, amended or supplemented except
as indicated on Exhibit “A”. Each of such Organizational Agreements are in full
force and effect and are enforceable in accordance with their respective terms,
and, so long as this Assignment remains in effect, Assignor shall not modify,
amend, cancel, release, surrender, terminate or permit the modification,
amendment, cancellation, release, surrender or termination of, any of such
Organizational Agreements, or dissolve, liquidate or permit the expiration of
any of such Organizational Agreements or the termination or cancellation
thereof, without in each instance the prior written consent of the Agent.


(g)    [Reserved].


(h)    Assignor is and shall remain the sole lawful, beneficial and record owner
of the Collateral, which Assignor has hereby granted a security interest in to
the Agent free and clear of all liens, restrictions, Adverse Claims, pledges,
encumbrances, charges, rights of third parties and rights of set off or
recoupment whatsoever (other than those in favor of the Agent hereunder), and
Assignor has the full and complete right, power and authority to grant a
security interest in the Collateral in favor of the Agent, in accordance with
the terms and provisions of this Assignment. The term “Adverse Claims” shall
mean, with respect to any item of property, any and all claims, liens, security
interests, charges, options, rights, restrictions on transfer or pledge,
covenants and encumbrances of any kind affecting the item of property, including
(if applicable) “adverse claims” as such term is defined in Section 8-102 of the
Uniform Commercial Code, other than the liens and security interests created in
favor of the Agent pursuant to this Assignment. Each Company is and shall remain
the sole, lawful, beneficial and record owner of the ownership interest
described in Schedule 1 attached hereto and made a part hereof in each Person
identified on such Schedule 1 as being owned (in whole or in part) by such
Company, free and clear of all liens, restrictions, claims, pledges,
encumbrances, charges, rights of third parties and rights of setoff or
recoupment whatsoever. No Company owns or will own any assets other than the
applicable assets described in Schedule 1 attached hereto (except for any
furniture, fixtures, equipment and cash related to, or used in the ordinary
operation of, the Eligible Real Estate directly or indirectly owned or leased by
such Company). Assignor is not and will not become a party to or otherwise be
bound by or subject to any agreement, other than the Credit Agreement, which
restricts in any manner the rights of any present or future holder of such
Collateral with respect thereto. No Person has any option, right of first
refusal, right of first offer or other right to acquire all or any portion of
the Collateral.


(i)    Except with respect to any Membership Interests which have been released
in accordance with the Credit Agreement, Assignor is and shall remain the sole
lawful, beneficial and record owner of the Membership Interests, which Assignor
has hereby granted a security interest to the Agent and no other person or
entity owns or shall own any legal, equitable or beneficial interest in such
Companies or any other Person in which any of such Companies may directly or
indirectly own an interest or has or shall have any right to vote or exercise
control over such Companies or any other Person in which any of such Companies
may directly or indirectly own an interest or their management. Assignor has
fully funded all of its capital contributions required pursuant to the
applicable Organizational Agreements of each of the Companies, and Assignor has
no further obligation to contribute capital to such Companies.


(j)    This Assignment, together with the UCC financing statements, and the
Certificates and powers delivered to the Agent (such powers to be in the form of
Exhibit “D” attached hereto), creates a valid and binding first priority
security interest in the Collateral securing the payment of the Secured
Obligations and the performance by Assignor of its obligations under the Loan
Documents and this Assignment, and all filings and other actions necessary to
perfect such security interests have been duly made and taken. Neither Assignor
nor any other Person has performed, nor will Assignor perform, or cause or
permit any other Person to perform, any acts which could reasonably be expected
to prevent the Agent from enforcing any of the terms and conditions of this
Assignment or which would limit the Agent in any such enforcement.


(k)    All original notes and other documents or instruments evidencing,
constituting, guaranteeing or securing any of the Distributions or any right to
receive the Distributions have been endorsed to and delivered to the Agent.


(l)    Assignor consents to the admission of the Agent or any other purchaser of
any of the Membership Interests upon a foreclosure sale as a substitute member
or partner of a Company, with all of the rights and privileges of a member under
the applicable Organizational Agreement in the event that the Agent exercises
its rights under this Assignment and the Agent or such other purchaser succeeds
to ownership of all or any portion of the Membership Interests.


(m)    (i) Assignor’s correct legal name (including, without limitation,
punctuation and spacing) indicated on the public organic record of Assignor’s
jurisdiction, mailing address, identity or corporate structure, residence or
chief executive office, jurisdiction of organization, organizational
identification number, and federal tax identification number, are as set forth
on Exhibit “C” attached hereto and by this reference made a part hereof, (ii)
Assignor has been using or operating under said name, identity or corporate
structure without change for the time period set forth on Exhibit “C” attached
hereto, and (iii) in order to perfect the pledge and security interests granted
herein against Assignor, a U.C.C. Financing Statement must be filed with the
Secretary of State of Delaware. Assignor covenants and agrees that Assignor
shall not change any of the matters addressed by clauses (i) (with respect to
Assignor’s correct legal name as indicated on the public organic record of
Assignor’s jurisdiction) and (ii) of this Section 5(m) unless it has given the
Agent thirty (30) days’ prior written notice of any such change and caused to be
filed at the request of the Agent, or authorized the Agent or the Agent’s
counsel to file, such additional financing statements or other instruments to be
filed in such jurisdictions as the Agent may deem necessary or advisable in its
sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.


(n)    Assignor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as the Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto the Agent its rights, powers and remedies hereunder, including,
without limitation, the protection and perfection of the Agent’s security
interest in the Collateral. Without limiting the generality of the foregoing, at
any time and from time to time, Assignor shall, at the request of the Agent,
make, execute, acknowledge, and deliver or authorize the execution and delivery
of and where appropriate, cause to be recorded and/or filed and from time to
time thereafter to be re-recorded and/or refiled at such time in such offices
and places as shall be deemed desirable by the Agent all such other and further
assignments, security agreements, financing statements, continuation statements,
endorsements, assurances, certificates and other documents as the Agent from
time to time may require for the better assuring, conveying, assigning and
confirming to the Agent the Collateral and the rights hereby conveyed or
assigned or intended now or hereafter to be conveyed or assigned, and for
carrying out the intention or facilitating the performance of the terms of this
Assignment. Upon any failure of Assignor to do so, the Agent may make, execute,
record, file, rerecord and/or refile, acknowledge and deliver any and all such
further assignments, security agreements, financing statements, continuation
statements, endorsements, assurances, instruments, certificates and documents
for and in the name of Assignor, and Assignor hereby irrevocably appoints the
Agent as the agent and attorney-in-fact with full power of substitutions of
Assignor so to do. This power is coupled with an interest and is irrevocable.


(o)    Exhibit “C” correctly sets forth all names and tradenames that Assignor
has used within the last five years, and also correctly sets forth the locations
of all of the chief executive offices of Assignor over the last five years.


(p)    Assignor shall, at any time and from time to time, take such steps as the
Agent may reasonably request for the Agent (1) to obtain an acknowledgment, in
form and substance reasonably satisfactory to the Agent, of any bailee having
possession of any of the Collateral, stating that the bailee holds possession of
such Collateral on behalf of the Agent to the extent it is included in the
Collateral (2) to obtain “control” of any investment property, deposit accounts,
letter-of-credit rights, or electronic chattel paper (as such terms are defined
by the Uniform Commercial Code as enacted in the State of New York (the “UCC”)
with corresponding provisions thereof defining what constitutes “control” for
such items of collateral) in each case which are included as Collateral, with
any agreements establishing control to be in form and substance reasonably
satisfactory to the Agent, and (3) otherwise to insure the continued perfection
and priority of the Agent’s security interest in any of the Collateral and of
the preservation of its rights therein. If Assignor shall at any time, acquire a
“commercial tort claim” (as such term is defined in the UCC with respect to the
Collateral or any portion thereof), Assignor shall promptly notify the Agent
thereof in writing, providing a reasonable description and summary thereof, and
shall execute a supplement to this Assignment in form and substance acceptable
to the Agent granting a security interest in such commercial tort claim to the
Agent.


(q)    Assignor hereby authorizes the Agent, its counsel or its representative,
at any time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as the Agent may deem necessary or desirable in order to
perfect the security interests granted by Assignor under this Assignment or any
other Loan Document, and such financing statements may contain, among other
items as the Agent may deem advisable to include therein, the federal tax
identification number and state organizational number of Assignor.


(r)    The transactions contemplated by this Assignment do not violate and do
not require that any filing, registration or other act be taken with respect to
any and all laws pertaining to the registration or transfer of securities,
including without limitation the Securities Act of 1933, as amended, the
Securities and Exchange Act of 1934, as amended, and any and all rules and
regulations promulgated thereunder or any similar federal, state or local law,
rule, regulation or orders (collectively, the “Applicable Law”) hereafter
enacted or analogous in effect, as the same are amended and in effect from time
to time (hereinafter referred to collectively as the “Securities Laws”).
Assignor shall at all times comply with the Securities Laws as the same pertain
to all or any portion of the Collateral or any of the transactions contemplated
by this Assignment.


(s)    [Reserved].


(t)    [Reserved].


(u)    Each of the Organizational Agreements of any Company that has issued
Certificates provides that the Equity Interests governed thereby are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.


6.    General Covenants. Assignor covenants and agrees that, so long as this
Assignment is continuing:


(a)    Except as expressly provided in Section 5.4 of the Credit Agreement, and
Liens permitted under §8.2(ii) of the Credit Agreement or Liens to secure taxes,
assessments or other governmental charges expressly permitted under §8.2(i) of
the Credit Agreement, Assignor shall not, without the prior written consent of
the Agent, which consent may be withheld by the Agent in its sole and absolute
discretion, directly or indirectly or by operation of law, sell, transfer,
assign, dispose of, pledge, convey, option, mortgage, hypothecate or encumber
any of the Collateral, nor shall there occur, directly, indirectly or by
operation of law, without the prior written consent of the Agent in each
instance, which consent may be withheld by the Agent in its sole and absolute
discretion, any sale, assignment, transfer, conveyance, disposition, option,
mortgage, hypothecation, pledge or other encumbrance of any direct or indirect
interests, rights or claims of any Company in and to any Person in which such
Company has any ownership interest.


(b)    Assignor shall at all times defend the Collateral against all claims and
demands of all persons at any time claiming any interest in the Collateral
adverse to the Agent’s interest in the Collateral as granted hereunder.


(c)    So long as this Assignment remains in effect, Assignor shall not, unless
the Equity Interests of such Company have been released pursuant to Section 5.4
of the Credit Agreement (i) modify, amend (other than modifications or
amendments of an administrative or ministerial nature, such as a change to
authorized signatories or replacing a springing member), cancel, release,
surrender, terminate or permit the modification, amendment, cancellation,
release, surrender or termination of, any of the Organizational Agreements of
any Company, or (ii) dissolve, liquidate or to the extent within Assignor’s
control under such Organizational Agreements, permit the dissolution,
liquidation or expiration of any of the Companies or any of such Organizational
Agreements, (iii) seek the partition of any of the assets of any of the
Companies, or (iv) seek an LLC Division of any of the Companies. Assignor shall
not permit any change in any officer of a Company that is a limited liability
company.


(d)    Assignor shall perform in all material respects its duties,
responsibilities and obligations under each of the Organizational Agreements of
each Company and with respect to the Collateral, and shall diligently and in
good faith protect the value of the Collateral. Assignor shall cause each other
Company which owns an interest in any other Company to perform in all material
respects its duties, responsibilities and obligations under each of the
Organizational Agreements of the applicable Company of which such Company is a
member or partner.


(e)    [Reserved].


(f)    Upon the occurrence and during the continuance of an Event of Default,
Assignor, at the request of the Agent, shall promptly take such actions as the
Agent may reasonably require to enforce or cause to be enforced the terms of any
of the Organizational Agreements of any Company or any other contract, agreement
or instrument included in, giving rise to, creating, establishing, evidencing or
relating to the Collateral or to collect or enforce any claim for payment or
other right or privilege assigned to the Agent hereunder.


(g)    [Reserved].


(h)    If any amounts are due from any of the Companies to Assignor, including,
without limitation, any amounts in respect of Distributions payable to Assignor
in the future, and the obligations to pay or repay such amount is to be
evidenced by a separate document or instrument, then as evidence of such
obligations, Assignor shall cause such Company to issue Assignor, as the
evidence of any obligations of such Company to pay Distributions to Assignor in
the future, a promissory note bearing the legend attached hereto as Exhibit “B”,
which note shall provide that all payments due under such promissory note are to
be paid directly to the Agent to the extent required by and applied as provided
in this Assignment until the Secured Obligations are paid in full (other than
contingent indemnification obligations for which no claim has been asserted) and
the Lenders have no further obligation to make any advances under the Credit
Agreement or this Assignment is otherwise terminated as provided herein. No
other evidence of such obligations shall be executed by such Company to
Assignor.


(i)    Assignor shall promptly deliver to the Agent any note or other document
or instrument entered into after the date hereof which evidences, constitutes,
guarantees or secures any of the Distributions or any right to receive a
Distribution, which notes or other documents and instruments shall be
accompanied by such endorsements or assignments as the Agent may require to
transfer title to the Agent.


(j)    So long as this Assignment shall remain in effect, Assignor shall, within
three (3) days of receipt, forward to the Agent duplicate copies of any and all
notices of default under any of the Organizational Agreements of any Company or
of any failure by Assignor or any other Company to perform any material
obligation under any of such Organizational Agreements.


(k)    Assignor will provide to the Agent such documents and reports respecting
the Collateral in such form and detail as the Agent may reasonably request from
time to time.


(l)    Anything herein to the contrary notwithstanding, (i) Assignor shall
remain liable under each of the Organizational Agreements of each Company and
all other contracts, agreements and instruments included in, giving rise to,
creating, establishing, evidencing or relating to the Collateral to the extent
set forth therein to perform all of its duties and obligations (including,
without limitation, any obligation to make capital contributions or provide
other funds to such entities) to the same extent as if this Assignment had not
been executed, (ii) the exercise by the Agent of any of its rights hereunder
shall not release Assignor from any of its duties or obligations under any of
such Organizational Agreements or any such contracts, agreements and
instruments, and (iii) neither the Agent nor any of the Lenders shall have any
obligation or liability under any of such Organizational Agreements or any such
contract, agreement or instrument by reason of this Assignment, nor shall the
Agent or any of the Lenders be obligated to perform any of the obligations or
duties of Assignor thereunder or to take any action to collect or enforce any
claim for payment or other right or privilege assigned to the Agent hereunder.


(m)    Assignor shall not, without the prior written consent of the Agent, which
consent may be withheld by the Agent in its sole and absolute discretion, take
or permit to be taken any action which could result in the sale, reduction,
cancellation, dilution, diminution, conversion or withdrawal of any interest of
Assignor in any of the Companies or in any Person in which any of the Companies
owns an interest, or omit to take any action necessary to prevent any such sale,
reduction, cancellation, dilution, diminution, conversion or withdrawal, or
otherwise take any action or omit to take any action that would, in the exercise
of the Agent’s judgment, jeopardize or diminish the security interests or rights
and benefits afforded to the Agent by the Collateral. Without limiting the
foregoing, Assignor shall not consent to or permit to occur the admission of any
new member, partner or shareholder, or the creation of any new class of interest
in any of the Companies or in any Person in which any of the Companies owns an
interest or the issuance, directly or indirectly, of any other equity or
beneficial interest in any of the Companies or in any Person in which any of the
Companies owns an interest.


(n)    Assignor has delivered to the Agent a resignation letter in the form of
Exhibit “E” attached hereto (each, a “Resignation Letter”) from each officer of
each Company that provides that such Person has resigned its position as an
officer of the Company effective upon receipt of notice from the Agent of the
occurrence of an Event of Default. Without limiting the provisions of this
Assignment that provide that a change in any such officer is an Event of
Default, Assignor shall immediately notify the Agent of any change in any such
officer, or the addition of any other Person as an officer, and shall cause each
officer of the Company that may be appointed after the date hereof to deliver to
the Agent within ten (10) days of such appointment or election a Resignation
Letter satisfactory to the Agent.


7.    Substitution, Exchanges, Additional Interest. If Assignor shall at any
time be entitled to receive or shall receive any cash, certificate or other
property, option or right, upon, in respect of, as an addition to, or in
substitution or exchange for any of the Collateral, whether for value paid by
Assignor or otherwise, Assignor agrees that the same shall be deemed to be
Collateral and shall be delivered directly to the Agent in each case,
accompanied by proper instruments of assignment and powers duly executed by
Assignor in such a form as may be required by the Agent, to be held by the Agent
subject to the terms hereof, as further security for the Secured Obligations
(except as otherwise provided herein with respect to the application of the
foregoing to the Secured Obligations). If Assignor receives any of the foregoing
directly, Assignor agrees to hold such cash or other property in trust for the
benefit of the Agent, and to surrender such cash or other property to the Agent
immediately. In the event that Assignor purchases or otherwise acquires or
obtains any additional interest in the Companies or any rights or options to
acquire such interest, all rights to receive profits, proceeds, accounts,
income, dividends, distributions or other payments as a result of such
additional interest, rights and options shall automatically be deemed to be a
part of the Collateral. All certificates, if any, representing such interests
shall be promptly delivered to the Agent, together with assignments related
thereto, or other instruments appropriate to transfer a certificate representing
any such interest, duly executed in blank. This Section 7 is subject to the
terms of Section 4(d) of this Assignment.


8.    Events of Default. An Event of Default shall exist hereunder upon the
occurrence of any of the following:


(a)    Assignor shall fail to duly and fully comply with any covenant, condition
or agreement in Section 5(a), 6(a), 6(c), 6(h), 6(i), 6(m) or 7 of this
Assignment;


(b)    Assignor shall fail to, or Assignor shall fail to cause any other Person,
to duly and fully comply with any covenant, condition or agreement of this
Assignment (other than those specified in subsection (a) above or any default
excluded from any provision of a grace period or cure of defaults contained in
any other of the Loan Documents) and such failure is not cured in the applicable
time period provided in the Credit Agreement;


(c)    The occurrence of an Event of Default under any of the other Loan
Documents;


(d)    Any amendment to or termination of a financing statement naming Assignor
as debtor and the Agent as secured party, or any correction statement with
respect thereto, is filed in any jurisdiction by, or caused by, or at the
instance of Assignor or by, or caused by, or at the instance of any principal,
member, partner, shareholder or officer of Assignor without the prior written
consent of the Agent; or


(e)    Any amendment to or termination of a financing statement naming Assignor
as debtor and the Agent as secured party, or any correction statement with
respect thereto, is filed in any jurisdiction by any party other than the Agent
or the Agent’s counsel without the prior written consent of the Agent and the
effect of such filing is not completely nullified to the reasonable satisfaction
of the Agent within ten (10) days after notice to Assignor thereof.


9.    Remedies.


(a)    Upon the occurrence of any Event of Default, the Agent may take any
action deemed by the Agent to be necessary or appropriate to the enforcement of
the rights and remedies of the Agent under this Assignment and the Loan
Documents, including, without limitation, the exercise of its rights and
remedies with respect to any or all of the Collateral. The remedies of the Agent
shall include, without limitation, all rights and remedies specified in the Loan
Documents and this Assignment, all remedies of the Agent under applicable
general or statutory law, and the remedies of a secured party under the UCC,
regardless of whether the UCC has been enacted or enacted in that form in any
other jurisdiction in which such right or remedy is asserted. In addition to
such other remedies as may exist from time to time, whether by way of set off,
banker’s lien, consensual security interest or otherwise, upon the occurrence of
an Event of Default, the Agent is authorized at any time and from time to time,
without notice to or demand upon Assignor (any such notice or demand being
expressly waived by Assignor) to charge any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by the Agent to or for the credit of or the
account of Assignor against any and all of the Secured Obligations, irrespective
of whether or not the Agent shall have made any demand for payment and although
such Secured Obligations may be unmatured. Any notice required by law,
including, but not limited to, notice of the intended disposition of all or any
portion of the Collateral, shall be reasonable and properly given if given in
the manner prescribed for the giving of notice herein, and, in the case of any
notice of disposition, if given at least ten (10) days prior to such
disposition. The Agent may require Assignor to assemble the Collateral and make
it available to the Agent at any place to be designated by the Agent which is
reasonably convenient to both parties. It is expressly understood and agreed
that the Agent shall be entitled to dispose of the Collateral at any public or
private sale or sales, without recourse to judicial proceedings and without
either demand, appraisement, advertisement or notice (except as such notice as
is otherwise required under this Assignment) of any kind, all of which are
expressly waived, and that the Agent shall be entitled to bid and purchase at
any such sale. In the event that the Agent is the successful bidder at any
public or private sale of any note or other document or instrument evidencing
Assignor’s right to receive a Distribution, the Agent shall be entitled to
credit the amount bid by the Agent against the obligations evidenced by such
note, document or instrument rather than the Secured Obligations. In the event
that the Agent is the successful bidder at any public or private sale of the
Collateral or any portion thereof, the amount bid by the Agent may be credited
against the Secured Obligations as provided in the Credit Agreement. To the
extent the Collateral consists of marketable securities, the Agent shall not be
obligated to sell such securities for the highest price obtainable, but shall
sell them at the market price available on the date of sale. The Agent shall not
be obligated to make any sale of the Collateral if it shall determine not to do
so regardless of the fact that notice of sale of the Collateral may have been
given. The Agent may, without notice or publication, adjourn any public sale
from time to time by announcement at the time and place fixed for sale, and such
sale may, without further notice, be made at the time and place to which the
same was so adjourned. Each such purchaser at any such sale shall hold the
Collateral sold absolutely free from claim or right on the part of Assignor. In
the event that any consent, approval or authorization of any governmental agency
or commission will be necessary to effectuate any such sale or sales, Assignor
shall execute all such applications or other instruments as the Agent may deem
reasonably necessary to obtain such consent, approval or authorization. The
Agent may notify any account debtor or obligor with respect to the Collateral to
make payment directly to the Agent, and may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose or realize upon the Collateral as
the Agent may determine whether or not the Secured Obligations or the Collateral
are due, and for the purpose of realizing the Agent’s rights therein, the Agent
may receive, open and dispose of mail addressed to Assignor and endorse notes,
checks, drafts, money orders, documents of title or other evidences of payment,
shipment or storage of any form of Collateral on behalf and in the name of
Assignor, as its attorney in fact. In addition, Assignor hereby irrevocably
designates and appoints the Agent its true and lawful attorney-in-fact either in
the name of the Agent or Assignor to (i) sign Assignor’s name on any Collateral,
drafts against account debtors, assignments, any proof of claim in any
bankruptcy or other insolvency proceeding involving any account debtor, any
notice of lien, claim of lien or assignment or satisfaction of lien, or on any
financing statement or continuation statement under the UCC; (ii) send
verifications of accounts receivable to any account debtor; and (iii) in
connection with a transfer of the Collateral as described above, sign in
Assignor’s name any documents necessary to transfer title to the Collateral to
the Agent or any third party. All acts of said attorney in fact are hereby
ratified and approved and the Agent shall not be liable for any mistake of law
or fact made in connection therewith. This power of attorney is coupled with an
interest and shall be irrevocable so long as any amounts remain unpaid on any of
the Secured Obligations. All remedies of the Agent shall be cumulative to the
full extent provided by law, all without liability except to account for
property actually received, but the Agent shall have no duty to exercise such
rights and shall not be responsible for any failure to do so or delay in so
doing. Pursuit by the Agent of certain judicial or other remedies shall not
abate nor bar other remedies with respect to the Secured Obligations or to other
portions of the Collateral. The Agent may exercise its rights to the Collateral
without resorting or regard to other collateral or sources of security or
reimbursement for the Secured Obligations. In the event that any transfer tax,
deed tax, conveyance tax or similar tax is payable in connection with the
foreclosure, conveyance in lieu of foreclosure or otherwise of the Membership
Interests or other Collateral, Assignor shall pay such amount to the Agent upon
demand and if Assignor fails to pay such amount on demand, the Agent may advance
such amount on behalf of Assignor and the amount thereof shall become a part of
the Secured Obligations and bear interest at the Default Rate until paid.


(b)    If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, the Agent may
itself perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment which Assignor shall fail to perform, and the cost
of such performance, together with any expenses, including reasonable attorneys’
fees actually incurred (including reasonable attorneys’ fees incurred in any
appeal) by the Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Secured Obligations and shall bear
interest at the Default Rate.


(c)    Whether or not an Event of Default has occurred and whether or not the
Agent is the absolute owner of the Collateral, the Agent may take such action as
the Agent may deem necessary to protect the Collateral or its security interest
therein, the Agent being hereby authorized to pay, purchase, contest and
compromise any encumbrance, charge or lien which in the reasonable judgment of
the Agent appears to be prior or superior to its security interest, and in
exercising any such powers and authority to pay necessary expenses, employ
counsel and pay reasonable attorney’s fees. Any such advances made or expenses
incurred by the Agent shall be deemed advanced under the Loan Documents, shall
increase the indebtedness evidenced and secured thereby, shall be payable upon
demand and shall bear interest at the Default Rate.


(d)    Any certificates or securities held by the Agent as Collateral hereunder
may, at any time, and at the option of the Agent, be registered in the name of
the Agent or its nominee, endorsed or assigned in blank or in the name of any
nominee and the Agent may deliver any or all of the Collateral to the issuer or
issuers thereof for the purpose of making denominational exchanges or
registrations or transfer or for such other purposes in furtherance of this
Assignment as the Agent may deem desirable. Except as provided in the
immediately succeeding sentence, Assignor shall retain the right to vote any of
the Collateral, as applicable, or exercise membership or partnership rights, as
applicable, in a manner not inconsistent with the terms of this Assignment and
the other Loan Documents, and the Agent hereby grants to Assignor its proxy to
enable Assignor to so vote any of the Collateral or exercise such membership or
partnership rights, as applicable (except that Assignor shall not have any right
to exercise any such power if the exercise thereof would violate or result in a
violation of any of the terms of this Assignment or any of the other Loan
Documents). At any time after the occurrence and during the continuance of any
Event of Default, the Agent or its nominee shall, upon notice to Assignor and
the applicable Company, automatically have the sole and exclusive right to give
all consents, waivers and ratifications in respect of the Collateral about which
the Agent has notified Assignor and such Company and exercise all voting and
other membership, partnership, management, approval or other rights at any
meeting of the members or partners of such Company (and the right to call such
meetings) or otherwise (and to give written consents in lieu of voting thereon)
(collectively, the “Voting Rights”), and exercise any and all rights of
conversion, exchange, subscription or any of the rights, privileges or options
pertaining to such Collateral and otherwise act with respect thereto and
thereunder as if the Agent or its nominee were the absolute owner thereof (all
of such rights of Assignor ceasing to exist and terminating upon the occurrence
and during the continuance of an Event of Default) including, without
limitation, the right to exchange, at its discretion, any and all of such
Collateral upon the merger, consolidation, reorganization, recapitalization or
the readjustment of the issuer thereof, all without liability except to account
for property actually received and in such manner as the Agent shall determine
in its sole and absolute discretion, but the Agent shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible for the failure to do so or delay in so doing. The exercise by the
Agent of any of its rights and remedies under this Section 9(d) shall not be
deemed a disposition of collateral under Article 9 of the UCC nor an acceptance
by the Agent of any of the Collateral in satisfaction of the Secured
Obligations.


(e)    Upon the written demand of the Agent following the occurrence of and
during the continuance of an Event of Default, Assignor shall deliver or cause
to be delivered to the Agent or the Agent’s designee all books, records,
contracts, Leases, other loan documents, files and other correspondence relating
to each Company, any other Person in which any Company has an ownership
interest, or any other property owned by any Company or such other Person.


(f)    Notwithstanding anything in this Assignment or any other Loan Document to
the contrary, any reference in this Assignment or any other Loan Document to
“the continuance of a default” or “the continuance of an Event of Default” or
any similar phrase shall not create or be deemed to create any right of Assignor
or any other party to cure any default following the expiration of any
applicable grace or notice and cure period.


10.    Duties of the Agent. The powers conferred on the Agent hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. The Agent’s duty with reference to the
Collateral shall be solely to use slight care in the custody and preservation of
the Collateral, which shall not include any steps necessary to preserve rights
against prior parties. The Agent shall have no responsibility or liability for
the collection of any Collateral or by reason of any invalidity, lack of value
or uncollectability of any of the payments received by it.


11.    No Obligations. It is specifically understood and agreed that this
Assignment shall not operate to place any responsibility or obligation
whatsoever upon the Agent or any of the Lenders, or cause the Agent or any of
the Lenders to be, or to be deemed to be, a member or partner in any of the
Companies and that in accepting this Assignment, the Agent and the Lenders
neither assume nor agree to perform at any time whatsoever any obligation or
duty of Assignor relating to the Collateral or under any of the Organizational
Agreements of the Companies or any other mortgage, indenture, contract,
agreement or instrument to which the Companies are a party or to which they are
subject, all of which obligations and duties shall be and remain with and upon
Assignor.


12.    Security Interest Absolute. All rights of the Agent, and the security
interests hereunder, and all of the obligations secured hereby, shall be
absolute and unconditional, irrespective of:


(a)    Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;


(b)    Any change in the time (including any extension of the maturity date of
the Note), manner or place of payment of, or in any other term of, all or any of
the Secured Obligations or any other amendment or waiver of or any consent to
any departure from the Loan Documents;


(c)    Any exchange, release or nonperfection of any other collateral for the
Secured Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Secured Obligations; or


(d)    Any other circumstance (other than payment of the Secured Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
[Borrower,] Assignor, any Company or any third party for the Secured Obligations
or any part thereof.


13.    Amendments and Waivers. No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by the Agent and
Assignor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No delay or
omission of the Agent to exercise any right, power or remedy accruing upon any
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such Event of Default, or acquiescence
therein; and every right, power and remedy given by this Assignment to the Agent
may be exercised from time to time and as often as may be deemed expedient by
the Agent. Failure on the part of the Agent to complain of any act or failure to
act which constitutes an Event of Default, irrespective of how long such failure
continues, shall not constitute a waiver by the Agent of the Agent’s rights
hereunder or impair any rights, powers or remedies consequent on any Event of
Default. Assignor hereby waives to the extent permitted by law all rights which
Assignor has or may have under and by virtue of the UCC and any federal, state,
county or municipal statute, regulation, ordinance, Constitution or charter, now
or hereafter existing, similar in effect thereto providing any right of Assignor
to notice and to a judicial hearing prior to seizure by the Agent of any of the
Collateral. Assignor hereby waives and renounces for itself, its heirs,
successors and assigns, presentment, demand, protest, advertisement or notice of
any kind (except for any notice required by law or the Loan Documents) and all
rights to the benefits of any statute of limitations and any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, homestead,
redemption and appraisement now provided or which may hereafter be provided by
the Constitution and laws of the United States and of any state thereof, both as
to itself and in and to all of its property, real and personal, against the
enforcement of this Assignment and the collection of any of the Secured
Obligations.


14.    Continuing Security Interest; Transfer of Note; Release of Collateral.
This Assignment shall create a continuing security interest in the Collateral
and shall (a) remain in full force and effect until the payment in full in cash
of the Secured Obligations (other than contingent indemnification obligations
for which no claim has been asserted) and the Lenders have no further obligation
to make any advances or issue Letters of Credit under the Credit Agreement, (b)
be binding upon Assignor and its permitted heirs, successors and assigns, and
(c) inure, together with the rights and remedies of the Agent hereunder, to the
benefit of the Agent and the Lenders and their respective successors,
transferees and assigns. Upon the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) and the termination or expiration of any obligation of
the Lenders to make further advances or issue Letters of Credit under the Credit
Agreement, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to Assignor. Upon any such termination, the Agent
will, at Assignor’s expense, execute and deliver to Assignor such documents as
Assignor shall reasonably request to evidence such termination.


15.    Modifications, Etc. Assignor hereby consents and agrees that the Agent
may at any time and from time to time, without notice to or further consent from
Assignor, either with or without consideration, surrender any property or other
security of any kind or nature whatsoever held by it or by any person, firm or
corporation on its behalf or for its account, securing the Secured Obligations;
substitute for any Collateral so held by it, other collateral of like kind;
agree to modification of the terms of the Loan Documents; extend or renew the
Loan Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period; grant releases, compromises and
indulgences with respect to the Loan Documents to any persons or entities now or
hereafter liable thereunder or hereunder; release any guarantor, endorser or any
other person or entity liable with respect to the Secured Obligations; or take
or fail to take any action of any type whatsoever; and no such action which the
Agent shall take or fail to take in connection with the Loan Documents, or any
of them, or any security for the payment of the Secured Obligations or for the
performance of any obligations or undertakings of Assignor, nor any course of
dealing with Assignor or any other person, shall release Assignor’s obligations
hereunder, affect this Assignment in any way or afford Assignor any recourse
against Lender.


16.    Securities Act. In view of the position of Assignor in relation to the
Collateral, or because of other current or future circumstances, a question may
arise under the Securities Laws or the Organizational Agreements of the
Companies with respect to any disposition of the Collateral permitted hereunder.
Assignor recognizes that the Organizational Agreements of the Companies strictly
limit transfers of the Membership Interests, and the admission of substitute
members or partners to the Companies. Assignor understands that compliance with
the Securities Laws and the Organizational Agreements of the Companies might
very strictly limit the course of conduct of the Agent if the Agent were to
attempt to dispose of all or any part of the Collateral in accordance with the
terms hereof, and might also limit the extent to which or the manner in which
any subsequent transferee of any Collateral could dispose of the same.
Similarly, there may be other legal restrictions or limitations affecting the
Agent in any attempt to dispose of all or part of the Collateral in accordance
with the terms hereof under applicable Blue Sky or other state securities laws
or similar Applicable Law analogous in purpose or effect. Assignor recognizes
that in light of the foregoing restrictions and limitations the Agent may, with
respect to any sale of the Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof and who
are able to satisfy any conditions or requirements set forth in the
Organizational Agreements of the Companies and the Agent may sell the Collateral
in parcels and at such times and to such Persons as the Agent may reasonably
determine is necessary to comply with such conditions or requirements. Assignor
acknowledges and agrees that in light of the foregoing restrictions and
limitations, the Agent in its sole and absolute discretion may, in accordance
with Applicable Law and the Organizational Agreements of the Companies, (a)
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Collateral or part thereof shall have been filed
under the Securities Laws (b) approach and negotiate with a single potential
purchaser to effect such sale and (c) sell the Collateral in parcels and at such
times and in such manner to such Persons as the Agent may reasonably determine
is necessary to comply with such conditions and requirements. Assignor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller if such sale were a public sale without such
restrictions. In the event of any such sale, the Agent shall incur no
responsibility or liability for selling all or any part of the Collateral in
accordance with the terms hereof at a price that the Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached or if all the Collateral were
sold at a single sale. Assignor further agrees that any sale or sales by the
Agent of the Collateral made as provided in this Section 16 shall be
commercially reasonable. The provisions of this Section 16 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells. The Agent and the Lenders shall not be liable to Assignor for any loss in
value of the Collateral by reason of any delay in the sale of the Collateral.


17.    Governing Law; Terms. THIS ASSIGNMENT SHALL PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW BE GOVERNED BY AND CONSTRUED UNDER THE LAWS
OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT OF PROCEDURAL AND SUBSTANTIVE
MATTERS RELATING ONLY TO THE CREATION, PERFECTION (OTHER THAN PERFECTION OF A
SECURITY INTEREST IN THE CERTIFICATE BY CONTROL THEREOF, WHICH SHALL BE GOVERNED
BY THE LAWS OF THE STATE WHERE THE CERTIFICATE IS LOCATED) AND FORECLOSURE OF
SECURITY INTERESTS AND LIENS, AND ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE
COLLATERAL, WHICH MATTER SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK.


18.    Notices. Each notice, demand, election or request provided for or
permitted to be given pursuant to this Assignment (hereinafter in referred to as
a “Notice”) must be in writing and shall be deemed to have been properly given
or served if given in the manner prescribed in the Credit Agreement if given to
Assignor.


19.    Counterparts. This Assignment and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Assignment it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.


20.    No Unwritten Agreements. THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


21.    Miscellaneous. Time is of the essence of this Assignment. Title or
captions of sections or paragraphs hereof are for convenience only and neither
limit nor amplify the provisions hereof. If, for any circumstances whatsoever,
fulfillment of any provision of this Assignment shall involve transcending the
limit of validity presently prescribed by applicable law, the obligation to be
fulfilled shall be reduced to the limit of such validity; and if any clause or
provision herein operates or would prospectively operate to invalidate this
Assignment, in whole or in part, then such clause or provision only shall be
held for naught, as though not herein contained, and the remainder of this
Assignment shall remain operative and in full force and effect.
[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, Assignor and the Agent have executed this Assignment on the
date first above written.
ASSIGNOR:
[______________________________________________]
By:         
Name:             
Title:             






AGENT:
KEYBANK NATIONAL ASSOCIATION, as the Agent
By:    
Name:     
Title:    














    





EXHIBIT “A”
COMPANIES
NAME OF ENTITY
FORMATION DOCUMENTS
STATE OF FORMATION
TYPE OF INTEREST
CERTIFICATE NUMBER
 
 
 
 
 






EXHIBIT “B”
PROMISSORY NOTE LEGEND
“THIS NOTE HAS BEEN PLEDGED BY [NAME OF ASSIGNOR] (“ASSIGNOR”) TO KEYBANK
NATIONAL ASSOCIATION, AS THE AGENT (THE “AGENT”), PURSUANT TO AN ASSIGNMENT OF
INTERESTS DATED ____________, 20__ (AS THE SAME MAY BE MODIFIED, AMENDED OR
RESTATED FROM TIME TO TIME, THE “ASSIGNMENT”). ALL AMOUNTS PAYABLE TO ASSIGNOR
PURSUANT TO THIS NOTE SHALL BE PAID DIRECTLY TO THE AGENT TO THE EXTENT REQUIRED
BY THE ASSIGNMENT.”







EXHIBIT “C”
DESCRIPTION OF “DEBTOR” AND “SECURED PARTY”
(1)    Debtor:
[_______________________________]
Debtor has been using or operating under said name and identity or corporate
structure without change since [DATE].
Names and Tradenames used within last five years:
Location of all chief executive offices over last five years: 405 Park Avenue,
New York, NY 10022
Organizational Number:
Federal Tax Identification Number:
(2)    Secured Party:
KEYBANK NATIONAL ASSOCIATION, as the Agent.







EXHIBIT “D”
FORM OF POWER
IRREVOCABLE CERTIFICATE POWER


FOR VALUE RECEIVED, the undersigned (hereinafter referred to as “Assignor”) has
fully and irrevocably granted, assigned and transferred and hereby does fully
and irrevocably grant, assign and transfer to
_______________________________________ and the successors, transferees, assigns
and personal representatives thereof (hereinafter collectively referred to as
“Assignee”) the following property:


[______] shares of [units/limited liability company interests/partnership
interests] of [______________], a [________________], represented by certificate
number [_____].


Assignor hereby irrevocably appoints Assignee to be Assignor’s true and lawful
attorney-in-fact, with full power of substitution, and empowers Assignee, for
and in the name and stead of Assignor, to sell, transfer, hypothecate, liquidate
or otherwise dispose of all of or any portion of the above-described securities,
from time to time, and, for that purpose, to make, sign, execute and deliver any
documents or perform any other act necessary for such sale, transfer,
hypothecation, liquidation or other disposition. Assignor acknowledges that this
appointment is coupled with an interest and shall not be revocable by Assignor’s
dissolution or any other reason. Assignor hereby ratifies and approves all acts
that Assignee or any substitute therefor shall do by virtue hereof.


IN WITNESS WHEREOF, the undersigned has executed this power as of this _____ day
of __________, _____.


[____________________________]


                    
By:                             
Name:                     
Title:                         
                        





EXHIBIT “E”
FORM OF RESIGNATION LETTER
[DATE]
KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attention: Real Estate Capital Services
Ladies and Gentlemen:
The undersigned hereby irrevocably tenders its resignation as an officer of
[NAME OF COMPANY], a Delaware limited liability company (the “Company”), which
resignation shall become effective at the time specified in any written notice
from you advising the Company that an Event of Default has occurred under that
certain First Amended and Restated Senior Secured Credit Agreement dated as of
March 13, 2019, among the Borrower, KeyBank National Association, as the Agent,
and the other parties thereto (as the same may be varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated,
the “Credit Agreement”; capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Credit Agreement). The
undersigned acknowledges and agrees that the undersigned shall have no right or
obligation to inquire or verify whether any Event of Default has occurred, and
notwithstanding any claim of any other Person to the contrary, the foregoing
resignation shall be effective upon the Company’s receipt from you of the notice
described above. The undersigned further agrees that any such notice shall be
effective if delivered to the undersigned at the address set forth below (or at
such other address of which the undersigned shall have notified the Agent in
accordance with the notice provision set forth in the Credit Agreement).
 


   
Name:   
Title:   



Address:
c/o Healthcare Trust Operating Partnership, L.P.
405 Park Avenue
Third Floor
New York, NY 10022
Attention: Michael R. Anderson



SCHEDULE 1
OWNERSHIP INTERESTS







EXHIBIT L-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain First Amended and Restated Senior Secured
Credit Agreement dated as of March 13, 2019 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
Healthcare Trust Operating Partnership, L.P., a Delaware limited partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.3(g)(ii)(B)(3) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
    
[NAME OF LENDER]


By:    
Name:    
Title:    


Date:     __, 20__









EXHIBIT L-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain First Amended and Restated Senior Secured
Credit Agreement dated as of March 13, 2019 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
Healthcare Trust Operating Partnership, L.P., a Delaware limited partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.3(g)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
    
[NAME OF PARTICIPANT]


By:    
Name:    
Title:    


Date:     __, 20__









EXHIBIT L-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain First Amended and Restated Senior Secured
Credit Agreement dated as of March 13, 2019 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
Healthcare Trust Operating Partnership, L.P., a Delaware limited partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.3(g)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
    
[NAME OF PARTICIPANT]


By:    
Name:    
Title:    


Date:     __, 20__



EXHIBIT L-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain First Amended and Restated Senior Secured
Credit Agreement dated as of March 13, 2019 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
Healthcare Trust Operating Partnership, L.P., a Delaware limited partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.3(g)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


.
    
[NAME OF LENDER]


By:    
Name:    
Title:    


Date:     __, 20__






EXHIBIT “M”

FORM OF CERTIFICATION OF RENT ROLL


The undersigned certifies that the attached rent roll is true, complete and
accurate as of the date hereof and the undersigned has no information that would
indicate that the foregoing rent roll is not true and correct.
Executed as of the ____ day of __________, 20__.


[INSERT SIGNATURE BLOCK OF                         APPROPRIATE LANDLORD/PROPERTY
OWNER]











EXHIBIT “N”

FORM OF ASSIGNMENT AND SUBORDINATION OF MANAGEMENT AGREEMENT
The undersigned HEALTHCARE TRUST PROPERTIES, LLC, a Delaware limited liability
company (the “Manager”), which manages, among other properties, the certain real
properties described on Exhibit A attached hereto (collectively, the “Property”)
on behalf of HEALTHCARE TRUST, INC., a Maryland corporation (“REIT”), HEALTHCARE
TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the
“Borrower”; together with REIT, collectively, the “Owner”), and certain other
Subsidiaries of the Borrower, acknowledges that this Assignment and
Subordination of Management Agreement (this “Agreement”) is being executed and
delivered to satisfy a certain obligation of the Borrower set forth in that
certain First Amended and Restated Senior Secured Credit Agreement dated as of
even date herewith (together with all supplements, amendments and restatements
thereto, herein referred to as the “Credit Agreement”) among the Borrower,
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”),
individually and as Agent (“Agent”) for itself and the other lending
institutions from time to time party to the Credit Agreement (collectively, the
“Lenders”). Any capitalized terms used herein but not defined herein shall have
the same meanings as are ascribed to them in the Credit Agreement.
The Owner and the Manager hereby agree with Agent as follows:
1.The Manager acknowledges and understands that this Agreement is being executed
and delivered to satisfy a certain obligation of the Borrower pursuant to the
Credit Agreement.
2.For purposes hereof, “Management Agreement” shall mean that certain [Amended
and Restated Property Management and Leasing Agreement dated as of February 17,
2017], by and among the Manager, REIT and the Borrower, together with all other
permitted amendments and supplements thereto.
3.As additional collateral security for the Loan, the Owner hereby conditionally
transfers, sets over and assigns to Agent all of the Owner’s rights, title and
interest in and to the Management Agreement with respect to the Property, said
transfer and assignment to automatically become a present and unconditional
assignment, at Agent’s option, upon an Event of Default by the Borrower under
the Credit Agreement or any of the other Loan Documents (the “Assignment”).
4.The Manager hereby consents to the Assignment by the Owner of the Owner’s
rights, title and interest in and to the Management Agreement with respect to
the Property and to each and all of the terms and conditions thereof
notwithstanding any terms to the contrary in the Management Agreement. The
Manager agrees that, in the event Agent delivers written notice to the Manager
that Agent is exercising its rights under the Assignment to become the “Owner”
under the Management Agreement with respect to the Property, or any portion
thereof, the Manager will continue, at Agent’s direction, to perform services
for Agent with respect to the Property, or such portion thereof, pursuant to and
in accordance with the terms of the Management Agreement, provided that the fees
of the Manager which may be due or which thereafter become due for services
rendered, reimbursement of fees and expenses and indemnification payments with
respect to the Property, or such portion thereof, are paid, in each case, in
accordance with the terms of the Management Agreement, irrespective of any
contrary instruments, direction or requests from the Owner. However, it is
expressly understood that Agent neither assumes nor has any obligation to the
Manager to exercise its rights under the Assignment or to declare a default
under any Loan Document. In the event Agent exercises its rights under the
Assignment, the Manager agrees that Agent shall have no obligations or
liabilities under the Management Agreement or this Agreement for services
performed by the Manager prior to the time Agent exercises its rights under the
Assignment, but after Agent exercises its rights under the Assignment to succeed
to the Owner’s interests under the Management Agreement with respect to the
Property, or any portion thereof, Agent shall be obligated for all services
subsequently performed with respect to the Property, or such portion thereof,
and shall be bound by the terms and provisions contained therein.
5.The Management Agreement, and any rights and claims of the Manager against the
Owner thereunder with respect to the Property, is and shall be subject and
subordinate in all respects to (a) the Loan Documents and the rights and claims
of Agent and the Lenders thereunder, and (b) any and all modifications,
amendments, renewals, restatements or substitutions of the Loan Documents;
provided, however, that, so long as no Default or Event of Default has occurred
and is continuing, the Manager shall be entitled to receive reimbursement of
expenses and, on a monthly basis, its management fees for services rendered with
respect to the Property in accordance with the Management Agreement pursuant to
the payment procedures outlined therein. This Section 5 shall be self-operative
and no further instrument of subordination shall be required. If requested,
however, the Owner or the Manager shall execute and deliver such further
instruments as Agent may deem reasonably necessary to effectuate this
subordination.
6.In the event that there shall have occurred and be continuing an Event of
Default under the Credit Agreement or any other Loan Document, the Manager shall
(a) unless and until terminated by Agent in accordance with Section 7 or by the
Manager in accordance with Section 9 below, as applicable, continue performance
under the Management Agreement in accordance with the terms thereof, (b) not (i)
demand or accept any payment under or in respect of the Management Agreement
with respect to the Property or (ii) take any action to obtain any interest in
any of the security described in and encumbered by the Loan Documents because of
any obligation under the Management Agreement and (c) hold any compensation
received by the Manager with respect to the Property as trustee for Agent and
pay over to Agent such compensation on account of the Obligations. The Owner and
the Manager understand, however, that nothing contained herein or in any of the
other Loan Documents shall be construed to obligate Agent to perform or
discharge any of the obligations, duties or liabilities of the Owner under the
Management Agreement.
7.Upon the occurrence of any default by the Owner under the terms of the
Management Agreement with respect to the Property, or any portion thereof
(including, but not limited to, nonpayment of fees due the Manager but not paid
by reason of the subordination of fees provided for herein) in respect of which
the Manager has elected to exercise any right or remedy, the Manager shall,
concurrently with the Manager’s delivery of notice thereof to Owner, provide
Agent with notice in writing thereof (which notice may consist of a copy of the
notice provided by the Manager to the Owner), and after receipt of said notice,
Agent shall have the same time period within which to cure said default as the
Owner has under the Management Agreement (plus an additional thirty (30) days)
although the Owner and the Manager understand that Agent shall not have any
obligation to do so. Furthermore, the Owner and the Manager agree that,
notwithstanding anything to the contrary contained in the Management Agreement,
Agent may immediately terminate, upon written notice to the Manager and without
the payment of any cancellation or termination fee or penalty or other
liability, the Management Agreement with respect to the Property, or any portion
thereof, upon the occurrence and during the continuance of an Event of Default
under the Credit Agreement or any other Loan Document. In the event that Agent
elects to terminate the Management Agreement with respect to the Property, or
any portion thereof, in accordance with this Section 7, the Owner and the
Manager understand and agree that the Manager shall look solely to the Owner for
any and all fees, charges or other sums payable to the Manager under the
Management Agreement, including any out-of-pocket costs properly incurred by the
Manager; provided, however, that if Agent has delivered to the Manager a written
notice that Agent has exercised its rights to become the “Owner” under the
Management Agreement with respect to the Property, or any portion thereof,
pursuant to Section 4, and subsequently elects to terminate the Management
Agreement with respect to the Property, or any portion thereof, pursuant to this
Section 7, then the Manager may look to Agent for payment of such fees and costs
incurred with respect to the Property, or such portion thereof, from the date
Agent became the “Owner” under the Management Agreement to the date of
termination of the Management Agreement to the extent provided in Section 4. If
the Management Agreement shall be terminated by Agent with respect to the
Property, or any portion thereof, in accordance with this Section 7, the Manager
agrees to cooperate with Agent to ensure a smooth transition to the new property
manager to be selected by Agent.
8.This Agreement shall inure to the benefit of Agent, the Lenders and their
successors and assigns. In the event of any inconsistency or conflict with the
provisions of this Agreement and the provisions of the Management Agreement, the
provisions of this Agreement shall control.
9.The Manager agrees that it shall not change, amend, modify in any material
respect or terminate the Management Agreement as it relates to the Property
without Agent’s prior written approval in each instance, which approval shall
not be unreasonably withheld, conditioned or delayed. If the Manager does so
amend, modify or terminate the Management Agreement in violation of this Section
9, such amendment, modification or termination shall be void ab initio with
respect to the Property. Notwithstanding the foregoing, the provisions of this
Section 9 shall not be deemed to limit or otherwise restrict the right of the
Manager to terminate the Management Agreement in accordance with the terms of
the Management Agreement by reason of default by the Owner thereunder after
compliance by the Manager with Section 7 hereof.
10.This Agreement shall pursuant to Section 5-1401 of the New York General
Obligations Law be governed by, and construed in accordance with, the internal
laws of the State of New York.
11.Without limiting the generality of any other provisions contained herein or
in the other Loan Documents, no failure on the part of Agent or the Lenders to
exercise, and no delay in exercising, any right hereunder or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right preclude any other or further exercise thereof or
the exercise of any other right. The rights and remedies of Agent and the
Lenders provided herein and in the other Loan Documents are cumulative and are
in addition to, and are not exclusive of, any rights or remedies provided by law
or in equity.
12.The Manager represents and warrants to Agent that as of the date hereof
(a) the Management Agreement is in full force and effect and has not been
amended, modified, assigned, terminated or supplemented, (b) the Manager is not
in default under the provisions of the Management Agreement and there is no
condition which, with the giving of notice and/or the lapse of time, would
constitute such a default and (c) to the best of the Manager’s knowledge, the
Owner is not in default under the provisions of the Management Agreement and
there is no condition which, with the giving of notice and/or the lapse of time,
would constitute such a default.
13.This Agreement may not be amended, modified, terminated or supplemented
without the written approval of the Manager, the Owner and Agent.
14.This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Agreement it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.


[Remainder of page intentionally left blank.]

IN WITNESS WHEREOF, the Manager, Agent and the Owner have executed and delivered
this Agreement as of _______________, 20__.
MANAGER:
HEALTHCARE TRUST PROPERTIES, LLC, a Delaware limited liability company


By:    
Name:    
Title:    
[Signatures continued on next page.]



AGREED AND CONSENTED TO:
OWNER:
HEALTHCARE TRUST, INC., a Maryland corporation


By:    
Name:    
Title:    


HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
HEALTHCARE TRUST, INC., a Maryland corporation, its general partner

By:         
Name:         
Title:         




[Signatures continued on next page.]
AGREED AND CONSENTED TO:
AGENT:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:    

Name:    

Title:    



EXHIBIT A


PROPERTY




Name of Location


Name of Property Owner


City


State










SCHEDULE 1.1
LENDERS AND COMMITMENTS
REVOLVING CREDIT COMMITMENTS
Name and Address
Commitment
Commitment Percentage
KeyBank National Association
1200 Abernathy Road N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Mark J. Amantea
Telephone: 770-510-2159
Facsimile: 770-510-2195


$95,238,095.00
19.841270%
LIBOR Lending Office
Same as Above
 
 
BMO Harris Bank N.A.
100 High Street, 26th Floor
Boston, Massachusetts 02110
Attention: Lloyd Baron
Telephone: 617-960-2372
Facsimile:    
$95,238,095.00
19.841270%
LIBOR Lending Office
Same as Above
 
 
Citizens Bank, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: Michelle Dawson
Telephone: 216-277-0051
Facsimile:    
$95,238,095.00
19.841270%
LIBOR Lending Office
Same as Above
 
 
Compass Bank
8080 N. Central Expwy, Floor 2
Dallas, Texas 75201
Attention: Steve Hall - Credit Products
Telephone: 214-706-8016
Facsimile: _________________
$76,190,476.00
15.873016%
LIBOR Lending Office
Same as Above
 
 
Capital One, National Association
2 Bethesda Metro Center
Bethesda, MD 20814
Attention: Danny Moore
Telephone: 571-375-5068
Facsimile: ________________
$57,142,857.00
11.904762%
LIBOR Lending Office
Same as Above
 
 
Comerica Bank
411 W. Lafayette MC 3255
Detroit, Michigan 48226
Attention: Mark Lashbrook
Telephone: 313-222-3924
Facsimile:    
$30,476,190.00
6.349206%
LIBOR Lending Office
Same as Above
 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: 205-803-4591
Facsimile:    
$19,047,620.00
3.968254%
LIBOR Lending Office
Same as Above
 
 
First Tennessee Bank, National Association
3009 Post Oak Blvd, Suite 1210
Houston, Texas 77056
Attention: Christina Blackwell
Telephone: 832-839-5557
Facsimile:    
$11,428,572.00
2.380952%
LIBOR Lending Office
Same as Above
 
 
TOTAL
$480,000,000.00
100%















































TERM LOAN COMMITMENTS


Name and Address
Commitment
Commitment Percentage
KeyBank National Association
1200 Abernathy Road N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Mark J. Amantea
Telephone: 770-510-2159
Facsimile: 770-510-2195


$29,761,905.00
19.841270%
LIBOR Lending Office
Same as Above
 
 
BMO Harris Bank N.A.
100 High Street, 26th Floor
Boston, Massachusetts 02110
Attention: Lloyd Baron
Telephone: 617-960-2372
Facsimile:    
$29,761,905.00
19.841270%
LIBOR Lending Office
Same as Above
 
 
Citizens Bank, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: Michelle Dawson
Telephone: 216-277-0051
Facsimile:    
$29,761,905.00
19.841270%
LIBOR Lending Office
Same as Above
 
 
Compass Bank
8080 N. Central Expwy, Floor 2
Dallas, Texas 75201
Attention: Steve Hall - Credit Products
Telephone: 214-706-8016
Facsimile: _________________
$23,809,524.00
15.873016%
LIBOR Lending Office
Same as Above
 
 
Capital One, National Association
2 Bethesda Metro Center
Bethesda, MD 20814
Attention: Danny Moore
Telephone: 571-375-5068
Facsimile: ________________
$17,857,143.00
11.904762%
LIBOR Lending Office
Same as Above
 
 
Comerica Bank
411 W. Lafayette MC 3255
Detroit, Michigan 48226
Attention: Mark Lashbrook
Telephone: 313-222-3924
Facsimile:    
$9,523,810.00
6.349206%
LIBOR Lending Office
Same as Above
 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: 205-803-4591
Facsimile:    
$5,952,380.00
3.968254%
LIBOR Lending Office
Same as Above
 
 
First Tennessee Bank, National Association
3009 Post Oak Blvd, Suite 1210
Houston, Texas 77056
Attention: Christina Blackwell
Telephone: 832-839-5557
Facsimile:    
$3,571,428.00
2.380952%
LIBOR Lending Office
Same as Above
 
 
TOTAL
$150,000,000.00
100%





















































TOTAL COMMITMENTS


Name and Address
Commitment
Commitment Percentage
KeyBank National Association
1200 Abernathy Road N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Mark J. Amantea
Telephone: 770-510-2159
Facsimile: 770-510-2195


$125,000,000.00
19.841270%
LIBOR Lending Office
Same as Above
 
 
BMO Harris Bank N.A.
100 High Street, 26th Floor
Boston, Massachusetts 02110
Attention: Lloyd Baron
Telephone: 617-960-2372
Facsimile:    
$125,000,000.00
19.841270%
LIBOR Lending Office
Same as Above
 
 
Citizens Bank, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: Michelle Dawson
Telephone: 216-277-0051
Facsimile:    
$125,000,000.00
19.841270%
LIBOR Lending Office
Same as Above
 
 
Compass Bank
8080 N. Central Expwy, Floor 2
Dallas, Texas 75201
Attention: Steve Hall - Credit Products
Telephone: 214-706-8016
Facsimile: _________________
$100,000,000.00
15.873016%
LIBOR Lending Office
Same as Above
 
 
Capital One, National Association
2 Bethesda Metro Center
Bethesda, MD 20814
Attention: Danny Moore
Telephone: 571-375-5068
Facsimile: ________________
$75,000,000.00
11.904762%
LIBOR Lending Office
Same as Above
 
 
Comerica Bank
411 W. Lafayette MC 3255
Detroit, Michigan 48226
Attention: Mark Lashbrook
Telephone: 313-222-3924
Facsimile:    
$40,000,000.00
6.349206%
LIBOR Lending Office
Same as Above
 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: 205-803-4591
Facsimile:    
$25,000,000.00
3.968254%
LIBOR Lending Office
Same as Above
 
 
First Tennessee Bank, National Association
3009 Post Oak Blvd, Suite 1210
Houston, Texas 77056
Attention: Christina Blackwell
Telephone: 832-839-5557
Facsimile:    
$15,000,000.00
2.380952%
LIBOR Lending Office
Same as Above
 
 
TOTAL
$630,000,000.00
100%






SCHEDULE 1.2
EXISTING BORROWING BASE ASSETS


Fresenius Medical Care - Winfield, AL
Winfield
AL
Adena Health Center - Jackson, OH
Jackson
OH
Greenville Health System - Greenville, SC
Greenville
SC
Landis Memorial - Harrisburg, PA
Harrisburg
PA
Berwyn Medical Center - Berwyn, IL
Berwyn
IL
Wellington at Hershey's Mill - West Chester, PA
West Chester
PA
Nuvista at Wellington Green - Wellington, FL
Wellington
FL
Benton House - Roswell - Roswell, GA
Roswell
GA
Allegro at St Petersburg - St Petersburg, FL
St. Petersburg
FL
Copper Springs Senior Living - Meridian, ID
Meridian
ID
757 Franciscan Medical Bldg - Munster, IN
Munster
IN
Dyer Building - Dyer, IN
Dyer
IN
Cardiovascular Consultants of Cape Girardeau Medical Office Building- Cape
Girardeau, MO
Cape Girardeau
MO
Eastside Cancer Institute - Greenville, SC
Greenville
SC
Sky Lakes Klamath Medical Clinic - Klamath Falls, OR
Klamath Falls
OR
Aurora Healthcare Center - Green Bay, WI
Clifton Park
WI
Aurora Healthcare Center - Greenville, WI
Clifton Park
WI
Aurora Healthcare Center - Waterford, WI
Clifton Park
WI
Aurora Healthcare Center - Wautoma, WI
Clifton Park
WI
Aurora Sheboyan Clinic - Kiel, WI
Clifton Park
WI
Ouachita Community Hospital - West Monroe, LA
West Monroe
LA
DaVita Bay Breeze - Largo, FL
Largo
FL
Decatur Medical Office Building - Decatur, GA
Decatur
GA
Buckeye Health Center - Cleveland, OH
Cleveland
OH
Illinois CancerCare - Galesburg, IL
Galesburg
IL
VA Outpatient Clinic - Galesburg, IL
Galesburg
IL
Lee Memorial Health System Outpatient Center - Ft. Meyers, FL
Ft. Meyers
FL
RAI Clearwater - Clearwater, FL
Clearwater
FL
DaVita Hudson - Hudson, FL
Hudson
FL
Rockwall Medical Plaza - Rockwall , TX
Rockwall
TX
Greenfield Medical Center - Gilbert, AZ
Gilbert
AZ
Beaumont Medical Center - Warren, MI
Warren
MI
Madison Medical Plaza - Joliet, IL
Joliet
IL
Cedarhurst of Collinsville - Collinsville, IL
Collinsville
IL
West Michigan Surgery Center - Big Rapids, MI
Big Rapids
MI
Texas Children's Hospital - Houston, TX
Houston
TX
Liberty Court - Dixon, IL
Dixon
IL
Arbor View Assisted Living and Memory Care - Burlington, WI
Burlington
WI
Ramsey Woods Memory Care - Cudahy, WI
Cudahy
WI
Arcadian Cove Assisted Living - Richmond, KY
Richmond
KY
Florida Medical - Somerset
Tampa
FL
Florida Medical - Heartcare
Tampa
FL
Florida Medical - Tampa Palms
Tampa
FL
Florida Medical - Wesley Chapel
Tampa
FL
Aurora Health Center - Milwaukee, WI
Milwaukee
WI
Vascular Surgery Associates - Tallahassee, FL
Tallahassee
FL
Prestige Way - Holt, MI
Holt
MI
Prestige Place - Clare, MI
Clare
MI
Glendale MOB
Farmington Hills
MI
Crittenton Washington MOB
Sterling Heights
MI
Crittenton Sterling Heights MOB
Washington Township
MI
Whispering Woods - Grand Rapids, MI
Grand Rapids
MI
CareMeridian - Littleton, CO
Littleton
CO
Wood Glen Nursing and Rehab Center - West Chicago, IL
West Chicago
IL
Capitol Healthcare & Rehab Centre - Springfield, IL
Springfield
IL
Colonial Healthcare & Rehab Centre- Princeton, IL
Princeton
IL
Morton Terrace Healthcare & Rehab Centre - Morton, IL
Morton
IL
Morton Villa Healthcare & Rehab Centre - Morton, IL
Morton
IL
Rivershores Healthcare & Rehab Centre - Marseilles, IL
Marseilles
IL
The Heights Healthcare & Rehab Centre - Peoria Heights, IL
Peoria Heights
IL
Advocate Aurora MOB
Elkhorn
WI
Pulmonary and Critical Care Medicine MOB
Lemoyne
PA
Dignity Microhospitals - 1550 West Craig Road
Las Vegas
NV
Dignity Microhospitals - 3855 Blue Diamond Road
Las Vegas
NV




SCHEDULE 4.3
ACCOUNTS


NONE.



SCHEDULE 5.3
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS
With respect to any parcel of Real Estate of the Borrower, a Subsidiary
Guarantor or an Approved JV proposed to be included as a Borrowing Base Asset,
each of the following:
(a)Description of Property. A description of the Real Estate, the type of
Medical Property or Medical Properties located on such Real Estate, and the
tenant(s) or Operator(s) thereof.
(b)Occupancy History. To the extent available, a monthly occupancy history for
twelve (12) month period immediately preceding the date on which such Real
Estate is to be included as a Borrowing Base Asset (or, if such Real Estate has
not been in operation for twelve (12) months or more, such period of time such
Real Estate has been in operation).
(c)Security Documents. Such Security Documents relating to Equity Interests of
the Subsidiary Guarantor or Approved JV which owns or leases such Borrowing Base
Asset, including any amendments to or additional Security Documents, in order to
grant to the Agent, for the benefit of the Lenders, a first priority lien and
security interest of such Equity Interests (provided, for the avoidance of
doubt, that any direct or indirect Equity Interests in an Approved JV held by
any Person other than the Borrower or a Subsidiary of the Borrower (which
Subsidiary is not itself an Approved JV) shall not be required to be made
subject to a first priority Lien in favor of the Agent), together with
certificates evidencing such Equity Interests together with such transfer powers
or assignments as the Agent may reasonably require (provided, with respect to
any Approved JV, that the Agent shall only require the delivery of certificates
evidencing the Equity Interests of such Approved JV to the extent such Equity
Interests are already or shall be evidenced by certificates pursuant to the
organizational agreements of such Approved JV), and the Agent shall have filed
such UCC financing statements or amendments thereto reflecting such pledge as
the Agent may reasonably require (the Agent agreeing to promptly send for filing
such financing statements or amendments).
(d)Authority Documents. If such Real Estate is owned or leased by a Subsidiary
Guarantor or an Approved JV, such organizational and formation documents of such
Person (including, without limitation, with respect to any such Approved JV, the
applicable joint venture agreement or any other documents governing such
Approved JV and its Subsidiaries), as well as such resolutions, approvals,
consents and other authority documents with respect to any such Subsidiary
Guarantor or such Approved JV, in each case, as the Agent shall require. In
addition, with respect to any Real Estate owned or leased by an Approved JV, a
summary of balances of any capital accounts maintained in accordance with the
organizational agreements of such Approved JV, the amount of capital
contributions which have been funded thereunder and whether there are any
unfunded capital contributions required thereunder and, if so, the amount
thereof and the party which is obligated to fund any such capital contribution.
(e)Legal Opinion. The favorable legal opinion of counsel to the Borrower or such
Subsidiary Guarantor, from counsel reasonably acceptable to the Agent, addressed
to the Lenders and the Agent covering the enforceability of such Security
Documents and any other Loan Documents to be executed and delivered by such
Person, the due execution and delivery of such Loan Documents, the authority of
such Person(s) to execute and deliver such Loan Documents and such other matters
as the Agent shall reasonably request.
(f)Perfection of Liens. Evidence reasonably satisfactory to the Agent that the
Security Documents are effective to create in favor of the Agent a legal, valid
and enforceable first lien or security title and security interest in the
Collateral subject thereto and that all filings, recordings, deliveries of
instruments and other actions necessary or desirable to protect and preserve
such liens or security title or security interests have been duly effected.
(g)Survey and Taxes. The Survey of such Real Estate, together with the Surveyor
Certification and evidence of payment of all taxes, assessments and municipal
charges on such Real Estate, which on the date of determination are required to
have been paid under §7.8.
(h)Title Policies. Any existing owner’s Title Policies, if received, or a
“marked” commitment/proforma policy for a Title Policy covering such Real
Estate, including all endorsements thereto.
(i)UCC and Tax Lien Certification. A certification from the Title Insurance
Company that records in all applicable jurisdictions as determined by the Agent
disclosed no conditional sales contracts, security agreements, chattel
mortgages, leases of personalty, financing statements, title retention
agreements, other liens on personal property or any tax liens which affect any
property, rights or interests of each Subsidiary of the Borrower which directly
or indirectly owns or leases such Real Estate except to the extent that the same
are discharged and removed prior to or simultaneously with the inclusion of the
Real Estate as a Borrowing Base Asset.
(j)Bankruptcy, Judgment and Litigation Searches. Searches for litigation,
judgments and proceedings under Insolvency Laws with respect to each Subsidiary
of the Borrower which directly or indirectly owns or leases such Real Estate
performed by a search firm or counsel reasonably acceptable to the Agent in such
jurisdictions as the Agent may reasonably require, which searches shall be
satisfactory to the Agent.
(k)Property Manager. A description of the Operator or Property Manager of such
Real Estate, unless such Person is a nationally-recognized property manager that
manages assets in an aggregate amount in excess of 1,000,000 square feet.
(l)Management Agreement. A true copy of the Management Agreement, if any,
relating to such Real Estate, which shall be in form and substance reasonably
satisfactory to the Agent and, if requested by the Agent, a Subordination of
Management Agreement with respect to such Management Agreement.
(m)Leases. True copies of all Leases relating to such Real Estate together with
Lease Summaries for all such Leases if available, and a Rent Roll for such Real
Estate certified by the Borrower or such Subsidiary Guarantor in the form of
Exhibit M as accurate and complete as of a recent date and indicating vacant
units, market rents for such units and any residents that are subsidized by any
State or federal programs, each of which shall be in form and substance
reasonably satisfactory to the Agent.
(n)Estoppel Certificates. As requested by the Agent, estoppel certificates from
tenants of such Real Estate whose Lease covers more than ten percent (10%) of
the net rentable area of such Real Estate (but in no event for any Lease
covering less than 25,000 square feet), which estoppel certificates may be the
same obtained in connection with the acquisition of such Real Estate by the
Borrower or its Subsidiaries, each such estoppel certificate to be in form and
substance reasonably satisfactory to the Agent.
(o)Certificates of Insurance. As requested by the Agent, (i) current
certificate(s) of insurance as to the insurance maintained by the Borrower, such
Subsidiary Guarantor or such Approved JV, or by the tenant with respect to such
Real Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker, identifying insurers, types of insurance,
insurance limits, and policy terms; (ii) certified copies of all policies
evidencing such insurance (or certificates therefor signed by the insurer or an
agent authorized to bind the insurer); and (iii) such further information and
certificates from the Borrower, such Subsidiary Guarantor or such Approved JV,
its insurers and insurance brokers as the Agent may reasonably request, all of
which shall be in compliance with the requirements of this Agreement.
(p)Property Condition Report. As requested by the Agent, a property condition
report from a firm of professional engineers or architects selected by the
Borrower and reasonably acceptable to the Agent satisfactory in form and content
to the Agent, dated not more than one (1) year prior to the inclusion of such
Real Estate in the Collateral (unless otherwise approved by the Agent),
addressing such matters as the Agent may reasonably require.
(q)Hazardous Substance Assessments. As requested by the Agent, a Phase I
environmental site assessment addressed to the Borrower or such Subsidiary of
the Borrower which owns such Real Estate concerning Hazardous Substances on such
Real Estate, dated or updated not more than one (1) year (unless otherwise
approved by the Agent) prior to the inclusion of such Real Estate in the
Collateral, prepared by an Environmental Engineer, in form and substance
reasonably satisfactory to the Agent.
(r)Zoning and Land Use Compliance. An industry standard zoning report regarding
zoning and land use compliance showing legal conforming or legal non-conforming
status and certifying that such Real Estate is not in violation of any
applicable zoning or land use laws at the time of such report, in form and
substance reasonably satisfactory to the Agent in its reasonable discretion.
(s)Certificate of Occupancy. If requested by the Agent and not otherwise
included in the zoning report delivered to the Agent pursuant to the foregoing
paragraph, and to the extent such Real Estate is located in a jurisdiction which
issues the same, and requires the issuance thereof as a condition to occupancy,
a copy of the certificate(s) of occupancy or similar certificate or permit
issued to the Borrower or such Subsidiary of the Borrower which owns such Real
Estate (or other reasonable evidence of the issuance thereof if a copy is not
available) for such parcel of Real Estate permitting the use and occupancy of
the Building thereon (or a copy of the certificates of occupancy issued for such
parcel of Real Estate and evidence satisfactory to the Agent that any previously
issued certificate(s) of occupancy is not required to be reissued to the
Borrower or such Subsidiary), or a certificate from the appropriate authority or
other evidence reasonably satisfactory to the Agent that certificates of
occupancy are not available for such Real Estate and are not necessary to the
use and occupancy thereof under applicable law.
(t)License and Permits. A copy of any permits or any licenses needed to operate
any Borrowing Base Assets, including, without limitation, all Primary Licenses,
to the extent the Borrower or any Subsidiary Guarantor has such information or
can obtain it pursuant to the applicable Lease or by law.
(u)Operating Statements. Operating statements for such Real Estate in the form
of such statements delivered to the Lenders under §7.4(d) covering the most
recently ended calendar year for such Real Estate and the year to date, in each
case, to the extent available.
(v)Covenant Compliance. A Compliance Certificate demonstrating compliance with
all covenants, representations and warranties set forth in the Loan Documents
after giving effect to the inclusion of such parcel as a Borrowing Base Asset.
(w)Tenant Information. Financial information from each tenant of a Borrowing
Base Asset as required by the Agent, to the extent (i) the Borrower or any
Subsidiary of the Borrower has such information or can obtain it pursuant to the
applicable Lease or by law and (ii) the Borrower or such Subsidiary is not
prohibited from disclosing such information under the applicable Lease.
(x)Guarantor Documents. With respect to Real Estate owned by a Subsidiary
(except as provided in §5.5 with respect to any Approved JV or any Subsidiary
thereof), the Joinder Agreement and such other documents, instruments, reports,
assurances, or opinions as the Agent may reasonably require.
(y)Taxes. The Agent shall not have objected to any transfer tax, deed tax,
conveyance tax or similar tax which may be payable as a result of the
foreclosure by the Agent on behalf of the Lenders of the Equity Interests
relating to such Real Estate.
(z)Additional Documents. Such other agreements, documents, certificates, reports
or assurances as the Agent may reasonably require, including, without
limitation, with respect to any new Subsidiary Guarantor or Approved JV, such
documentation and other information requested by the Agent or any Lender to
comply with its “know your customer” requirements and to confirm compliance with
all applicable Sanctions Laws and Regulations, the United States Foreign Corrupt
Practices Act and other Applicable Law.
Notwithstanding the terms of paragraphs (g), (h), (i), (j), (m), (n), (p), (q),
(r), (s) and (t) of this Schedule 5.3, so long as the Diligence Threshold has
been achieved and maintained, the Agent’s review of the items described in the
foregoing paragraphs shall not be a full diligence review of such items, but
such review shall be limited to the confirmation of compliance of such items
with the terms of the Loan Documents or to address or correct material errors or
issues.



SCHEDULE 6.3
TITLE TO PROPERTIES
NONE.



SCHEDULE 6.5
NO MATERIAL CHANGES
NONE.



SCHEDULE 6.6
TRADEMARKS, TRADENAMES
NONE.



SCHEDULE 6.7
PENDING LITIGATION
The Property owned by Subsidiary Guarantor ARHC NVWELFL01, LLC (the “Wellington
Owner”), and occupied by Chatsworth at Wellington Green, LLC (the “NuVista
Tenant”), located in Wellington, Florida, filed a claim against the tenant
pursuing eviction proceedings against the NuVista Tenant and appoint a court
ordered receiver in order to replace the NuVista Tenant with a new tenant and
operator at the property. During the pendency of the litigation, Wellington
Owner and the NuVista Tenant entered into an agreement (the “OTA”) pursuant to
which Wellington Owner and the NuVista Tenant agreed to cooperate in
transitioning operations at the property to a third party operator selected by
the Wellington Owner. Following the NuVista Tenant’s failure to cooperate in
transitioning the operations in accordance with the OTA, the Wellington Owner
filed a motion in the existing litigation seeking to enforce the OTA. On
February 19, 2019, the court entered an agreed order whereby the NuVista Tenant
agreed to cooperate in transitioning operations to a manager chosen by the
Wellington Owner. The court also entered into a final judgment with respect to
monetary damages in the amount of $8,825,103.00, although there can be no
assurance that the Wellington Owner will recover any such amount.



SCHEDULE 6.10
TAX STATUS AND TAXPAYER IDENTIFICATION NUMBERS
#
Entity
TIN
1
Healthcare Trust Operating Partnership, O.P.
90-0898436
2
Healthcare Trust, Inc.
38-3888962
3
ARHC AAEKHWI01, LLC
83-1749832
4
ARHC ACRICKY01 TRS, LLC
82-3815652
5
ARHC ACRICKY01, LLC
47-4465467
6
ARHC AHGBYWI01, LLC
47-2336415
7
ARHC AHGVLWI01, LLC
47-2344986
8
ARHC AHJACOH01, LLC
90-0991916
9
ARHC AHKIEWI01, LLC
47-2361122
10
ARHC AHMLWWI01, LLC
82-4855468
11
ARHC AHWTFWI01, LLC
47-2390606
12
ARHC AHWTMWI01, LLC
47-2400226
13
ARHC ALSPGFL01 TRS, LLC
47-1783790
14
ARHC ALSPGFL01, LLC
47-1723872
15
ARHC AVBURWI01 TRS, LLC
82-3045880
16
ARHC AVBURWI01, LLC
47-2655089
17
ARHC BCKNGNY01, LLC
46-4725127
18
ARHC BMBWNIL01, LLC
46-4901847
19
ARHC BMWRNMI01, LLC
47-5265657
20
ARHC CCCGRMO01, LLC
47-1577163
21
ARHC CCGBGIL01, LLC
47-4460810
22
ARHC CHCOLIL01 TRS, LLC
47-4380315
23
ARHC CHCOLIL01, LLC
47-4380245
24
ARHC CHPTNIL01, LLC
47-247664
25
ARHC CHSGDIL01, LLC
47-2473394
26
ARHC CMLITCO01, LLC
46-3389666
27
ARHC CMSHTMI001, LLC
83-0972026
28
ARHC CMWTSMI001, LLC
83-0967137
29
ARHC DDHUDFL01, LLC
47-3282909
30
ARHC DDLARFL01, LLC
47-3217642
31
ARHC DELVSNV01 LLC
83-1768554
32
ARHC DELVSNV02 LLC
83-1839641
33
ARHC DFDYRIN01, LLC
47-1974941
34
ARHC DMDCRGA01, LLC
47-4223230
35
ARHC DVMERID01 TRS, LLC
47-1212140
36
ARHC DVMERID01, LLC
47-1200921
37
ARHC ECGVLSC01, LLC
47-5070984
38
ARHC FMMUNIN01, LLC
47-1935008
39
ARHC FMWEDAL01, LLC
80-0930417
40
ARHC GDFMHMI01, LLC
83-1148734
41
ARHC GFGBTAZ01, LLC
47-4946276
42
ARHC GHGVLSC01, LLC
46-3461612
43
ARHC HCTMPFL01, LLC
82-4956028
44
ARHC HHPEOIL01, LLC
47-2526955
45
ARHC LCDIXIL01 TRS, LLC
82-3064048
46
ARHC LCDIXIL01, LLC
30-0835832
47
ARHC LMFMYFL01, LLC
47-5041338
48
ARHC LMHBGPA01, LLC
47-1073990
49
ARHC MHCLVOH01, LLC
47-4528249
50
ARHC MMJLTIL01, LLC
47-5606823
51
ARHC MTMTNIL01, LLC
47-2494662
52
ARHC MVMTNIL01, LLC
47-2509600
53
ARHC AAEKHWI01, LLC
83-1749832
54
ARHC ACRICKY01 TRS, LLC
82-3815652
55
ARHC ACRICKY01, LLC
47-4465467
56
ARHC AHGBYWI01, LLC
47-2336415
57
ARHC AHGVLWI01, LLC
47-2344986
58
ARHC AHJACOH01, LLC
90-0991916
59
ARHC AHKIEWI01, LLC
47-2361122
60
ARHC AHMLWWI01, LLC
82-4855468
61
ARHC AHWTFWI01, LLC
47-2390606
62
ARHC AHWTMWI01, LLC
47-2400226
63
ARHC ALSPGFL01 TRS, LLC
47-1783790
64
ARHC ALSPGFL01, LLC
47-1723872
65
ARHC AVBURWI01 TRS, LLC
82-3045880
66
ARHC AVBURWI01, LLC
47-2655089
67
ARHC BCKNGNY01, LLC
46-4725127
68
ARHC BMBWNIL01, LLC
46-4901847
69
ARHC BMWRNMI01, LLC
47-5265657
70
ARHC CCCGRMO01, LLC
47-1577163
71
ARHC CCGBGIL01, LLC
47-4460810
72
ARHC CHCOLIL01 TRS, LLC
47-4380315
73
ARHC CHCOLIL01, LLC
47-4380245
74
ARHC CHPTNIL01, LLC
47-247664
75
ARHC CHSGDIL01, LLC
47-2473394
76
ARHC CMLITCO01, LLC
46-3389666
77
ARHC CMSHTMI001, LLC
83-0972026
78
ARHC CMWTSMI001, LLC
83-0967137
79
ARHC DDHUDFL01, LLC
47-3282909
80
ARHC TRS Holdco II, LLC
38-3922535




SCHEDULE 6.14
CERTAIN TRANSACTIONS
NONE.



SCHEDULE 6.20(a)
SUBSIDIARIES OF REIT
Subsidiaries of Healthcare Trust, Inc.
Subsidiary
Form
Jurisdiction
Ownership Interest
Direct/Indirect
Healthcare Trust Operating Partnership, O.P.
Limited Partnership
Delaware
99%
Direct
ARHC TRS HOLDCO II, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FMWEDAL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AHJACOH01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC OCWMNLA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CMLITCO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC OLOLNIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SCTEMTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC GHGVLSC01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AMGLNAZ01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CSDOUGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC VCSTOGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SFSTOGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BGBOWMD01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SCBTHNY01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SCBTHNY02, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PMCPKNY01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BCKNGNY01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MCNWDNY01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CCSCNNY01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CAROCMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CAROCMI02, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BMBWNIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CSCLWFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SAVENFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC LPELKCA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC UCELKCA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BPBUFMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CHCASMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC GYHSVMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BSHUMMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CALEWMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MCMSHMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC GGPOTMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC EMRAYMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC HBTPAFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC HBTPAFL01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ARCLRMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ARCLRMI01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SFFLDIA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SMMDSIA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SPPLSIA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PHCRPIA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PHTIPIA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PSINDIA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PHOTTIA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SBBURIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SCCRLIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SFFLDIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SMMDSIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SPPLSIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SMMTEIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PHCRPIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PHCTNIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PHDESIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PHTIPIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PSINDIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PHOTTIA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CSKENMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC GOFENMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC LCDIXIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PCPLSMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PCCHEMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PPDWTMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PPCLRMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PPGBLMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PWHLTMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ATROCIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC WWWYGMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC WWGDRMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AMGLNAZ02, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CCCGRMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BRHBGPA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CHHBGPA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FOMBGPA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC LMHBGPA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BLHBGPA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MSHBGPA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC DVMERID01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC DVMERID01, TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALALPGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BWBRUGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC DBDUBGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC JCCRKGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC RWROSGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PVVLGKS01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC LSSMTMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SCKCYMO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC TVTITFL01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALALPGA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BWBRUGA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC DBDUBGA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC JCCRKGA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC RWROSGA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PVVLGKS01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC LSSMTMO01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SCKCYMO01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALJUPFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALSPGFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC LDSPGFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALSTUFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALTSPFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALELIKY01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALJUPFL01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALSPGFL01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALSTUFL01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALTSPFL01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALELIKY01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC GMCLKTN01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC NVLTZFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC NVWELFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FMMUNIN01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FMMUNIN02, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FMMUNIN03, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC DFDYRIN01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SFSCHIN01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MVMVNWA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MBAGHCA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MBAGHCA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC HRHAMVA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CPHAMVA01 LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC WHWCHPA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC WHWCHPA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ESMEMTN01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC WGWCHIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PCSHVMS01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PVPHXAZ01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC VSMCKTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CHSGDIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CHPTNIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MTMTNIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MVMTNIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC RHMARIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC HHPEOIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC RHMESAZ01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC RHSUNAZ01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC Restora Participant, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AHGBYWI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AHGVLWI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AHPLYWI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AHWTFWI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AHWTMWI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AHKIEWI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AVBURWI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AORMDVA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PVGYRAZ01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PPHRNTN01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AHHFDCA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PRPEOAZ05 TRS, LLC
Limited Liability Company
Delaware
96%
Indirect
ARHC PRPEOAZ01, LLC
Limited Liability Company
Delaware
96%
Indirect
ARHC PRPEOAZ02, LLC
Limited Liability Company
Delaware
96%
Indirect
ARHC PRPEOAZ03, LLC
Limited Liability Company
Delaware
96%
Indirect
ARHC PRPEOAZ04, LLC
Limited Liability Company
Delaware
96%
Indirect
ARHC Plaza Del Rio Medical Office Campus Member 1, LLC
Limited Liability Company
Delaware
96%
Indirect
ARHC Plaza Del Rio Medical Office Campus Member 2, LLC
Limited Liability Company
Delaware
96%
Indirect
ARHC MRMRWGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BMLKWCO01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC APNVLMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC APNVLMI01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PMPEOAZ01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC LMPLNTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CMCNRTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SCVSTCA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC NVJUPFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC OPBROOR01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC OPBROOR01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC RWCUDWI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ECMCYNC01 LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ECCPTNC01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ECGVLSC01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SMERIPA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SLKLAOR01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CFGREOR01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CFGREOR01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PHNLXIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MMTCTTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC RPATLGA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FRBRYAR01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FRLTRAR01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FRNLRAR01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FRBRYAR01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FRLTRAR01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC FRNLRAR01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC Fox Ridge MT, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALCLKTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALCFBTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALMEYTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ALWOOTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CO SPE Member, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB SPE Member, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC SBBURIA01, LLC (f/k/a ARHC CO BORROWER 1, LLC)
Limited Liability Company
Delaware
99%
Indirect
ARHC PHDESIA01, LLC (f/k/a ARHC CO BORROWER 2, LLC)
Limited Liability Company
Delaware
99%
Indirect
ARHC RPATLGA01, LLC (f/k/a ARHC CO BORROWER 3, LLC)
Limited Liability Company
Delaware
99%
Indirect
ARHC TVTITFL01, LLC (f/k/a ARHC CO BORROWER 4, LLC)
Limited Liability Company
Delaware
99%
Indirect
ARHC BMBUCMI01, LLC (f/k/a ARHC CO Borrower 5, LLC)
Limited Liability Company
Delaware
99%
Indirect
ARHC CWEVAGA01, LLC (f/k/a ARHC CO Borrower 6, LLC)
Limited Liability Company
Delaware
99%
Indirect
ARHC LVHLDMI01, LLC (f/k/a ARHC CO Borrower 7, LLC)
Limited Liability Company
Delaware
99%
Indirect
ARHC PHCTNIA01, LLC (f/k/a ARHC CO Borrower 8, LLC)
Limited Liability Company
Delaware
99%
Indirect
ARHC SCCRLIA01, LLC (f/k/a ARHC CO Borrower 9, LLC)
Limited Liability Company
Delaware
99%
Indirect
ARHC SMMTEIA01, LLC (f/k/a ARHC CO Borrower 10, LLC)
Limited Liability Company
Delaware
99%
Indirect
ARHC CO BORROWER 11, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CO BORROWER 12, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CO BORROWER 13, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CO BORROWER 14, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CO BORROWER 15, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC HDLANCA01, LLC
Limited Liability Company
Delaware
99%
Indirect
LEISURE LIVING MANAGEMENT OF BUCHANAN, LLC
Limited Liability Company
Delaware
99%
Indirect
LIFEHOUSE - CRYSTAL MANOR OPERATIONS, LLC
Limited Liability Company
Delaware
99%
Indirect
LIFEHOUSE - GOLDEN ACRES OPERATIONS, LLC
Limited Liability Company
Delaware
99%
Indirect
LIFEHOUSE MT. PLEASANT OPERATIONS, LLC
Limited Liability Company
Delaware
99%
Indirect
LIFEHOUSE PRESTIGE COMMONS OPERATIONS, LLC
Limited Liability Company
Delaware
99%
Indirect
LIFEHOUSE CLARE OPERATIONS, LLC
Limited Liability Company
Delaware
99%
Indirect
LIFEHOUSE GRAND BLANC OPERATIONS, LLC
Limited Liability Company
Delaware
99%
Indirect
LIFEHOUSE PRESTIGE WAY OPERATIONS, LLC
Limited Liability Company
Delaware
99%
Indirect
LIFEHOUSE - WALDON WOODS OPERATIONS, LLC
Limited Liability Company
Delaware
99%
Indirect
LEISURE LIVING MANAGEMENT OF HOLLAND, INC.
Corporation
Michigan
99%
Indirect
LEISURE LIVING MANAGEMENT OF LANSING, INC.
Corporation
Michigan
99%
Indirect
LEISURE LIVING MANAGEMENT OF GRAND RAPIDS, INC.
Corporation
Michigan
99%
Indirect
ARHC NHCANGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC WMBRPMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CWEVAGA01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 1, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 2, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 3, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 4, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 5, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 6, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 7, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 8, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 9, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 10, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 11, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 12, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 13, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 14, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC KB BORROWER 15, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ATROCIL01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC LCDIXIL01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AVBURWI01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC RWCUDWI01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC NVLTZFL01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC DDLARFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC DDHUDFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC RACLWFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC RMRWLTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC DMDCRGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MHCLVOH01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PPLVLGA01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CHCOLIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CHCOLIL01 TRS, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC CCGBGIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC VAGBGIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC ACRICKY01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC WLWBYMN01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC GFGBTAZ01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC LMFMYFL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC BMWRNMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC MMJLTIL01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC Quad Cities Portfolio Member, LLC
Limited Liability Company
Delaware
95%
Indirect
ARHC UPMUSIA01, LLC
Limited Liability Company
Delaware
95%
Indirect
ARHC UPMOLIL01, LLC
Limited Liability Company
Delaware
95%
Indirect
ARHC TCHOUTX01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC PPDWTMI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC AHMLWWI01, LLC
Limited Liability Company
Delaware
99%
Indirect
ARHC VSTALFL01, LLC
Limited Liability Company
Delaware
99%
Indirect






SCHEDULE 6.20(b)
UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES
NONE.



SCHEDULE 6.21
LEASES
As described in Schedule 6.7 above, the tenant under the Lease for the Borrowing
Base Asset known as NuVista at Wellington Green, Wellington, Florida is in
default of material obligations under its Lease.





SCHEDULE 6.22
PROPERTY
NONE.







SCHEDULE 6.24
OTHER DEBT
NONE.





SCHEDULE 6.32
HEALTHCARE REPRESENTATIONS
NONE.



SCHEDULE 9
EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION
See Compliance Certificate Worksheet in Exhibit “I”.

EXHIBITS AND SCHEDULES


Exhibit A
FORM OF ACKNOWLEDGMENT

Exhibit B
FORM OF JOINDER AGREEMENT

Exhibit C-1
FORM OF REVOLVING CREDIT NOTE

Exhibit C-3
FORM OF TERM LOAN NOTE

Exhibit D
FORM OF SWING LOAN NOTE

Exhibit E
FORM OF REQUEST FOR REVOLVING CREDIT LOAN

Exhibit F
FORM OF LETTER OF CREDIT REQUEST

Exhibit G
FORM OF LETTER OF CREDIT APPLICATION

Exhibit H
FORM OF BORROWING BASE CERTIFICATE

Exhibit I
FORM OF COMPLIANCE CERTIFICATE

Exhibit J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit K
FORM OF ASSIGNMENT OF INTERESTS

Exhibit L-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Exhibit L-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Exhibit L-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Exhibit L-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Exhibit M
FORM OF RENT ROLL CERTIFICATION

Exhibit N
FORM OF SUBORDINATION OF MANAGEMENT AGREEMENT



Schedule 1.1
LENDERS AND COMMITMENTS

Schedule 1.2
EXISTING BORROWING BASE ASSETS

Schedule 4.3
ACCOUNTS

Schedule 5.3
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Schedule 6.3
TITLE TO PROPERTIES

Schedule 6.5
NO MATERIAL CHANGES

Schedule 6.6
TRADEMARKS, TRADENAMES

Schedule 6.7
PENDING LITIGATION

Schedule 6.10
TAX STATUS

Schedule 6.14
CERTAIN TRANSACTIONS

Schedule 6.20(a)
SUBSIDIARIES OF REIT

Schedule 6.20(b)
UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

Schedule 6.21
LEASES

Schedule 6.22
PROPERTY

Schedule 6.24
OTHER DEBT

Schedule 6.32
HEALTHCARE REPRESENTATIONS

Schedule 9
EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION






§1.
DEFINITIONS AND RULES OF INTERPRETATION    1

§1.1
Definitions    1

§1.2
Rules of Interpretation    45

§2.
THE CREDIT FACILITY    47

§2.1
Revolving Credit Loans    47

§2.2
Commitment to Lend Term Loan    48

§2.3
Facility Unused Fee    49

§2.4
Reduction and Termination of the Revolving Credit Commitments    49

§2.5
Swing Loan Commitment    50

§2.6
Interest on Loans    51

§2.7
Requests for Revolving Credit Loans    52

§2.8
Funds for Loans    54

§2.9
Use of Proceeds    54

§2.10
Letters of Credit    55

§2.11
Increase in Total Commitment    58

§2.12
Extension of Revolving Credit Maturity Date    61

§2.13
Defaulting Lenders    62

§2.14
Evidence of Debt    66

§3.
REPAYMENT OF THE LOANS    66

§3.1
Stated Maturity    66

§3.2
Mandatory Prepayments    67

§3.3
Optional Prepayments    67

§3.4
Partial Prepayments    67

§3.5
Effect of Prepayments    68

§4.
CERTAIN GENERAL PROVISIONS    68

§4.1
Conversion Options    68

§4.2
Fees    69

§4.3
Funds for Payments    69

§4.4
Computations    74

§4.5
Suspension of LIBOR Rate Loans    74

§4.6
Illegality    74

§4.7
Additional Interest    75

§4.8
Additional Costs, Etc.    76

§4.9
Capital Adequacy    76

§4.10
Breakage Costs    76

§4.11
Default Interest.    77

§4.12
Certificate    77

§4.13
Limitation on Interest    77

§4.14
Certain Provisions Relating to Increased Costs and Non-Funding Lenders    77

§4.15
Delay in Requests    79

§4.16
Successor LIBOR Rate    79

§5.
COLLATERAL SECURITY; GUARANTORS    80

§5.1
Collateral    80

§5.2
Appraisals.    80

§5.3
Addition of Borrowing Base Assets    81

§5.4
Release of Borrowing Base Assets    82

§5.5
Additional Guarantors    83

§6.
REPRESENTATIONS AND WARRANTIES    84

§6.1
Corporate Authority, Etc.    84

§6.2
Governmental Approvals    85

§6.3
Title to Properties    85

§6.4
Financial Statements    85

§6.5
No Material Changes    86

§6.6
Franchises, Patents, Copyrights, Etc.    86

§6.7
Litigation    86

§6.8
No Material Adverse Contracts, Etc.    87

§6.9
Compliance with Other Instruments, Laws, Etc.    87

§6.10
Tax Status    87

§6.11
No Event of Default    87

§6.12
Investment Company Act    88

§6.13
Setoff, Etc.    88

§6.14
Certain Transactions    88

§6.15
Employee Benefit Plans    88

§6.16
Disclosure    88

§6.17
Trade Name; Place of Business    89

§6.18
Regulations T, U and X    89

§6.19
Environmental Compliance    89

§6.20
Subsidiaries; Organizational Structure    91

§6.21
Leases    91

§6.22
Property    93

§6.23
Brokers    93

§6.24
Other Debt    93

§6.25
Solvency    94

§6.26
No Bankruptcy Filing    94

§6.27
No Fraudulent Intent    94

§6.28
Transaction in Best Interests of the Borrower and Guarantors;
Consideration    94

§6.29
Contribution Agreement    95

§6.30
Representations and Warranties of Guarantors    95

§6.31
OFAC    95

§6.32
Healthcare Representations    95

§6.33
Borrowing Base Assets    97

§6.34
Beneficial Ownership    97

§7.
AFFIRMATIVE COVENANTS    97

§7.1
Punctual Payment    97

§7.2
Maintenance of Office    97

§7.3
Records and Accounts    97

§7.4
Financial Statements, Certificates and Information    98

§7.5
Notices    101

§7.6
Existence; Maintenance of Properties    103

§7.7
Insurance    104

§7.8
Taxes; Liens    104

§7.9
Inspection of Properties and Books    105

§7.10
Compliance with Laws, Contracts, Licenses, and Permits    105

§7.11
Further Assurances    106

§7.12
Limiting Agreements    106

§7.13
Reserved    106

§7.14
Business Operations    106

§7.15
Healthcare Laws and Covenants    106

§7.16
Registered Servicemark    109

§7.17
Ownership of Real Estate    109

§7.18
Distributions of Income to the Borrower    109

§7.19
Plan Assets    110

§7.20
Borrowing Base Assets    110

§7.21
Management    113

§7.22
Incentive Listing Note    114

§7.23
Sanctions Laws and Regulation; Anti-Bribery and Anti-Money Laundering    115

§7.24
Beneficial Ownership    115

§8.
NEGATIVE COVENANTS    115

§8.1
Restrictions on Indebtedness    115

§8.2
Restrictions on Liens, Etc.    115

§8.3
Restrictions on Investments    117

§8.4
Merger, Consolidation    118

§8.5
Sale and Leaseback    121

§8.6
Compliance with Environmental Laws    122

§8.7
Distributions    124

§8.8
Asset Sales    126

§8.9
Restriction on Prepayment of Indebtedness    126

§8.10
Zoning and Contract Changes and Compliance    127

§8.11
Derivatives Contracts    127

§8.12
Transactions with Affiliates    127

§8.13
[Reserved]    127

§8.14
Management and Advisory Fees    127

§8.15
Changes to Organizational Documents    128

§8.16
Changes to Dividend Policy    128

§9.
FINANCIAL COVENANTS    128

§9.1
Borrowing Base Availability    128

§9.2
Consolidated Total Indebtedness to Consolidated Total Asset Value    128

§9.3
Adjusted Consolidated EBITDA to Consolidated Fixed Charges    128

§9.4
Minimum Consolidated Tangible Net Worth    128

§9.5
[Intentionally Omitted]    128

§9.6
Recourse Indebtedness    129

§9.7
Minimum Liquidity    129

§10.
CLOSING CONDITIONS    129

§10.1
Loan Documents    129

§10.2
Certified Copies of Organizational Documents    129

§10.3
Resolutions    129

§10.4
Incumbency Certificate; Authorized Signers    129

§10.5
Opinion of Counsel    130

§10.6
Payment of Fees    130

§10.7
Performance; No Default    130

§10.8
Representations and Warranties    130

§10.9
Proceedings and Documents    130

§10.10
Eligible Real Estate Qualification Documents    130

§10.11
Borrower Certifications    130

§10.12
Organizational Chart    131

§10.13
Consents    131

§10.14
Omnibus Agreement    131

§10.15
KYC    131

§10.16
Exiting Lenders    131

§10.17
Other    131

§11.
CONDITIONS TO ALL BORROWINGS    131

§11.1
Reserved    131

§11.2
Representations True; No Default    131

§11.3
Borrowing Documents    132

§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.    132

§12.1
Events of Default and Acceleration    132

§12.2
Certain Cure Periods; Limitation of Cure Periods    133

§12.3
Termination of Commitments    137

§12.4
Remedies    137

§12.5
Distribution of Collateral Proceeds    137

§12.6
Collateral Account    138

§13.
SETOFF    139

§14.
THE AGENT    140

§14.1
Authorization    140

§14.2
Employees and Agents    140

§14.3
No Liability    141

§14.4
No Representations    141

§14.5
Payments    141

§14.6
Holders of Notes    142

§14.7
Indemnity    142

§14.8
The Agent as Lender    142

§14.9
Resignation    143

§14.10
Duties in the Case of Enforcement    143

§14.11
Bankruptcy    144

§14.12
Reliance by the Agent    144

§14.13
Approvals    144

§14.14
The Borrower Not Beneficiary    145

§14.15
Reliance on Hedge Provider    145

§14.16
Subordination and Standstill Agreement    145

§15.
EXPENSES    145

§16.
INDEMNIFICATION    146

§17.
SURVIVAL OF COVENANTS, ETC.    147

§18.
ASSIGNMENT AND PARTICIPATION    148

§18.1
Conditions to Assignment by Lenders    148

§18.2
Register    149

§18.3
New Notes    149

§18.4
Participations    150

§18.5
Pledge by Lender    150

§18.6
No Assignment by the Borrower    151

§18.7
Disclosure    151

§18.8
Mandatory Assignment    152

§18.9
Amendments to Loan Documents    153

§18.10
Titled Agents    153

§19.
NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS    153

§20.
RELATIONSHIP    155

§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    156

§22.
HEADINGS    156

§23.
COUNTERPARTS    156

§24.
ENTIRE AGREEMENT, ETC.    156

§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS    157

§26.
DEALINGS WITH THE BORROWER AND THE GUARANTOR    157

§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC.    158

§28.
SEVERABILITY    159

§29.
TIME OF THE ESSENCE    160

§30.
NO UNWRITTEN AGREEMENTS    160

§31.
REPLACEMENT NOTES    160

§32.
NO THIRD PARTIES BENEFITED    160

§33.
PATRIOT ACT    161

§34.
ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS    161

§35.
WAIVER OF CLAIMS    161

§36.
CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND RESTATEMENT    162





ATLANTA 5511078.8

